EXECUTION COPY

RESIDENTIAL ASSET SECURITIES CORPORATION,

Depositor,

RESIDENTIAL FUNDING CORPORATION,

Master Servicer,

and

    U.S. BANK NATIONAL ASSOCIATION

Trustee

POOLING AND SERVICING AGREEMENT

Dated as of May 1, 2005

Home Equity Mortgage Asset-Backed Pass-Through Certificates

Series 2005-KS5

--------------------------------------------------------------------------------

TABLE OF CONTENTS

--------------------------------------------------------------------------------

PAGE

--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS   3           Section 1.01. Definitions  3  
        Section 1.02. Determination of LIBOR  43   ARTICLE II CONVEYANCE OF
MORTGAGE LOANS; ORIGINAL ISSUANCE OF CERTIFICATES  44           Section 2.01.
Conveyance of Mortgage Loans  44           Section 2.02. Acceptance by Trustee 
47           Section 2.03. Representations, Warranties and Covenants of the
Master Servicer and the                        Depositor  48           Section
2.04. Representations and Warranties of Sellers  50           Section 2.05.
Execution and Authentication of Certificates; Conveyance of REMIC I Regular 
                      Interests  52           Section 2.06. Purposes and Powers
of the Trust  53   ARTICLE III ADMINISTRATION AND SERVICING OF MORTGAGE LOANS 
54           Section 3.01. Master Servicer to Act as Servicer  54  
        Section 3.02. Subservicing Agreements Between Master Servicer and
Subservicers; Enforcement                        of Subservicers' Obligations 
56           Section 3.03. Successor Subservicers  57           Section 3.04.
Liability of the Master Servicer  57           Section 3.05. No Contractual
Relationship Between Subservicer and Trustee or 
                      Certificateholders  58           Section 3.06. Assumption
or Termination of Subservicing Agreements by Trustee .  58           Section
3.07. Collection of Certain Mortgage Loan Payments; Deposits to Custodial
Account58          Section 3.08. Subservicing Accounts; Servicing Accounts  60  
        Section 3.09. Access to Certain Documentation and Information Regarding
the Mortgage                          Loans  62           Section 3.10.
Permitted Withdrawals from the Custodial Account  62           Section 3.11.
Maintenance of Primary Insurance Coverage  64           Section 3.12.
Maintenance of Fire Insurance and Omissions and Fidelity Coverage  64  
        Section 3.13. Enforcement of Due-on-Sale Clauses; Assumption and
Modification Agreements;                        Certain Assignments  65  
        Section 3.14. Realization Upon Defaulted Mortgage Loans  67  
        Section 3.15. Trustee to Cooperate; Release of Mortgage Files  69  
        Section 3.16. Servicing and Other Compensation; Compensating Interest 
70           Section 3.17. Reports to the Trustee and the Depositor  71  
        Section 3.18. Annual Statement as to Compliance  71           Section
3.19. Annual Independent Public Accountants' Servicing Report  72  
        Section 3.20. Right of the Depositor in Respect of the Master Servicer 
72           Section 3.21. [Reserved]  73           Section 3.22. Advance
Facility  73   ARTICLE IV PAYMENTS TO CERTIFICATEHOLDERS  77           Section
4.01. Certificate Account  77           Section 4.02. Distributions  77  
        Section 4.03. Statements to Certificateholders; Statements to Rating
Agencies; Exchange Act                        Reporting  81           Section
4.04. Distribution of Reports to the Trustee and the Depositor; Advances by the 
                      Master Servicer  84           Section 4.05. Allocation of
Realized Losses  85           Section 4.06. Reports of Foreclosures and
Abandonment of Mortgaged Property  87           Section 4.07. Optional Purchase
of Defaulted Mortgage Loans  87           Section 4.08. [Reserved]  87  
        Section 4.09. [Reserved]  87           Section 4.10. Hedge Agreement  87
  ARTICLE V THE CERTIFICATES  89           Section 5.01. The Certificates  89  
        Section 5.02. Registration of Transfer and Exchange of Certificates  91
          Section 5.03. Mutilated, Destroyed, Lost or Stolen Certificates  98  
        Section 5.04. Persons Deemed Owners  98           Section 5.05.
Appointment of Paying Agent  98   ARTICLE VI THE DEPOSITOR AND THE MASTER
SERVICER  100           Section 6.01. Respective Liabilities of the Depositor
and the Master Servicer  100           Section 6.02. Merger or Consolidation of
the Depositor or the Master Servicer; Assignment                        of
Rights and Delegation of Duties by Master Servicer  100           Section 6.03.
Limitation on Liability of the Depositor, the Master Servicer and Others     101
          Section 6.04. Depositor and Master Servicer Not to Resign  01  
ARTICLE VII DEFAULT  102           Section 7.01. Events of Default  102  
        Section 7.02. Trustee or Depositor to Act; Appointment of Successor  103
          Section 7.03. Notification to Certificateholders  104  
        Section 7.04. Waiver of Events of Default  105   ARTICLE VIII CONCERNING
THE TRUSTEE  106           Section 8.01. Duties of Trustee  106  
        Section 8.02. Certain Matters Affecting the Trustee  107  
        Section 8.03. Trustee Not Liable for Certificates or Mortgage Loans  108
          Section 8.04. Trustee May Own Certificates  109           Section
8.05. Master Servicer to Pay Trustee's Fees and Expenses; Indemnification  109  
        Section 8.06. Eligibility Requirements for Trustee  110  
        Section 8.07. Resignation and Removal of the Trustee  110  
        Section 8.08. Successor Trustee  111           Section 8.09. Merger or
Consolidation of Trustee  111           Section 8.10. Appointment of Co-Trustee
or Separate Trustee  111           Section 8.11. Appointment of Custodians  112
          Section 8.12. Appointment of Office or Agency  113           Section
8.13. DTC Letter of Representations  113           Section 8.14. Hedge
Agreement  113   ARTICLE IX TERMINATION  114           Section 9.01. Termination
Upon Purchase or Liquidation of All Mortgage Loans .  114           Section
9.02. Additional Termination Requirements  118   ARTICLE X REMIC PROVISIONS  119
          Section 10.01. REMIC Administration  119           Section 10.02.
Master Servicer, REMIC Administrator and Trustee Indemnification  122   ARTICLE
XI MISCELLANEOUS PROVISIONS  123           Section 11.01. Amendment  123  
        Section 11.02. Recordation of Agreement; Counterparts  125  
        Section 11.03. Limitation on Rights of Certificateholders  125  
        Section 11.04. Governing Law  126           Section 11.05. Notices  126
          Section 11.06. Notices to Rating Agencies  126           Section
11.07. Severability of Provisions  127           Section 11.08. Supplemental
Provisions for Resecuritization  127  




EXHIBITS

--------------------------------------------------------------------------------

Exhibit A Form of Class A Certificate   A-1   Exhibit B Form of Class M
Certificate  B-1  Exhibit C-1 Form of Rule 144A Global Class B Certificate 
C-1-1  Exhibit C-2 Form of Temporary Regulation S Global Class B Certificate 
C-2-1  Exhibit C-3 Form of Rule 144A Global Class B Certificate  C-3-1  Exhibit
D-1 Form of Rule 144A Global Class SB Certificate  D-1-1  Exhibit D-2 Form of
Temporary Regulation S Global Class SB Certificate  D-2-1  Exhibit D-3 Form of
Permanent Regulation S Global Class SB Certificate  D-3-1  Exhibit D-4 Form of
Class R Certificate  D-4-1  Exhibit E Form of Custodial Agreement  E-1  Exhibit
F Mortgage Loan Schedule  F-1  Exhibit G Form of Request for Release  G-1 
Exhibit H-1 Form of Transfer Affidavit and Agreement  H-1-1  Exhibit H-2 Form of
Transferor Certificate  H-2-1  Exhibit I Form of Investor Representation Letter 
I-1  Exhibit J Form of Transferor Representation Letter  J-1  Exhibit K Text of
Amendment to Pooling and Servicing Agreement Pursuant to            Section
11.01(e) for a Limited Guaranty  K-1  Exhibit L Form of Limited Guaranty  L-1 
Exhibit M Form of Lender Certification for Assignment of Mortgage Loan  M-1 
Exhibit N Form of Rule 144A Investment Representation  N-1  Exhibit O
[Reserved]  O-1  Exhibit P Form of ERISA Letter  P-1  Exhibit Q Reserved  Q-1 
Exhibit R Assignment Agreement  R-1  Exhibit S [Reserved]  S-1  Exhibit T-1 Form
of 10-K Certification  T-1-1  Exhibit T-2 Form of Back-Up Certification  T-2-1 
Exhibit U Information to be Provided by the Master Servicer to the Rating
Agencies Relating to            Reportable Modified Mortgage Loans  U-1  Exhibit
V Form of Certificate to be Given by Certificate Owner  V-1  Exhibit W Form of
Certificate to be Given by Euroclear or Cedel  W-1  Exhibit X Form of
Certificate to be Given by Transferree of Beneficial Interest in a Regulation S 
          Book-Entry Certificate  X-1  Exhibit Y Form of Transfer Certificate
for Exchange or Transfer from 144A Book-Entry Certificate            to
Regulation S Book-Entry Certificate  Y-1  Exhibit Z Form of Initial Purchaser
Exchange Instructions  Z-1 

--------------------------------------------------------------------------------

        This Pooling and Servicing Agreement, effective as of May 1, 2005, among
RESIDENTIAL ASSET SECURITIES CORPORATION, as the depositor (together with its
permitted successors and assigns, the “Depositor”), RESIDENTIAL FUNDING
CORPORATION, as master servicer (together with its permitted successors and
assigns, the “Master Servicer”), and U.S. BANK NATIONAL ASSOCIATION, a national
banking association organized under the laws of the United States, as trustee
(together with its permitted successors and assigns, the “Trustee”).

PRELIMINARY STATEMENT:

        The Depositor intends to sell mortgage asset-backed pass-through
certificates (collectively, the “Certificates”), to be issued hereunder in
sixteen Classes, which in the aggregate will evidence the entire beneficial
ownership interest in the Mortgage Loans (as defined herein) and certain other
related assets.

REMIC I

        As provided herein, the REMIC Administrator will make an election to
treat the segregated pool of assets consisting of the Mortgage Loans and certain
other related assets (exclusive of the Hedge Agreement) subject to this
Agreement as a real estate mortgage investment conduit (a “REMIC”) for federal
income tax purposes, and such segregated pool of assets will be designated as
“REMIC I.” The Class R-I Certificates will represent the sole Class of “residual
interests” in REMIC I for purposes of the REMIC Provisions (as defined herein)
under federal income tax law. The following table irrevocably sets forth the
designation, remittance rate (the “Uncertificated REMIC I Pass-Through Rate”)
and initial Uncertificated Principal Balance for each of the “regular interests”
in REMIC I (the “REMIC I Regular Interests”). The “latest possible maturity
date” (determined solely for purposes of satisfying Treasury regulation
Section 1.860G-1(a)(4)(iii)) for each REMIC I Regular Interest shall be the
Maturity Date. None of the REMIC I Regular Interests will be certificated.

DESIGNATION

--------------------------------------------------------------------------------

UNCERTIFICATED
REMIC I
PASS-THROUGH RATE

--------------------------------------------------------------------------------

INITIAL UNCERTIFICATED
REMIC I
PRINCIPAL BALANCE

--------------------------------------------------------------------------------

LATEST POSSIBLE
MATURITY DATE

--------------------------------------------------------------------------------

LT1
LT2
LT3
LT4 Variable(1)
Variable(1)
   0.00%
Variable(1) $408,467,962.79
     $10,056.61
     $30,797.35
     $30,797.35 June 2035
June 2035
June 2035
June 2035



--------------------------------------------------------------------------------

(1)     Calculated as provided in the definition of Uncertificated REMIC I
Pass-Through Rate.

--------------------------------------------------------------------------------

REMIC II

        As provided herein, the REMIC Administrator will make an election to
treat the segregated pool of assets consisting of the REMIC I Regular Interests
as a REMIC for federal income tax purposes, and such segregated pool of assets
will be designated as REMIC II. The Class R-II Certificates will represent the
sole Class of “residual interests” in REMIC II for purposes of the REMIC
Provisions under federal income tax law. The following table irrevocably sets
forth the designation, Pass-Through Rate, aggregate Initial Certificate
Principal Balance, certain features, month of Final Scheduled Distribution Date
and initial ratings for each Class of Certificates comprising the interests
representing “regular interests” in REMIC II. The “latest possible maturity
date” (determined solely for purposes of satisfying Treasury Regulation
Section 1.860G-1(a)(4)(iii)) for each Class of REMIC II Regular Interests shall
be the Maturity Date.


                                          AGGREGATE                                     MONTH OF
                                           INITIAL                                       FINAL
                                         CERTIFICATE                                    SCHEDULED
                          PASS-THROUGH    PRINCIPAL                                     DISTRIBUTION
 DESIGNATION     TYPE         RATE         BALANCE            FEATURES                  DATE          INITIAL RATINGS
                                                                                                       S&P    Moody's
  Class A-1    Regular(1) Adjustable(2)(3)$153,600,000   Senior/Adjustable Rate       October 2025      AAA      Aaa
  Class A-2    Regular(1) Adjustable(2)(3)$148,100,000   Senior/Adjustable Rate         June 2035       AAA      Aaa
  Class A-3    Regular(1) Adjustable(2)(3)$ 3,683,000    Senior/Adjustable Rate         June 2035       AAA      Aaa
  Class M-1    Regular(1) Adjustable(2)(3)$ 23,287,000   Mezzanine/Adjustable Rate     June 2035       AA+      Aa1
  Class M-2    Regular(1) Adjustable(2)(3)$ 19,406,000   Mezzanine/Adjustable Rate      June 2035       AA       Aa2
  Class M-3    Regular(1) Adjustable(2)(3)$ 7,762,000    Mezzanine/Adjustable Rate      June 2035       AA-      Aa3
  Class M-4    Regular(1) Adjustable(2)(3)$ 8,988,000    Mezzanine/Adjustable Rate      June 2035       A+       A1
  Class M-5    Regular(1) Adjustable(2)(3)$ 6,741,000    Mezzanine/Adjustable Rate      June 2035        A       A2
  Class M-6    Regular(1) Adjustable(2)(3)$ 6,128,000    Mezzanine/Adjustable Rate      June 2035       A-       A3
  Class M-7    Regular(1) Adjustable(2)(3)$ 5,311,000    Mezzanine/Adjustable Rate      June 2035      BBB+     Baa1
  Class M-8    Regular(1) Adjustable(2)(3)$ 4,698,000    Mezzanine/Adjustable Rate      June 2035       BBB     Baa2
  Class M-9    Regular(1) Adjustable(2)(3)$ 4,902,000    Mezzanine/Adjustable Rate      June 2035      BBB-     Baa3
  Class B-1    Regular(1) Adjustable(2)(3)$ 4,085,000   Subordinate/Adjustable Rate     June 2035       BB+      Ba1
  Class B-2    Regular(1) Adjustable(2)(3)$ 5,107,000   Subordinate/Adjustable Rate     June 2035       BB       Ba2
  Class SB     Regular        (4)         $ 6,741,614   Subordinate                     June 2035       NR       NR
               (4)


--------------------------------------------------------------------------------

(1)     The Class A, Class M and Class B Certificates will represent ownership
of REMIC II Regular Interests together with certain rights to payments to be
made from amounts received under the Hedge Agreement which will be deemed made
for federal income tax purposes outside of REMIC II by the holder of the
Class SB Certificates as the owner of the Hedge Agreement.

(2)     The REMIC II Regular Interests ownership of which is represented by the
Class A, Class M and Class B Certificates, will accrue interest at a per annum
rate equal to the lesser of (i) LIBOR plus the applicable Margin and (ii) the
REMIC Net WAC Cap Rate and the provisions for the payment of Basis Risk
Shortfalls herein, which payments will not be part of the entitlement of the
REMIC II Regular Interests related to such Certificates. (3) The Class A,
Class M and Class B Certificates will also entitle their holders to certain
payments from the Holder of the Class SB Certificates from amounts to which the
related REMIC II Regular Interest is entitled and from amounts received under
the Hedge Agreement, which will not be a part of their ownership of the REMIC II
Regular Interests.

(4)     The Class SB Certificates will accrue interest as described in the
definition of Accrued Certificate Interest. The Class SB Certificates will not
accrue interest on their Certificate Principal Balance. The Class SB
Certificates will represent ownership of two REMIC II Regular Interests, a
principal only regular interest designated REMIC II Regular Interest SB-PO and
an interest only regular interest designated REMIC II Regular Interest SB-IO,
which will be entitled to distributions as set forth herein. The rights of the
Holder of the Class SB Certificates to payments from the Hedge Agreement shall
be outside and apart from its rights under the REMIC II Regular Interests SB-IO
and SB-PO.

        In consideration of the mutual agreements herein contained, the
Depositor, the Master Servicer and the Trustee agree as follows:


ARTICLE I


DEFINITIONS

Section 1.01. Definitions.

        Whenever used in this Agreement, the following words and phrases, unless
the context otherwise requires, shall have the meanings specified in this
Article.

        Accrued Certificate Interest: With respect to each Distribution Date and
each Class of Class A Certificates, Class M Certificates and Class B
Certificates, interest accrued during the related Interest Accrual Period on the
Certificate Principal Balance thereof immediately prior to such Distribution
Date at the related Pass-Through Rate for that Distribution Date.

        The amount of Accrued Certificate Interest on each Class of Certificates
shall be reduced by the amount of Prepayment Interest Shortfalls on the related
Mortgage Loans during the prior calendar month to the extent not covered by
Compensating Interest pursuant to Section 3.16, and by Relief Act Shortfalls on
the related Mortgage Loans during the related Due Period. All such reductions
with respect to the Mortgage Loans will be allocated among the Certificates in
proportion to the amounts of Accrued Certificate Interest payable on such
Certificates on such Distribution Date absent such reductions.

        Accrued Certificate Interest on each Class of Class A Certificates,
Class M Certificates and Class B Certificates for any Distribution Date shall
also be reduced by any interest shortfalls resulting from the failure of the
Hedge Agreement Provider to make the required Hedge Payment for such
Distribution Date, with all such reductions allocated to the Class A
Certificates, Class M Certificates and Class B Certificates on a pro rata basis,
based on the portion of the Hedge Payment each such Class was entitled to, but
did not receive, on such Distribution Date.

        Accrued Certificate Interest for any Distribution Date shall further be
reduced by the interest portion of Realized Losses allocated to any Class of
Certificates pursuant to Section 4.05.

        Accrued Certificate Interest shall accrue on the basis of a 360-day year
and the actual number of days in the related Interest Accrual Period.

        With respect to each Distribution Date and the Class SB Certificates,
interest accrued during the preceding Interest Accrual Period at the related
Pass-Through Rate on the Notional Amount as specified in the definition of
Pass-Through Rate, immediately prior to such Distribution Date, reduced by any
interest shortfalls with respect to the Mortgage Loans, including Prepayment
Interest Shortfalls to the extent not covered by Compensating Interest pursuant
to Section 3.16 or by Excess Cash Flow pursuant to Section 4.02(c)(v) and (vi).
Accrued Certificate Interest on the Class SB Certificates shall accrue on the
basis of a 360-day year and the actual number of days in the related Interest
Accrual Period.

        Adjusted Mortgage Rate: With respect to any Mortgage Loan and any date
of determination, the Mortgage Rate borne by the related Mortgage Note, less the
rate at which the related Subservicing Fee accrues.

        Adjustment Date: With respect to each adjustable-rate Mortgage Loan,
each date set forth in the related Mortgage Note on which an adjustment to the
interest rate on such Mortgage Loan becomes effective.

        Advance: With respect to any Mortgage Loan, any advance made by the
Master Servicer, pursuant to Section 4.04.

        Affiliate: With respect to any Person, any other Person controlling,
controlled by or under common control with such first Person. For purposes of
this definition, “control” means the power to direct the management and policies
of such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

Agreement: This Pooling and Servicing Agreement and all amendments hereof and
supplements hereto.

        Amount Held for Future Distribution: With respect to any Distribution
Date, the total of the amounts held in the Custodial Account at the close of
business on the preceding Determination Date on account of (i) Liquidation
Proceeds, Subsequent Recoveries, Insurance Proceeds, REO Proceeds, Principal
Prepayments, Mortgage Loan purchases made pursuant to Section 2.02, 2.03, 2.04
or 4.07 and Mortgage Loan substitutions made pursuant to Section 2.03 or 2.04
received or made in the month of such Distribution Date (other than such
Liquidation Proceeds, Subsequent Recoveries, Insurance Proceeds, REO Proceeds
and purchases of Mortgage Loans that the Master Servicer has deemed to have been
received in the preceding month in accordance with Section 3.07(b)) and (ii)
payments which represent early receipt of scheduled payments of principal and
interest due on a date or dates subsequent to the Due Date in the related Due
Period.

        Appraised Value: With respect to any Mortgaged Property, the lesser of
(i) the appraised value of such Mortgaged Property based upon the appraisal made
at the time of the origination of the related Mortgage Loan, and (ii) the sales
price of the Mortgaged Property at such time of origination, except in the case
of a Mortgaged Property securing a refinanced or modified Mortgage Loan as to
which it is either the appraised value based upon the appraisal made at the time
of origination of the loan which was refinanced or modified or the appraised
value determined in an appraisal at the time of refinancing or modification, as
the case may be.

        Assignment: An assignment of the Mortgage, notice of transfer or
equivalent instrument, in recordable form, sufficient under the laws of the
jurisdiction wherein the related Mortgaged Property is located to reflect of
record the sale of the Mortgage Loan to the Trustee for the benefit of
Certificateholders, which assignment, notice of transfer or equivalent
instrument may be in the form of one or more blanket assignments covering
Mortgages secured by Mortgaged Properties located in the same county, if
permitted by law and accompanied by an Opinion of Counsel to that effect.

        Assignment Agreement: The Assignment and Assumption Agreement, dated the
Closing Date, between Residential Funding and the Depositor relating to the
transfer and assignment of the Mortgage Loans, attached hereto as Exhibit R.

        Available Distribution Amount: With respect to any Distribution Date, an
amount equal to (a) the sum of (i) the amount relating to the Mortgage Loans on
deposit in the Custodial Account as of the close of business on the immediately
preceding Determination Date, including any Subsequent Recoveries, and amounts
deposited in the Custodial Account in connection with the substitution of
Qualified Substitute Mortgage Loans, (ii) the amount of any Advance made on the
immediately preceding Certificate Account Deposit Date with respect to the
Mortgage Loans, (iii) any amount deposited in the Certificate Account on the
related Certificate Account Deposit Date pursuant to the second paragraph of
Section 3.12(a) in respect of the Mortgage Loans, (iv) any amount that the
Master Servicer is not permitted to withdraw from the Custodial Account pursuant
to Section 3.16(e) in respect of the Mortgage Loans, and (v) any amount
deposited in the Certificate Account pursuant to Section 4.07 or 9.01 in respect
of the Mortgage Loans, reduced by (b) the sum as of the close of business on the
immediately preceding Determination Date of (x) the Amount Held for Future
Distribution with respect to the Mortgage Loans, and (y) amounts permitted to be
withdrawn by the Master Servicer from the Custodial Account in respect of the
Mortgage Loans pursuant to clauses (ii)-(x), inclusive, of Section 3.10(a).

        Balloon Loan: Each of the Mortgage Loans having an original term to
maturity that is shorter than the related amortization term.

        Balloon Payment: With respect to any Balloon Loan, the related Monthly
Payment payable on the stated maturity date of such Balloon Loan.

Bankruptcy Code: The Bankruptcy Code of 1978, as amended.

        Basis Risk Shortfalls: With respect to any Distribution Date and any
Class of Class A Certificates, Class M Certificates or Class B Certificates, the
sum of (a) with respect to any Distribution Date on which the Net WAC Cap Rate
is used to determine the Pass-Through Rate of such Class, an amount equal to the
excess of (x) Accrued Certificate Interest for such Class calculated at a per
annum rate equal to the lesser of (i) LIBOR plus the related Margin for such
Distribution Date and (ii) the Weighted Average Maximum Net Mortgage Rate, over
(y) Accrued Certificate Interest for such Class calculated using the Net WAC Cap
Rate plus, an amount equal to any reduction in the Accrued Certificate Interest
of such Class due to the failure of the Hedge Agreement Provider to make any
related required Hedge Payment with respect to such Distribution Date, (b) any
shortfalls for such Class calculated pursuant to clause (a) above remaining
unpaid from prior Distribution Dates, and (c) one month’s interest on the amount
in clause (b) (based on the number of days in the preceding Interest Accrual
Period) at a per annum rate equal to LIBOR plus the related Margin for such
Distribution Date.

        Book-Entry Certificate: Any Certificate registered in the name of the
Depository or its nominee.

        Business Day: Any day other than (i) a Saturday or a Sunday or (ii) a
day on which banking institutions in the State of California, the State of
Minnesota, the State of Texas, the State of New York or the State of Illinois
(and such other state or states in which the Custodial Account or the
Certificate Account are at the time located) are required or authorized by law
or executive order to be closed.

        Capitalization Reimbursement Amount: With respect to any Distribution
Date, the amount of Advances or Servicing Advances that were added to the Stated
Principal Balance of the Mortgage Loans during the prior calendar month and
reimbursed to the Master Servicer or Subservicer on or prior to such
Distribution Date pursuant to Section 3.10(a)(vii).

        Cash Liquidation: With respect to any defaulted Mortgage Loan other than
a Mortgage Loan as to which an REO Acquisition occurred, a determination by the
Master Servicer that it has received all Insurance Proceeds, Liquidation
Proceeds and other payments or cash recoveries which the Master Servicer
reasonably and in good faith expects to be finally recoverable with respect to
such Mortgage Loan.

Certificate: Any Class A Certificate, Class M Certificate, Class B Certificate,
Class SB Certificateor
Class R Certificate.

        Certificate Account: The account or accounts created and maintained
pursuant to Section 4.01, which shall be entitled “U.S. Bank National
Association, as trustee, in trust for the registered holders of Residential
Asset Securities Corporation, Home Equity Mortgage Asset-Backed Pass-Through
Certificates, Series 2005-KS5” and which account shall be held for the benefit
of the Certificateholders and which must be an Eligible Account.

        Certificate Account Deposit Date: With respect to any Distribution Date,
the Business Day prior thereto.

        Certificateholder or Holder: The Person in whose name a Certificate is
registered in the Certificate Register, except that neither a Disqualified
Organization nor a Non-United States Person shall be a holder of a Class R
Certificate for any purpose hereof. Solely for the purpose of giving any consent
or direction pursuant to this Agreement, any Certificate, other than a Class R
Certificate, registered in the name of the Depositor, the Master Servicer or any
Subservicer or any Affiliate thereof shall be deemed not to be outstanding and
the Percentage Interest or Voting Rights evidenced thereby shall not be taken
into account in determining whether the requisite amount of Percentage Interests
or Voting Rights necessary to effect any such consent or direction has been
obtained. All references herein to “Holders” or “Certificateholders” shall
reflect the rights of Certificate Owners as they may indirectly exercise such
rights through the Depository and participating members thereof, except as
otherwise specified herein; provided, however, that the Trustee shall be
required to recognize as a “Holder” or “Certificateholder” only the Person in
whose name a Certificate is registered in the Certificate Register. Unless
otherwise indicated in this Agreement, the Custodial Agreement or the Assignment
Agreement, whenever reference is made to the actions taken by the Trustee on
behalf of the Certificateholders.

        Certificate Owner: With respect to a Book-Entry Certificate, the Person
who is the beneficial owner of such Certificate, as reflected on the books of an
indirect participating brokerage firm for which a Depository Participant acts as
agent, if any, and otherwise on the books of a Depository Participant, if any,
and otherwise on the books of the Depository.

        Certificate Principal Balance: With respect to any Class A Certificate,
Class M Certificate or Class B Certificate, on any date of determination, an
amount equal to (i) the Initial Certificate Principal Balance of such
Certificate as specified on the face thereof, minus (ii) the sum of (x) the
aggregate of all amounts previously distributed with respect to such Certificate
(or any predecessor Certificate) and applied to reduce the Certificate Principal
Balance thereof pursuant to Section 4.02(c) and (y) the aggregate of all
reductions in Certificate Principal Balance deemed to have occurred in
connection with Realized Losses which were previously allocated to such
Certificate (or any predecessor Certificate) pursuant to this Agreement;
provided, that with respect to any Distribution Date, the Certificate Principal
Balance of any outstanding Class of Class A Certificates, Class M Certificates
and Class B Certificates (with respect to the Class A Certificates, on a pro
rata basis based on the amount of Realized Loss previously allocated thereto and
remaining unreimbursed) to which a Realized Loss was previously allocated and
remains unreimbursed will be increased, to the extent of Realized Losses
previously allocated thereto and remaining unreimbursed, but only to the extent
of Subsequent Recoveries received during the preceding calendar month.

        With respect to any Class SB Certificate, on any date of determination,
an amount equal to the Percentage Interest evidenced by such Certificate,
multiplied by an amount equal to (i) the excess, if any, of (A) the then
aggregate Stated Principal Balance of the Mortgage Loans over (B) the then
aggregate Certificate Principal Balance of the Class A Certificates, Class M
Certificates and Class B Certificates then outstanding, which represents the sum
of (i) the Initial Principal Balance of the REMIC II Regular Interest SB-PO, as
reduced by Realized Losses allocated thereto and payments deemed made thereon,
and (ii) accrued and unpaid interest on the REMIC II Regular Interest SB-IO, as
reduced by Realized Losses allocated thereto.

        The Class R Certificates will not have a Certificate Principal Balance.

        Certificate Register and Certificate Registrar: The register maintained
and the registrar appointed pursuant to Section 5.02.

Class: Collectively, all of the Certificates or uncertificated interests bearing
the same designation.

        Class A-1 Certificate: Any one of the Class A-1 Certificates executed by
the Trustee and authenticated by the Certificate Registrar substantially in the
form annexed hereto as Exhibit A and evidencing (i) an interest designated as a
“regular interest” in REMIC II for purposes of the REMIC Provisions and (ii) the
right to receive payments under the Hedge Agreement.

        Class A-2 Certificate: Any one of the Class A-2 Certificates executed by
the Trustee and authenticated by the Certificate Registrar substantially in the
form annexed hereto as Exhibit A and evidencing (i) an interest designated as a
“regular interest” in REMIC II for purposes of the REMIC Provisions and (ii) the
right to receive payments under the Hedge Agreement.

        Class A-3 Certificate: Any one of the Class A-3 Certificates executed by
the Trustee and authenticated by the Certificate Registrar substantially in the
form annexed hereto as Exhibit A and evidencing (i) an interest designated as a
“regular interest” in REMIC II for purposes of the REMIC Provisions and (ii) the
right to receive payments under the Hedge Agreement.

        Class A Certificates: Collectively, the Class A-1 Certificates,
Class A-2 Certificates and Class A-3 Certificates.

        Class A Interest Remittance Amount: With respect to any Distribution
Date, the portion of the Available Distribution Amount for that Distribution
Date attributable to interest received or advanced with respect to the Mortgage
Loans plus, with respect to payments on the Class A Certificates pursuant to
Section 4.02(c)(iii)(A) only, the amount necessary to make such payments paid
from amounts received on the Hedge Agreement for such Distribution Date.

        Class A Principal Distribution Amount: With respect to any Distribution
Date (a) prior to the Stepdown Date or on or after the Stepdown Date if a
Trigger Event is in effect for that Distribution Date, the Principal
Distribution Amount for that Distribution Date or (b) on or after the Stepdown
Date if a Trigger Event is not in effect for that Distribution Date, the lesser
of:

  (i) the Principal Distribution Amount for that Distribution Date; and


  (ii) the excess, if any, of (A) the aggregate Certificate Principal Balance of
the Class A Certificates immediately prior to that Distribution Date over (B)
the lesser of (x) the product of (1) the applicable Subordination Percentage and
(2) the aggregate Stated Principal Balance of the Mortgage Loans after giving
effect to distributions to be made on that Distribution Date and (y) the excess,
if any, of the aggregate Stated Principal Balance of the Mortgage Loans after
giving effect to distributions to be made on that Distribution Date, over the
Overcollateralization Floor.


        Class B-1 Certificate: Any one of the Class B-1 Certificates executed by
the Trustee and authenticated by the Certificate Registrar substantially in the
form annexed hereto as Exhibit C-1, C-2 or C-3, as provided in Section 5.02(e)
hereof, and evidencing (i) an interest designated as a “regular interest” in
REMIC II for purposes of the REMIC Provisions and (ii) the right to receive
payments under the Hedge Agreement.

        Class B-1 Principal Distribution Amount: With respect to any
Distribution Date (a) prior to the Stepdown Date or on or after the Stepdown
Date if a Trigger Event is in effect for that Distribution Date, the remaining
Principal Distribution Amount for that Distribution Date after distribution of
the Class A Principal Distribution Amount and the Class M Principal Distribution
Amount or (b) on or after the Stepdown Date if a Trigger Event is not in effect
for that Distribution Date, the lesser of:

  (i) the remaining Principal Distribution Amount for that Distribution Date
after distribution of the Class A Principal Distribution Amount and the Class M
Principal Distribution Amount; and


  (ii)the excess, if any, of (A) the sum of (1) the aggregate Certificate
Principal Balance of the Class A Certificates and Class M Certificates (after
taking into account the payment of the Class A Principal Distribution Amount and
the Class M Principal Distribution Amount for that Distribution Date) and (2)
the Certificate Principal Balance of the Class B-1 Certificates immediately
prior to that Distribution Date over (B) the lesser of (x) the product of (1)
the applicable Subordination Percentage and (2) the aggregate Stated Principal
Balance of the Mortgage Loans after giving effect to distributions to be made on
that Distribution Date and (y) the excess, if any, of the aggregate Stated
Principal Balance of the Mortgage Loans after giving effect to distributions to
be made on that Distribution Date, over the Overcollateralization Floor.


        Class B-2 Certificate: Any one of the Class B-2 Certificates executed by
the Trustee and authenticated by the Certificate Registrar substantially in the
form annexed hereto as Exhibit C-1, C-2 or C-3, as provided in Section 5.02(e)
hereof, and evidencing (i) an interest designated as a “regular interest” in
REMIC II for purposes of the REMIC Provisions and (ii) the right to receive
payments under the Hedge Agreement.

        Class B-2 Principal Distribution Amount: With respect to any
Distribution Date (a) prior to the Stepdown Date or on or after the Stepdown
Date if a Trigger Event is in effect for that Distribution Date, the remaining
Principal Distribution Amount for that Distribution Date after distribution of
the Class A Principal Distribution Amount, the Class M Principal Distribution
Amount and the Class B-1 Principal Distribution Amount or (b) on or after the
Stepdown Date if a Trigger Event is not in effect for that Distribution Date,
the lesser of:

  (i) the remaining Principal Distribution Amount for that Distribution Date
after distribution of the Class A Principal Distribution Amount, the Class M
Principal Distribution Amount and the Class B-1 Principal Distribution Amount;
and


  (ii)the excess, if any, of (A) the sum of (1) the aggregate Certificate
Principal Balance of the Class A Certificates, Class M Certificates and
Class B-1 Certificates (after taking into account the payment of the Class A
Principal Distribution Amount, the Class M Principal Distribution Amount and the
Class B-1 Principal Distribution Amount for that Distribution Date) and (2) the
Certificate Principal Balance of the Class B-2 Certificates immediately prior to
that Distribution Date over (B) the lesser of (x) the product of (1) the
applicable Subordination Percentage and (2) the aggregate Stated Principal
Balance of the Mortgage Loans after giving effect to distributions to be made on
that Distribution Date and (y) the excess, if any, of the aggregate Stated
Principal Balance of the Mortgage Loans after giving effect to distributions to
be made on that Distribution Date, over the Overcollateralization Floor.


Class B Certificates: Collectively, the Class B-1 Certificates and Class B-2
Certificates.

        Class M-1 Certificate: Any one of the Class M-1 Certificates executed by
the Trustee and authenticated by the Certificate Registrar substantially in the
form annexed hereto as Exhibit B and evidencing (i) an interest designated as a
“regular interest” in REMIC II for purposes of the REMIC Provisions and (ii) the
right to receive payments under the Hedge Agreement.

        Class M-1 Principal Distribution Amount: With respect to any
Distribution Date (a) prior to the Stepdown Date or on or after the Stepdown
Date if a Trigger Event is in effect for that Distribution Date, the remaining
Principal Distribution Amount for that Distribution Date after distribution of
the Class A Principal Distribution Amount or (b) on or after the Stepdown Date
if a Trigger Event is not in effect for that Distribution Date, the lesser of:

  (i) the remaining Principal Distribution Amount for that Distribution Date
after distribution of the Class A Principal Distribution Amount; and


  (ii)the excess, if any, of (A) the sum of (1) the aggregate Certificate
Principal Balance of the Class A Certificates (after taking into account the
payment of the Class A Principal Distribution Amount for that Distribution Date)
and (2) the Certificate Principal Balance of the Class M-1 Certificates
immediately prior to that Distribution Date over (B) the lesser of (x) the
product of (1) the applicable Subordination Percentage and (2) the aggregate
Stated Principal Balance of the Mortgage Loans after giving effect to
distributions to be made on that Distribution Date and (y) the excess, if any,
of the aggregate Stated Principal Balance of the Mortgage Loans after giving
effect to distributions to be made on that Distribution Date, over the
Overcollateralization Floor.


        Class M-2 Certificate: Any one of the Class M-2 Certificates executed by
the Trustee and authenticated by the Certificate Registrar substantially in the
form annexed hereto as Exhibit B and evidencing (i) an interest designated as a
“regular interest” in REMIC II for purposes of the REMIC Provisions and (ii) the
right to receive payments under the Hedge Agreement.

        Class M-2 Principal Distribution Amount: With respect to any
Distribution Date (a) prior to the Stepdown Date or on or after the Stepdown
Date if a Trigger Event is in effect for that Distribution Date, the remaining
Principal Distribution Amount for that Distribution Date after distribution of
the Class A Principal Distribution Amount and the Class M-1 Principal
Distribution Amount or (b) on or after the Stepdown Date if a Trigger Event is
not in effect for that Distribution Date, the lesser of:

  (i) the remaining Principal Distribution Amount for that Distribution Date
after distribution of the Class A Principal Distribution Amount and the
Class M-1 Principal Distribution Amount; and


  (ii)the excess, if any, of (A) the sum of (1) the aggregate Certificate
Principal Balance of the Class A Certificates and Class M-1 Certificates (after
taking into account the payment of the Class A Principal Distribution Amount and
the Class M-1 Principal Distribution Amount for that Distribution Date) and (2)
the Certificate Principal Balance of the Class M-2 Certificates immediately
prior to that Distribution Date over (B) the lesser of (x) the product of (1)
the applicable Subordination Percentage and (2) the aggregate Stated Principal
Balance of the Mortgage Loans after giving effect to distributions to be made on
that Distribution Date and (y) the excess, if any, of the aggregate Stated
Principal Balance of the Mortgage Loans after giving effect to distributions to
be made on that Distribution Date, over the Overcollateralization Floor.


        Class M-3 Certificate: Any one of the Class M-3 Certificates executed by
the Trustee and authenticated by the Certificate Registrar substantially in the
form annexed hereto as Exhibit B and evidencing (i) an interest designated as a
“regular interest” in REMIC II for purposes of the REMIC Provisions and (ii) the
right to receive payments under the Hedge Agreement.

        Class M-3 Principal Distribution Amount: With respect to any
Distribution Date (a) prior to the Stepdown Date or on or after the Stepdown
Date if a Trigger Event is in effect for that Distribution Date, the remaining
Principal Distribution Amount for that Distribution Date after distribution of
the Class A Principal Distribution Amount, the Class M-1 Principal Distribution
Amount and the Class M-2 Principal Distribution Amount or (b) on or after the
Stepdown Date if a Trigger Event is not in effect for that Distribution Date,
the lesser of:

  (i) the remaining Principal Distribution Amount for that Distribution Date
after distribution of the Class A Principal Distribution Amount, the Class M-1
Principal Distribution Amount and the Class M-2 Principal Distribution Amount;
and


  (ii)the excess, if any, of (A) the sum of (1) the aggregate Certificate
Principal Balance of the Class A Certificates, Class M-1 Certificates and
Class M-2 Certificates (after taking into account the payment of the Class A
Principal Distribution Amount, the Class M-1 Principal Distribution Amount and
the Class M-2 Principal Distribution Amount for that Distribution Date) and (2)
the Certificate Principal Balance of the Class M-3 Certificates immediately
prior to that Distribution Date over (B) the lesser of (x) the product of (1)
the applicable Subordination Percentage and (2) the aggregate Stated Principal
Balance of the Mortgage Loans after giving effect to distributions to be made on
that Distribution Date and (y) the excess, if any, of the aggregate Stated
Principal Balance of the Mortgage Loans after giving effect to distributions to
be made on that Distribution Date, over the Overcollateralization Floor.


        Class M-4 Certificate: Any one of the Class M-4 Certificates executed by
the Trustee and authenticated by the Certificate Registrar substantially in the
form annexed hereto as Exhibit B and evidencing (i) an interest designated as a
“regular interest” in REMIC II for purposes of the REMIC Provisions and (ii) the
right to receive payments under the Hedge Agreement.

        Class M-4 Principal Distribution Amount: With respect to any
Distribution Date (a) prior to the Stepdown Date or on or after the Stepdown
Date if a Trigger Event is in effect for that Distribution Date, the remaining
Principal Distribution Amount for that Distribution Date after distribution of
the Class A Principal Distribution Amount, the Class M-1 Principal Distribution
Amount, the Class M-2 Principal Distribution Amount and the Class M-3 Principal
Distribution Amount or (b) on or after the Stepdown Date if a Trigger Event is
not in effect for that Distribution Date, the lesser of:

  (i) the remaining Principal Distribution Amount for that Distribution Date
after distribution of the Class A Principal Distribution Amount, the Class M-1
Principal Distribution Amount, the Class M-2 Principal Distribution Amount and
the Class M-3 Principal Distribution Amount; and


  (ii)the excess, if any, of (A) the sum of (1) the aggregate Certificate
Principal Balance of the Class A Certificates, Class M-1 Certificates, Class M-2
Certificates and Class M-3 Certificates (after taking into account the payment
of the Class A Principal Distribution Amount, the Class M-1 Principal
Distribution Amount, the Class M-2 Principal Distribution Amount and the
Class M-3 Principal Distribution Amount for that Distribution Date) and (2) the
Certificate Principal Balance of the Class M-4 Certificates immediately prior to
that Distribution Date over (B) the lesser of (x) the product of (1) the
applicable Subordination Percentage and (2) the aggregate Stated Principal
Balance of the Mortgage Loans after giving effect to distributions to be made on
that Distribution Date and (y) the excess, if any, of the aggregate Stated
Principal Balance of the Mortgage Loans after giving effect to distributions to
be made on that Distribution Date, over the Overcollateralization Floor.


        Class M-5 Certificate: Any one of the Class M-5 Certificates executed by
the Trustee and authenticated by the Certificate Registrar substantially in the
form annexed hereto as Exhibit B and evidencing (i) an interest designated as a
“regular interest” in REMIC II for purposes of the REMIC Provisions and (ii) the
right to receive payments under the Hedge Agreement.

        Class M-5 Principal Distribution Amount: With respect to any
Distribution Date (a) prior to the Stepdown Date or on or after the Stepdown
Date if a Trigger Event is in effect for that Distribution Date, the remaining
Principal Distribution Amount for that Distribution Date after distribution of
the Class A Principal Distribution Amount, the Class M-1 Principal Distribution
Amount, the Class M-2 Principal Distribution Amount, the Class M-3 Principal
Distribution Amount and the Class M-4 Principal Distribution Amount or (b) on or
after the Stepdown Date if a Trigger Event is not in effect for that
Distribution Date, the lesser of:

  (i) the remaining Principal Distribution Amount for that Distribution Date
after distribution of the Class A Principal Distribution Amount, the Class M-1
Principal Distribution Amount, the Class M-2 Principal Distribution Amount, the
Class M-3 Principal Distribution Amount and the Class M-4 Principal Distribution
Amount; and


  (ii)the excess, if any, of (A) the sum of (1) the aggregate Certificate
Principal Balance of the Class A Certificates, Class M-1 Certificates, Class M-2
Certificates, Class M-3 Certificates and Class M-4 Certificates (after taking
into account the payment of the Class A Principal Distribution Amount, the
Class M-1 Principal Distribution Amount, the Class M-2 Principal Distribution
Amount, the Class M-3 Principal Distribution Amount and the Class M-4 Principal
Distribution Amount for that Distribution Date) and (2) the Certificate
Principal Balance of the Class M-5 Certificates immediately prior to that
Distribution Date over (B) the lesser of (x) the product of (1) the applicable
Subordination Percentage and (2) the aggregate Stated Principal Balance of the
Mortgage Loans after giving effect to distributions to be made on that
Distribution Date and (y) the excess, if any, of the aggregate Stated Principal
Balance of the Mortgage Loans after giving effect to distributions to be made on
that Distribution Date, over the Overcollateralization Floor.


        Class M-6 Certificate: Any one of the Class M-6 Certificates executed by
the Trustee and authenticated by the Certificate Registrar substantially in the
form annexed hereto as Exhibit B and evidencing (i) an interest designated as a
“regular interest” in REMIC II for purposes of the REMIC Provisions and (ii) the
right to receive payments under the Hedge Agreement.

        Class M-6 Principal Distribution Amount: With respect to any
Distribution Date (a) prior to the Stepdown Date or on or after the Stepdown
Date if a Trigger Event is in effect for that Distribution Date, the remaining
Principal Distribution Amount for that Distribution Date after distribution of
the Class A Principal Distribution Amount, the Class M-1 Principal Distribution
Amount, the Class M-2 Principal Distribution Amount, the Class M-3 Principal
Distribution Amount, the Class M-4 Principal Distribution Amount and the
Class M-5 Principal Distribution Amount or (b) on or after the Stepdown Date if
a Trigger Event is not in effect for that Distribution Date, the lesser of:

  (i) the remaining Principal Distribution Amount for that Distribution Date
after distribution of the Class A Principal Distribution Amount, the Class M-1
Principal Distribution Amount, the Class M-2 Principal Distribution Amount, the
Class M-3 Principal Distribution Amount, the Class M-4 Principal Distribution
Amount and the Class M-5 Principal Distribution Amount; and


  (ii)the excess, if any, of (A) the sum of (1) the aggregate Certificate
Principal Balance of the Class A Certificates, Class M-1 Certificates, Class M-2
Certificates, Class M-3 Certificates, Class M-4 Certificates and Class M-5
Certificates (after taking into account the payment of the Class A Principal
Distribution Amount, the Class M-1 Principal Distribution Amount, the Class M-2
Principal Distribution Amount, the Class M-3 Principal Distribution Amount, the
Class M-4 Principal Distribution Amount and the Class M-5 Principal Distribution
Amount for that Distribution Date) and (2) the Certificate Principal Balance of
the Class M-6 Certificates immediately prior to that Distribution Date over (B)
the lesser of (x) the product of (1) the applicable Subordination Percentage and
(2) the aggregate Stated Principal Balance of the Mortgage Loans after giving
effect to distributions to be made on that Distribution Date and (y) the excess,
if any, of the aggregate Stated Principal Balance of the Mortgage Loans after
giving effect to distributions to be made on that Distribution Date, over the
Overcollateralization Floor.


        Class M-7 Certificate: Any one of the Class M-7 Certificates executed by
the Trustee and authenticated by the Certificate Registrar substantially in the
form annexed hereto as Exhibit B and evidencing (i) an interest designated as a
“regular interest” in REMIC II for purposes of the REMIC Provisions and (ii) the
right to receive payments under the Hedge Agreement.

        Class M-7 Principal Distribution Amount: With respect to any
Distribution Date (a) prior to the Stepdown Date or on or after the Stepdown
Date if a Trigger Event is in effect for that Distribution Date, the remaining
Principal Distribution Amount for that Distribution Date after distribution of
the Class A Principal Distribution Amount, the Class M-1 Principal Distribution
Amount, the Class M-2 Principal Distribution Amount, the Class M-3 Principal
Distribution Amount, the Class M-4 Principal Distribution Amount, the Class M-5
Principal Distribution Amount and the Class M-6 Principal Distribution Amount or
(b) on or after the Stepdown Date if a Trigger Event is not in effect for that
Distribution Date, the lesser of:

  (i) the remaining Principal Distribution Amount for that Distribution Date
after distribution of the Class A Principal Distribution Amount, the Class M-1
Principal Distribution Amount, the Class M-2 Principal Distribution Amount, the
Class M-3 Principal Distribution Amount, the Class M-4 Principal Distribution
Amount, the Class M-5 Principal Distribution Amount and the Class M-6 Principal
Distribution Amount; and


  (ii)the excess, if any, of (A) the sum of (1) the aggregate Certificate
Principal Balance of the Class A Certificates, Class M-1 Certificates, Class M-2
Certificates, Class M-3 Certificates, Class M-4 Certificates, Class M-5
Certificates and Class M-6 Certificates (after taking into account the payment
of the Class A Principal Distribution Amount, the Class M-1 Principal
Distribution Amount, the Class M-2 Principal Distribution Amount, the Class M-3
Principal Distribution Amount, the Class M-4 Principal Distribution Amount, the
Class M-5 Principal Distribution Amount and the Class M-6 Principal Distribution
Amount for that Distribution Date) and (2) the Certificate Principal Balance of
the Class M-7 Certificates immediately prior to that Distribution Date over (B)
the lesser of (x) the product of (1) the applicable Subordination Percentage and
(2) the aggregate Stated Principal Balance of the Mortgage Loans after giving
effect to distributions to be made on that Distribution Date and (y) the excess,
if any, of the aggregate Stated Principal Balance of the Mortgage Loans after
giving effect to distributions to be made on that Distribution Date, over the
Overcollateralization Floor.


        Class M-8 Certificate: Any one of the Class M-8 Certificates executed by
the Trustee and authenticated by the Certificate Registrar substantially in the
form annexed hereto as Exhibit B and evidencing (i) an interest designated as a
“regular interest” in REMIC II for purposes of the REMIC Provisions and (ii) the
right to receive payments under the Hedge Agreement.

        Class M-8 Principal Distribution Amount: With respect to any
Distribution Date (a) prior to the Stepdown Date or on or after the Stepdown
Date if a Trigger Event is in effect for that Distribution Date, the remaining
Principal Distribution Amount for that Distribution Date after distribution of
the Class A Principal Distribution Amount, the Class M-1 Principal Distribution
Amount, the Class M-2 Principal Distribution Amount, the Class M-3 Principal
Distribution Amount, the Class M-4 Principal Distribution Amount, the Class M-5
Principal Distribution Amount, the Class M-6 Principal Distribution Amount and
the Class M-7 Principal Distribution Amount or (b) on or after the Stepdown Date
if a Trigger Event is not in effect for that Distribution Date, the lesser of:

  (i) the remaining Principal Distribution Amount for that Distribution Date
after distribution of the Class A Principal Distribution Amount, the Class M-1
Principal Distribution Amount, the Class M-2 Principal Distribution Amount, the
Class M-3 Principal Distribution Amount, the Class M-4 Principal Distribution
Amount, the Class M-5 Principal Distribution Amount, the Class M-6 Principal
Distribution Amount and the Class M-7 Principal Distribution Amount; and


  (ii)the excess, if any, of (A) the sum of (1) the aggregate Certificate
Principal Balance of the Class A Certificates, Class M-1 Certificates, Class M-2
Certificates, Class M-3 Certificates, Class M-4 Certificates, Class M-5
Certificates, Class M-6 Certificates and Class M-7 Certificates (after taking
into account the payment of the Class A Principal Distribution Amount, the
Class M-1 Principal Distribution Amount, the Class M-2 Principal Distribution
Amount, the Class M-3 Principal Distribution Amount, the Class M-4 Principal
Distribution Amount, the Class M-5 Principal Distribution Amount, the Class M-6
Principal Distribution Amount and the Class M-7 Principal Distribution Amount
for that Distribution Date) and (2) the Certificate Principal Balance of the
Class M-8 Certificates immediately prior to that Distribution Date over (B) the
lesser of (x) the product of (1) the applicable Subordination Percentage and (2)
the aggregate Stated Principal Balance of the Mortgage Loans after giving effect
to distributions to be made on that Distribution Date and (y) the excess, if
any, of the aggregate Stated Principal Balance of the Mortgage Loans after
giving effect to distributions to be made on that Distribution Date, over the
Overcollateralization Floor.


        Class M-9 Principal Distribution Amount: With respect to any
Distribution Date (a) prior to the Stepdown Date or on or after the Stepdown
Date if a Trigger Event is in effect for that Distribution Date, the remaining
Principal Distribution Amount for that Distribution Date after distribution of
the Class A Principal Distribution Amount, the Class M-1 Principal Distribution
Amount, the Class M-2 Principal Distribution Amount, the Class M-3 Principal
Distribution Amount, the Class M-4 Principal Distribution Amount, the Class M-5
Principal Distribution Amount, the Class M-6 Principal Distribution Amount, the
Class M-7 Principal Distribution Amount and the Class M-8 Principal Distribution
Amount or (b) on or after the Stepdown Date if a Trigger Event is not in effect
for that Distribution Date, the lesser of:

  (i) the remaining Principal Distribution Amount for that Distribution Date
after distribution of the Class A Principal Distribution Amount, the Class M-1
Principal Distribution Amount, the Class M-2 Principal Distribution Amount, the
Class M-3 Principal Distribution Amount, the Class M-4 Principal Distribution
Amount, the Class M-5 Principal Distribution Amount, the Class M-6 Principal
Distribution Amount, the Class M-7 Principal Distribution Amount and the
Class M-8 Principal Distribution Amount; and


  (ii)the excess, if any, of (A) the sum of (1) the aggregate Certificate
Principal Balance of the Class A Certificates, Class M-1 Certificates, Class M-2
Certificates, Class M-3 Certificates, Class M-4 Certificates, Class M-5
Certificates, Class M-6 Certificates, Class M-7 Certificates and Class M-8
Certificates (after taking into account the payment of the Class A Principal
Distribution Amount, the Class M-1 Principal Distribution Amount, the Class M-2
Principal Distribution Amount, the Class M-3 Principal Distribution Amount, the
Class M-4 Principal Distribution Amount, the Class M-5 Principal Distribution
Amount, the Class M-6 Principal Distribution Amount, the Class M-7 Principal
Distribution Amount and the Class M-8 Principal Distribution Amount for that
Distribution Date) and (2) the Certificate Principal Balance of the Class M-9
Certificates immediately prior to that Distribution Date over (B) the lesser of
(x) the product of (1) the applicable Subordination Percentage and (2) the
aggregate Stated Principal Balance of the Mortgage Loans after giving effect to
distributions to be made on that Distribution Date and (y) the excess, if any,
of the aggregate Stated Principal Balance of the Mortgage Loans after giving
effect to distributions to be made on that Distribution Date, over the
Overcollateralization Floor.


        Class M Certificates: Collectively, the Class M-1 Certificates,
Class M-2 Certificates, Class M-3 Certificates, Class M-4 Certificates,
Class M-5 Certificates, Class M-6 Certificates, Class M-7 Certificates, Class
M-8 Certificates and Class M-9 Certificates.

        Class M Principal Distribution Amount: With respect to any Distribution
Date, the sum of the Class M-1 Principal Distribution Amount, Class M-2
Principal Distribution Amount, Class M-3 Principal Distribution Amount,
Class M-4 Principal Distribution Amount, Class M-5 Principal Distribution
Amount, Class M-6 Principal Distribution Amount, Class M-7 Principal
Distribution Amount, Class M-8 Principal Distribution Amount and Class M-9
Principal Distribution Amount for such Distribution Date.

Class R Certificate: Collectively, the Class R-I Certificates and Class R-II
Certificates.

        Class R-I Certificate: Any one of the Class R-I Certificates executed by
the Trustee and authenticated by the Certificate Registrar substantially in the
form annexed hereto as Exhibit D and evidencing an interest designated as a
“residual interest” in REMIC I for purposes of the REMIC Provisions.

        Class R-II Certificate: Any one of the Class R-II Certificates executed
by the Trustee and authenticated by the Certificate Registrar substantially in
the form annexed hereto as Exhibit D and evidencing an interest designated as a
“residual interest” in REMIC II for purposes of the REMIC Provisions.

        Class SB Certificate: Any one of the Class SB Certificates executed by
the Trustee and authenticated by the Certificate Registrar substantially in the
form annexed hereto as Exhibit D-1, D-2 or D-3, as provided in Section 5.02(e)
hereof, and evidencing an interest comprised of “regular interests” in REMIC II
for purposes of the REMIC Provisions, together with certain rights to payments
under the Hedge Agreement.

        Clearing System Certificate: As defined in Section 5.02(e) and
substantially in the form of Exhibit W hereto.

        Clearstream: Clearstream Banking, société anonyme.

         Closing Date: May 27, 2005.

         Code: The Internal Revenue Code of 1986.

Commission: The Securities and Exchange Commission. Compensating Interest: With
respect to any Distribution Date, any amount paid by the Master Servicer in
accordance with Section 3.16(f).

        Corporate Trust Office: The principal office of the Trustee at which at
any particular time its corporate trust business with respect to this Agreement
shall be administered, which office at the date of the execution of this
instrument is located at U.S. Bank National Association, EP-MN-WS3D,
60 Livingston Avenue, St. Paul MN 55107, Attn: RASC 2005-KS5.

Credit Repository: Equifax, Transunion and Experian, or their successors in
interest. Curtailment: Any Principal Prepayment made by a Mortgagor which is not
a Principal Prepayment in Full.

        Custodial Account: The custodial account or accounts created and
maintained pursuant to Section 3.07 in the name of a depository institution, as
custodian for the holders of the Certificates, for the holders of certain other
interests in mortgage loans serviced or sold by the Master Servicer and for the
Master Servicer, into which the amounts set forth in Section 3.07 shall be
deposited directly. Any such account or accounts shall be an Eligible Account.

        Custodial Agreement: An agreement that may be entered into among the
Depositor, the Master Servicer, the Trustee and a Custodian in substantially the
form of Exhibit E hereto.

Custodian: Wells Fargo Bank, N.A., or any successor custodian appointed pursuant
to a Custodial

Agreement.

         Cut-off Date: May 1, 2005.

         Cut-off Date Balance: $408,539,614.10.

        Cut-off Date Principal Balance: With respect to any Mortgage Loan, the
unpaid principal balance thereof at the Cut-off Date after giving effect to all
installments of principal due on or prior thereto (or due in the month of the
Cut-off Date), whether or not received.

        Debt Service Reduction: With respect to any Mortgage Loan, a reduction
in the scheduled Monthly Payment for such Mortgage Loan by a court of competent
jurisdiction in a proceeding under the Bankruptcy Code, except such a reduction
constituting a Deficient Valuation or any reduction that results in a permanent
forgiveness of principal.

        Deficient Valuation: With respect to any Mortgage Loan, a valuation by a
court of competent jurisdiction of the Mortgaged Property in an amount less than
the then outstanding indebtedness under the Mortgage Loan, or any reduction in
the amount of principal to be paid in connection with any scheduled Monthly
Payment that constitutes a permanent forgiveness of principal, which valuation
or reduction results from a proceeding under the Bankruptcy Code.

Definitive Certificate: Any definitive, fully registered Certificate. Deleted
Mortgage Loan: A Mortgage Loan replaced or to be replaced with a Qualified
Substitute Mortgage Loan.

        Delinquent: As used herein, a Mortgage Loan is considered to be: “30 to
59 days” or “30 or more days” delinquent when a payment due on any scheduled due
date remains unpaid as of the close of business on the next following monthly
scheduled due date; “60 to 89 days” or “60 or more days” delinquent when a
payment due on any scheduled due date remains unpaid as of the close of business
on the second following monthly scheduled due date; and so on. The determination
as to whether a Mortgage Loan falls into these categories is made as of the
close of business on the last business day of each month. For example, a
Mortgage Loan with a payment due on July 1 that remained unpaid as of the close
of business on August 31 would then be considered to be 30 to 59 days
delinquent. Delinquency information as of the Cut-off Date is determined and
prepared as of the close of business on the last business day immediately prior
to the Cut-off Date.

Depositor: As defined in the preamble hereto.

        Depository: The Depository Trust Company, or any successor Depository
hereafter named. The nominee of the initial Depository for purposes of
registering those Certificates that are to be Book-Entry Certificates is Cede &
Co. The Depository shall at all times be a “clearing corporation” as defined in
Section 8-102(a)(5) of the Uniform Commercial Code of the State of New York and
a “clearing agency” registered pursuant to the provisions of Section 17A of the
Exchange Act.

        Depository Participant: A broker, dealer, bank or other financial
institution or other Person for whom from time to time a Depository effects
book-entry transfers and pledges of securities deposited with the Depository.

        Destroyed Mortgage Note: A Mortgage Note the original of which was
permanently lost or destroyed and has not been replaced.

        Determination Date: With respect to any Distribution Date, the 20th day
(or if such 20th day is not a Business Day, the Business Day immediately
following such 20th day) of the month of the related Distribution Date.

        Disqualified Organization: Any organization defined as a “disqualified
organization” under Section 860E(e)(5) of the Code, including, if not otherwise
included, any of the following: (i) the United States, any State or political
subdivision thereof, any possession of the United States, or any agency or
instrumentality of any of the foregoing (other than an instrumentality which is
a corporation if all of its activities are subject to tax and, except for
Freddie Mac, a majority of its board of directors is not selected by such
governmental unit), (ii) a foreign government, any international organization,
or any agency or instrumentality of any of the foregoing, (iii) any organization
(other than certain farmers’ cooperatives described in Section 521 of the Code)
which is exempt from the tax imposed by Chapter 1 of the Code (including the tax
imposed by Section 511 of the Code on unrelated business taxable income) and
(iv) rural electric and telephone cooperatives described in
Section 1381(a)(2)(C) of the Code. A Disqualified Organization also includes any
“electing large partnership,” as defined in Section 775(a) of the Code and any
other Person so designated by the Trustee based upon an Opinion of Counsel that
the holding of an Ownership Interest in a Class R Certificate by such Person may
cause any REMIC or any Person having an Ownership Interest in any Class of
Certificates (other than such Person) to incur a liability for any federal tax
imposed under the Code that would not otherwise be imposed but for the Transfer
of an Ownership Interest in a Class R Certificate to such Person. The terms
“United States,” “State” and “international organization” shall have the
meanings set forth in Section 7701 of the Code or successor provisions.

        Distribution Date: The 25th day of June 2005 or, if such 25th day is not
a Business Day, the Business Day immediately following such 25th day, commencing
on June 27, 2005.

        DTC Letter: The Letter of Representations, dated May 26, 2005, among the
Trustee on behalf of the Trust Fund, U.S. Bank National Association, in its
individual capacity as agent thereunder and the Depository.

        Due Date: With respect to any Distribution Date and any Mortgage Loan,
the day during the related Due Period on which the Monthly Payment is due.

        Due Period: With respect to any Distribution Date, the calendar month of
such Distribution Date.

        Eligible Account: An account that is any of the following: (i)
maintained with a depository institution the debt obligations of which have been
rated by each Rating Agency in its highest rating available, or (ii) an account
or accounts in a depository institution in which such accounts are fully insured
to the limits established by the FDIC, provided that any deposits not so insured
shall, to the extent acceptable to each Rating Agency, as evidenced in writing,
be maintained such that (as evidenced by an Opinion of Counsel delivered to the
Trustee and each Rating Agency) the registered Holders of Certificates have a
claim with respect to the funds in such account or a perfected first security
interest against any collateral (which shall be limited to Permitted
Investments) securing such funds that is superior to claims of any other
depositors or creditors of the depository institution with which such account is
maintained, or (iii) in the case of the Custodial Account, a trust account or
accounts maintained in the corporate trust department of U.S. Bank National
Association, or (iv) in the case of the Certificate Account, a trust account or
accounts maintained in the corporate trust division of U.S. Bank National
Association, or (v) an account or accounts of a depository institution
acceptable to each Rating Agency (as evidenced in writing by each Rating Agency
that use of any such account as the Custodial Account or the Certificate Account
will not reduce the rating assigned to any Class of Certificates by such Rating
Agency below the lower of the then-current rating or the rating assigned to such
Certificates as of the Closing Date by such Rating Agency).

        Eligible Master Servicing Compensation: With respect to any Distribution
Date, the lesser of (a) one-twelfth of 0.125% of the Stated Principal Balance of
the related Mortgage Loans immediately preceding such Distribution Date and (b)
the sum of the Servicing Fee and all income and gain on amounts held in the
Custodial Account and the Certificate Account and payable to the
Certificateholders with respect to such Distribution Date; provided that for
purposes of this definition the amount of the Servicing Fee will not be reduced
pursuant to Section 7.02(a) except as may be required pursuant to the last
sentence of such Section.

ERISA: The Employee Retirement Income Security Act of 1974, as amended.
Euroclear: Euroclear Bank, S.A./NA, as operator of The Euroclear System.

         Event of Default: As defined in Section 7.01.

        Excess Cash Flow: With respect to any Distribution Date, an amount equal
to the sum of (A) the excess of (i) the Available Distribution Amount for that
Distribution Date increased by the amount, if any, paid from the Hedge Payment
for that Distribution Date pursuant to Section 4.02(c)(iii) over (ii) the sum of
(a) the Interest Distribution Amount for that Distribution Date and (b) the
lesser of (1) the aggregate Certificate Principal Balance of Class A
Certificates, Class M Certificates and Class B Certificates immediately prior to
such Distribution Date and (2) the Principal Remittance Amount for that
Distribution Date to the extent not applied to pay interest on the Class A
Certificates, Class M Certificates and Class B Certificates on such Distribution
Date and (B) the Overcollateralization Reduction Amount, if any, for that
Distribution Date.

        Excess Overcollateralization Amount: With respect to any Distribution
Date, the excess, if any, of (a) the Overcollateralization Amount on such
Distribution Date over (b) the Required Overcollateralization Amount for such
Distribution Date.

Exchange Act: The Securities Exchange Act of 1934, as amended.

         Exchange Date: As defined in Section 5.02(e)(ii).

        Expense Fee Rate: With respect to any Mortgage Loan as of any date of
determination, the sum of the applicable Servicing Fee Rate and the per annum
rate at which the applicable Subservicing Fee accrues.

        Fannie Mae: Fannie Mae, a federally chartered and privately owned
corporation organized and existing under the Federal National Mortgage
Association Charter Act, or any successor thereto.

FDIC: Federal Deposit Insurance Corporation or any successor thereto.

        Final Distribution Date: The Distribution Date on which the final
distribution in respect of the Certificates will be made pursuant to
Section 9.01, which Final Distribution Date shall in no event be later than the
end of the 90-day liquidation period described in Section 9.02.

        Final Scheduled Distribution Date: Solely for purposes of the face of
the Certificates, as follows: with respect to the Class A-1 Certificates, the
Distribution Date occurring in October 2025; with respect to the Class A-2
Certificates, the Class A-3 Certificates, and each Class of Class M Certificates
and Class B Certificates, the Distribution Date occurring in June 2035. No event
of default under this Agreement will arise or become applicable solely by reason
of the failure to retire the entire Certificate Principal Balance of any Class
of Class A Certificates, Class M Certificates or Class B Certificates on or
before its Final Scheduled Distribution Date.

Fitch: Fitch Ratings, or its successors in interest.

        Foreclosure Profits: With respect to any Distribution Date or related
Determination Date and any Mortgage Loan, the excess, if any, of Liquidation
Proceeds, Insurance Proceeds and REO Proceeds (net of all amounts reimbursable
therefrom pursuant to Section 3.10(a)(ii)) in respect of each Mortgage Loan or
REO Property for which a Cash Liquidation or REO Disposition occurred in the
related Prepayment Period over the sum of the unpaid principal balance of such
Mortgage Loan or REO Property (determined, in the case of an REO Disposition, in
accordance with Section 3.14) plus accrued and unpaid interest at the Mortgage
Rate on such unpaid principal balance from the Due Date to which interest was
last paid by the Mortgagor to the first day of the month following the month in
which such Cash Liquidation or REO Disposition occurred.

Form 10-K Certification: As defined in Section 4.03(e).

        Freddie Mac: Freddie Mac, a corporate instrumentality of the United
States created and existing under Title III of the Emergency Home Finance Act of
1970, as amended, or any successor thereto.

        Gross Margin: With respect to each adjustable-rate Mortgage Loan, the
fixed percentage set forth in the related Mortgage Note and indicated on the
Mortgage Loan Schedule as the “NOTE MARGIN,” which percentage is added to the
related Index on each Adjustment Date to determine (subject to rounding in
accordance with the related Mortgage Note, the Periodic Cap, the Maximum
Mortgage Rate and the Minimum Mortgage Rate) the interest rate to be borne by
such Mortgage Loan until the next Adjustment Date.

        Hedge Agreement: The confirmation, dated as of the Closing Date, between
the Trustee, on behalf of the Trust Fund, and the Hedge Agreement Provider,
relating to the Class A Certificates, Class M Certificates and Class B
Certificates or any replacement, substitute, collateral or other arrangement in
lieu thereof.

        Hedge Payment: For any Distribution Date, the payment, if any, due under
the Hedge Agreement in respect of such Distribution Date.

        Hedge Agreement Provider: JPMorgan Chase Bank, National Association and
its successors and assigns or any party to any replacement, substitute,
collateral or other arrangement in lieu thereof.

        Hedge Shortfall Amount: For any Distribution Date, the amount, if any,
by which the payment on the Class A Certificates, Class M Certificates and
Class B Certificates pursuant to Section 4.02(c)(iii) is paid from the Hedge
Payment for such Distribution Date pursuant to the provisions thereof or would
have been so paid but for the failure of the Hedge Agreement Provider to make a
payment required under the Hedge Agreement.

        Hedge Shortfall Carry-Forward Amount: For any Distribution Date, the
aggregate Hedge Shortfall Amounts for prior Distribution Dates to the extent not
reimbursed to the Class SB Certificates pursuant to Section 4.02(c)(x).

HUD: The United States Department of Housing and Urban Development.

        Independent: When used with respect to any specified Person, means such
a Person who (i) is in fact independent of the Depositor, the Master Servicer
and the Trustee, or any Affiliate thereof, (ii) does not have any direct
financial interest or any material indirect financial interest in the Depositor,
the Master Servicer or the Trustee or in an Affiliate thereof, and (iii) is not
connected with the Depositor, the Master Servicer or the Trustee as an officer,
employee, promoter, underwriter, trustee, partner, director or person performing
similar functions.

        Index: With respect to any adjustable-rate Mortgage Loan and as to any
Adjustment Date therefor, the related index as stated in the related Mortgage
Note.

        Initial Certificate Principal Balance: With respect to each Class of
Certificates (other than the Class R Certificates), the Certificate Principal
Balance of such Class of Certificates as of the Closing Date as set forth in the
Preliminary Statement hereto.

Initial Purchaser: J.P. Morgan Securities Inc., as initial purchaser of the
Class B Certificates and

the Class SB Certificates.

        Insurance Proceeds: Proceeds paid in respect of the Mortgage Loans
pursuant to any Primary Insurance Policy or any other related insurance policy
covering a Mortgage Loan, to the extent such proceeds are payable to the
mortgagee under the Mortgage, any Subservicer, the Master Servicer or the
Trustee and are not applied to the restoration of the related Mortgaged Property
or released to the Mortgagor in accordance with the procedures that the Master
Servicer would follow in servicing mortgage loans held for its own account.

        Interest Accrual Period: With respect to the Distribution Date in
June 2005, the period commencing the Closing Date and ending on the day
preceding the Distribution Date in June 2005, and with respect to any
Distribution Date after the Distribution Date in June 2005, the period
commencing on the Distribution Date in the month immediately preceding the month
in which such Distribution Date occurs and ending on the day preceding such
Distribution Date.

        Interest Distribution Amount: For any Distribution Date, the amounts
payable pursuant to Section 4.02(c)(i)-(iii).

         Interim Certification: As defined in Section 2.02.

        Late Collections: With respect to any Mortgage Loan, all amounts
received during any Due Period, whether as late payments of Monthly Payments or
as Insurance Proceeds, Liquidation Proceeds or otherwise, which represent late
payments or collections of Monthly Payments due but delinquent for a previous
Due Period and not previously recovered.

        LIBOR: With respect to any Distribution Date, the arithmetic mean of the
London interbank offered rate quotations for one-month U.S. Dollar deposits,
expressed on a per annum basis, determined in accordance with Section 1.02.

        LIBOR Business Day: Any day other than (i) a Saturday or Sunday or (ii)
a day on which banking institutions in London, England are required or
authorized by law to be closed.

        LIBOR Certificates: Collectively, the Class A Certificates, Class M
Certificates and Class B Certificates.

        LIBOR Rate Adjustment Date: With respect to each Distribution Date, the
second LIBOR Business Day immediately preceding the commencement of the related
Interest Accrual Period.

        Liquidation Proceeds: Amounts (other than Insurance Proceeds) received
by the Master Servicer in connection with the taking of an entire Mortgaged
Property by exercise of the power of eminent domain or condemnation or in
connection with the liquidation of a defaulted Mortgage Loan through trustee’s
sale, foreclosure sale or otherwise, other than REO Proceeds and Subsequent
Recoveries.

        Loan-to-Value Ratio: As of any date, the fraction, expressed as a
percentage, the numerator of which is the current principal balance of the
related Mortgage Loan at the date of determination and the denominator of which
is the Appraised Value of the related Mortgaged Property.

        Margin: With respect to each Distribution Date and the Class A, Class M
and Class B Certificates, the related per annum rate set forth next to such
Distribution Date in the table below:


                                                    RELATED MARGIN

                   CLASS                       (1)                      (2)
                    A-1                      0.080%                   0.080%
                    A-2                      0.200%                   0.400%
                    A-3                      0.320%                   0.640%
                    M-1                      0.410%                   0.615%
                    M-2                      0.450%                   0.675%
                    M-3                      0.480%                   0.720%
                    M-4                      0.600%                   0.900%
                    M-5                      0.650%                   0.975%
                    M-6                      0.700%                   1.050%
                    M-7                      1.150%                   1.725%
                    M-8                      1.250%                   1.875%
                    M-9                      1.680%                   2.520%
                    B-1                      3.000%                   4.500%
                    B-2                      3.000%                   4.500%
          ________________________




     (1)  For any Distribution Date prior to the second  Distribution Date after
          the first possible Optional Termination Date.

     (2)  For any  Distribution  Date on or after the second  Distribution  Date
          after the first possible Optional Termination Date.


        Marker Rate: With respect to the Class SB Certificates or the REMIC II
Regular Interest SB-IO and any Distribution Date, a per annum rate equal to two
(2) times the weighted average of the Uncertificated REMIC I Pass-Through Rates
for REMIC I Regular Interest LT2 and REMIC I Regular Interest LT3.

Master Servicer: As defined in the preamble hereto.

        Maturity Date: With respect to each Class of Certificates representing
ownership of REMIC II Regular Interests or REMIC I Regular Interests issued by
each of REMIC I and REMIC II, the latest possible maturity date, solely for
purposes of Section 1.860G-1(a)(4)(iii) of the Treasury Regulations, by which
the Certificate Principal Balance of each such Class of Certificates
representing a regular interest in the Trust Fund would be reduced to zero,
which is, for each such regular interest, February 25, 2035, which is the
Distribution Date occurring in the month following the last scheduled monthly
payment of the Mortgage Loans.

        Maximum Mortgage Rate: With respect to any adjustable-rate Mortgage
Loan, the per annum rate indicated on the Mortgage Loan Schedule as the “NOTE
CEILING,” which rate is the maximum interest rate that may be applicable to such
Mortgage Loan at any time during the life of such Mortgage Loan.

        Maximum Net Mortgage Rate: With respect to any adjustable-rate Mortgage
Loan and any date of determination, the Maximum Mortgage Rate minus the Expense
Fee Rate.

MERS: Mortgage Electronic Registration Systems, Inc., a corporation organized
and existing under the laws of the State of Delaware, or any successor thereto.

        MERS® System: The system of recording transfers of Mortgages
electronically maintained by MERS.

        MIN: The Mortgage Identification Number for Mortgage Loans registered
with MERS on the MERS® System.

        Minimum Mortgage Rate: With respect to any adjustable-rate Mortgage
Loan, a per annum rate equal to the greater of (i) the Note Margin and (ii) the
rate indicated on the Mortgage Loan Schedule as the “NOTE FLOOR,” which rate may
be applicable to such Mortgage Loan at any time during the life of such Mortgage
Loan.

        Modified Mortgage Loan: Any Mortgage Loan that has been the subject of a
Servicing Modification.

        Modified Net Mortgage Rate: With respect to any Mortgage Loan that is
the subject of a Servicing Modification, the Net Mortgage Rate minus the rate
per annum by which the Mortgage Rate on such Mortgage Loan was reduced.

        MOM Loan: With respect to any Mortgage Loan, MERS acting as the
mortgagee of such Mortgage Loan, solely as nominee for the originator of such
Mortgage Loan and its successors and assigns, at the origination thereof.

        Monthly Payment: With respect to any Mortgage Loan (including any REO
Property) and the Due Date in any Due Period, the payment of principal and
interest due thereon in accordance with the amortization schedule at the time
applicable thereto (after adjustment, if any, for Curtailments and for Deficient
Valuations occurring prior to such Due Date but before any adjustment to such
amortization schedule by reason of any bankruptcy, other than a Deficient
Valuation, or similar proceeding or any moratorium or similar waiver or grace
period and before any Servicing Modification that constitutes a reduction of the
interest rate on such Mortgage Loan).

Moody's: Moody's Investors Service, Inc., or its successors in interest.

        Mortgage: With respect to each Mortgage Note, the mortgage, deed of
trust or other comparable instrument creating a first or junior lien on an
estate in fee simple or leasehold interest in real property securing a Mortgage
Note.

        Mortgage File: The mortgage documents listed in Section 2.01 pertaining
to a particular Mortgage Loan and any additional documents required to be added
to the Mortgage File pursuant to this Agreement.

        Mortgage Loans: Such of the mortgage loans transferred and assigned to
the Trustee pursuant to Section 2.01 as from time to time are held or deemed to
be held as a part of the Trust Fund, the Mortgage Loans originally so held being
identified in the initial Mortgage Loan Schedule, and Qualified Substitute
Mortgage Loans held or deemed held as part of the Trust Fund including, without
limitation, each related Mortgage Note, Mortgage and Mortgage File and all
rights appertaining thereto.

        Mortgage Loan Schedule: The lists of the Mortgage Loans attached hereto
as Exhibit F (as amended from time to time to reflect the addition of Qualified
Substitute Mortgage Loans), which lists shall set forth at a minimum the
following information as to each Mortgage Loan:

  (i) the Mortgage Loan identifying number (“RFC LOAN #”);


  (ii) [reserved];


  (iii) the maturity of the Mortgage Note (“MATURITY DATE,” or “MATURITY DT”);


  (iv) for the adjustable-rate Mortgage Loans, the Mortgage Rate as of
origination (“ORIG RATE”);


  (v) the Mortgage Rate as of the Cut-off Date (“CURR RATE”);


  (vi) the Net Mortgage Rate as of the Cut-off Date (“CURR NET”);


  (vii) the scheduled monthly payment of principal, if any, and interest as of
the Cut-off Date (“ORIGINAL P & I” or “CURRENT P & I”);


  (viii) the Cut-off Date Principal Balance (“PRINCIPAL BAL”);


  (ix) the Loan-to-Value Ratio at origination (“LTV”);


  (x) a code “T,” “BT” or “CT” under the column “LN FEATURE,” indicating that
the Mortgage Loan is secured by a second or vacation residence (the absence of
any such code means the Mortgage Loan is secured by a primary residence);


  (xi) a code “N” under the column “OCCP CODE,” indicating that the Mortgage
Loan is secured by a non-owner occupied residence (the absence of any such code
means the Mortgage Loan is secured by an owner occupied residence);


  (xii) for the adjustable-rate Mortgage Loans, the Maximum Mortgage Rate (“NOTE
CEILING”);


  (xiii) for the adjustable-rate Mortgage Loans, the maximum Net Mortgage Rate
(“NET CEILING”);


  (xiv) for the adjustable-rate Mortgage Loans, the Note Margin (“NOTE MARGIN”);


  (xv) for the adjustable-rate Mortgage Loans, the first Adjustment Date after
the Cut-off Date (“NXT INT CHG DT”);


  (xvi) for the adjustable-rate Mortgage Loans, the Periodic Cap (“PERIODIC
DECR” or “PERIODIC INCR”);


  (xvii) [reserved]; and


  (xviii) for the adjustable-rate Mortgage Loans, the rounding of the
semi-annual or annual adjustment to the Mortgage Rate (“NOTE METHOD”).


        Such schedules may consist of multiple reports that collectively set
forth all of the information required.

        Mortgage Note: The originally executed note or other evidence of
indebtedness evidencing the indebtedness of a Mortgagor under a Mortgage Loan,
together with any modification thereto.

        Mortgage Rate: With respect to any Mortgage Loan, the interest rate
borne by the related Mortgage Note, or any modification thereto other than a
Servicing Modification. The Mortgage Rate on the adjustable-rate Mortgage Loans
will adjust on each Adjustment Date to equal the sum (rounded to the nearest
multiple of one-eighth of one percent (0.125%) or up to the nearest one-eighth
of one percent, which are indicated by a “U” on the Mortgage Loan Schedule,
except in the case of the adjustable-rate Mortgage Loans indicated by an “X” on
the Mortgage Loan Schedule under the heading “NOTE METHOD”), of the related
Index plus the Note Margin, in each case subject to the applicable Periodic Cap,
Maximum Mortgage Rate and Minimum Mortgage Rate.

Mortgaged Property: The underlying real property securing a Mortgage Loan.
Mortgagor: The obligor on a Mortgage Note.

        Net Mortgage Rate: With respect to any Mortgage Loan as of any date of
determination, a per annum rate equal to the Mortgage Rate for such Mortgage
Loan as of such date minus the related Expense Fee Rate.

        Net WAC Cap Rate: With respect to any Distribution Date, the sum of (a)
the REMIC Net WAC Cap Rate and (b) the product of (i) a per annum rate equal to
(A) the Hedge Payment, if any, with respect to such Distribution Date divided by
(B) the aggregate Certificate Principal Balance of the Class A Certificates,
Class M Certificates and Class B Certificates immediately prior to such
Distribution Date and (ii) a fraction equal to 30 divided by the actual number
of days in the related Interest Accrual Period.

Non-United States Person: Any Person other than a United States Person.

        Nonrecoverable Advance: Any Advance previously made or proposed to be
made by the Master Servicer or Subservicer in respect of a Mortgage Loan (other
than a Deleted Mortgage Loan) which, in the good faith judgment of the Master
Servicer, will not, or, in the case of a proposed Advance, would not, be
ultimately recoverable by the Master Servicer from related Late Collections,
Insurance Proceeds, Liquidation Proceeds or REO Proceeds. To the extent that any
Mortgagor is not obligated under the related Mortgage documents to pay or
reimburse any portion of any Servicing Advances that are outstanding with
respect to the related Mortgage Loan as a result of a modification of such
Mortgage Loan by the Master Servicer, which forgives amounts which the Master
Servicer or Subservicer had previously advanced, and the Master Servicer
determines that no other source of payment or reimbursement for such advances is
available to it, such Servicing Advances shall be deemed to be Nonrecoverable
Advances. The determination by the Master Servicer that it has made a
Nonrecoverable Advance shall be evidenced by a certificate of a Servicing
Officer, Responsible Officer or Vice President or its equivalent or senior
officer of the Master Servicer, delivered to the Depositor, the Trustee, and the
Master Servicer setting forth such determination, which shall include any other
information or reports obtained by the Master Servicer such as property
operating statements, rent rolls, property inspection reports and engineering
reports, which may support such determinations. Notwithstanding the above, the
Trustee shall be entitled to rely upon any determination by the Master Servicer
that any Advance previously made is a Nonrecoverable Advance or that any
proposed Advance, if made, would constitute a Nonrecoverable Advance.

        Nonsubserviced Mortgage Loan: Any Mortgage Loan that, at the time of
reference thereto, is not subject to a Subservicing Agreement.

        Note Margin: With respect to each adjustable-rate Mortgage Loan, the
fixed percentage set forth in the related Mortgage Note and indicated on the
Mortgage Loan Schedule as the “NOTE MARGIN,” which percentage is added to the
Index on each Adjustment Date to determine (subject to rounding in accordance
with the related Mortgage Note, the Periodic Cap, the Maximum Mortgage Rate and
the Minimum Mortgage Rate) the interest rate to be borne by such Mortgage Loan
until the next Adjustment Date.

        Notional Amount: With respect to the Class SB Certificates or the
REMIC II Regular Interest SB-IO, immediately prior to any Distribution Date, the
aggregate of the Uncertificated Principal Balances of the REMIC I Regular
Interests.

        Officers’ Certificate: A certificate signed by the Chairman of the
Board, the President, a Vice President, Assistant Vice President, Director,
Managing Director, the Treasurer, the Secretary, an Assistant Treasurer or an
Assistant Secretary of the Depositor or the Master Servicer, as the case may be,
and delivered to the Trustee, as required by this Agreement.

        Opinion of Counsel: A written opinion of counsel acceptable to the
Trustee and the Master Servicer and which counsel may be counsel for the
Depositor or the Master Servicer, provided that any opinion of counsel (i)
referred to in the definition of “Disqualified Organization” or (ii) relating to
the qualification of any REMIC hereunder as a REMIC or compliance with the REMIC
Provisions must, unless otherwise specified, be an opinion of Independent
counsel.

        Optional Termination Date: Any Distribution Date on or after which the
Stated Principal Balance (after giving effect to distributions to be made on
such Distribution Date) of the Mortgage Loans is less than 10.00% of the Cut-off
Date Balance.

        Outstanding Mortgage Loan: With respect to the Due Date in any Due
Period, a Mortgage Loan (including an REO Property) that was not the subject of
a Principal Prepayment in Full, Cash Liquidation or REO Disposition and that was
not purchased, deleted or substituted for prior to such Due Date pursuant to
Section 2.02, 2.03, 2.04 or 4.07.

        Overcollateralization Amount: With respect to any Distribution Date, the
excess, if any, of (a) the aggregate Stated Principal Balance of the Mortgage
Loans before giving effect to distributions of principal to be made on such
Distribution Date over (b) the aggregate Certificate Principal Balance of the
Class A Certificates, Class M Certificates and Class B Certificates immediately
prior to such date.

        Overcollateralization Floor: An amount equal to the product of 0.50% and
the Cut-off Date Balance.

        Overcollateralization Increase Amount: With respect to any Distribution
Date, the lesser of (a) Excess Cash Flow for that Distribution Date (to the
extent not used to cover the amounts described in clauses (b)(iv) and (b)(v) of
the definition of Principal Distribution Amount as of such Distribution Date)
and (b) the excess of (1) the Required Overcollateralization Amount for such
Distribution Date over (2) the Overcollateralization Amount for such
Distribution Date.

        Overcollateralization Reduction Amount: With respect to any Distribution
Date on which the Excess Overcollateralization Amount is, after taking into
account all other distributions to be made on such Distribution Date, greater
than zero, the Overcollateralization Reduction Amount shall be equal to the
lesser of (i) the Excess Overcollateralization Amount for that Distribution Date
and (ii) the Principal Remittance Amount on such Distribution Date.

        Ownership Interest: With respect to any Certificate, any ownership or
security interest in such Certificate, including any interest in such
Certificate as the Holder thereof and any other interest therein, whether direct
or indirect, legal or beneficial, as owner or as pledgee.

        Pass-Through Rate: With respect to each Class of Class A Certificates,
Class M Certificates and Class B Certificates and any Distribution Date, the
lesser of (i) a per annum rate equal to LIBOR plus the related Margin for such
Distribution Date and (ii) the Net WAC Cap Rate for such Distribution Date.

        With respect to the Class SB Certificates or the REMIC II Regular
Interest SB-IO, a per annum rate equal to the percentage equivalent of a
fraction, the numerator of which is the sum of the amounts calculated pursuant
to clauses (i) through (iii) below, and the denominator of which is the
aggregate principal balance of the REMIC I Regular Interests. For purposes of
calculating the Pass-Through Rate for the Class SB Certificates or the REMIC II
Regular Interest SB-IO, the numerator is equal to the sum of the following
components:

    (i)        the Uncertificated Pass-Through Rate for REMIC I Regular Interest
LT1 minus the related Marker Rate, applied to a notional amount equal to the
Uncertificated Principal Balance of REMIC I Regular Interest LT1;


    (ii)        the Uncertificated Pass-Through Rate for REMIC I Regular
Interest LT2 minus the related Marker Rate, applied to a notional amount equal
to the Uncertificated Principal Balance of REMIC I Regular Interest LT2; and


    (iii)        the Uncertificated Pass-Through Rate for REMIC I Regular
Interest LT4 minus twice the related Marker Rate, applied to a notional amount
equal to the Uncertificated Principal Balance of REMIC I Regular Interest LT4.


Paying Agent: U.S. Bank National Association or any successor Paying Agent
appointed by the Trustee.

        Percentage Interest: With respect to any Class A Certificate, Class M
Certificate or Class B Certificate, the undivided percentage ownership interest
in the related Class evidenced by such Certificate, which percentage ownership
interest shall be equal to the Initial Certificate Principal Balance thereof
divided by the aggregate Initial Certificate Principal Balance of all of the
Certificates of the same Class. The Percentage Interest with respect to a
Class SB Certificate or Class R Certificate shall be stated on the face thereof.

        Periodic Cap: With respect to each adjustable-rate Mortgage Loan, the
periodic rate cap that limits the increase or the decrease of the related
Mortgage Rate on any Adjustment Date pursuant to the terms of the related
Mortgage Note.

        Permanent Regulation S Global Offered Certificate: Any one of the Class
B Certificates substantially in the form of Exhibit C-3 hereto or any one of the
Class SB Certificates substantially in the form of Exhibit D-3 hereto, and, in
both cases, more fully described in Section 5.02(e) hereof.

Permitted Investments: One or more of the following:

  (i) obligations of or guaranteed as to principal and interest by the United
States or any agency or instrumentality thereof when such obligations are backed
by the full faith and credit of the United States;


  (ii) repurchase agreements on obligations specified in clause (i) maturing not
more than one month from the date of acquisition thereof, provided that the
unsecured obligations of the party agreeing to repurchase such obligations are
at the time rated by each Rating Agency in its highest short-term rating
available;


  (iii) federal funds, certificates of deposit, demand deposits, time deposits
and bankers’ acceptances (which shall each have an original maturity of not more
than 90 days and, in the case of bankers’ acceptances, shall in no event have an
original maturity of more than 365 days or a remaining maturity of more than 30
days) denominated in United States dollars of any U.S. depository institution or
trust company incorporated under the laws of the United States or any state
thereof or of any domestic branch of a foreign depository institution or trust
company; provided that the debt obligations of such depository institution or
trust company at the date of acquisition thereof have been rated by each Rating
Agency in its highest short-term rating available; and, provided further that,
if the original maturity of such short-term obligations of a domestic branch of
a foreign depository institution or trust company shall exceed 30 days, the
short-term rating of such institution shall be A-1+ in the case of Standard &
Poor’s if Standard & Poor’s is a Rating Agency;


  (iv) commercial paper and demand notes (having original maturities of not more
than 365 days) of any corporation incorporated under the laws of the United
States or any state thereof which on the date of acquisition has been rated by
each Rating Agency in its highest short term rating available; provided that
such commercial paper and demand notes shall have a remaining maturity of not
more than 30 days;


  (v) a money market fund or a qualified investment fund rated by each Rating
Agency in its highest long-term rating available (which may be managed by the
Trustee or one of its Affiliates); and


  (vi) other obligations or securities that are acceptable to each Rating Agency
as a Permitted Investment hereunder and will not reduce the rating assigned to
any Class of Certificates by such Rating Agency below the lower of the
then-current rating or the rating assigned to such Certificates as of the
Closing Date by such Rating Agency, as evidenced in writing;


provided, however, that no instrument shall be a Permitted Investment if it
represents, either (1) the right to receive only interest payments with respect
to the underlying debt instrument or (2) the right to receive both principal and
interest payments derived from obligations underlying such instrument and the
principal and interest payments with respect to such instrument provide a yield
to maturity greater than 120% of the yield to maturity at par of such underlying
obligations. References herein to the highest rating available on unsecured
long-term debt shall mean AAA in the case of Standard & Poor’s and Fitch and Aaa
in the case of Moody’s, and for purposes of this Agreement, any references
herein to the highest rating available on unsecured commercial paper and
short-term debt obligations shall mean the following: A-1 in the case of
Standard & Poor’s, P-1 in the case of Moody’s and F-1 in the case of Fitch;
provided, however, that any Permitted Investment that is a short-term debt
obligation rated A-1 by Standard & Poor’s must satisfy the following additional
conditions: (i) the total amount of debt from A-1 issuers must be limited to the
investment of monthly principal and interest payments (assuming fully amortizing
collateral); (ii) the total amount of A-1 investments must not represent more
than 20% of the aggregate outstanding Certificate Principal Balance of the
Certificates and each investment must not mature beyond 30 days; (iii) the terms
of the debt must have a predetermined fixed dollar amount of principal due at
maturity that cannot vary; and (iv) if the investments may be liquidated prior
to their maturity or are being relied on to meet a certain yield, interest must
be tied to a single interest rate index plus a single fixed spread (if any) and
must move proportionately with that index. Any Permitted Investment may be
purchased by or through the Trustee or its Affiliates.

        Permitted Transferee: Any Transferee of a Class R Certificate, other
than a Disqualified Organization or Non-United States Person.

        Person: Any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.

        Prepayment Assumption: With respect to the Class A, Class M and Class B
Certificates, the prepayment assumption to be used for determining the accrual
of original issue discount and premium and market discount on such Certificates
for federal income tax purposes, which (a) with respect to the fixed-rate
Mortgage Loans, assumes a constant prepayment rate of one-tenth of 23% per annum
of the then outstanding Stated Principal Balance of the fixed-rate Mortgage
Loans in the first month of the life of such Mortgage Loans and an additional
one-tenth of 23% per annum in each month thereafter until the tenth month, and
beginning in the tenth month and in each month thereafter during the life of the
fixed-rate Mortgage Loans, a constant prepayment rate of 23% per annum each
month (“23% HEP”) and (b) with respect to the adjustable-rate Mortgage Loans
assumes a prepayment assumption of 2% of the constant prepayment rate in month
one, increasing by approximately 2.545% from month 2 until month 12, a constant
prepayment rate of 30% from month 12 to month 22, a constant prepayment rate of
50% from month 23 to month 27, and a constant prepayment rate of 35% thereafter,
used for determining the accrual of original issue discount and premium and
market discount on the Class A, Class M and Class B Certificates for federal
income tax purposes. The constant prepayment rate assumes that the stated
percentage of the outstanding Stated Principal Balance of the adjustable-rate
Mortgage Loans is prepaid over the course of a year.

        Prepayment Interest Shortfall: With respect to any Distribution Date and
any Mortgage Loan (other than a Mortgage Loan relating to an REO Property) that
was the subject of (a) a Principal Prepayment in Full during the related
Prepayment Period, an amount equal to the excess of one month’s interest at the
related Net Mortgage Rate (or Modified Net Mortgage Rate in the case of a
Modified Mortgage Loan) on the Stated Principal Balance of such Mortgage Loan
over the amount of interest (adjusted to the related Net Mortgage Rate (or
Modified Net Mortgage Rate in the case of a Modified Mortgage Loan)) paid by the
Mortgagor for such Prepayment Period to the date of such Principal Prepayment in
Full or (b) a Curtailment during the prior calendar month, an amount equal to
one month’s interest at the related Net Mortgage Rate (or Modified Net Mortgage
Rate in the case of a Modified Mortgage Loan) on the amount of such Curtailment.

        Prepayment Period: With respect to any Distribution Date, the calendar
month preceding the month of distribution.

        Primary Insurance Policy: Each primary policy of mortgage guaranty
insurance as indicated by a numeric code on the Mortgage Loan Schedule with the
exception of code “A23,” “A34” or “A96” under the column “MI CO CODE.”

        Principal Distribution Amount: With respect to any Distribution Date,
the lesser of (a) the excess of (x) the Available Distribution Amount over (y)
the Interest Distribution Amount, and (b) the sum of:

  (i) the principal portion of each Monthly Payment received or Advanced with
respect to the related Due Period on each Outstanding Mortgage Loan;


  (ii) the Stated Principal Balance of any Mortgage Loan repurchased during the
related Prepayment Period (or deemed to have been so repurchased in accordance
with Section 3.07(b)) pursuant to Section 2.02, 2.03, 2.04 or 4.07 and the
amount of any shortfall deposited in the Custodial Account in connection with
the substitution of a Deleted Mortgage Loan pursuant to Section 2.03 or 2.04
during the related Prepayment Period;


  (iii) the principal portion of all other unscheduled collections, other than
Subsequent Recoveries, on the Mortgage Loans (including, without limitation,
Principal Prepayments in Full, Curtailments, Insurance Proceeds, Liquidation
Proceeds and REO Proceeds) received during the related Prepayment Period (or
deemed to have been so received) to the extent applied by the Master Servicer as
recoveries of principal of the Mortgage Loans pursuant to Section 3.14;


  (iv) the lesser of (1) the Subsequent Recoveries for such Distribution Date
and (2) the principal portion of any Realized Losses allocated to any Class of
Certificates on a prior Distribution Date and remaining unpaid;


  (v) the lesser of (1) the Excess Cash Flow for such Distribution Date (to the
extent not used pursuant to clause (iv) of this definition on such Distribution
Date) and (2) the principal portion of any Realized Losses incurred (or deemed
to have been incurred) on any Mortgage Loans in the calendar month preceding
such Distribution; and


  (vi) the lesser of (1) the Excess Cash Flow for that Distribution Date (to the
extent not used pursuant to clauses (iv) and (v) of this definition on such
Distribution Date) and (2) the Overcollateralization Increase Amount for such
Distribution Date;


minus

  (vii) (A) the amount of any Overcollateralization Reduction Amount for such
Distribution Date and (B) the amount of any Capitalization Reimbursement Amount
for such Distribution Date.


        Principal Prepayment: Any payment of principal or other recovery on a
Mortgage Loan, including a recovery that takes the form of Liquidation Proceeds
or Insurance Proceeds, which is received in advance of its scheduled Due Date
and is not accompanied by an amount as to interest representing scheduled
interest on such payment due on any date or dates in any month or months
subsequent to the month of prepayment.

        Principal Prepayment in Full: Any Principal Prepayment made by a
Mortgagor of the entire principal balance of a Mortgage Loan.

        Principal Remittance Amount: With respect to any Distribution Date, all
amounts described in clauses (b)(i) through (iii) of the definition of Principal
Distribution Amount for that Distribution Date.

        Private Offered Certificates: The Class B Certificates and the Class SB
Certificates, collectively.

        Program Guide: The AlterNet Seller Guide as incorporated into the
Residential Funding Seller Guide for mortgage collateral sellers that
participate in Residential Funding’s AlterNet Mortgage Program, and Residential
Funding’s Servicing Guide and any other subservicing arrangements which
Residential Funding has arranged to accommodate the servicing of the Mortgage
Loans and in each case all supplements and amendments thereto published by
Residential Funding.

        Purchase Price: With respect to any Mortgage Loan (or REO Property)
required to be or otherwise purchased on any date pursuant to Section 2.02,
2.03, 2.04 or 4.07, an amount equal to the sum of (i) 100% of the Stated
Principal Balance thereof plus the principal portion of any related unreimbursed
Advances and (ii) unpaid accrued interest at either (a) the Adjusted Mortgage
Rate (or Modified Net Mortgage Rate in the case of a Modified Mortgage Loan)
plus the rate per annum at which the Servicing Fee is calculated, or (b) in the
case of a purchase made by the Master Servicer, at the Net Mortgage Rate (or
Modified Net Mortgage Rate in the case of a Modified Mortgage Loan), in each
case on the Stated Principal Balance thereof to the first day of the month
following the month of purchase from the Due Date to which interest was last
paid by the Mortgagor.

        Qualified Substitute Mortgage Loan: A Mortgage Loan substituted by
Residential Funding or the Depositor for a Deleted Mortgage Loan which must, on
the date of such substitution, as confirmed in an Officers’ Certificate
delivered to the Trustee, (i) have an outstanding principal balance, after
deduction of the principal portion of the monthly payment due in the month of
substitution (or in the case of a substitution of more than one Mortgage Loan
for a Deleted Mortgage Loan, an aggregate outstanding principal balance, after
such deduction), not in excess of the Stated Principal Balance of the Deleted
Mortgage Loan (the amount of any shortfall to be deposited by Residential
Funding, in the Custodial Account in the month of substitution); (ii) have a
Mortgage Rate and a Net Mortgage Rate no lower than and not more than 1% per
annum higher than the Mortgage Rate and Net Mortgage Rate, respectively, of the
Deleted Mortgage Loan as of the date of substitution; (iii) have a Loan-to-Value
Ratio at the time of substitution no higher than that of the Deleted Mortgage
Loan at the time of substitution; (iv) have a remaining term to stated maturity
not greater than (and not more than one year less than) that of the Deleted
Mortgage Loan; (v) comply with each representation and warranty set forth in
Sections 2.03 and 2.04 hereof and Section 4 of the Assignment Agreement (other
than the representations and warranties set forth therein with respect to the
number of loans (including the related percentage) in excess of zero which meet
or do not meet a specified criteria); (vi) not be 30 days or more Delinquent;
(vii) not be subject to the requirements of HOEPA (as defined in the Assignment
Agreement); (viii) have a policy of title insurance, in the form and amount that
is in material compliance with the Program Guide, that was effective as of the
closing of such Mortgage Loan, is valid and binding, and remains in full force
and effect, unless the Mortgage Property is located in the State of Iowa where
an attorney’s certificate has been provided as described in the Program Guide;
(ix) if the Deleted Loan is not a Balloon Loan, not be a Balloon Loan; (x) have
a Mortgage Rate that adjusts with the same frequency and based upon the same
Index as that of the Deleted Mortgage Loan; (xi) have a Note Margin not less
than that of the Deleted Mortgage Loan; (xii) have a Periodic Rate Cap that is
equal to that of the Deleted Mortgage Loan; and (xiii) have a next Adjustment
Date no later than that of the Deleted Mortgage Loan.

        Rating Agency: Each of Standard & Poor’s and Moody’s. If any agency or a
successor is no longer in existence, “Rating Agency” shall be such statistical
credit rating agency, or other comparable Person, designated by the Depositor,
notice of which designation shall be given to the Trustee and the Master
Servicer.

        Realized Loss: With respect to each Mortgage Loan (or REO Property) as
to which a Cash Liquidation or REO Disposition has occurred, an amount (not less
than zero) equal to (i) the Stated Principal Balance of the Mortgage Loan (or
REO Property) as of the date of Cash Liquidation or REO Disposition, plus (ii)
interest (and REO Imputed Interest, if any) at the Net Mortgage Rate from the
Due Date as to which interest was last paid or advanced to Certificateholders up
to the last day of the month in which the Cash Liquidation (or REO Disposition)
occurred on the Stated Principal Balance of such Mortgage Loan (or REO Property)
outstanding during each Due Period that such interest was not paid or advanced,
minus (iii) the proceeds, if any, received during the month in which such Cash
Liquidation (or REO Disposition) occurred, to the extent applied as recoveries
of interest at the Net Mortgage Rate and to principal of the Mortgage Loan, net
of the portion thereof reimbursable to the Master Servicer or any Subservicer
with respect to related Advances, Servicing Advances or other expenses as to
which the Master Servicer or Subservicer is entitled to reimbursement thereunder
but which have not been previously reimbursed. With respect to each Mortgage
Loan which is the subject of a Servicing Modification, (a) (1) the amount by
which the interest portion of a Monthly Payment or the principal balance of such
Mortgage Loan was reduced or (2) the sum of any other amounts owing under the
Mortgage Loan that were forgiven and that constitute Servicing Advances that are
reimbursable to the Master Servicer or a Subservicer, and (b) any such amount
with respect to a Monthly Payment that was or would have been due in the month
immediately following the month in which a Principal Prepayment or the Purchase
Price of such Mortgage Loan is received or is deemed to have been received. With
respect to each Mortgage Loan which has become the subject of a Deficient
Valuation, the difference between the principal balance of the Mortgage Loan
outstanding immediately prior to such Deficient Valuation and the principal
balance of the Mortgage Loan as reduced by the Deficient Valuation. With respect
to each Mortgage Loan which has become the object of a Debt Service Reduction,
the amount of such Debt Service Reduction. Notwithstanding the above, neither a
Deficient Valuation nor a Debt Service Reduction shall be deemed a Realized Loss
hereunder so long as the Master Servicer has notified the Trustee in writing
that the Master Servicer is diligently pursuing any remedies that may exist in
connection with the representations and warranties made regarding the related
Mortgage Loan and either (A) the related Mortgage Loan is not in default with
regard to payments due thereunder or (B) delinquent payments of principal and
interest under the related Mortgage Loan and any premiums on any applicable
primary hazard insurance policy and any related escrow payments in respect of
such Mortgage Loan are being advanced on a current basis by the Master Servicer
or a Subservicer, in either case without giving effect to any Debt Service
Reduction.

        Realized Losses allocated to the Class SB Certificates shall be
allocated first to the REMIC II Regular Interest SB-IO in reduction of the
accrued but unpaid interest thereon until such accrued and unpaid interest shall
have been reduced to zero and then to the REMIC II Regular Interest SB-PO in
reduction of the Principal Balance thereof.

        To the extent the Master Servicer receives Subsequent Recoveries with
respect to any Mortgage Loan, the amount of the Realized Loss with respect to
that Mortgage Loan will be reduced to the extent such recoveries are applied to
reduce the Certificate Principal Balance of any Class of Certificates on any
Distribution Date.

        Record Date: With respect to each Distribution Date and the LIBOR
Certificates, the Business Day immediately preceding such Distribution Date.
With respect to each Distribution Date and the Certificates (other than the
LIBOR Certificates), the close of business on the last Business Day of the month
next preceding the month in which the related Distribution Date occurs, except
in the case of the first Record Date which shall be the Closing Date.

Reference Bank Rate: As defined in Section 1.02.

         Regular Certificates: The Class A Certificates, Class M Certificates,
Class B Certificates and

Class SB Certificates.

Regulation S Global Offered Certificate: Any Temporary Regulation S Global
Offered Certificate or

Permanent Regulation S Global Offered Certificate.

Relief Act: The Servicemembers Civil Relief Act, formerly known as the Soldiers'
and Sailors' Civil Relief Act of 1940. Relief Act Shortfalls: Interest
shortfalls on the Mortgage Loans resulting from the Relief Act or similar
legislation or regulations.

        REMIC: A “real estate mortgage investment conduit” within the meaning of
Section 860D of the Code. As used herein, the term “REMIC” shall mean REMIC I or
REMIC II.

        REMIC I: The segregated pool of assets subject hereto, constituting a
portion of the primary trust created hereby and to be administered hereunder,
exclusive of the Hedge Agreement, which are not assets of any REMIC, with
respect to which a separate REMIC election is to be made, consisting of:

    (i)        the Mortgage Loans and the related Mortgage Files;


    (ii)        all payments on and collections in respect of the Mortgage Loans
due after the Cut-off Date (other than Monthly Payments due in the month of the
Cut-off Date) as shall be on deposit in the Custodial Account or in the
Certificate Account and identified as belonging to the Trust Fund;


    (iii)        property which secured a Mortgage Loan and which has been
acquired for the benefit of the Certificateholders by foreclosure or deed in
lieu of foreclosure;


    (iv)        the hazard insurance policies and Primary Insurance Policies
pertaining to the Mortgage Loans, if any; and


    (v)        all proceeds of clauses (i) through (iv) above.


        REMIC I Distribution Amount: For any Distribution Date, the Available
Distribution Amount shall be distributed to the REMIC I Regular Interests and
the Class R-I Certificates in the following amounts and priority:

    (i)        to the extent of the Available Distribution Amount, to REMIC II
as the holder of REMIC I Regular Interests LT1, LT2, LT3 and LT4, pro rata, in
an amount equal to (A) their Uncertificated Accrued Interest for such
Distribution Date, plus (B) any amounts in respect thereof remaining unpaid from
previous Distribution Dates; and

    (ii)        to the extent of the Available Distribution Amount remaining
after the distributions made pursuant to clause (i) above, to REMIC II as the
holder of the REMIC I Regular Interests, in an amount equal to:

    (A)        in respect of the REMIC I Regular Interests LT2, LT3 and LT4,
their respective

Principal Distribution Amounts;

    (B)        in respect of the REMIC I Regular Interest LT1 any remainder
until the Uncertificated Principal Balance thereof is reduced to zero;

    (C)        any remainder in respect of the REMIC I Regular Interests LT2,
LT3 and LT4, pro rata according to their respective Uncertificated Principal
Balances as reduced by the distributions deemed made pursuant to (A) above,
until their respective Uncertificated Principal Balances are reduced to zero;
and

    (iii)        any remaining amounts to the Holders of the Class R-I
Certificates.

        REMIC I Principal Reduction Amounts: For any Distribution Date, the
amounts by which the principal balances of the REMIC I Regular Interests LT1,
LT2, LT3 and LT4, respectively, will be reduced on such Distribution Date by the
allocation of Realized Losses and the distribution of principal, determined as
follows:

        For purposes of the succeeding formulas the following symbols shall have
the meanings set forth below:

        Y1 = the aggregate principal balance of the REMIC I Regular Interest LT1
after distributions on the prior Distribution Date.

        Y2 = the principal balance of the REMIC I Regular Interest LT2 after
distributions on the prior Distribution Date.

        Y3 = the principal balance of the REMIC I Regular Interest LT3 after
distributions on the prior Distribution Date.

        Y4 = the principal balance of the REMIC I Regular Interest LT4 after
distributions on the prior Distribution Date (note: Y3 = Y4).

        ÄY1 = the REMIC I Regular Interest LT1 Principal Reduction Amount.

        ÄY2 = the REMIC I Regular Interest LT2 Principal Reduction Amount.

        ÄY3 = the REMIC I Regular Interest LT3 Principal Reduction Amount.

        ÄY4 = the REMIC I Regular Interest LT4 Principal Reduction Amount.

        P0 = the aggregate principal balance of the REMIC I Regular Interests
LT1, LT2, LT3 and LT4 after distributions and the allocation of Realized Losses
on the prior Distribution Date.

        P1 = the aggregate principal balance of the REMIC I Regular Interests
LT1, LT2, LT3 and LT4 after distributions and the allocation of Realized Losses
to be made on such Distribution Date.

        ÄP = P0 — P1 = the aggregate of the REMIC I Regular Interests LT1, LT2,
LT3 and LT4 Principal Reduction Amounts.

        =the aggregate of the principal portions of Realized Losses to be
allocated to, and the principal distributions to be made on, the Certificates on
such Distribution Date (including distributions of accrued and unpaid interest
on the Class SB Certificates for prior Distribution Dates).

        R0 = the Net WAC Cap Rate (stated as a monthly rate) after giving effect
to amounts distributed and Realized Losses allocated on the prior Distribution
Date.

        R1 = the Net WAC Cap Rate (stated as a monthly rate) after giving effect
to amounts to be distributed and Realized Losses to be allocated on such
Distribution Date.

        á = (Y2 + Y3)/P0. The initial value of á on the Closing Date for use on
the first Distribution Date shall be 0.0001.

        ã0 = the lesser of (A) the sum for all Classes of Certificates, other
than the Class SB Certificates, of the product for each Class of (i) the monthly
interest rate (as limited by the REMIC Net WAC Rate, if applicable) for such
Class applicable for distributions to be made on such Distribution Date and (ii)
the aggregate Certificate Principal Balance for such Class after distributions
and the allocation of Realized Losses on the prior Distribution Date and (B)
R0*P0.

        ã1 = the lesser of (A) the sum for all Classes of Certificates, other
than the Class SB Certificates, of the product for each Class of (i) the monthly
interest rate (as limited by the REMIC Net WAC Cap Rate, if applicable) for such
Class applicable for distributions to be made on the next succeeding
Distribution Date and (ii) the aggregate Certificate Principal Balance for such
Class after distributions and the allocation of Realized Losses to be made on
such Distribution Date and (B) R1*P1.

        Then, based on the foregoing definitions:

AY1 = AP - AY2 - AY3 - AY4;

         ÄY2 = (á/2){( ã0R1 — ã1R0)/R0R1};

AY3 = aAP - AY2; and

         ÄY4 = ÄY3.

if both AY2 and AY3, as so determined, are non-negative numbers. Otherwise:

    (1)        If ÄY2, as so determined, is negative, then

         ÄY2 = 0;

         ÄY3 = á{ã1R0P0 — ã0R1P1}/{ã1R0};

         ÄY4 = ÄY3; and

         ÄY1 = ÄP — ÄY2 — ÄY3 — ÄY4.

    (2)        If ÄY3, as so determined, is negative, then

         ÄY3 = 0;

         ÄY2 = á{ã1R0P0 — ã0R1P1}/{2R1R0P1 — ã1R0};

         ÄY4 = ÄY3; and

         ÄY1 = ÄP — ÄY2 — ÄY3 — ÄY4.

        REMIC I Realized Losses: Realized Losses on the Mortgage Loans shall be
allocated to the REMIC I Regular Interests as follows: The interest portion of
Realized Losses on the Mortgage Loans, if any, shall be allocated among the
REMIC I Regular Interests LT1, LT2 and LT4 pro rata according to the amount of
interest accrued but unpaid thereon, in reduction thereof. Any interest portion
of such Realized Losses in excess of the amount allocated pursuant to the
preceding sentence shall be treated as a principal portion of Realized Losses
not attributable to any specific Mortgage Loan and allocated pursuant to the
succeeding sentences. The principal portion of Realized Losses on the Mortgage
Loans, if any, shall be allocated first, to the REMIC I Regular Interests LT2,
LT3 and LT4 pro rata according to their respective Principal Reduction Amounts
to the extent thereof in reduction of the Uncertificated Principal Balance of
such REMIC I Regular Interests and, second, the remainder, if any, of such
principal portion of such Realized Losses shall be allocated to the REMIC I
Regular Interest LT1 in reduction of the Uncertificated Principal Balance
thereof.

        REMIC I Regular Interests: REMIC I Regular Interest LT1, REMIC II
Regular Interest LT2, REMIC II Regular Interest LT3 and REMIC II Regular
Interest LT4.

        REMIC I Regular Interest LT1: A regular interest in REMIC I that is held
as an asset of REMIC II, that has an initial principal balance equal to the
related Uncertificated Principal Balance, that bears interest at the related
Uncertificated REMIC I Pass-Through Rate, and that has such other terms as are
described herein.

        REMIC I Regular Interest LT1 Principal Distribution Amount: For any
Distribution Date, the excess, if any, of the REMIC I Regular Interest LT1
Principal Reduction Amount for such Distribution Date over the Realized Losses
allocated to the REMIC I Regular Interest LT1 on such Distribution Date.

        REMIC I Regular Interest LT2: A regular interest in REMIC I that is held
as an asset of REMIC II, that has an initial principal balance equal to the
related Uncertificated Principal Balance, that bears interest at the related
Uncertificated REMIC I Pass-Through Rate, and that has such other terms as are
described herein.

        REMIC I Regular Interest LT2 Principal Distribution Amount: For any
Distribution Date, the excess, if any, of the REMIC I Regular Interest LT2
Principal Reduction Amount for such Distribution Date over the Realized Losses
allocated to the REMIC I Regular Interest LT2 on such Distribution Date.

        REMIC I Regular Interest LT3: A regular interest in REMIC II that is
held as an asset of REMIC II, that has an initial principal balance equal to the
related Uncertificated Principal Balance, that bears interest at the related
Uncertificated REMIC I Pass-Through Rate, and that has such other terms as are
described herein.

        REMIC I Regular Interest LT3 Principal Distribution Amount: For any
Distribution Date, the excess, if any, of the REMIC I Regular Interest LT3
Principal Reduction Amount for such Distribution Date over the Realized Losses
allocated to the REMIC I Regular Interest LT3 on such Distribution Date.

        REMIC I Regular Interest LT4: A regular interest in REMIC II that is
held as an asset of REMIC II, that has an initial principal balance equal to the
related Uncertificated Principal Balance, that bears interest at the related
Uncertificated REMIC I Pass-Through Rate, and that has such other terms as are
described herein.

        REMIC I Regular Interest LT4 Principal Distribution Amount: For any
Distribution Date, the excess, if any, of the REMIC I Regular Interest LT4
Principal Reduction Amount for such Distribution Date over the Realized Losses
allocated to the REMIC I Regular Interest LT4 on such Distribution Date.

        REMIC II: The segregated pool of assets subject hereto, constituting a
portion of the primary trust created hereby and to be administered hereunder,
with respect to which a separate REMIC election is to be made, consisting of the
REMIC I Regular Interests.

        REMIC II Regular Interest SB-PO: A separate non-certificated beneficial
ownership interest in REMIC II issued hereunder and designated as a REMIC II
Regular Interest. REMIC II Regular Interest SB-PO shall have no entitlement to
interest, and shall be entitled to distributions of principal subject to the
terms and conditions hereof, in aggregate amount equal to the initial
Certificate Principal Balance of the Class SB Certificates as set forth in the
Preliminary Statement hereto.

        REMIC II Regular Interest SB-IO: A separate non-certificated beneficial
ownership interest in REMIC II issued hereunder and designated as a REMIC II
Regular Interest. REMIC II Regular Interest SB-IO shall have no entitlement to
principal, and shall be entitled to distributions of interest subject to the
terms and conditions hereof, in aggregate amount equal to the interest
distributable with respect to the Class SB Certificates pursuant to the terms
and conditions hereof.

        REMIC II Regular Interests: REMIC II Regular Interests SB-IO and SB-PO,
together with the regular interests in REMIC II represented by the Class A
Certificates, Class M Certificates and Class B Certificates exclusive of the
rights of such Certificates to payments of Basis Risk Shortfall Amounts and to
payments derived from the Hedge Agreement.

        REMIC Administrator: Residential Funding Corporation. If Residential
Funding Corporation is found by a court of competent jurisdiction to no longer
be able to fulfill its obligations as REMIC Administrator under this Agreement
the Master Servicer or Trustee acting as successor Master Servicer shall appoint
a successor REMIC Administrator, subject to assumption of the REMIC
Administrator obligations under this Agreement.

        REMIC Interest Amount: For any Distribution Date and each Class of
Class A Certificates, Class M Certificates and Class B Certificates, the Accrued
Certificate Interest for such Class reduced by the portion thereof attributable
to the excess, if any, of the related Pass-Through Rate for such Distribution
Date over the related REMIC Net WAC Cap Rate for such Distribution Date.

        REMIC Net WAC Cap Rate: For any Distribution Date, a per annum rate
equal to the product of (i) the weighted average of the Net Mortgage Rates (or,
if applicable, the Modified Net Mortgage Rates) on the Mortgage Loans using the
Net Mortgage Rates in effect for the Monthly Payments due on such Mortgage Loans
during the related Due Period, weighted on the basis of the respective Stated
Principal Balances thereof for such Distribution Date and (ii) a fraction equal
to 30 divided by the actual number of days in the related Interest Accrual
Period.

        REMIC Provisions: Provisions of the federal income tax law relating to
real estate mortgage investment conduits, which appear at Sections 860A through
860G of Subchapter M of Chapter 1 of the Code, and related provisions, and
temporary and final regulations (or, to the extent not inconsistent with such
temporary or final regulations, proposed regulations) and published rulings,
notices and announcements promulgated thereunder, as the foregoing may be in
effect from time to time.

        REO Acquisition: The acquisition by the Master Servicer on behalf of the
Trustee for the benefit of the Certificateholders of any REO Property pursuant
to Section 3.14.

        REO Disposition: With respect to any REO Property, a determination by
the Master Servicer that it has received substantially all Insurance Proceeds,
Liquidation Proceeds, REO Proceeds and other payments and recoveries (including
proceeds of a final sale) which the Master Servicer expects to be finally
recoverable from the sale or other disposition of the REO Property.

        REO Imputed Interest: With respect to any REO Property, for any period,
an amount equivalent to interest (at a rate equal to the Net Mortgage Rate that
would have been applicable to the related Mortgage Loan had it been outstanding)
on the unpaid principal balance of the Mortgage Loan as of the date of
acquisition thereof for such period.

        REO Proceeds: Proceeds, net of expenses, received in respect of any REO
Property (including, without limitation, proceeds from the rental of the related
Mortgaged Property) which proceeds are required to be deposited into the
Custodial Account only upon the related REO Disposition.

        REO Property: A Mortgaged Property acquired by the Master Servicer on
behalf of the Trust Fund for the benefit of the Certificateholders through
foreclosure or deed in lieu of foreclosure in connection with a defaulted
Mortgage Loan.

        Reportable Modified Mortgage Loan: Any Mortgage Loan that (a) has been
subject to an interest rate reduction, (b) has been subject to a term extension
or (c) has had amounts owing on such Mortgage Loan capitalized by adding such
amount to the Stated Principal Balance of such Mortgage Loan; provided, however,
that a Mortgage Loan modified in accordance with (a) above for a temporary
period shall not be a Reportable Modified Mortgage Loan if such Mortgage Loan
has not been delinquent in payments of principal and interest for six months
since the date of such modification if that interest rate reduction is not made
permanent thereafter.

Repurchase Event: As defined in the Assignment Agreement.

        Request for Release: A request for release, the form of which is
attached as Exhibit G hereto, or an electronic request in a form acceptable to
the Custodian.

        Required Insurance Policy: With respect to any Mortgage Loan, any
insurance policy which is required to be maintained from time to time under this
Agreement, the Program Guide or the related Subservicing Agreement in respect of
such Mortgage Loan.

        Required Overcollateralization Amount: With respect to any Distribution
Date, (a) prior to the Stepdown Date, an amount equal to 1.65% of the aggregate
Stated Principal Balance of the Mortgage Loans as of the Cut-off Date, (b) on or
after the Stepdown Date if a Trigger Event is not in effect, the greater of (i)
an amount equal to 3.30% of the aggregate outstanding Stated Principal Balance
of the Mortgage Loans after giving effect to distributions made on that
Distribution Date and (ii) the Overcollateralization Floor and (c) on or after
the Stepdown Date if a Trigger Event is in effect, an amount equal to the
Required Overcollateralization Amount from the immediately preceding
Distribution Date. The Required Overcollateralization Amount may be reduced so
long as written confirmation is obtained from each Rating Agency that such
reduction shall not reduce the ratings assigned to any Class of Certificates by
such Rating Agency below the lower of the then current rating or the rating
assigned to such Certificates as of the Closing Date by such Rating Agency.

        Residential Funding: Residential Funding Corporation, a Delaware
corporation, in its capacity as seller of the Mortgage Loans to the Depositor
and any successor thereto.

        Responsible Officer: When used with respect to the Trustee, any officer
of the Corporate Trust Department of the Trustee, including any Senior Vice
President, any Vice President, any Assistant Vice President, any Assistant
Secretary, any Trust Officer or Assistant Trust Officer, or any other officer of
the Trustee, in each case, with direct responsibility for the administration of
this Agreement.

         RFC Exemption: As defined in Section 5.02(f)(ii).

        Rule 144A: Rule 144A under the Securities Act of 1933, as in effect from
time to time.

        Rule 144A Global Offered Certificate: Any one of the Class B
Certificates substantially in the form of Exhibit C-1 hereto or any one of the
Class SB Certificates substantially in the form of Exhibit D-1 hereto, and, in
both cases, more fully described in Section 5.02(e) hereof.

        Seller: With respect to any Mortgage Loan, a Person, including any
Subservicer, that executed a Seller’s Agreement applicable to such Mortgage
Loan.

        Seller’s Agreement: An agreement for the origination and sale of
Mortgage Loans generally in the form of the seller contract referred to or
contained in the Program Guide, or in such other form as has been approved by
the Master Servicer and the Depositor.

        Senior Enhancement Percentage: For any Distribution Date, the fraction,
expressed as a percentage, the numerator of which is the sum of (i) the
aggregate Certificate Principal Balance of the Class M Certificates and Class B
Certificates and (ii) the Overcollateralization Amount, in each case prior to
the distribution of the Principal Distribution Amount on such Distribution Date
and the denominator of which is the aggregate Stated Principal Balance of the
Mortgage Loans after giving effect to distributions to be made on that
Distribution Date.

Servicing Accounts: The account or accounts created and maintained pursuant to
Section 3.08.

        Servicing Advances: All customary, reasonable and necessary “out of
pocket” costs and expenses incurred in connection with a default, delinquency or
other unanticipated event by the Master Servicer or a Subservicer in the
performance of its servicing obligations, including, but not limited to, the
cost of (i) the preservation, restoration and protection of a Mortgaged Property
or, with respect to a cooperative loan, the related cooperative apartment, (ii)
any enforcement or judicial proceedings, including foreclosures, including any
expenses incurred in relation to any such proceedings that result from the
Mortgage Loan being registered on the MERS® System, (iii) the management and
liquidation of any REO Property, (iv) any mitigation procedures implemented in
accordance with Section 3.07, and (v) compliance with the obligations under
Sections 3.01, 3.08, 3.11, 3.12(a) and 3.14, including, if the Master Servicer
or any Affiliate of the Master Servicer provides services such as appraisals and
brokerage services that are customarily provided by Persons other than servicers
of mortgage loans, reasonable compensation for such services.

        Servicing Fee: With respect to any Mortgage Loan and Distribution Date,
the fee payable monthly to the Master Servicer in respect of master servicing
compensation that accrues at an annual rate equal to the Servicing Fee Rate
multiplied by the Stated Principal Balance of such Mortgage Loan as of the
related Due Date in the related Due Period, as may be adjusted pursuant to
Section 3.16(e).

        Servicing Fee Rate: With respect to any Mortgage Loan, the per annum
rate designated on the Mortgage Loan Schedule as the “MSTR SERV FEE,” as may be
adjusted with respect to successor Master Servicers as provided in Section 7.02,
which rate shall never be greater than the Mortgage Rate of such Mortgage Loan.

        Servicing Modification: Any reduction of the interest rate on or the
outstanding principal balance of a Mortgage Loan, any extension of the final
maturity date of a Mortgage Loan, and any increase to the Stated Principal
Balance of a Mortgage Loan by adding to the Stated Principal Balance unpaid
principal and interest and other amounts owing under the Mortgage Loan, in each
case pursuant to a modification of a Mortgage Loan that is in default, or for
which, in the judgment of the Master Servicer, default is reasonably foreseeable
in accordance with Section 3.07(a).

        Servicing Officer: Any officer of the Master Servicer involved in, or
responsible for, the administration and servicing of the Mortgage Loans whose
name and specimen signature appear on a list of servicing officers furnished to
the Trustee by the Master Servicer on the Closing Date, as such list may from
time to time be amended.

        Sixty-Plus Delinquency Percentage: With respect to any Distribution Date
and the Mortgage Loans, the arithmetic average, for each of the three
Distribution Dates ending with such Distribution Date, of the fraction,
expressed as a percentage, equal to (x) the aggregate Stated Principal Balance
of the Mortgage Loans that are 60 or more days delinquent in payment of
principal and interest for that Distribution Date, including Mortgage Loans in
foreclosure and REO, over (y) the aggregate Stated Principal Balance of all of
the Mortgage Loans immediately preceding that Distribution Date.

Standard & Poor's: Standard & Poor's Ratings Services, a division of The
McGraw-Hill Companies, Inc. or its successors in interest. Startup Date: The day
designated as such pursuant to Article X hereof.

        Stated Principal Balance: With respect to any Mortgage Loan or related
REO Property, at any given time, (i) the sum of (a) the Cut-off Date Principal
Balance of the Mortgage Loan and (b) any amount by which the Stated Principal
Balance of the Mortgage Loan has been increased pursuant to a Servicing
Modification, minus (ii) the sum of (a) the principal portion of the Monthly
Payments due with respect to such Mortgage Loan or REO Property during each Due
Period ending with the Due Period relating to the most recent Distribution Date
which were received or with respect to which an Advance was made, (b) all
Principal Prepayments with respect to such Mortgage Loan or REO Property, and
all Insurance Proceeds, Liquidation Proceeds and REO Proceeds, to the extent
applied by the Master Servicer as recoveries of principal in accordance with
Section 3.14 with respect to such Mortgage Loan or REO Property, in each case
which were distributed pursuant to Section 4.02 on any previous Distribution
Date, and (c) any Realized Loss incurred with respect to such Mortgage Loan
allocated to Certificateholders with respect thereto for any previous
Distribution Date.

        Stepdown Date: That Distribution Date which is the earlier to occur of
(a) the Distribution Date immediately succeeding the Distribution Date on which
the aggregate Certificate Principal Balance of the Class A Certificates has been
reduced to zero and (b) the later to occur of (i) the Distribution Date in
June 2008 and (ii) the first Distribution Date on which the Senior Enhancement
Percentage is equal to or greater than 50.50%.

Subordination: The provisions described in Section 4.05 relating to the
allocation of Realized Losses. Subordination Percentage: With respect to each
Class of Class A Certificates, Class M Certificates and Class B Certificates,
the respective percentage set forth below.


                               Class                Percentage
                                  A                    49.50%
                                 M-1                   60.90%
                                 M-2                   70.40%
                                 M-3                   74.20%
                                 M-4                   78.60%
                                 M-5                   81.90%
                                 M-6                   84.90%
                                 M-7                   87.50%
                                 M-8                   89.80%
                                 M-9                   92.20%
                                 B-1                   94.20%
                                 B-2                   96.70%


        Subsequent Recoveries: As of any Distribution Date, amounts received by
the Master Servicer (net of any related expenses permitted to be reimbursed
pursuant to Section 3.10) or surplus amounts held by the Master Servicer to
cover estimated expenses (including, but not limited to, recoveries in respect
of the representations and warranties made by the related Seller pursuant to the
applicable Seller’s Agreement and assigned to the Trustee pursuant to
Section 2.04) specifically related to a Mortgage Loan that was the subject of a
Cash Liquidation or an REO Disposition prior to the related Prepayment Period
and that resulted in a Realized Loss.

        Subserviced Mortgage Loan: Any Mortgage Loan that, at the time of
reference thereto, is subject to a Subservicing Agreement.

        Subservicer: Any Person with whom the Master Servicer has entered into a
Subservicing Agreement and who generally satisfied the requirements set forth in
the Program Guide in respect of the qualification of a Subservicer as of the
date of its approval as a Subservicer by the Master Servicer.

        Subservicer Advance: Any delinquent installment of principal and
interest on a Mortgage Loan which is advanced by the related Subservicer (net of
its Subservicing Fee) pursuant to the Subservicing Agreement.

Subservicing Account: An account established by a Subservicer in accordance with
Section 3.08.

        Subservicing Agreement: The written contract between the Master Servicer
and any Subservicer relating to servicing and administration of certain Mortgage
Loans as provided in Section 3.02, generally in the form of the servicer
contract referred to or contained in the Program Guide or in such other form as
has been approved by the Master Servicer and the Depositor.

        Subservicing Fee: With respect to any Mortgage Loan, the fee payable
monthly to the related Subservicer (or, in the case of a Nonsubserviced Mortgage
Loan, to the Master Servicer) in respect of subservicing and other compensation
that accrues with respect to each Distribution Date at an annual rate designated
as “SUBSERV FEE” on the Mortgage Loan Schedule.

        Tax Returns: The federal income tax return on Internal Revenue Service
Form 1066, U.S. Real Estate Mortgage Investment Conduit Income Tax Return,
including Schedule Q thereto, Quarterly Notice to Residual Interest Holders of
REMIC Taxable Income or Net Loss Allocation, or any successor forms, to be filed
on behalf of any REMIC hereunder due to its classification as a REMIC under the
REMIC Provisions, together with any and all other information, reports or
returns that may be required to be furnished to the Certificateholders or filed
with the Internal Revenue Service or any other governmental taxing authority
under any applicable provisions of federal, state or local tax laws.

Telerate Screen Page 3750: As defined in Section 1.02.

        Temprorary Regulation S Global Offered Certificate: Any one of the Class
B Certificates substantially in the form of Exhibit C-2 hereto or any one of the
Class SB Certificates substantially in the form of Exhibit D-2 hereto, and, in
both cases, more fully described in Section 5.02(e) hereof.

        Transfer: Any direct or indirect transfer, sale, pledge, hypothecation
or other form of assignment of any Ownership Interest in a Certificate.

        Transfer Affidavit and Agreement: As defined in Section 5.02(f).

Transferee: Any Person who is acquiring by Transfer any Ownership Interest in a
Certificate. Transferor: Any Person who is disposing by Transfer of any
Ownership Interest in a Certificate.

        Trigger Event: A Trigger Event is in effect with respect to any
Distribution Date on or after the Stepdown Date if either (a) the product of
3.10 and the Sixty-Plus Delinquency Percentage, as determined on that
Distribution Date, equals or exceeds the Senior Enhancement Percentage for that
Distribution Date or (b) on or after the Distribution Date in June 2007, the
aggregate amount of Realized Losses on the Mortgage Loans as a percentage of the
Cut-Off Date Balance exceeds the applicable amount set forth below:


              June 2007 to May 2008:      1.50% with respect to June 2007,  plus an  additional  1/12th of
                                           1.50% for each month thereafter.

               June 2008 to May 2009:      3.00% with respect to June 2008,  plus an  additional  1/12th of
                                           1.75% for each month thereafter.

               June 2009 to May 2010:      4.75% with respect to June 2009,  plus an  additional  1/12th of
                                           1.25% for each month thereafter.

               June 2010 to May 2011:      6.00% with respect to June 2010,  plus an  additional  1/12th of
                                           0.75% for each month thereafter.

               June 2011 and thereafter:   6.75%.


Trustee: As defined in the preamble hereto.

        Trust Fund: The segregated pool of assets subject hereto, consisting of:
(i) the Mortgage Loans and the related Mortgage Files; (ii) all payments on and
collections in respect of the Mortgage Loans due after the Cut-off Date (other
than Monthly Payments due in the month of the Cut-off Date) as shall be on
deposit in the Custodial Account or in the Certificate Account and identified as
belonging to the Trust Fund; (iii) property which secured a Mortgage Loan and
which has been acquired for the benefit of the Certificateholders by foreclosure
or deed in lieu of foreclosure; (iv) the hazard insurance policies and Primary
Insurance Policies pertaining to the Mortgage Loans, if any; and (v) all
proceeds of clauses (i) through (iv) above.

        Uncertificated Accrued Interest: With respect to any REMIC I Regular
Interest for any Distribution Date, one month’s interest at the related
Uncertificated REMIC I Pass-Through Rate for such Distribution Date, accrued on
its Uncertificated Principal Balance immediately prior to such Distribution
Date. Uncertificated Accrued Interest for the REMIC I Regular Interests shall
accrue on the basis of a 360-day year consisting of twelve 30-day months. For
purposes of calculating the amount of Uncertificated Accrued Interest for the
REMIC I Regular Interests for any Distribution Date, any Prepayment Interest
Shortfalls and Relief Act Shortfalls (to the extent not covered by Compensating
Interest) relating to the Mortgage Loans for any Distribution Date shall be
allocated among REMIC I Regular Interests LT1, LT2, LT3 and LT4 pro rata, based
on, and to the extent of, Uncertificated Accrued Interest, as calculated without
application of this sentence. Uncertificated Accrued Interest on REMIC II
Regular Interest SB-PO shall be zero. Uncertificated Accrued Interest on REMIC
II Regular Interest SB-IO for each Distribution Date shall equal Accrued
Certificate Interest for the Class SB Certificates.

        Uncertificated Principal Balance: The principal amount of any REMIC I
Regular Interest outstanding as of any date of determination. The Uncertificated
Principal Balance of each REMIC I Regular Interest shall never be less than
zero. With respect to the REMIC II Regular Interest SB-PO the initial amount set
forth with respect thereto in the Preliminary Statement as reduced by
distributions deemed made in respect thereof pursuant to Section 4.02 and
Realized Losses allocated thereto pursuant to Section 4.05.

        Uncertificated REMIC I Pass-Through Rate: With respect to any
Distribution Date and (i) REMIC I Regular Interests LT1 and LT2, the weighted
average of the Net Mortgage Rates of the Mortgage Loans, (ii) REMIC I Regular
Interest LT3, zero (0.00%), and (iii) REMIC I Regular Interest LT4, twice the
weighted average of the Net Mortgage Rates of the Mortgage Loans.

        Uniform Single Attestation Program for Mortgage Bankers: The Uniform
Single Attestation Program for Mortgage Bankers, as published by the Mortgage
Bankers Association of America and effective with respect to fiscal periods
ending on or after December 15, 1995.

        Uninsured Cause: Any cause of damage to property subject to a Mortgage
such that the complete restoration of such property is not fully reimbursable by
the hazard insurance policies.

        United States Person: A citizen or resident of the United States, a
corporation, partnership or other entity (treated as a corporation or
partnership for United States federal income tax purposes) created or organized
in, or under the laws of, the United States, any state thereof, or the District
of Columbia (except in the case of a partnership, to the extent provided in
Treasury regulations) provided that, for purposes solely of the restrictions on
the transfer of Class R Certificates, no partnership or other entity treated as
a partnership for United States federal income tax purposes shall be treated as
a United States Person unless all persons that own an interest in such
partnership either directly or through any entity that is not a corporation for
United States federal income tax purposes are required by the applicable
operative agreement to be United States Persons, or an estate that is described
in Section 7701(a)(30)(D) of the Code, or a trust that is described in
Section 7701(a)(30)(E) of the Code.

        Voting Rights: The portion of the voting rights of all of the
Certificates which is allocated to any Certificate. 98.00% of all of the Voting
Rights shall be allocated among Holders of the Class A Certificates, Class M
Certificates and Class B Certificates, in proportion to the outstanding
Certificate Principal Balances of their respective Certificates; 1% of all of
the Voting Rights shall be allocated to the Holders of the Class SB
Certificates; and 0.50% of all of the Voting Rights shall be allocated to each
of the Holders of the Class R-I Certificates and the Class R-II Certificates; in
each case to be allocated among the Certificates of such Class in accordance
with their respective Percentage Interests.

        Weighted Average Maximum Net Mortgage Rate: For any Distribution Date,
the weighted average of the Maximum Net Mortgage Rates of the adjustable-rate
Mortgage Loans, or Net Mortgage Rates in the case of the fixed-rate Mortgage
Loans, multiplied by a fraction equal to 30 divided by the actual number of days
in the related Interest Accrual Period.

Section 1.02. Determination of LIBOR.

        LIBOR applicable to the calculation of the Pass-Through Rate on the
LIBOR Certificates for any Interest Accrual Period will be determined as of each
LIBOR Rate Adjustment Date. On each LIBOR Rate Adjustment Date, or if such LIBOR
Rate Adjustment Date is not a Business Day, then on the next succeeding Business
Day, LIBOR shall be established by the Trustee and, as to any Interest Accrual
Period, will equal the rate for one month United States dollar deposits that
appears on the Telerate Screen Page 3750 as of 11:00 a.m., London time, on such
LIBOR Rate Adjustment Date. “Telerate Screen Page 3750” means the display
designated as page 3750 on the Bridge Telerate Service (or such other page as
may replace page 3750 on that service for the purpose of displaying London
interbank offered rates of major banks). If such rate does not appear on such
page (or such other page as may replace that page on that service, or if such
service is no longer offered, LIBOR shall be so established by use of such other
service for displaying LIBOR or comparable rates as may be selected by the
Trustee after consultation with the Master Servicer), the rate will be the
Reference Bank Rate. The “Reference Bank Rate” will be determined on the basis
of the rates at which deposits in U.S. Dollars are offered by the reference
banks (which shall be any three major banks that are engaged in transactions in
the London interbank market, selected by the Trustee after consultation with the
Master Servicer) as of 11:00 a.m., London time, on the LIBOR Rate Adjustment
Date to prime banks in the London interbank market for a period of one month in
amounts approximately equal to the aggregate Certificate Principal Balance of
the LIBOR Certificates then outstanding. The Trustee shall request the principal
London office of each of the reference banks to provide a quotation of its rate.
If at least two such quotations are provided, the rate will be the arithmetic
mean of the quotations rounded up to the next multiple of 1/16%. If on such date
fewer than two quotations are provided as requested, the rate will be the
arithmetic mean of the rates quoted by one or more major banks in New York City,
selected by the Trustee after consultation with the Master Servicer, as of 11:00
a.m., New York City time, on such date for loans in U.S. Dollars to leading
European banks for a period of one month in amounts approximately equal to the
aggregate Certificate Principal Balance of the LIBOR Certificates then
outstanding. If no such quotations can be obtained, the rate will be LIBOR for
the prior Distribution Date; provided however, if, under the priorities
described above, LIBOR for a Distribution Date would be based on LIBOR for the
previous Distribution Date for the third consecutive Distribution Date, the
Trustee, shall select an alternative comparable index (over which the Trustee
has no control), used for determining one-month Eurodollar lending rates that is
calculated and published (or otherwise made available) by an independent party.
The establishment of LIBOR by the Trustee on any LIBOR Rate Adjustment Date and
the Trustee’s subsequent calculation of the Pass-Through Rates applicable to the
LIBOR Certificates for the relevant Interest Accrual Period, in the absence of
manifest error, will be final and binding. Promptly following each LIBOR Rate
Adjustment Date the Trustee shall supply the Master Servicer with the results of
its determination of LIBOR on such date. Furthermore, the Trustee shall supply
to any Certificateholder so requesting by calling 1-800-934-6802 the
Pass-Through Rate on the LIBOR Certificates for the current and the immediately
preceding Interest Accrual Period.


ARTICLE II


CONVEYANCE OF MORTGAGE LOANS;


ORIGINAL ISSUANCE OF CERTIFICATES

Section 2.01. Conveyance of Mortgage Loans.

(a)     The Depositor, concurrently with the execution and delivery hereof, does
hereby assign to the Trustee in respect of the Trust Fund without recourse all
the right, title and interest of the Depositor in and to (i) the Mortgage Loans,
including all interest and principal on or with respect to the Mortgage Loans
due on or after the Cut-off Date (other than Monthly Payments due in the month
of the Cut-off Date); and (ii) all proceeds of the foregoing.

(b)     In connection with such assignment, and contemporaneously with the
delivery of this Agreement, the Depositor delivered or caused to be delivered
hereunder to the Trustee, the Hedge Agreement (the delivery of which shall
evidence that the fixed payment for the Hedge Agreement has been paid and the
Trustee and the Trust Fund shall have no further payment obligation thereunder
and that such fixed payment has been authorized hereby), and except as set forth
in Section 2.01(c) below and subject to Section 2.01(d) below, the Depositor
does hereby deliver to, and deposit with, the Trustee, or to and with one or
more Custodians, as the duly appointed agent or agents of the Trustee for such
purpose, the following documents or instruments (or copies thereof as permitted
by this Section) with respect to each Mortgage Loan so assigned:

(i)     The original Mortgage Note, endorsed without recourse to the order of
the Trustee and showing an unbroken chain of endorsements from the originator
thereof to the Person endorsing it to the Trustee, or with respect to any
Destroyed Mortgage Note, an original lost note affidavit from the related Seller
or Residential Funding stating that the original Mortgage Note was lost,
misplaced or destroyed, together with a copy of the related Mortgage Note;

(ii)     The original Mortgage, noting the presence of the MIN of the Mortgage
Loan and language indicating that the Mortgage Loan is a MOM Loan if the
Mortgage Loan is a MOM Loan, with evidence of recording indicated thereon or, if
the original Mortgage has not yet been returned from the public recording
office, a copy of the original Mortgage with evidence of recording indicated
thereon;

(iii)     Unless the Mortgage Loan is registered on the MERS® System, the
assignment (which may be included in one or more blanket assignments if
permitted by applicable law) of the Mortgage to the Trustee with evidence of
recording indicated thereon or a copy of such assignment with evidence of
recording indicated thereon;

(iv)     The original recorded assignment or assignments of the Mortgage showing
an unbroken chain of title from the originator to the Person assigning it to the
Trustee (or to MERS, if the Mortgage Loan is registered on the MERS® System and
noting the presence of a MIN) with evidence of recordation noted thereon or
attached thereto, or a copy of such assignment or assignments of the Mortgage
with evidence of recording indicated thereon; and

(v)     The original of each modification, assumption agreement or preferred
loan agreement, if any, relating to such Mortgage Loan, or a copy of each
modification, assumption agreement or preferred loan agreement.

        The Depositor may, in lieu of delivering the original of the documents
set forth in Section 2.01(b)(ii), (iii), (iv) and (v) (or copies thereof as
permitted by Section 2.01(b)) to the Trustee or the Custodian or Custodians,
deliver such documents to the Master Servicer, and the Master Servicer shall
hold such documents in trust for the use and benefit of all present and future
Certificateholders until such time as is set forth in the next sentence. Within
thirty Business Days following the earlier of (i) the receipt of the original of
all of the documents or instruments set forth in Section 2.01(b)(ii), (iii),
(iv) and (v) (or copies thereof as permitted by such Section) for any Mortgage
Loan and (ii) a written request by the Trustee to deliver those documents with
respect to any or all of the Mortgage Loans then being held by the Master
Servicer, the Master Servicer shall deliver a complete set of such documents to
the Trustee or the Custodian or Custodians that are the duly appointed agent or
agents of the Trustee.

        The Depositor, the Master Servicer and the Trustee agree that it is not
intended that any mortgage loan be included in the Trust Fund that is (i) a
“High-Cost Home Loan” as defined in the New Jersey Home Ownership Act effective
November 27, 2003, (ii) a “High-Cost Home Loan” as defined in the New Mexico
Home Loan Protection Act effective January 1, 2004, (iii) a “High Cost Home
Mortgage Loan” as defined in the Massachusetts Predatory Home Practices Act
effective November 7, 2004 or (iv) a “High-Cost Home Loan” as defined in the
Indiana High Cost Home Loan Law effective January 1, 2005.

(c)     Notwithstanding the provisions of Section 2.01(b), in the event that in
connection with any Mortgage Loan, if the Depositor cannot deliver the original
of the Mortgage, any assignment, modification, assumption agreement or preferred
loan agreement (or copy thereof as permitted by Section 2.01(b)) with evidence
of recording thereon concurrently with the execution and delivery of this
Agreement because of (i) a delay caused by the public recording office where
such Mortgage, assignment, modification, assumption agreement or preferred loan
agreement as the case may be, has been delivered for recordation, or (ii) a
delay in the receipt of certain information necessary to prepare the related
assignments, the Depositor shall deliver or cause to be delivered to the Trustee
or the respective Custodian a copy of such Mortgage, assignment, modification,
assumption agreement or preferred loan agreement.

        The Depositor shall promptly cause to be recorded in the appropriate
public office for real property records the Assignment referred to in clause
(iii) of Section 2.01(b), except (a) in states where, in the opinion of counsel
acceptable to the Master Servicer, such recording is not required to protect the
Trustee’s interests in the Mortgage Loan or (b) if MERS is identified on the
Mortgage or on a properly recorded assignment of the Mortgage, as applicable, as
the mortgagee of record solely as nominee for Residential Funding and its
successors and assigns. If any Assignment is lost or returned unrecorded to the
Depositor because of any defect therein, the Depositor shall prepare a
substitute Assignment or cure such defect, as the case may be, and cause such
Assignment to be recorded in accordance with this paragraph. The Depositor shall
promptly deliver or cause to be delivered to the Trustee or the respective
Custodian such Mortgage or Assignment, as applicable (or copy thereof as
permitted by Section 2.01(b)), with evidence of recording indicated thereon upon
receipt thereof from the public recording office or from the related Subservicer
or Seller.

        If the Depositor delivers to the Trustee or Custodian any Mortgage Note
or Assignment of Mortgage in blank, the Depositor shall, or shall cause the
Custodian to, complete the endorsement of the Mortgage Note and the Assignment
of Mortgage in the name of the Trustee in conjunction with the Interim
Certification issued by the Custodian, as contemplated by Section 2.02.

        Any of the items set forth in Sections 2.01(b)(ii), (iii), (iv) and (v)
and that may be delivered as a copy rather than the original may be delivered to
the Trustee or the Custodian.

        In connection with the assignment of any Mortgage Loan registered on the
MERS® System, the Depositor further agrees that it will cause, at the
Depositor’s own expense, within 30 Business Days after the Closing Date, the
MERS® System to indicate that such Mortgage Loans have been assigned by the
Depositor to the Trustee in accordance with this Agreement for the benefit of
the Certificateholders by including (or deleting, in the case of Mortgage Loans
which are repurchased in accordance with this Agreement) in such computer files
(a) the code in the field which identifies the specific Trustee and (b) the code
in the field “Pool Field” which identifies the series of the Certificates issued
in connection with such Mortgage Loans. The Depositor further agrees that it
will not, and will not permit the Master Servicer to, and the Master Servicer
agrees that it will not, alter the codes referenced in this paragraph with
respect to any Mortgage Loan during the term of this Agreement unless and until
such Mortgage Loan is repurchased in accordance with the terms of this
Agreement.

(d)     It is intended that the conveyances by the Depositor to the Trustee of
the Mortgage Loans as provided for in this Section 2.01 and the Uncertificated
Regular Interests be construed as a sale by the Depositor to the Trustee of the
Mortgage Loans and the Uncertificated Regular Interests for the benefit of the
Certificateholders. Further, it is not intended that any such conveyance be
deemed to be a pledge of the Mortgage Loans and the Uncertificated Regular
Interests by the Depositor to the Trustee to secure a debt or other obligation
of the Depositor. Nonetheless, (a) this Agreement is intended to be and hereby
is a security agreement within the meaning of Articles 8 and 9 of the New York
Uniform Commercial Code and the Uniform Commercial Code of any other applicable
jurisdiction; (b) the conveyances provided for in this Section 2.01 shall be
deemed to be (1) a grant by the Depositor to the Trustee of a security interest
in all of the Depositor’s right (including the power to convey title thereto),
title and interest, whether now owned or hereafter acquired, in and to (A) the
Mortgage Loans, including the related Mortgage Note, the Mortgage, any insurance
policies and all other documents in the related Mortgage File, (B) all amounts
payable pursuant to the Mortgage Loans in accordance with the terms thereof, (C)
any Uncertificated Regular Interests and any and all general intangibles,
payment intangibles, accounts, chattel paper, instruments, documents, money,
deposit accounts, certificates of deposit, goods, letters of credit, advices of
credit and investment property and other property of whatever kind or
description now existing or hereafter acquired consisting of, arising from or
relating to any of the foregoing, and (D) all proceeds of the conversion,
voluntary or involuntary, of the foregoing into cash, instruments, securities or
other property, including without limitation all amounts from time to time held
or invested in the Certificate Account or the Custodial Account, whether in the
form of cash, instruments, securities or other property and (2) an assignment by
the Depositor to the Trustee of any security interest in any and all of
Residential Funding’s right (including the power to convey title thereto), title
and interest, whether now owned or hereafter acquired, in and to the property
described in the foregoing clauses (1)(A), (B), (C) and (D) granted by
Residential Funding to the Depositor pursuant to the Assignment Agreement; (c)
the possession by the Trustee, the Custodian or any other agent of the Trustee
of Mortgage Notes or such other items of property as constitute instruments,
money, payment intangibles, negotiable documents, goods, deposit accounts,
letters of credit, advices of credit, investment property, certificated
securities or chattel paper shall be deemed to be “possession by the secured
party,” or possession by a purchaser or a person designated by such secured
party, for purposes of perfecting the security interest pursuant to the
Minnesota Uniform Commercial Code and the Uniform Commercial Code of any other
applicable jurisdiction as in effect (including, without limitation, Sections
8-106, 9-313 and 9-106 thereof); and (d) notifications to persons holding such
property, and acknowledgments, receipts or confirmations from persons holding
such property, shall be deemed notifications to, or acknowledgments, receipts or
confirmations from, securities intermediaries, bailees or agents of, or persons
holding for, (as applicable) the Trustee for the purpose of perfecting such
security interest under applicable law.

        The Depositor and, at the Depositor’s direction, Residential Funding and
the Trustee shall, to the extent consistent with this Agreement, take such
reasonable actions as may be necessary to ensure that, if this Agreement were
deemed to create a security interest in the Mortgage Loans and the
Uncertificated Regular Interests and the other property described above, such
security interest would be deemed to be a perfected security interest of first
priority under applicable law and will be maintained as such throughout the term
of this Agreement. Without limiting the generality of the foregoing, the
Depositor shall prepare and deliver to the Trustee not less than 15 days prior
to any filing date and, the Trustee shall forward for filing, or shall cause to
be forwarded for filing, at the expense of the Depositor, all filings necessary
to maintain the effectiveness of any original filings necessary under the
Uniform Commercial Code as in effect in any jurisdiction to perfect the
Trustee’s security interest in or lien on the Mortgage Loans and the
Uncertificated Regular Interests, as evidenced by an Officers Certificate of the
Depositor, including without limitation (x) continuation statements, and (y)
such other statements as may be occasioned by (1) any change of name of
Residential Funding, the Depositor or the Trustee (such preparation and filing
shall be at the expense of the Trustee, if occasioned by a change in the
Trustee’s name), (2) any change of location of the place of business or the
chief executive office of Residential Funding or the Depositor, (3) any transfer
of any interest of Residential Funding or the Depositor in any Mortgage Loan or
(4) any transfer of any interest of Residential Funding or the Depositor in any
Uncertificated Regular Interests.

Section 2.02. Acceptance by Trustee.

        The Trustee acknowledges receipt (or, with respect to Mortgage Loans
subject to a Custodial Agreement, and based solely upon a receipt or
certification executed by the Custodian, receipt by the respective Custodian as
the duly appointed agent of the Trustee) of the documents referred to in
Section 2.01(b)(i) above (except that for purposes of such acknowledgement only,
a Mortgage Note may be endorsed in blank and an Assignment of Mortgage may be in
blank) and declares that it, or a Custodian as its agent, holds and will hold
such documents and the other documents constituting a part of the Mortgage Files
delivered to it, or a Custodian as its agent, in trust for the use and benefit
of all present and future Certificateholders. The Trustee or Custodian (such
Custodian being so obligated under a Custodial Agreement) agrees, for the
benefit of Certificateholders, to review each Mortgage File delivered to it
pursuant to Section 2.01(b) within 90 days after the Closing Date to ascertain
that all required documents (specifically as set forth in Section 2.01(b)), have
been executed and received, and that such documents relate to the Mortgage Loans
identified on the Mortgage Loan Schedule, as supplemented, that have been
conveyed to it, and to deliver to the Trustee a certificate (the “Interim
Certification”) to the effect that all documents required to be delivered
pursuant to Section 2.01(b) above have been executed and received and that such
documents relate to the Mortgage Loans identified on the Mortgage Loan Schedule,
except for any exceptions listed on Schedule A attached to such Interim
Certification. Upon delivery of the Mortgage Files by the Depositor or the
Master Servicer, the Trustee shall acknowledge receipt (or, with respect to
Mortgage Loans subject to a Custodial Agreement, and based solely upon a receipt
or certification executed by the Custodian, receipt by the respective Custodian
as the duly appointed agent of the Trustee) of the documents referred to in
Section 2.01(b) above.

        If the Custodian, as the Trustee’s agent, finds any document or
documents constituting a part of a Mortgage File to be missing or defective,
upon receipt of notification from the Custodian as specified in the succeeding
sentence, the Trustee shall promptly so notify or cause the Custodian to notify
the Master Servicer and the Depositor. Pursuant to Section 2.3 of the Custodial
Agreement, the Custodian will notify the Master Servicer, the Depositor and the
Trustee of any such omission or defect found by it in respect of any Mortgage
File held by it in respect of the items received by it pursuant to the Custodial
Agreement. If such omission or defect materially and adversely affects the
interests in the related Mortgage Loan of the Certificateholders, the Master
Servicer shall promptly notify the related Subservicer or Seller of such
omission or defect and request that such Subservicer or Seller correct or cure
such omission or defect within 60 days from the date the Master Servicer was
notified of such omission or defect and, if such Subservicer or Seller does not
correct or cure such omission or defect within such period, that such
Subservicer or Seller purchase such Mortgage Loan from the Trust Fund at its
Purchase Price, in either case within 90 days from the date the Master Servicer
was notified of such omission or defect; provided that if the omission or defect
would cause the Mortgage Loan to be other than a “qualified mortgage” as defined
in Section 860G(a)(3) of the Code, any such cure or repurchase must occur within
90 days from the date such breach was discovered. The Purchase Price for any
such Mortgage Loan shall be deposited or caused to be deposited by the Master
Servicer in the Custodial Account maintained by it pursuant to Section 3.07 and,
upon receipt by the Trustee of written notification of such deposit signed by a
Servicing Officer, the Trustee or any Custodian, as the case may be, shall
release to the Master Servicer the related Mortgage File and the Trustee shall
execute and deliver such instruments of transfer or assignment prepared by the
Master Servicer, in each case without recourse, as shall be necessary to vest in
the Subservicer or Seller or its designee, as the case may be, any Mortgage Loan
released pursuant hereto and thereafter such Mortgage Loan shall not be part of
the Trust Fund. In furtherance of the foregoing and Section 2.04, if the
Subservicer or Seller or Residential Funding that repurchases the Mortgage Loan
is not a member of MERS and the Mortgage is registered on the MERS® System, the
Master Servicer, at its own expense and without any right of reimbursement,
shall cause MERS to execute and deliver an assignment of the Mortgage in
recordable form to transfer the Mortgage from MERS to such Subservicer or Seller
or Residential Funding and shall cause such Mortgage to be removed from
registration on the MERS® System in accordance with MERS’ rules and regulations.
It is understood and agreed that the obligation of the Subservicer or Seller, to
so cure or purchase any Mortgage Loan as to which a material and adverse defect
in or omission of a constituent document exists shall constitute the sole remedy
respecting such defect or omission available to Certificateholders or the
Trustee on behalf of Certificateholders.

Section 2.03. Representations, Warranties and Covenants of the Master Servicer
and the Depositor.

(a)     The Master Servicer hereby represents and warrants to the Trustee for
the benefit of the Certificateholders that:

(i)     The Master Servicer is a corporation duly organized, validly existing
and in good standing under the laws governing its creation and existence and is
or will be in compliance with the laws of each state in which any Mortgaged
Property is located to the extent necessary to ensure the enforceability of each
Mortgage Loan in accordance with the terms of this Agreement;

(ii)     The execution and delivery of this Agreement by the Master Servicer and
its performance and compliance with the terms of this Agreement will not violate
the Master Servicer’s Certificate of Incorporation or Bylaws or constitute a
material default (or an event which, with notice or lapse of time, or both,
would constitute a material default) under, or result in the material breach of,
any material contract, agreement or other instrument to which the Master
Servicer is a party or which may be applicable to the Master Servicer or any of
its assets;

(iii)     This Agreement, assuming due authorization, execution and delivery by
the Trustee and the Depositor, constitutes a valid, legal and binding obligation
of the Master Servicer, enforceable against it in accordance with the terms
hereof subject to applicable bankruptcy, insolvency, reorganization, moratorium
and other laws affecting the enforcement of creditors’ rights generally and to
general principles of equity, regardless of whether such enforcement is
considered in a proceeding in equity or at law;

(iv)     The Master Servicer is not in default with respect to any order or
decree of any court or any order, regulation or demand of any federal, state,
municipal or governmental agency, which default might have consequences that
would materially and adversely affect the condition (financial or other) or
operations of the Master Servicer or its properties or might have consequences
that would materially adversely affect its performance hereunder;

(v)     No litigation is pending or, to the best of the Master Servicer’s
knowledge, threatened against the Master Servicer which would prohibit its
entering into this Agreement or performing its obligations under this Agreement;

(vi)     The Master Servicer shall comply in all material respects in the
performance of this Agreement with all reasonable rules and requirements of each
insurer under each Required Insurance Policy;

(vii)     No information, certificate of an officer, statement furnished in
writing or report delivered to the Depositor, any Affiliate of the Depositor or
the Trustee by the Master Servicer will, to the knowledge of the Master
Servicer, contain any untrue statement of a material fact or omit a material
fact necessary to make the information, certificate, statement or report not
misleading;

(viii)     The Master Servicer has examined each existing, and will examine each
new, Subservicing Agreement and is or will be familiar with the terms thereof.
The terms of each existing Subservicing Agreement and each designated
Subservicer are acceptable to the Master Servicer and any new Subservicing
Agreements will comply with the provisions of Section 3.02;

(ix)     The Master Servicer is a member of MERS in good standing, and will
comply in all material respects with the rules and procedures of MERS in
connection with the servicing of the Mortgage Loans that are registered with
MERS; and

(x)     The Servicing Guide of the Master Servicer requires that the Subservicer
for each Mortgage Loan accurately and fully reports its borrower credit files to
each of the Credit Repositories in a timely manner.

It is understood and agreed that the representations and warranties set forth in
this Section 2.03(a) shall survive delivery of the respective Mortgage Files to
the Trustee or any Custodian. Upon discovery by either the Depositor, the Master
Servicer, the Trustee or any Custodian of a breach of any representation or
warranty set forth in this Section 2.03(a) which materially and adversely
affects the interests of the Certificateholders in any Mortgage Loan, the party
discovering such breach shall give prompt written notice to the other parties
(any Custodian being so obligated under a Custodial Agreement). Within 90 days
of its discovery or its receipt of notice of such breach, the Master Servicer
shall either (i) cure such breach in all material respects or (ii) to the extent
that such breach is with respect to a Mortgage Loan or a related document,
purchase such Mortgage Loan from the Trust Fund at the Purchase Price and in the
manner set forth in Section 2.02; provided that if the breach would cause the
Mortgage Loan to be other than a “qualified mortgage” as defined in
Section 860G(a)(3) of the Code, any such cure or repurchase must occur within 90
days from the date such breach was discovered. The obligation of the Master
Servicer to cure such breach or to so purchase such Mortgage Loan shall
constitute the sole remedy in respect of a breach of a representation and
warranty set forth in this Section 2.03(a) available to the Certificateholders
or the Trustee on behalf of the Certificateholders.

(b)     The Depositor hereby represents and warrants to the Trustee for the
benefit of the Certificateholders that as of the Closing Date (or, if otherwise
specified below, as of the date so specified): (i) immediately prior to the
conveyance of the Mortgage Loans to the Trustee, the Depositor had good title
to, and was the sole owner of, each Mortgage Loan free and clear of any pledge,
lien, encumbrance or security interest (other than rights to servicing and
related compensation) and such conveyance validly transfers ownership of the
Mortgage Loans to the Trustee free and clear of any pledge, lien, encumbrance or
security interest; and (ii) each Mortgage Loan constitutes a qualified mortgage
under Section 860G(a)(3)(A) of the Code and Treasury Regulations
Section 1.860G-2(a)(1).

        It is understood and agreed that the representations and warranties set
forth in this Section 2.03(b) shall survive delivery of the respective Mortgage
Files to the Trustee or any Custodian.

        Upon discovery by any of the Depositor, the Master Servicer, the Trustee
or any Custodian of a breach of any of the representations and warranties set
forth in this Section 2.03(b) which materially and adversely affects the
interests of the Certificateholders in any Mortgage Loan, the party discovering
such breach shall give prompt written notice to the other parties(any Custodian
being so obligated under a Custodial Agreement); provided, however, that in the
event of a breach of the representation and warranty set forth in
Section 2.03(b)(ii), the party discovering such breach shall give such notice
within five days of discovery. Within 90 days of its discovery or its receipt of
notice of breach, the Depositor shall either (i) cure such breach in all
material respects or (ii) purchase such Mortgage Loan from the Trust Fund at the
Purchase Price and in the manner set forth in Section 2.02; provided that the
Depositor shall have the option to substitute a Qualified Substitute Mortgage
Loan or Loans for such Mortgage Loan if such substitution occurs within two
years following the Closing Date; provided that if the omission or defect would
cause the Mortgage Loan to be other than a “qualified mortgage” as defined in
Section 860G(a)(3) of the Code, any such cure, substitution or repurchase must
occur within 90 days from the date such breach was discovered. Any such
substitution shall be effected by the Depositor under the same terms and
conditions as provided in Section 2.04 for substitutions by Residential Funding.
It is understood and agreed that the obligation of the Depositor to cure such
breach or to so purchase or substitute for any Mortgage Loan as to which such a
breach has occurred and is continuing shall constitute the sole remedy
respecting such breach available to the Certificateholders or the Trustee on
behalf of the Certificateholders. Notwithstanding the foregoing, the Depositor
shall not be required to cure breaches or purchase or substitute for Mortgage
Loans as provided in this Section 2.03(b) if the substance of the breach of a
representation set forth above also constitutes fraud in the origination of the
Mortgage Loan.

Section 2.04. Representations and Warranties of Sellers.

        The Depositor, as assignee of Residential Funding under the Assignment
Agreement, hereby assigns to the Trustee for the benefit of the
Certificateholders all of its right, title and interest in respect of the
Assignment Agreement and each Seller’s Agreement applicable to a Mortgage Loan
as and to the extent set forth in the Assignment Agreement. Insofar as the
Assignment Agreement or such Seller’s Agreement relates to the representations
and warranties made by Residential Funding or the related Seller in respect of
such Mortgage Loan and any remedies provided thereunder for any breach of such
representations and warranties, such right, title and interest may be enforced
by the Master Servicer on behalf of the Trustee and the Certificateholders. Upon
the discovery by the Depositor, the Master Servicer, the Trustee or any
Custodian of a breach of any of the representations and warranties made in a
Seller’s Agreement or the Assignment Agreement in respect of any Mortgage Loan
or of any Repurchase Event which materially and adversely affects the interests
of the Certificateholders in such Mortgage Loan, the party discovering such
breach shall give prompt written notice to the other parties(any Custodian being
so obligated under a Custodial Agreement). The Master Servicer shall promptly
notify the related Seller and Residential Funding of such breach or Repurchase
Event and request that such Seller or Residential Funding either (i) cure such
breach or Repurchase Event in all material respects within 90 days from the date
the Master Servicer was notified of such breach or Repurchase Event or
(ii) purchase such Mortgage Loan from the Trust Fund at the Purchase Price and
in the manner set forth in Section 2.02.

        Upon the discovery by the Depositor, the Master Servicer, the Trustee or
any Custodian of a breach of any of such representations and warranties set
forth in the Assignment Agreement in respect of any Mortgage Loan which
materially and adversely affects the interests of the Certificateholders in such
Mortgage Loan, the party discovering such breach shall give prompt written
notice to the other parties (any Custodian being so obligated under a Custodial
Agreement) at the same time as notice is given pursuant to the preceding
paragraph of any corresponding breach of representation or warranty made in
Seller’s Agreement. The Master Servicer shall promptly notify Residential
Funding of such breach of a representation or warranty set forth in the
Assignment Agreement and request that Residential Funding either (i) cure such
breach in all material respects within 90 days from the date the Master Servicer
was notified of such breach or (ii) purchase such Mortgage Loan from the Trust
Fund within 90 days of the date of such written notice of such breach at the
Purchase Price and in the manner set forth in Section 2.02, but only if the
Mortgage Loan has not been purchased by the Seller due to a breach of
representation and warranty of the related Seller’s Agreement as set forth in
the preceding paragraph; provided that Residential Funding shall have the option
to substitute a Qualified Substitute Mortgage Loan or Loans for such Mortgage
Loan if such substitution occurs within two years following the Closing Date;
provided that if the breach would cause the Mortgage Loan to be other than a
“qualified mortgage” as defined in Section 860G(a)(3) of the Code, any such cure
or substitution must occur within 90 days from the date the breach was
discovered. If the breach of representation and warranty that gave rise to the
obligation to repurchase or substitute a Mortgage Loan pursuant to Section 4 of
the Assignment Agreement was the representation and warranty set forth in clause
(xlvii) of Section 4 thereof, then the Master Servicer shall request that
Residential Funding pay to the Trust Fund, concurrently with and in addition to
the remedies provided in the preceding sentence, an amount equal to any
liability, penalty or expense that was actually incurred and paid out of or on
behalf of the Trust Fund, and that directly resulted from such breach, or if
incurred and paid by the Trust Fund thereafter, concurrently with such payment.
In the event that Residential Funding elects to substitute a Qualified
Substitute Mortgage Loan or Loans for a Deleted Mortgage Loan pursuant to this
Section 2.04, Residential Funding shall deliver to the Trustee for the benefit
of the Certificateholders with respect to such Qualified Substitute Mortgage
Loan or Loans, the original Mortgage Note, the Mortgage, an Assignment of the
Mortgage in recordable form, and such other documents and agreements as are
required by Section 2.01, with the Mortgage Note endorsed as required by
Section 2.01. No substitution will be made in any calendar month after the
Determination Date for such month. Monthly Payments due with respect to
Qualified Substitute Mortgage Loans in the month of substitution shall not be
part of the Trust Fund and will be retained by the Master Servicer and remitted
by the Master Servicer to Residential Funding on the next succeeding
Distribution Date. For the month of substitution, distributions to the
Certificateholders will include the Monthly Payment due on a Deleted Mortgage
Loan for such month and thereafter Residential Funding shall be entitled to
retain all amounts received in respect of such Deleted Mortgage Loan. The Master
Servicer shall amend or cause to be amended the Mortgage Loan Schedule for the
benefit of the Certificateholders to reflect the removal of such Deleted
Mortgage Loan and the substitution of the Qualified Substitute Mortgage Loan or
Loans and the Master Servicer shall deliver the amended Mortgage Loan Schedule
to the Trustee. Upon such substitution, the Qualified Substitute Mortgage Loan
or Loans shall be subject to the terms of this Agreement and the related
Subservicing Agreement in all respects, the related Seller shall be deemed to
have made the representations and warranties with respect to the Qualified
Substitute Mortgage Loan made in the related Seller Agreements as of the date of
substitution, Residential Funding shall be deemed to have made the
representations and warranties with respect to the Qualified Substitute Mortgage
Loan (other than those of a statistical nature) contained in the Assignment
Agreement as of the date of substitution, and the covenants, representations and
warranties set forth in this Section 2.04, and in Section 2.03(b) hereof.

        In connection with the substitution of one or more Qualified Substitute
Mortgage Loans for one or more Deleted Mortgage Loans, the Master Servicer shall
determine the amount (if any) by which the aggregate principal balance of all
such Qualified Substitute Mortgage Loans as of the date of substitution is less
than the aggregate Stated Principal Balance of all such Deleted Mortgage Loans
(in each case after application of the principal portion of the Monthly Payments
due in the month of substitution that are to be distributed to the
Certificateholders in the month of substitution). Residential Funding shall
deposit or cause the related Seller to deposit the amount of such shortfall into
the Custodial Account on the day of substitution, without any reimbursement
therefor. Residential Funding shall give notice in writing to the Trustee of
such event, which notice shall be accompanied by an Officers’ Certificate as to
the calculation of such shortfall and (subject to Section 10.01(f)) by an
Opinion of Counsel to the effect that such substitution will not cause (a) any
federal tax to be imposed on the Trust Fund, including without limitation, any
federal tax imposed on “prohibited transactions” under Section 860F(a)(1) of the
Code or on “contributions after the startup date” under Section 860G(d)(1) of
the Code or (b) any portion of any REMIC created hereunder to fail to qualify as
a REMIC at any time that any Certificate is outstanding.

        It is understood and agreed that the obligation of the Seller or
Residential Funding, as the case may be, to cure such breach or purchase (and in
the case of Residential Funding to substitute for) such Mortgage Loan as to
which such a breach has occurred and is continuing and to make any additional
payments required under the Assignment Agreement in connection with a breach of
the representation and warranty in clause (xlvii) of Section 4 thereof shall
constitute the sole remedy respecting such breach available to the
Certificateholders or the Trustee on behalf of the Certificateholders. If the
Master Servicer is Residential Funding, then the Trustee shall also have the
right to give the notification and require the purchase or substitution provided
for in the second preceding paragraph in the event of such a breach of a
representation or warranty made by Residential Funding in the Assignment
Agreement. In connection with the purchase of or substitution for any such
Mortgage Loan by Residential Funding, the Trustee shall assign to Residential
Funding all of the right, title and interest in respect of the Seller’s
Agreement and the Assignment Agreement applicable to such Mortgage Loan.

Section 2.05. Execution and Authentication of Certificates; Conveyance of REMIC
I Regular Interests.

(a)     The Trustee acknowledges the assignment to it of the Mortgage Loans and
the delivery of the Mortgage Files to it, or any Custodian on its behalf,
subject to any exceptions noted, together with the assignment to it of all other
assets included in the Trust Fund, receipt of which is hereby acknowledged.
Concurrently with such delivery and in exchange therefor, the Trustee, pursuant
to the written request of the Depositor executed by an officer of the Depositor,
has executed and caused to be authenticated and delivered to or upon the order
of the Depositor the Certificates in authorized denominations which evidence
ownership of the entire Trust Fund.

(b)     The Depositor, concurrently with the execution and delivery hereof, does
hereby transfer, assign, set over and otherwise convey in trust to the Trustee
without recourse all the right, title and interest of the Depositor in and to
the REMIC I Regular Interests for the benefit of the holders of the Regular
Certificates and the Class R-II certificates. The Trustee acknowledges receipt
of the REMIC I Regular Interests (each of which are uncertificated) and declares
that it holds and will hold the same in trust for the exclusive use and benefit
of the holders of the Regular Certificates and the Class R-II Certificates. The
interests evidenced by the Class R-II Certificate, together with the Regular
Certificates, constitute the entire beneficial ownership interest in REMIC II.

Section 2.06. Purposes and Powers of the Trust.

        The purpose of the trust, as created hereunder, is to engage in the
following activities:

    (a)        to sell the Certificates to the Depositor in exchange for the
Mortgage Loans;

    (b)        to enter into and perform its obligations under this Agreement;

    (c)        to engage in those activities that are necessary, suitable or
convenient to accomplish the foregoing or are incidental thereto or connected
therewith; and

    (d)        subject to compliance with this Agreement, to engage in such
other activities as may be required in connection with conservation of the Trust
Fund and the making of distributions to the Certificateholders.

        The trust is hereby authorized to engage in the foregoing activities.
Notwithstanding the provisions of Section 11.01, the trust shall not engage in
any activity other than in connection with the foregoing or other than as
required or authorized by the terms of this Agreement while any Certificate is
outstanding, and this Section 2.06 may not be amended, without the consent of
the Certificateholders evidencing a majority of the aggregate Voting Rights of
the Certificates.


ARTICLE III

--------------------------------------------------------------------------------


ADMINISTRATION AND SERVICING OF MORTGAGE LOANS

Section 3.01. Master Servicer to Act as Servicer.

(a)     The Master Servicer shall service and administer the Mortgage Loans in
accordance with the terms of this Agreement and the respective Mortgage Loans,
following such procedures as it would employ in its good faith business judgment
and which are normal and usual in its general mortgage servicing activities, and
shall have full power and authority, acting alone or through Subservicers as
provided in Section 3.02, to do any and all things which it may deem necessary
or desirable in connection with such servicing and administration. Without
limiting the generality of the foregoing, the Master Servicer in its own name or
in the name of a Subservicer is hereby authorized and empowered by the Trustee
when the Master Servicer or the Subservicer, as the case may be, believes it
appropriate in its best judgment, to execute and deliver, on behalf of the
Certificateholders and the Trustee or any of them, any and all instruments of
satisfaction or cancellation, or of partial or full release or discharge, or of
consent to assumption or modification in connection with a proposed conveyance,
or of assignment of any Mortgage and Mortgage Note in connection with the
repurchase of a Mortgage Loan and all other comparable instruments, or with
respect to the modification or re-recording of a Mortgage for the purpose of
correcting the Mortgage, the subordination of the lien of the Mortgage in favor
of a public utility company or government agency or unit with powers of eminent
domain, the taking of a deed in lieu of foreclosure, the commencement,
prosecution or completion of judicial or non-judicial foreclosure, the
conveyance of a Mortgaged Property to the related insurer, the acquisition of
any property acquired by foreclosure or deed in lieu of foreclosure, or the
management, marketing and conveyance of any property acquired by foreclosure or
deed in lieu of foreclosure with respect to the Mortgage Loans and with respect
to the Mortgaged Properties. The Master Servicer further is authorized and
empowered by the Trustee, on behalf of the Certificateholders and the Trustee,
in its own name or in the name of the Subservicer, when the Master Servicer or
the Subservicer, as the case may be, believes it is appropriate in its best
judgment to register any Mortgage Loan on the MERS® System, or cause the removal
from the registration of any Mortgage Loan on the MERS® System, to execute and
deliver, on behalf of the Trustee and the Certificateholders or any of them, any
and all instruments of assignment and other comparable instruments with respect
to such assignment or re-recording of a Mortgage in the name of MERS, solely as
nominee for the Trustee and its successors and assigns. Any expenses incurred in
connection with the actions described in the preceding sentence shall be borne
by the Master Servicer in accordance with Section 3.16(c), with no right of
reimbursement; provided, that if, as a result of MERS discontinuing or becoming
unable to continue operations in connection with the MERS® System, it becomes
necessary to remove any Mortgage Loan from registration on the MERS® System and
to arrange for the assignment of the related Mortgages to the Trustee, then any
related expenses shall be reimbursable to the Master Servicer as set forth in
Section 3.10(a)(ii). Notwithstanding the foregoing, subject to Section 3.07(a),
the Master Servicer shall not permit any modification with respect to any
Mortgage Loan that would both constitute a sale or exchange of such Mortgage
Loan within the meaning of Section 1001 of the Code and any proposed, temporary
or final regulations promulgated thereunder (other than in connection with a
proposed conveyance or assumption of such Mortgage Loan that is treated as a
Principal Prepayment in Full pursuant to Section 3.13(d) hereof) and cause any
REMIC created hereunder to fail to qualify as a REMIC under the Code. The
Trustee shall furnish the Master Servicer with any powers of attorney and other
documents necessary or appropriate to enable the Master Servicer to service and
administer the Mortgage Loans. The Trustee shall not be liable for any action
taken by the Master Servicer or any Subservicer pursuant to such powers of
attorney or other documents. In servicing and administering any Nonsubserviced
Mortgage Loan, the Master Servicer shall, to the extent not inconsistent with
this Agreement, comply with the Program Guide as if it were the originator of
such Mortgage Loan and had retained the servicing rights and obligations in
respect thereof.

        If the Mortgage relating to a Mortgage Loan did not have a lien senior
to the Mortgage Loan on the related Mortgaged Property as of the Cut-off Date,
then the Master Servicer, in such capacity, may not consent to the placing of a
lien senior to that of the Mortgage on the related Mortgaged Property. If the
Mortgage relating to a Mortgage Loan had a lien senior to the Mortgage Loan on
the related Mortgaged Property as of the Cut-off Date, then the Master Servicer,
in such capacity, may consent to the refinancing of the prior senior lien,
provided that the following requirements are met:

    (i)        (A) the Mortgagor’s debt-to-income ratio resulting from such
refinancing is less than the original debt-to-income ratio as set forth on the
Mortgage Loan Schedule; provided, however, that in no instance shall the
resulting Combined Loan-to-Value Ratio (“Combined Loan-to-Value Ratio”) of such
Mortgage Loan be higher than that permitted by the Program Guide; or

    (B)        the resulting Combined Loan-to-Value Ratio of such Mortgage Loan
is no higher than the Combined Loan-to-Value Ratio prior to such refinancing;
provided, however, if such refinanced mortgage loan is a “rate and term”
mortgage loan (meaning, the Mortgagor does not receive any cash from the
refinancing), the Combined Loan-to-Value Ratio may increase to the extent of
either (x) the reasonable closing costs of such refinancing or (y) any decrease
in the value of the related Mortgaged Property, if the Mortgagor is in good
standing as defined by the Program Guide;

    (ii)        the interest rate, or, in the case of an adjustable rate
existing senior lien, the maximum interest rate, for the loan evidencing the
refinanced senior lien is no more than 2.0% higher than the interest rate or the
maximum interest rate, as the case may be, on the loan evidencing the existing
senior lien immediately prior to the date of such refinancing; provided, however
(A) if the loan evidencing the existing senior lien prior to the date of
refinancing has an adjustable rate and the loan evidencing the refinanced senior
lien has a fixed rate, then the current interest rate on the loan evidencing the
refinanced senior lien may be up to 2.0% higher than the then-current loan rate
of the loan evidencing the existing senior lien and (B) if the loan evidencing
the existing senior lien prior to the date of refinancing has a fixed rate and
the loan evidencing the refinanced senior lien has an adjustable rate, then the
maximum interest rate on the loan evidencing the refinanced senior lien shall be
less than or equal to (x) the interest rate on the loan evidencing the existing
senior lien prior to the date of refinancing plus (y) 2.0%; and

    (iii)        the loan evidencing the refinanced senior lien is not subject
to negative amortization.

(b)     The Master Servicer shall, to the extent consistent with the servicing
standards set forth herein, take whatever actions as may be necessary to file a
claim under or enforce or allow the Trustee to file a claim under or enforce any
title insurance policy with respect to any Mortgage Loan including, without
limitation, joining in or causing any Seller or Subservicer (or any other party
in possession of any title insurance policy) to join in any claims process,
negotiations, actions or proceedings necessary to make a claim under or enforce
any title insurance policy. Notwithstanding anything in this Agreement to the
contrary, the Master Servicer shall not (unless the Mortgagor is in default with
respect to the Mortgage Loan or such default is, in the judgment of the Master
Servicer, reasonably foreseeable) make or permit any modification, waiver, or
amendment of any term of any Mortgage Loan that would both (i) effect an
exchange or reissuance of such Mortgage Loan under Section 1001 of the Code (or
final, temporary or proposed Treasury regulations promulgated thereunder) (other
than in connection with a proposed conveyance or assumption of such Mortgage
Loan that is treated as a Principal Prepayment in Full pursuant to
Section 3.13(d) hereof) and (ii) cause any REMIC formed hereunder to fail to
qualify as a REMIC under the Code or the imposition of any tax on “prohibited
transactions” or “contributions” after the startup date under the REMIC
Provisions.

(c)     In connection with servicing and administering the Mortgage Loans, the
Master Servicer and any Affiliate of the Master Servicer (i) may perform
services such as appraisals and brokerage services that are customarily provided
by Persons other than servicers of mortgage loans, and shall be entitled to
reasonable compensation therefor in accordance with Section 3.10 and (ii) may,
at its own discretion and on behalf of the Trustee, obtain credit information in
the form of a “credit score” from a Credit Repository.

(d)     All costs incurred by the Master Servicer or by Subservicers in
effecting the timely payment of taxes and assessments on the properties subject
to the Mortgage Loans shall not, for the purpose of calculating monthly
distributions to the Certificateholders, be added to the amount owing under the
related Mortgage Loans, notwithstanding that the terms of such Mortgage Loan so
permit, and such costs shall be recoverable to the extent permitted by
Section 3.10(a)(ii).

(e)     The Master Servicer may enter into one or more agreements in connection
with the offering of pass-through certificates evidencing interests in one or
more of the Certificates providing for the payment by the Master Servicer of
amounts received by the Master Servicer as servicing compensation hereunder and
required to cover certain Prepayment Interest Shortfalls on the Mortgage Loans,
which payment obligation will thereafter be an obligation of the Master Servicer
hereunder.

(f)     The relationship of the Master Servicer (and of any successor to the
Master Servicer) to the Depositor under this Agreement is intended by the
parties to be that of an independent contractor and not that of a joint
venturer, partner or agent.

(g)     The Master Servicer shall comply with the terms of Section 9 of the
Assignment Agreement.

  Section 3.02. Subservicing Agreements Between Master Servicer and
Subservicers; Enforcement of Subservicers’ Obligations.


(a)     The Master Servicer may continue in effect Subservicing Agreements
entered into by Residential Funding and Subservicers prior to the execution and
delivery of this Agreement, and may enter into new Subservicing Agreements with
Subservicers, for the servicing and administration of all or some of the
Mortgage Loans. Each Subservicer shall be either (i) an institution the accounts
of which are insured by the FDIC or (ii) another entity that engages in the
business of originating or servicing mortgage loans, and in either case shall be
authorized to transact business in the state or states in which the related
Mortgaged Properties it is to service are situated, if and to the extent
required by applicable law to enable the Subservicer to perform its obligations
hereunder and under the Subservicing Agreement, and in either case shall be a
Freddie Mac, Fannie Mae or HUD approved mortgage servicer. Each Subservicer of a
Mortgage Loan shall be entitled to receive and retain, as provided in the
related Subservicing Agreement and in Section 3.07, the related Subservicing Fee
from payments of interest received on such Mortgage Loan after payment of all
amounts required to be remitted to the Master Servicer in respect of such
Mortgage Loan. For any Mortgage Loan that is a Nonsubserviced Mortgage Loan, the
Master Servicer shall be entitled to receive and retain an amount equal to the
Subservicing Fee from payments of interest. Unless the context otherwise
requires, references in this Agreement to actions taken or to be taken by the
Master Servicer in servicing the Mortgage Loans include actions taken or to be
taken by a Subservicer on behalf of the Master Servicer. Each Subservicing
Agreement will be upon such terms and conditions as are generally required by,
permitted by or consistent with the Program Guide and are not inconsistent with
this Agreement and as the Master Servicer and the Subservicer have agreed. With
the approval of the Master Servicer, a Subservicer may delegate its servicing
obligations to third-party servicers, but such Subservicer will remain obligated
under the related Subservicing Agreement. The Master Servicer and a Subservicer
may enter into amendments thereto or a different form of Subservicing Agreement,
and the form referred to or included in the Program Guide is merely provided for
information and shall not be deemed to limit in any respect the discretion of
the Master Servicer to modify or enter into different Subservicing Agreements;
provided, however, that any such amendments or different forms shall be
consistent with and not violate the provisions of either this Agreement or the
Program Guide in a manner which would materially and adversely affect the
interests of the Certificateholders. The Program Guide and any other
Subservicing Agreement entered into between the Master Servicer and any
Subservicer shall require the Subservicer to accurately and fully report its
borrower credit files to each of the Credit Repositories in a timely manner.

(b)     As part of its servicing activities hereunder, the Master Servicer, for
the benefit of the Trustee and the Certificateholders, shall use its best
reasonable efforts to enforce the obligations of each Subservicer under the
related Subservicing Agreement and of each Seller under the related Seller’s
Agreement, to the extent that the non-performance of any such obligation would
have a material and adverse effect on a Mortgage Loan, including, without
limitation, the obligation to purchase a Mortgage Loan on account of defective
documentation, as described in Section 2.02, or on account of a breach of a
representation or warranty, as described in Section 2.04. Such enforcement,
including, without limitation, the legal prosecution of claims, termination of
Subservicing Agreements or Seller’s Agreements, as appropriate, and the pursuit
of other appropriate remedies, shall be in such form and carried out to such an
extent and at such time as the Master Servicer would employ in its good faith
business judgment and which are normal and usual in its general mortgage
servicing activities. The Master Servicer shall pay the costs of such
enforcement at its own expense, and shall be reimbursed therefor only (i) from a
general recovery resulting from such enforcement to the extent, if any, that
such recovery exceeds all amounts due in respect of the related Mortgage Loan or
(ii) from a specific recovery of costs, expenses or attorneys fees against the
party against whom such enforcement is directed. For purposes of clarification
only, the parties agree that the foregoing is not intended to, and does not,
limit the ability of the Master Servicer to be reimbursed for expenses that are
incurred in connection with the enforcement of a Seller’s obligations and are
reimbursable pursuant to Section 3.10(a)(vii).

Section 3.03. Successor Subservicers.

        The Master Servicer shall be entitled to terminate any Subservicing
Agreement that may exist in accordance with the terms and conditions of such
Subservicing Agreement and without any limitation by virtue of this Agreement;
provided, however, that in the event of termination of any Subservicing
Agreement by the Master Servicer or the Subservicer, the Master Servicer shall
either act as servicer of the related Mortgage Loan or enter into a Subservicing
Agreement with a successor Subservicer which will be bound by the terms of the
related Subservicing Agreement. If the Master Servicer or any Affiliate of
Residential Funding acts as servicer, it will not assume liability for the
representations and warranties of the Subservicer which it replaces. If the
Master Servicer enters into a Subservicing Agreement with a successor
Subservicer, the Master Servicer shall use reasonable efforts to have the
successor Subservicer assume liability for the representations and warranties
made by the terminated Subservicer in respect of the related Mortgage Loans and,
in the event of any such assumption by the successor Subservicer, the Master
Servicer may, in the exercise of its business judgment, release the terminated
Subservicer from liability for such representations and warranties.

Section 3.04. Liability of the Master Servicer.

        Notwithstanding any Subservicing Agreement, any of the provisions of
this Agreement relating to agreements or arrangements between the Master
Servicer or a Subservicer or reference to actions taken through a Subservicer or
otherwise, the Master Servicer shall remain obligated and liable to the Trustee,
and Certificateholders for the servicing and administering of the Mortgage Loans
in accordance with the provisions of Section 3.01 without diminution of such
obligation or liability by virtue of such Subservicing Agreements or
arrangements or by virtue of indemnification from the Subservicer or the
Depositor and to the same extent and under the same terms and conditions as if
the Master Servicer alone were servicing and administering the Mortgage Loans.
The Master Servicer shall be entitled to enter into any agreement with a
Subservicer or Seller for indemnification of the Master Servicer and nothing
contained in this Agreement shall be deemed to limit or modify such
indemnification.

Section 3.05. No Contractual Relationship Between Subservicer and Trustee or
Certificateholders.

        Any Subservicing Agreement that may be entered into and any other
transactions or services relating to the Mortgage Loans involving a Subservicer
in its capacity as such and not as an originator shall be deemed to be between
the Subservicer and the Master Servicer alone, and the Trustee and
Certificateholders shall not be deemed parties thereto and shall have no claims,
rights, obligations, duties or liabilities with respect to the Subservicer in
its capacity as such except as set forth in Section 3.06. The foregoing
provision shall not in any way limit a Subservicer’s obligation to cure an
omission or defect or to repurchase a Mortgage Loan as referred to in
Section 2.02 hereof.

Section 3.06. Assumption or Termination of Subservicing Agreements by Trustee.

(a)     In the event the Master Servicer shall for any reason no longer be the
master servicer (including by reason of an Event of Default), the Trustee, as
successor Master Servicer, its designee or its successor shall thereupon assume
all of the rights and obligations of the Master Servicer under each Subservicing
Agreement that may have been entered into. The Trustee, its designee or the
successor servicer for the Trustee shall be deemed to have assumed all of the
Master Servicer’s interest therein and to have replaced the Master Servicer as a
party to the Subservicing Agreement to the same extent as if the Subservicing
Agreement had been assigned to the assuming party except that the Master
Servicer shall not thereby be relieved of any liability or obligations under the
Subservicing Agreement.

(b)     The Master Servicer shall, upon request of the Trustee but at the
expense of the Master Servicer, deliver to the assuming party all documents and
records relating to each Subservicing Agreement and the Mortgage Loans then
being serviced and an accounting of amounts collected and held by it and
otherwise use its best efforts to effect the orderly and efficient transfer of
each Subservicing Agreement to the assuming party.

Section 3.07. Collection of Certain Mortgage Loan Payments; Deposits to
Custodial Account.

(a)     The Master Servicer shall make reasonable efforts to collect all
payments called for under the terms and provisions of the Mortgage Loans, and
shall, to the extent such procedures shall be consistent with this Agreement and
the terms and provisions of any related Primary Insurance Policy, follow such
collection procedures as it would employ in its good faith business judgment and
which are normal and usual in its general mortgage servicing activities.
Consistent with the foregoing, the Master Servicer may in its discretion
(subject to the terms and conditions of the Assignment Agreement) (i) waive any
late payment charge or any prepayment charge or penalty interest in connection
with the prepayment of a Mortgage Loan and (ii) extend the Due Date for payments
due on a Mortgage Loan in accordance with the Program Guide, provided, however,
that the Master Servicer shall first determine that any such waiver or extension
will not impair the coverage of any related Primary Insurance Policy or
materially adversely affect the lien of the related Mortgage. Notwithstanding
anything in this Section to the contrary, the Master Servicer or any Subservicer
shall not enforce any prepayment charge to the extent that such enforcement
would violate any applicable law. In the event of any such arrangement, the
Master Servicer shall make timely advances on the related Mortgage Loan during
the scheduled period in accordance with the amortization schedule of such
Mortgage Loan without modification thereof by reason of such arrangements unless
otherwise agreed to by the Holders of the Classes of Certificates affected
thereby; provided, however, that no such extension shall be made if any advance
would be a Nonrecoverable Advance. Consistent with the terms of this Agreement,
the Master Servicer may also waive, modify or vary any term of any Mortgage Loan
or consent to the postponement of strict compliance with any such term or in any
manner grant indulgence to any Mortgagor if in the Master Servicer’s
determination such waiver, modification, postponement or indulgence is not
materially adverse to the interests of the Certificateholders(taking into
account any estimated Realized Loss that might result absent such action),
provided, however, that the Master Servicer may not modify materially or permit
any Subservicer to modify any Mortgage Loan, including without limitation any
modification that would change the Mortgage Rate, forgive the payment of any
principal or interest (unless in connection with the liquidation of the related
Mortgage Loan or except in connection with prepayments to the extent that such
reamortization is not inconsistent with the terms of the Mortgage Loan),
capitalize any amounts owing on the Mortgage Loan by adding such amount to the
outstanding principal balance of the Mortgage Loan, or extend the final maturity
date of such Mortgage Loan, unless such Mortgage Loan is in default or, in the
judgment of the Master Servicer, such default is reasonably foreseeable. No such
modification shall reduce the Mortgage Rate on a Mortgage Loan below the greater
of (A) one-half of the Mortgage Rate as in effect on the Cut-off Date and
(B) one-half of the Mortgage Rate as in effect on the date of such modification,
but not less than the sum of the Servicing Fee Rate and the per annum rate at
which the Subservicing Fee accrues. The final maturity date for any Mortgage
Loan shall not be extended beyond the Maturity Date. Also, the aggregate
principal balance of all Reportable Modified Mortgage Loans subject to Servicing
Modifications (measured at the time of the Servicing Modification and after
giving effect to any Servicing Modification) can be no more than five percent of
the aggregate principal balance of the Mortgage Loans as of the Cut-off Date,
provided, that such limit may be increased from time to time if each Rating
Agency provides written confirmation that an increase in excess of that limit
will not reduce the rating assigned to any Class of Certificates by such Rating
Agency below the lower of the then-current rating or the rating assigned to such
Certificates as of the Closing Date by such Rating Agency. In addition, any
amounts owing on a Mortgage Loan added to the outstanding principal balance of
such Mortgage Loan must be fully amortized over the term of such Mortgage Loan,
and such amounts may be added to the outstanding principal balance of a Mortgage
Loan only once during the life of such Mortgage Loan. Also, the addition of such
amounts described in the preceding sentence shall be implemented in accordance
with the Program Guide and may be implemented only by Subservicers that have
been approved by the Master Servicer for such purposes. In connection with any
Curtailment of a Mortgage Loan, the Master Servicer, to the extent not
inconsistent with the terms of the Mortgage Note and local law and practice, may
permit the Mortgage Loan to be re-amortized such that the Monthly Payment is
recalculated as an amount that will fully amortize the remaining principal
balance thereof by the original maturity date based on the original Mortgage
Rate; provided, that such reamortization shall not be permitted if it would
constitute a reissuance of the Mortgage Loan for federal income tax purposes.

(b)     The Master Servicer shall establish and maintain a Custodial Account in
which the Master Servicer shall deposit or cause to be deposited on a daily
basis, except as otherwise specifically provided herein, the following payments
and collections remitted by Subservicers or received by it in respect of the
Mortgage Loans subsequent to the Cut-off Date (other than in respect of Monthly
Payments due before or in the month of the Cut-off Date):

(i)     All payments on account of principal, including Principal Prepayments
made by Mortgagors on the Mortgage Loans and the principal component of any
Subservicer Advance or of any REO Proceeds received in connection with an REO
Property for which an REO Disposition has occurred;

(ii)     All payments on account of interest at the Adjusted Mortgage Rate on
the Mortgage Loans, including the interest component of any Subservicer Advance
or of any REO Proceeds received in connection with an REO Property for which an
REO Disposition has occurred;

(iii)     Insurance Proceeds, Subsequent Recoveries and Liquidation Proceeds
(net of any related expenses of the Subservicer);

(iv)     All proceeds of any Mortgage Loans purchased pursuant to Section 2.02,
2.03, 2.04 or 4.07 (including amounts received from Residential Funding pursuant
to the last paragraph of Section 4 of the Assignment Agreement in respect of any
liability, penalty or expense that resulted from a breach of the representation
and warranty set forth in clause (xlvii) of Section 4 of the Assignment
Agreement) and all amounts required to be deposited in connection with the
substitution of a Qualified Substitute Mortgage Loan pursuant to Section 2.03 or
2.04; and

(v)     Any amounts required to be deposited pursuant to Section 3.07(c) and any
payments or collections received in the nature of prepayment charges.

The foregoing requirements for deposit in the Custodial Account shall be
exclusive, it being understood and agreed that, without limiting the generality
of the foregoing, payments on the Mortgage Loans which are not part of the Trust
Fund (consisting of Monthly Payments due before or in the month of the Cut-off
Date) and payments or collections consisting of late payment charges or
assumption fees may but need not be deposited by the Master Servicer in the
Custodial Account. In the event any amount not required to be deposited in the
Custodial Account is so deposited, the Master Servicer may at any time withdraw
such amount from the Custodial Account, any provision herein to the contrary
notwithstanding. The Custodial Account may contain funds that belong to one or
more trust funds created for mortgage pass-through certificates of other series
and may contain other funds respecting payments on mortgage loans belonging to
the Master Servicer or serviced or master serviced by it on behalf of others.
Notwithstanding such commingling of funds, the Master Servicer shall keep
records that accurately reflect the funds on deposit in the Custodial Account
that have been identified by it as being attributable to the Mortgage Loans.
With respect to Insurance Proceeds, Liquidation Proceeds, REO Proceeds,
Subsequent Recoveries and the proceeds of the purchase of any Mortgage Loan
pursuant to Sections 2.02, 2.03, 2.04 and 4.07 received in any calendar month,
the Master Servicer may elect to treat such amounts as included in the Available
Distribution Amount for the Distribution Date in the month of receipt, but is
not obligated to do so. If the Master Servicer so elects, such amounts will be
deemed to have been received (and any related Realized Loss shall be deemed to
have occurred) on the last day of the month prior to the receipt thereof.

(c)     The Master Servicer shall use its best efforts to cause the institution
maintaining the Custodial Account to invest the funds in the Custodial Account
attributable to the Mortgage Loans in Permitted Investments which shall mature
not later than the Certificate Account Deposit Date next following the date of
such investment (with the exception of the Amount Held for Future Distribution)
and which shall not be sold or disposed of prior to their maturities. All income
and gain realized from any such investment shall be for the benefit of the
Master Servicer as additional servicing compensation and shall be subject to its
withdrawal or order from time to time. The amount of any losses incurred in
respect of any such investments attributable to the investment of amounts in
respect of the Mortgage Loans shall be deposited in the Custodial Account by the
Master Servicer out of its own funds immediately as realized.

(d)     The Master Servicer shall give notice to the Trustee and the Depositor
of any change in the location of the Custodial Account and the location of the
Certificate Account prior to the use thereof.

Section 3.08. Subservicing Accounts; Servicing Accounts.

(a)     In those cases where a Subservicer is servicing a Mortgage Loan pursuant
to a Subservicing Agreement, the Master Servicer shall cause the Subservicer,
pursuant to the Subservicing Agreement, to establish and maintain one or more
Subservicing Accounts which shall be an Eligible Account or, if such account is
not an Eligible Account, shall generally satisfy the requirements of the Program
Guide and be otherwise acceptable to the Master Servicer and each Rating Agency.
The Subservicer will be required thereby to deposit into the Subservicing
Account on a daily basis all proceeds of Mortgage Loans received by the
Subservicer, less its Subservicing Fees and unreimbursed advances and expenses,
to the extent permitted by the Subservicing Agreement. If the Subservicing
Account is not an Eligible Account, the Master Servicer shall be deemed to have
received such monies upon receipt thereof by the Subservicer. The Subservicer
shall not be required to deposit in the Subservicing Account payments or
collections in the nature of late charges or assumption fees, or payments or
collections received in the nature of prepayment charges to the extent that the
Subservicer is entitled to retain such amounts pursuant to the Subservicing
Agreement. On or before the date specified in the Program Guide, but in no event
later than the Determination Date, the Master Servicer shall cause the
Subservicer, pursuant to the Subservicing Agreement, to remit to the Master
Servicer for deposit in the Custodial Account all funds held in the Subservicing
Account with respect to each Mortgage Loan serviced by such Subservicer that are
required to be remitted to the Master Servicer. The Subservicer will also be
required, pursuant to the Subservicing Agreement, to advance on such scheduled
date of remittance amounts equal to any scheduled monthly installments of
principal and interest less its Subservicing Fees on any Mortgage Loans for
which payment was not received by the Subservicer. This obligation to advance
with respect to each Mortgage Loan will continue up to and including the first
of the month following the date on which the related Mortgaged Property is sold
at a foreclosure sale or is acquired by the Trust Fund by deed in lieu of
foreclosure or otherwise. All such advances received by the Master Servicer
shall be deposited promptly by it in the Custodial Account.

(b)     The Subservicer may also be required, pursuant to the Subservicing
Agreement, to remit to the Master Servicer for deposit in the Custodial Account
interest at the Adjusted Mortgage Rate (or Modified Net Mortgage Rate plus the
rate per annum at which the Servicing Fee accrues in the case of a Modified
Mortgage Loan) on any Curtailment received by such Subservicer in respect of a
Mortgage Loan from the related Mortgagor during any month that is to be applied
by the Subservicer to reduce the unpaid principal balance of the related
Mortgage Loan as of the first day of such month, from the date of application of
such Curtailment to the first day of the following month. Any amounts paid by a
Subservicer pursuant to the preceding sentence shall be for the benefit of the
Master Servicer as additional servicing compensation and shall be subject to its
withdrawal or order from time to time pursuant to Sections 3.10(a)(iv) and (v).

(c)     In addition to the Custodial Account and the Certificate Account, the
Master Servicer shall for any Nonsubserviced Mortgage Loan, and shall cause the
Subservicers for Subserviced Mortgage Loans to, establish and maintain one or
more Servicing Accounts and deposit and retain therein all collections from the
Mortgagors (or advances from Subservicers) for the payment of taxes,
assessments, hazard insurance premiums, Primary Insurance Policy premiums, if
applicable, or comparable items for the account of the Mortgagors. Each
Servicing Account shall satisfy the requirements for a Subservicing Account and,
to the extent permitted by the Program Guide or as is otherwise acceptable to
the Master Servicer, may also function as a Subservicing Account. Withdrawals of
amounts related to the Mortgage Loans from the Servicing Accounts may be made
only to effect timely payment of taxes, assessments, hazard insurance premiums,
Primary Insurance Policy premiums, if applicable, or comparable items, to
reimburse the Master Servicer or Subservicer out of related collections for any
payments made pursuant to Sections 3.11 (with respect to the Primary Insurance
Policy) and 3.12(a) (with respect to hazard insurance), to refund to any
Mortgagors any sums as may be determined to be overages, to pay interest, if
required, to Mortgagors on balances in the Servicing Account or to clear and
terminate the Servicing Account at the termination of this Agreement in
accordance with Section 9.01 or in accordance with the Program Guide. As part of
its servicing duties, the Master Servicer shall, and the Subservicers will,
pursuant to the Subservicing Agreements, be required to pay to the Mortgagors
interest on funds in this account to the extent required by law.

(d)     The Master Servicer shall advance the payments referred to in the
preceding subsection that are not timely paid by the Mortgagors or advanced by
the Subservicers on the date when the tax, premium or other cost for which such
payment is intended is due, but the Master Servicer shall be required so to
advance only to the extent that such advances, in the good faith judgment of the
Master Servicer, will be recoverable by the Master Servicer out of Insurance
Proceeds, Liquidation Proceeds or otherwise.

Section 3.09. Access to Certain Documentation and Information Regarding the
Mortgage Loans.

        In the event that compliance with this Section 3.09 shall make any Class
of Certificates legal for investment by federally insured savings and loan
associations, the Master Servicer shall provide, or cause the Subservicers to
provide, to the Trustee, the Office of Thrift Supervision or the FDIC and the
supervisory agents and examiners thereof access to the documentation regarding
the Mortgage Loans required by applicable regulations of the Office of Thrift
Supervision, such access being afforded without charge but only upon reasonable
request and during normal business hours at the offices designated by the Master
Servicer. The Master Servicer shall permit such representatives to photocopy any
such documentation and shall provide equipment for that purpose at a charge
reasonably approximating the cost of such photocopying to the Master Servicer.

Section 3.10. Permitted Withdrawals from the Custodial Account.

(a)     The Master Servicer may, from time to time as provided herein, make
withdrawals from the Custodial Account of amounts on deposit therein pursuant to
Section 3.07 that are attributable to the Mortgage Loans for the following
purposes:

(i)     to make deposits into the Certificate Account in the amounts and in the
manner provided for in Section 4.01;

(ii)     to reimburse itself or the related Subservicer for previously
unreimbursed Advances, Servicing Advances or other expenses made pursuant to
Sections 3.01, 3.07(a), 3.08, 3.11, 3.12(a), 3.14 and 4.04 or otherwise
reimbursable pursuant to the terms of this Agreement, such withdrawal right
being limited to amounts received on the related Mortgage Loans (including, for
this purpose, REO Proceeds, Insurance Proceeds, Liquidation Proceeds and
proceeds from the purchase of a Mortgage Loan pursuant to Section 2.02, 2.03,
2.04 or 4.07) which represent (A) Late Collections of Monthly Payments for which
any such advance was made in the case of Subservicer Advances or Advances
pursuant to Section 4.04 and (B) recoveries of amounts in respect of which such
advances were made in the case of Servicing Advances;

(iii)     to pay to itself or the related Subservicer (if not previously
retained by such Subservicer) out of each payment received by the Master
Servicer on account of interest on a Mortgage Loan as contemplated by Sections
3.14 and 3.16, an amount equal to that remaining portion of any such payment as
to interest (but not in excess of the Servicing Fee and the Subservicing Fee, if
not previously retained) which, when deducted, will result in the remaining
amount of such interest being interest at a rate per annum equal to the Net
Mortgage Rate (or Modified Net Mortgage Rate in the case of a Modified Mortgage
Loan) on the amount specified in the amortization schedule of the related
Mortgage Loan as the principal balance thereof at the beginning of the period
respecting which such interest was paid after giving effect to any previous
Curtailments;

(iv)     to pay to itself as additional servicing compensation any interest or
investment income earned on funds and other property deposited in or credited to
the Custodial Account that it is entitled to withdraw pursuant to
Section 3.07(c);

(v)     to pay to itself as additional servicing compensation any Foreclosure
Profits, and any amounts remitted by Subservicers as interest in respect of
Curtailments pursuant to Section 3.08(b);

(vi)     to pay to itself, a Subservicer, a Seller, Residential Funding, the
Depositor or any other appropriate Person, as the case may be, with respect to
each Mortgage Loan or property acquired in respect thereof that has been
purchased or otherwise transferred pursuant to Section 2.02, 2.03, 2.04, 4.07 or
9.01, all amounts received thereon and not required to be distributed to
Certificateholders as of the date on which the related Stated Principal Balance
or Purchase Price is determined;

(vii)     to reimburse itself or the related Subservicer for any Nonrecoverable
Advance or Advances in the manner and to the extent provided in subsection (c)
below, and any Advance or Servicing Advance made in connection with a modified
Mortgage Loan that is in default or, in the judgment of the Master Servicer,
default is reasonably foreseeable pursuant to Section 3.07(a), to the extent the
amount of the Advance or Servicing Advance was added to the Stated Principal
Balance of the Mortgage Loan in a prior calendar month;

(viii)     to reimburse itself or the Depositor for expenses incurred by and
reimbursable to it or the Depositor pursuant to Section 3.01(a), 3.11, 3.13,
3.14(c), 6.03, 10.01 or otherwise, or in connection with enforcing any
repurchase, substitution or indemnification obligation of any Seller (other than
the Depositor or an Affiliate of the Depositor) pursuant to the related Seller’s
Agreement;

(ix)     to reimburse itself for amounts expended by it (a) pursuant to
Section 3.14 in good faith in connection with the restoration of property
damaged by an Uninsured Cause, and (b) in connection with the liquidation of a
Mortgage Loan or disposition of an REO Property to the extent not otherwise
reimbursed pursuant to clause (ii) or (viii) above; and

(x)     to withdraw any amount deposited in the Custodial Account that was not
required to be deposited therein pursuant to Section 3.07, including any payoff
fees or penalties or any other additional amounts payable to the Master Servicer
or Subservicer pursuant to the terms of the Mortgage Note.

(b)     Since, in connection with withdrawals pursuant to clauses (ii), (iii),
(v) and (vi), the Master Servicer’s entitlement thereto is limited to
collections or other recoveries on the related Mortgage Loan, the Master
Servicer shall keep and maintain separate accounting, on a Mortgage Loan by
Mortgage Loan basis, for the purpose of justifying any withdrawal from the
Custodial Account pursuant to such clauses.

(c)     The Master Servicer shall be entitled to reimburse itself or the related
Subservicer for any advance made in respect of a Mortgage Loan that the Master
Servicer determines to be a Nonrecoverable Advance by withdrawal from the
Custodial Account of amounts on deposit therein attributable to the Mortgage
Loans on any Certificate Account Deposit Date succeeding the date of such
determination. Such right of reimbursement in respect of a Nonrecoverable
Advance relating to an Advance made pursuant to Section 4.04 on any such
Certificate Account Deposit Date shall be limited to an amount not exceeding the
portion of such advance previously paid to Certificateholders (and not
theretofore reimbursed to the Master Servicer or the related Subservicer).

Section 3.11. Maintenance of Primary Insurance Coverage.

(a)     The Master Servicer shall not take, or permit any Subservicer to take,
any action which would result in noncoverage under any applicable Primary
Insurance Policy of any loss which, but for the actions of the Master Servicer
or Subservicer, would have been covered thereunder. To the extent coverage is
available, the Master Servicer shall keep or cause to be kept in full force and
effect each such Primary Insurance Policy until the principal balance of the
related Mortgage Loan secured by a Mortgaged Property is reduced to 80% or less
of the Appraised Value at origination in the case of such a Mortgage Loan having
a Loan-to-Value Ratio at origination in excess of 80%, provided that such
Primary Insurance Policy was in place as of the Cut-off Date and the Master
Servicer had knowledge of such Primary Insurance Policy. The Master Servicer
shall not cancel or refuse to renew any such Primary Insurance Policy applicable
to a Nonsubserviced Mortgage Loan, or consent to any Subservicer canceling or
refusing to renew any such Primary Insurance Policy applicable to a Mortgage
Loan subserviced by it, that is in effect at the date of the initial issuance of
the Certificates and is required to be kept in force hereunder unless the
replacement Primary Insurance Policy for such canceled or non-renewed policy is
maintained with an insurer whose claims-paying ability is acceptable to each
Rating Agency for mortgage pass-through certificates having a rating equal to or
better than the lower of the then-current rating or the rating assigned to the
Certificates as of the Closing Date by such Rating Agency.

(b)     In connection with its activities as administrator and servicer of the
Mortgage Loans, the Master Servicer agrees to present or to cause the related
Subservicer to present, on behalf of the Master Servicer, the Subservicer, if
any, the Trustee and Certificateholders, claims to the insurer under any Primary
Insurance Policies, in a timely manner in accordance with such policies, and, in
this regard, to take or cause to be taken such reasonable action as shall be
necessary to permit recovery under any Primary Insurance Policies respecting
defaulted Mortgage Loans. Pursuant to Section 3.07, any Insurance Proceeds
collected by or remitted to the Master Servicer under any Primary Insurance
Policies shall be deposited in the Custodial Account, subject to withdrawal
pursuant to Section 3.10.

Section 3.12. Maintenance of Fire Insurance and Omissions and Fidelity Coverage.

(a)     The Master Servicer shall cause to be maintained for each Mortgage Loan
fire insurance with extended coverage in an amount which is equal to the lesser
of the principal balance owing on such Mortgage Loan (together with the
principal balance of any mortgage loan secured by a lien that is senior to the
Mortgage Loan) or 100% of the insurable value of the improvements; provided,
however, that such coverage may not be less than the minimum amount required to
fully compensate for any loss or damage on a replacement cost basis. To the
extent it may do so without breaching the related Subservicing Agreement, the
Master Servicer shall replace any Subservicer that does not cause such
insurance, to the extent it is available, to be maintained. The Master Servicer
shall also cause to be maintained on property acquired upon foreclosure, or deed
in lieu of foreclosure, of any Mortgage Loan, fire insurance with extended
coverage in an amount which is at least equal to the amount necessary to avoid
the application of any co-insurance clause contained in the related hazard
insurance policy. Pursuant to Section 3.07, any amounts collected by the Master
Servicer under any such policies (other than amounts to be applied to the
restoration or repair of the related Mortgaged Property or property thus
acquired or amounts released to the Mortgagor in accordance with the Master
Servicer’s normal servicing procedures) shall be deposited in the Custodial
Account, subject to withdrawal pursuant to Section 3.10. Any cost incurred by
the Master Servicer in maintaining any such insurance shall not, for the purpose
of calculating monthly distributions to Certificateholders, be added to the
amount owing under the Mortgage Loan, notwithstanding that the terms of the
Mortgage Loan so permit. Such costs shall be recoverable by the Master Servicer
out of related late payments by the Mortgagor or out of Insurance Proceeds and
Liquidation Proceeds to the extent permitted by Section 3.10. It is understood
and agreed that no earthquake or other additional insurance is to be required of
any Mortgagor or maintained on property acquired in respect of a Mortgage Loan
other than pursuant to such applicable laws and regulations as shall at any time
be in force and as shall require such additional insurance. Whenever the
improvements securing a Mortgage Loan are located at the time of origination of
such Mortgage Loan in a federally designated special flood hazard area, the
Master Servicer shall cause flood insurance (to the extent available) to be
maintained in respect thereof. Such flood insurance shall be in an amount equal
to the lesser of (i) the amount required to compensate for any loss or damage to
the Mortgaged Property on a replacement cost basis and (ii) the maximum amount
of such insurance available for the related Mortgaged Property under the
national flood insurance program (assuming that the area in which such Mortgaged
Property is located is participating in such program).

        In the event that the Master Servicer shall obtain and maintain a
blanket fire insurance policy with extended coverage insuring against hazard
losses on all of the Mortgage Loans, it shall conclusively be deemed to have
satisfied its obligations as set forth in the first sentence of this
Section 3.12(a), it being understood and agreed that such policy may contain a
deductible clause, in which case the Master Servicer shall, in the event that
there shall not have been maintained on the related Mortgaged Property a policy
complying with the first sentence of this Section 3.12(a) and there shall have
been a loss which would have been covered by such policy, deposit in the
Certificate Account the amount not otherwise payable under the blanket policy
because of such deductible clause. Any such deposit by the Master Servicer shall
be made on the Certificate Account Deposit Date next preceding the Distribution
Date which occurs in the month following the month in which payments under any
such policy would have been deposited in the Custodial Account. In connection
with its activities as administrator and servicer of the Mortgage Loans, the
Master Servicer agrees to present, on behalf of itself, the Trustee and
Certificateholders, claims under any such blanket policy.

(b)     The Master Servicer shall obtain and maintain at its own expense and
keep in full force and effect throughout the term of this Agreement a blanket
fidelity bond and an errors and omissions insurance policy covering the Master
Servicer’s officers and employees and other persons acting on behalf of the
Master Servicer in connection with its activities under this Agreement. The
amount of coverage shall be at least equal to the coverage that would be
required by Fannie Mae or Freddie Mac, whichever is greater, with respect to the
Master Servicer if the Master Servicer were servicing and administering the
Mortgage Loans for Fannie Mae or Freddie Mac. In the event that any such bond or
policy ceases to be in effect, the Master Servicer shall obtain a comparable
replacement bond or policy from an issuer or insurer, as the case may be,
meeting the requirements, if any, of the Program Guide and acceptable to the
Depositor. Coverage of the Master Servicer under a policy or bond obtained by an
Affiliate of the Master Servicer and providing the coverage required by this
Section 3.12(b) shall satisfy the requirements of this Section 3.12(b).

Section 3.13. Enforcement of Due-on-Sale Clauses; Assumption and Modification
Agreements; Certain Assignments.

(a)     When any Mortgaged Property is conveyed by the Mortgagor, the Master
Servicer or Subservicer, to the extent it has knowledge of such conveyance,
shall enforce any due-on-sale clause contained in any Mortgage Note or Mortgage,
to the extent permitted under applicable law and governmental regulations, but
only to the extent that such enforcement will not adversely affect or jeopardize
coverage under any Required Insurance Policy. Notwithstanding the foregoing: (i)
the Master Servicer shall not be deemed to be in default under this
Section 3.13(a) by reason of any transfer or assumption which the Master
Servicer is restricted by law from preventing; and (ii) if the Master Servicer
determines that it is reasonably likely that any Mortgagor will bring, or if any
Mortgagor does bring, legal action to declare invalid or otherwise avoid
enforcement of a due-on-sale clause contained in any Mortgage Note or Mortgage,
the Master Servicer shall not be required to enforce the due-on-sale clause or
to contest such action.

(b)     Subject to the Master Servicer’s duty to enforce any due-on-sale clause
to the extent set forth in Section 3.13(a), in any case in which a Mortgaged
Property is to be conveyed to a Person by a Mortgagor, and such Person is to
enter into an assumption or modification agreement or supplement to the Mortgage
Note or Mortgage which requires the signature of the Trustee, or if an
instrument of release signed by the Trustee is required releasing the Mortgagor
from liability on the Mortgage Loan, the Master Servicer is authorized, subject
to the requirements of the sentence next following, to execute and deliver, on
behalf of the Trustee, the assumption agreement with the Person to whom the
Mortgaged Property is to be conveyed and such modification agreement or
supplement to the Mortgage Note or Mortgage or other instruments as are
reasonable or necessary to carry out the terms of the Mortgage Note or Mortgage
or otherwise to comply with any applicable laws regarding assumptions or the
transfer of the Mortgaged Property to such Person; provided, however, none of
such terms and requirements shall both constitute a “significant modification”
effecting an exchange or reissuance of such Mortgage Loan under the Code (or
final, temporary or proposed Treasury regulations promulgated thereunder) and
cause any REMIC created hereunder to fail to qualify as a REMIC under the Code
or the imposition of any tax on “prohibited transactions” or “contributions”
after the Startup Date under the REMIC Provisions. The Master Servicer shall
execute and deliver such documents only if it reasonably determines that (i) its
execution and delivery thereof will not conflict with or violate any terms of
this Agreement or cause the unpaid balance and interest on the Mortgage Loan to
be uncollectible in whole or in part, (ii) any required consents of insurers
under any Required Insurance Policies have been obtained and (iii) subsequent to
the closing of the transaction involving the assumption or transfer (A) the
Mortgage Loan will continue to be secured by a first mortgage lien pursuant to
the terms of the Mortgage, (B) such transaction will not adversely affect the
coverage under any Required Insurance Policies, (C) the Mortgage Loan will fully
amortize over the remaining term thereof, (D) no material term of the Mortgage
Loan (including the interest rate on the Mortgage Loan) will be altered nor will
the term of the Mortgage Loan be changed and (E) if the seller/transferor of the
Mortgaged Property is to be released from liability on the Mortgage Loan, the
buyer/transferee of the Mortgaged Property would be qualified to assume the
Mortgage Loan based on generally comparable credit quality and such release will
not (based on the Master Servicer’s or Subservicer’s good faith determination)
adversely affect the collectability of the Mortgage Loan. Upon receipt of
appropriate instructions from the Master Servicer in accordance with the
foregoing, the Trustee shall execute any necessary instruments for such
assumption or substitution of liability as directed by the Master Servicer. Upon
the closing of the transactions contemplated by such documents, the Master
Servicer shall cause the originals or true and correct copies of the assumption
agreement, the release (if any), or the modification or supplement to the
Mortgage Note or Mortgage to be delivered to the Trustee or the Custodian and
deposited with the Mortgage File for such Mortgage Loan. Any fee collected by
the Master Servicer or such related Subservicer for entering into an assumption
or substitution of liability agreement will be retained by the Master Servicer
or such Subservicer as additional servicing compensation.

(c)     The Master Servicer or the related Subservicer, as the case may be,
shall be entitled to approve a request from a Mortgagor for a partial release of
the related Mortgaged Property, the granting of an easement thereon in favor of
another Person, any alteration or demolition of the related Mortgaged Property
or other similar matters if it has determined, exercising its good faith
business judgment in the same manner as it would if it were the owner of the
related Mortgage Loan, that the security for, and the timely and full
collectability of, such Mortgage Loan would not be adversely affected thereby
and that any REMIC created hereunder would not fail to continue to qualify as a
REMIC under the Code as a result thereof and (subject to Section 10.01(f)) that
no tax on “prohibited transactions” or “contributions” after the Startup Date
would be imposed on any REMIC created hereunder as a result thereof. Any fee
collected by the Master Servicer or the related Subservicer for processing such
a request will be retained by the Master Servicer or such Subservicer as
additional servicing compensation.

(d)     Subject to any other applicable terms and conditions of this Agreement,
the Trustee and Master Servicer shall be entitled to approve an assignment in
lieu of satisfaction with respect to any Mortgage Loan, provided the obligee
with respect to such Mortgage Loan following such proposed assignment provides
the Trustee and Master Servicer with a “Lender Certification for Assignment of
Mortgage Loan” in the form attached hereto as Exhibit M, in form and substance
satisfactory to the Trustee and Master Servicer, providing the following: (i)
that the Mortgage Loan is secured by Mortgaged Property located in a
jurisdiction in which an assignment in lieu of satisfaction is required to
preserve lien priority, minimize or avoid mortgage recording taxes or otherwise
comply with, or facilitate a refinancing under, the laws of such jurisdiction;
(ii) that the substance of the assignment is, and is intended to be, a
refinancing of such Mortgage Loan and that the form of the transaction is solely
to comply with, or facilitate the transaction under, such local laws; (iii) that
the Mortgage Loan following the proposed assignment will have a rate of interest
more than the greater of (A) 3% and (B) 5% of the annual yield of the unmodified
Mortgage Loan, below or above the rate of interest on such Mortgage Loan prior
to such proposed assignment; and (iv) that such assignment is at the request of
the borrower under the related Mortgage Loan. Upon approval of an assignment in
lieu of satisfaction with respect to any Mortgage Loan, the Master Servicer
shall receive cash in an amount equal to the unpaid principal balance of and
accrued interest on such Mortgage Loan, and the Master Servicer shall treat such
amount as a Principal Prepayment in Full with respect to such Mortgage Loan for
all purposes hereof.

Section 3.14. Realization Upon Defaulted Mortgage Loans.

(a)     The Master Servicer shall foreclose upon or otherwise comparably convert
(which may include an REO Acquisition) the ownership of properties securing such
of the Mortgage Loans as come into and continue in default and as to which no
satisfactory arrangements can be made for collection of delinquent payments
pursuant to Section 3.07. Alternatively, the Master Servicer may take other
actions in respect of a defaulted Mortgage Loan, which may include (i) accepting
a short sale (a payoff of the Mortgage Loan for an amount less than the total
amount contractually owed in order to facilitate a sale of the Mortgaged
Property by the Mortgagor) or permitting a short refinancing (a payoff of the
Mortgage Loan for an amount less than the total amount contractually owed in
order to facilitate refinancing transactions by the Mortgagor not involving a
sale of the Mortgaged Property), (ii) arranging for a repayment plan or (iii)
agreeing to a modification in accordance with Section 3.07. In connection with
such foreclosure or other conversion or action, the Master Servicer shall,
consistent with Section 3.11, follow such practices and procedures as it shall
deem necessary or advisable, as shall be normal and usual in its general
mortgage servicing activities and as shall be required or permitted by the
Program Guide; provided that the Master Servicer shall not be liable in any
respect hereunder if the Master Servicer is acting in connection with any such
foreclosure or other conversion or action in a manner that is consistent with
the provisions of this Agreement. The Master Servicer, however, shall not be
required to expend its own funds or incur other reimbursable charges in
connection with any foreclosure, or attempted foreclosure which is not
completed, or towards the correction of any default on a related senior mortgage
loan, or towards the restoration of any property unless it shall determine (i)
that such restoration and/or foreclosure will increase the proceeds of
liquidation of the Mortgage Loan to Holders of Certificates of one or more
Classes after reimbursement to itself for such expenses or charges and (ii) that
such expenses and charges will be recoverable to it through Liquidation
Proceeds, Insurance Proceeds, or REO Proceeds (respecting which it shall have
priority for purposes of withdrawals from the Custodial Account pursuant to
Section 3.10, whether or not such expenses and charges are actually recoverable
from related Liquidation Proceeds, Insurance Proceeds or REO Proceeds). In the
event of such a determination by the Master Servicer pursuant to this
Section 3.14(a), the Master Servicer shall be entitled to reimbursement of its
funds so expended pursuant to Section 3.10. In addition, the Master Servicer may
pursue any remedies that may be available in connection with a breach of a
representation and warranty with respect to any such Mortgage Loan in accordance
with Sections 2.03 and 2.04. However, the Master Servicer is not required to
continue to pursue both foreclosure (or similar remedies) with respect to the
Mortgage Loans and remedies in connection with a breach of a representation and
warranty if the Master Servicer determines in its reasonable discretion that one
such remedy is more likely to result in a greater recovery as to the Mortgage
Loan. Upon the occurrence of a Cash Liquidation or REO Disposition, following
the deposit in the Custodial Account of all Insurance Proceeds, Liquidation
Proceeds and other payments and recoveries referred to in the definition of
“Cash Liquidation” or “REO Disposition,” as applicable, upon receipt by the
Trustee of written notification of such deposit signed by a Servicing Officer,
the Trustee or any Custodian, as the case may be, shall release to the Master
Servicer the related Mortgage File and the Trustee shall execute and deliver
such instruments of transfer or assignment prepared by the Master Servicer, in
each case without recourse, as shall be necessary to vest in the Master Servicer
or its designee, as the case may be, the related Mortgage Loan, and thereafter
such Mortgage Loan shall not be part of the Trust Fund. Notwithstanding the
foregoing or any other provision of this Agreement, in the Master Servicer’s
sole discretion with respect to any defaulted Mortgage Loan or REO Property as
to either of the following provisions, (i) a Cash Liquidation or REO Disposition
may be deemed to have occurred if substantially all amounts expected by the
Master Servicer to be received in connection with the related defaulted Mortgage
Loan or REO Property have been received, and (ii) for purposes of determining
the amount of any Liquidation Proceeds, Insurance Proceeds, REO Proceeds or
other unscheduled collections or the amount of any Realized Loss, the Master
Servicer may take into account minimal amounts of additional receipts expected
to be received or any estimated additional liquidation expenses expected to be
incurred in connection with the related defaulted Mortgage Loan or REO Property.

(b)     In the event that title to any Mortgaged Property is acquired by the
Trust Fund as an REO Property by foreclosure or by deed in lieu of foreclosure,
the deed or certificate of sale shall be issued to the Trustee or to its nominee
on behalf of Certificateholders. Notwithstanding any such acquisition of title
and cancellation of the related Mortgage Loan, such REO Property shall (except
as otherwise expressly provided herein) be considered to be an Outstanding
Mortgage Loan held in the Trust Fund until such time as the REO Property shall
be sold. Consistent with the foregoing for purposes of all calculations
hereunder so long as such REO Property shall be considered to be an Outstanding
Mortgage Loan it shall be assumed that, notwithstanding that the indebtedness
evidenced by the related Mortgage Note shall have been discharged, such Mortgage
Note and the related amortization schedule in effect at the time of any such
acquisition of title (after giving effect to any previous Curtailments and
before any adjustment thereto by reason of any bankruptcy or similar proceeding
or any moratorium or similar waiver or grace period) remain in effect.

(c)     In the event that the Trust Fund acquires any REO Property as aforesaid
or otherwise in connection with a default or imminent default on a Mortgage
Loan, the Master Servicer on behalf of the Trust Fund shall dispose of such REO
Property as soon as practicable, giving due consideration to the interests of
the Certificateholders, but in all cases, within three full years after the
taxable year of its acquisition by the Trust Fund for purposes of
Section 860G(a)(8) of the Code (or such shorter period as may be necessary under
applicable state (including any state in which such property is located) law to
maintain the status of each REMIC created hereunder as a REMIC under applicable
state law and avoid taxes resulting from such property failing to be foreclosure
property under applicable state law) or, at the expense of the Trust Fund,
request, more than 60 days before the day on which such grace period would
otherwise expire, an extension of such grace period unless the Master Servicer
(subject to Section 10.01(f)) obtains for the Trustee an Opinion of Counsel,
addressed to the Trustee and the Master Servicer, to the effect that the holding
by the Trust Fund of such REO Property subsequent to such period will not result
in the imposition of taxes on “prohibited transactions” as defined in
Section 860F of the Code or cause any REMIC created hereunder to fail to qualify
as a REMIC (for federal (or any applicable State or local) income tax purposes)
at any time that any Certificates are outstanding, in which case the Trust Fund
may continue to hold such REO Property (subject to any conditions contained in
such Opinion of Counsel). The Master Servicer shall be entitled to be reimbursed
from the Custodial Account for any costs incurred in obtaining such Opinion of
Counsel, as provided in Section 3.10. Notwithstanding any other provision of
this Agreement, no REO Property acquired by the Trust Fund shall be rented (or
allowed to continue to be rented) or otherwise used by or on behalf of the Trust
Fund in such a manner or pursuant to any terms that would (i) cause such REO
Property to fail to qualify as “foreclosure property” within the meaning of
Section 860G(a)(8) of the Code or (ii) subject any REMIC created hereunder to
the imposition of any federal income taxes on the income earned from such REO
Property, including any taxes imposed by reason of Section 860G(c) of the Code,
unless the Master Servicer has agreed to indemnify and hold harmless the Trust
Fund with respect to the imposition of any such taxes.

(d)     The proceeds of any Cash Liquidation, REO Disposition or purchase or
repurchase of any Mortgage Loan pursuant to the terms of this Agreement, as well
as any recovery (other than Subsequent Recoveries) resulting from a collection
of Liquidation Proceeds, Insurance Proceeds or REO Proceeds, will be applied in
the following order of priority: first, to reimburse the Master Servicer or the
related Subservicer in accordance with Section 3.10(a)(ii); second, to the
Certificateholders to the extent of accrued and unpaid interest on the Mortgage
Loan, and any related REO Imputed Interest, at the Net Mortgage Rate (or the
Modified Net Mortgage Rate in the case of a Modified Mortgage Loan), to the Due
Date in the related Due Period prior to the Distribution Date on which such
amounts are to be distributed; third, to the Certificateholders as a recovery of
principal on the Mortgage Loan (or REO Property); fourth, to all Servicing Fees
and Subservicing Fees payable therefrom (and the Master Servicer and the
Subservicer shall have no claims for any deficiencies with respect to such fees
which result from the foregoing allocation); and fifth, to Foreclosure Profits.

(e)     In the event of a default on a Mortgage Loan one or more of whose
obligors is not a United States Person, in connection with any foreclosure or
acquisition of a deed in lieu of foreclosure (together, “foreclosure”) in
respect of such Mortgage Loan, the Master Servicer shall cause compliance with
the provisions of Treasury Regulation Section 1.1445-2(d)(3) (or any successor
thereto) necessary to assure that no withholding tax obligation arises with
respect to the proceeds of such foreclosure except to the extent, if any, that
proceeds of such foreclosure are required to be remitted to the obligors on such
Mortgage Loan.

Section 3.15. Trustee to Cooperate; Release of Mortgage Files.

(a)     Upon becoming aware of the payment in full of any Mortgage Loan, or upon
the receipt by the Master Servicer of a notification that payment in full will
be escrowed in a manner customary for such purposes, the Master Servicer shall
immediately notify the Trustee (if it holds the related Mortgage File) or the
Custodian by a certification of a Servicing Officer (which certification shall
include a statement to the effect that all amounts received or to be received in
connection with such payment which are required to be deposited in the Custodial
Account pursuant to Section 3.07 have been or will be so deposited),
substantially in the form attached hereto as Exhibit G, or, in the case of a
Custodian, an electronic request in a form acceptable to the Custodian,
requesting delivery to it of the Mortgage File. Upon receipt of such
certification and request, the Trustee shall promptly release, or cause the
Custodian to release, the related Mortgage File to the Master Servicer. The
Master Servicer is authorized to execute and deliver to the Mortgagor the
request for reconveyance, deed of reconveyance or release or satisfaction of
mortgage or such instrument releasing the lien of the Mortgage, together with
the Mortgage Note with, as appropriate, written evidence of cancellation thereon
and to cause the removal from the registration on the MERS® System of such
Mortgage and to execute and deliver, on behalf of the Trustee and the
Certificateholders or any of them, any and all instruments of satisfaction or
cancellation or of partial or full release, including any applicable UCC
termination statements. No expenses incurred in connection with any instrument
of satisfaction or deed of reconveyance shall be chargeable to the Custodial
Account or the Certificate Account.

(b)     From time to time as is appropriate for the servicing or foreclosure of
any Mortgage Loan, the Master Servicer shall deliver to the Custodian, with a
copy to the Trustee, a certificate of a Servicing Officer substantially in the
form attached as Exhibit G hereto, or, in the case of a Custodian, an electronic
request in a form acceptable to the Custodian, requesting that possession of
all, or any document constituting part of, the Mortgage File be released to the
Master Servicer and certifying as to the reason for such release and that such
release will not invalidate any insurance coverage provided in respect of the
Mortgage Loan under any Required Insurance Policy. Upon receipt of the
foregoing, the Trustee shall deliver, or cause the Custodian to deliver, the
Mortgage File or any document therein to the Master Servicer. The Master
Servicer shall cause each Mortgage File or any document therein so released to
be returned to the Trustee, or the Custodian as agent for the Trustee when the
need therefor by the Master Servicer no longer exists, unless (i) the Mortgage
Loan has been liquidated and the Liquidation Proceeds relating to the Mortgage
Loan have been deposited in the Custodial Account or (ii) the Mortgage File or
such document has been delivered directly or through a Subservicer to an
attorney, or to a public trustee or other public official as required by law,
for purposes of initiating or pursuing legal action or other proceedings for the
foreclosure of the Mortgaged Property either judicially or non-judicially, and
the Master Servicer has delivered directly or through a Subservicer to the
Trustee a certificate of a Servicing Officer certifying as to the name and
address of the Person to which such Mortgage File or such document was delivered
and the purpose or purposes of such delivery. In the event of the liquidation of
a Mortgage Loan, the Trustee shall deliver the Request for Release with respect
thereto to the Master Servicer upon the Trustee’s receipt of notification from
the Master Servicer of the deposit of the related Liquidation Proceeds in the
Custodial Account.

(c)     The Trustee or the Master Servicer on the Trustee’s behalf shall execute
and deliver to the Master Servicer, if necessary, any court pleadings, requests
for trustee’s sale or other documents necessary to the foreclosure or trustee’s
sale in respect of a Mortgaged Property or to any legal action brought to obtain
judgment against any Mortgagor on the Mortgage Note or Mortgage or to obtain a
deficiency judgment, or to enforce any other remedies or rights provided by the
Mortgage Note or Mortgage or otherwise available at law or in equity. Together
with such documents or pleadings (if signed by the Trustee), the Master Servicer
shall deliver to the Trustee a certificate of a Servicing Officer requesting
that such pleadings or documents be executed by the Trustee and certifying as to
the reason such documents or pleadings are required and that the execution and
delivery thereof by the Trustee shall not invalidate any insurance coverage
under any Required Insurance Policy or invalidate or otherwise affect the lien
of the Mortgage, except for the termination of such a lien upon completion of
the foreclosure or trustee’s sale.

Section 3.16. Servicing and Other Compensation; Compensating Interest.

(a)     The Master Servicer, as compensation for its activities hereunder, shall
be entitled to receive on each Distribution Date the amounts provided for by
clauses (iii), (iv), (v) and (vi) of Section 3.10(a), subject to clause (e)
below. The amount of servicing compensation provided for in such clauses shall
be accounted for on a Mortgage Loan-by-Mortgage Loan basis. In the event that
Liquidation Proceeds, Insurance Proceeds and REO Proceeds (net of amounts
reimbursable therefrom pursuant to Section 3.10(a)(ii)) in respect of a Cash
Liquidation or REO Disposition exceed the unpaid principal balance of such
Mortgage Loan plus unpaid interest accrued thereon (including REO Imputed
Interest) at a per annum rate equal to the related Net Mortgage Rate (or the
Modified Net Mortgage Rate in the case of a Modified Mortgage Loan), the Master
Servicer shall be entitled to retain therefrom and to pay to itself and/or the
related Subservicer, any Foreclosure Profits and any Servicing Fee or
Subservicing Fee considered to be accrued but unpaid.

(b)     Additional servicing compensation in the form of assumption fees, late
payment charges, investment income on amounts in the Custodial Account or the
Certificate Account or otherwise shall be retained by the Master Servicer or the
Subservicer to the extent provided herein, subject to clause (e) below.
Prepayment charges shall be deposited into the Certificate Account and shall be
paid on each Distribution Date to the holders of the Class SB Certificates.

(c)     The Master Servicer shall be required to pay, or cause to be paid, all
expenses incurred by it in connection with its servicing activities hereunder
(including payment of premiums for the Primary Insurance Policies, if any, to
the extent such premiums are not required to be paid by the related Mortgagors,
and the fees and expenses of the Trustee and any Custodian) and shall not be
entitled to reimbursement therefor except as specifically provided in Sections
3.10 and 3.14.

(d)     The Master Servicer’s right to receive servicing compensation may not be
transferred in whole or in part except in connection with the transfer of all of
its responsibilities and obligations of the Master Servicer under this
Agreement.

(e)     Notwithstanding clauses (a) and (b) above, the amount of servicing
compensation that the Master Servicer shall be entitled to receive for its
activities hereunder for the period ending on each Distribution Date shall be
reduced (but not below zero) by the amount of Compensating Interest (if any) for
such Distribution Date used to cover Prepayment Interest Shortfalls as provided
in Section 3.16(f) below. Such reduction shall be applied during such period as
follows: first, to any Servicing Fee or Subservicing Fee to which the Master
Servicer is entitled pursuant to Section 3.10(a)(iii); and second, to any income
or gain realized from any investment of funds held in the Custodial Account or
the Certificate Account to which the Master Servicer is entitled pursuant to
Sections 3.07(c) or 4.01(c), respectively. In making such reduction, the Master
Servicer shall not withdraw from the Custodial Account any such amount
representing all or a portion of the Servicing Fee to which it is entitled
pursuant to Section 3.10(a)(iii) and shall not withdraw from the Custodial
Account or Certificate Account any such amount to which it is entitled pursuant
to Section 3.07(c) or 4.01(c).

(f)     With respect to any Distribution Date, Prepayment Interest Shortfalls on
the Mortgage Loans will be covered first, by the Master Servicer, but only to
the extent such Prepayment Interest Shortfalls do not exceed Eligible Master
Servicing Compensation.

Section 3.17. Reports to the Trustee and the Depositor.

        Not later than fifteen days after each Distribution Date, the Master
Servicer shall forward to the Trustee and the Depositor a statement, certified
by a Servicing Officer, setting forth the status of the Custodial Account as of
the close of business on such Distribution Date as it relates to the Mortgage
Loans and showing, for the period covered by such statement, the aggregate of
deposits in or withdrawals from the Custodial Account in respect of the Mortgage
Loans for each category of deposit specified in Section 3.07 and each category
of withdrawal specified in Section 3.10.

Section 3.18. Annual Statement as to Compliance.

        The Master Servicer shall deliver to the Depositor and the Trustee on or
before the earlier of (a) March 31 of each year, beginning with the first March
31 that occurs at least six months after the Cut-off Date or (b) with respect to
any calendar year during which the Depositor’s annual report on Form 10-K is
required to be filed in accordance with the Exchange Act and the rules and
regulations of the Commission, on or before the date on which the annual report
on Form 10-K is required to be filed in accordance with the Exchange Act and the
rules and regulations of the Commission, an Officers’ Certificate stating, as to
each signer thereof, that (i) a review of the activities of the Master Servicer
during the preceding calendar year related to its servicing of mortgage loans
and of its performance under the pooling and servicing agreements, including
this Agreement, has been made under such officers’ supervision, (ii) to the best
of such officers’ knowledge, based on such review, the Master Servicer has
complied in all material respects with the minimum servicing standards set forth
in the Uniform Single Attestation Program for Mortgage Bankers and has fulfilled
all of its material obligations relating to this Agreement in all material
respects throughout such year, or, if there has been material noncompliance with
such servicing standards or a default in the fulfillment in all material
respects of any such obligation relating to this Agreement, such statement shall
include a description of such noncompliance or specify each such default, as the
case may be, known to such officer and the nature and status thereof and (iii)
to the best of such officers’ knowledge, each Subservicer has complied in all
material respects with the minimum servicing standards set forth in the Uniform
Single Attestation Program for Mortgage Bankers and has fulfilled all of its
material obligations under its Subservicing Agreement in all material respects
throughout such year, or, if there has been material noncompliance with such
servicing standards or a material default in the fulfillment of such obligations
relating to this Agreement, such statement shall include a description of such
noncompliance or specify each such default, as the case may be, known to such
officer and the nature and status thereof.

Section 3.19. Annual Independent Public Accountants' Servicing Report.

        On or before the earlier of (a) March 31 of each year, beginning with
the first March 31 that occurs at least six months after the Cut-off Date, or
(b) with respect to any calendar year during which the Depositor’s annual report
on Form 10-K is required to be filed in accordance with the Exchange Act and the
rules and regulations of the Commission, on or before the date on which the
annual report is required to be filed in accordance with the Exchange Act and
the rules and regulations of the Commission, the Master Servicer at its expense
shall cause a firm of independent public accountants, which shall be members of
the American Institute of Certified Public Accountants, to furnish a report to
the Depositor and the Trustee stating its opinion that, on the basis of an
examination conducted by such firm substantially in accordance with standards
established by the American Institute of Certified Public Accountants, the
assertions made pursuant to Section 3.18 regarding compliance with the minimum
servicing standards set forth in the Uniform Single Attestation Program for
Mortgage Bankers during the preceding calendar year are fairly stated in all
material respects, subject to such exceptions and other qualifications that, in
the opinion of such firm, such accounting standards require it to report. In
rendering such statement, such firm may rely, as to matters relating to the
direct servicing of mortgage loans by Subservicers, upon comparable statements
for examinations conducted by independent public accountants substantially in
accordance with standards established by the American Institute of Certified
Public Accountants (rendered within one year of such statement) with respect to
such Subservicers. In the event such firm requires the Trustee to agree to the
procedures performed by such firm, the Master Servicer shall direct the Trustee
in writing to so agree; it being understood and agreed that the Trustee shall
deliver such letter of agreement in conclusive reliance upon the direction of
the Master Servicer, and the Trustee shall not make any independent inquiry or
investigation as to, and shall have no obligation or liability in respect of,
the sufficiency, validity or correctness of such procedures.

Section 3.20. Right of the Depositor in Respect of the Master Servicer.

        The Master Servicer shall afford the Depositor and the Trustee, upon
reasonable notice, during normal business hours access to all records maintained
by the Master Servicer in respect of its rights and obligations hereunder and
access to officers of the Master Servicer responsible for such obligations. Upon
request, the Master Servicer shall furnish the Depositor with its most recent
financial statements and such other information as the Master Servicer possesses
regarding its business, affairs, property and condition, financial or otherwise.
The Master Servicer shall also cooperate with all reasonable requests for
information including, but not limited to, notices, tapes and copies of files,
regarding itself, the Mortgage Loans or the Certificates from any Person or
Persons identified by the Depositor or Residential Funding. The Depositor may
enforce the obligation of the Master Servicer hereunder and may, but it is not
obligated to, perform or cause a designee to perform, any defaulted obligation
of the Master Servicer hereunder or exercise the rights of the Master Servicer
hereunder; provided that the Master Servicer shall not be relieved of any of its
obligations hereunder by virtue of such performance by the Depositor or its
designee. Neither the Depositor nor the Trustee shall have the responsibility or
liability for any action or failure to act by the Master Servicer and the
Depositor is not obligated to supervise the performance of the Master Servicer
under this Agreement or otherwise.

Section 3.21. [Reserved].

Section 3.22. Advance Facility.

    (a)        The Master Servicer is hereby authorized to enter into a
financing or other facility (any such arrangement, an “Advance Facility”) under
which (1) the Master Servicer sells, assigns or pledges to another Person (an
“Advancing Person”) the Master Servicer’s rights under this Agreement to be
reimbursed for any Advances or Servicing Advances and/or (2) an Advancing Person
agrees to fund some or all Advances and/or Servicing Advances required to be
made by the Master Servicer pursuant to this Agreement. No consent of the
Depositor, the Trustee, the Certificateholders or any other party shall be
required before the Master Servicer may enter into an Advance Facility.
Notwithstanding the existence of any Advance Facility under which an Advancing
Person agrees to fund Advances and/or Servicing Advances on the Master
Servicer’s behalf, the Master Servicer shall remain obligated pursuant to this
Agreement to make Advances and Servicing Advances pursuant to and as required by
this Agreement. If the Master Servicer enters into an Advance Facility, and for
so long as an Advancing Person remains entitled to receive reimbursement for any
Advances including Nonrecoverable Advances (“Advance Reimbursement Amounts”)
and/or Servicing Advances including Nonrecoverable Advances (“Servicing Advance
Reimbursement Amounts” and together with Advance Reimbursement Amounts,
“Reimbursement Amounts”) (in each case to the extent such type of Reimbursement
Amount is included in the Advance Facility), as applicable, pursuant to this
Agreement, then the Master Servicer shall identify such Reimbursement Amounts
consistent with the reimbursement rights set forth in Section 3.10(a)(ii) and
(vii) and remit such Reimbursement Amounts in accordance with this Section 3.22
or otherwise in accordance with the documentation establishing the Advance
Facility to such Advancing Person or to a trustee, agent or custodian (an
“Advance Facility Trustee”) designated by such Advancing Person in an Advance
Facility Notice described below in Section 3.22(b). Notwithstanding the
foregoing, if so required pursuant to the terms of the Advance Facility, the
Master Servicer may direct, and if so directed in writing, the Trustee is hereby
authorized to and shall pay to the Advance Facility Trustee the Reimbursement
Amounts identified pursuant to the preceding sentence. An Advancing Person whose
obligations hereunder are limited to the funding of Advances and/or Servicing
Advances shall not be required to meet the qualifications of a Master Servicer
or a Subservicer pursuant to Section 3.02(a) or 6.02(c) hereof and shall not be
deemed to be a Subservicer under this Agreement. Notwithstanding anything to the
contrary herein, in no event shall Advance Reimbursement Amounts or Servicing
Advance Reimbursement Amounts be included in the Available Distribution Amount
or distributed to Certificateholders.

    (b)        If the Master Servicer enters into an Advance Facility and makes
the election set forth in Section 3.22(a), the Master Servicer and the related
Advancing Person shall deliver to the Trustee a written notice and payment
instruction (an “Advance Facility Notice”), providing the Trustee with written
payment instructions as to where to remit Advance Reimbursement Amounts and/or
Servicing Advance Reimbursement Amounts (each to the extent such type of
Reimbursement Amount is included within the Advance Facility) on subsequent
Distribution Dates. The payment instruction shall require the applicable
Reimbursement Amounts to be distributed to the Advancing Person or to an Advance
Facility Trustee designated in the Advance Facility Notice. An Advance Facility
Notice may only be terminated by the joint written direction of the Master
Servicer and the related Advancing Person (and any related Advance Facility
Trustee).

    (c)        Reimbursement Amounts shall consist solely of amounts in respect
of Advances and/or Servicing Advances made with respect to the Mortgage Loans
for which the Master Servicer would be permitted to reimburse itself in
accordance with Section 3.10(a)(ii) and (vii) hereof, assuming the Master
Servicer or the Advancing Person had made the related Advance(s) and/or
Servicing Advance(s). Notwithstanding the foregoing, except with respect to
reimbursement of Nonrecoverable Advances as set forth in Section 3.10(c) of this
Agreement, no Person shall be entitled to reimbursement from funds held in the
Collection Account for future distribution to Certificateholders pursuant to
this Agreement. Neither the Depositor nor the Trustee shall have any duty or
liability with respect to the calculation of any Reimbursement Amount, nor shall
the Depositor or the Trustee have any responsibility to track or monitor the
administration of the Advance Facility and the Depositor shall not have any
responsibility to track, monitor or verify the payment of Reimbursement Amounts
to the related Advancing Person or Advance Facility Trustee. The Master Servicer
shall maintain and provide to any successor master servicer a detailed
accounting on a loan-by-loan basis as to amounts advanced by, sold, pledged or
assigned to, and reimbursed to any Advancing Person. The successor master
servicer shall be entitled to rely on any such information provided by the
Master Servicer, and the successor master servicer shall not be liable for any
errors in such information.

    (d)        Upon the direction of and at the expense of the Master Servicer,
the Trustee agrees to execute such acknowledgments, certificates, and other
documents reasonably satisfactory to the Trustee provided by the Master Servicer
and reasonable satisfactory to the Trustee recognizing the interests of any
Advancing Person or Advance Facility Trustee in such Reimbursement Amounts as
the Master Servicer may cause to be made subject to Advance Facilities pursuant
to this Section 3.22, and such other documents in connection with such Advance
Facility as may be reasonably requested from time to time by any Advancing
Person or Advance Facility Trustee and reasonably satisfactory to the Trustee.

    (e)        Reimbursement Amounts collected with respect to each Mortgage
Loan shall be allocated to outstanding unreimbursed Advances or Servicing
Advances (as the case may be) made with respect to that Mortgage Loan on a
“first-in, first out” (“FIFO”) basis, subject to the qualifications set forth
below:

    (i)        Any successor Master Servicer to Residential Funding (a
“Successor Master Servicer”) and the Advancing Person or Advance Facility
Trustee shall be required to apply all amounts available in accordance with this
Section 3.22(e) to the reimbursement of Advances and Servicing Advances in the
manner provided for herein; provided, however, that after the succession of a
Successor Master Servicer, (A) to the extent that any Advances or Servicing
Advances with respect to any particular Mortgage Loan are reimbursed from
payments or recoveries, if any, from the related Mortgagor, and Liquidation
Proceeds or Insurance Proceeds, if any, with respect to that Mortgage Loan,
reimbursement shall be made, first, to the Advancing Person or Advance Facility
Trustee in respect of Advances and/or Servicing Advances related to that
Mortgage Loan to the extent of the interest of the Advancing Person or Advance
Facility Trustee in such Advances and/or Servicing Advances, second to the
Master Servicer in respect of Advances and/or Servicing Advances related to that
Mortgage Loan in excess of those in which the Advancing Person or Advance
Facility Trustee Person has an interest, and third, to the Successor Master
Servicer in respect of any other Advances and/or Servicing Advances related to
that Mortgage Loan, from such sources as and when collected, and (B)
reimbursements of Advances and Servicing Advances that are Nonrecoverable
Advances shall be made pro rata to the Advancing Person or Advance Facility
Trustee, on the one hand, and any such Successor Master Servicer, on the other
hand, on the basis of the respective aggregate outstanding unreimbursed Advances
and Servicing Advances that are Nonrecoverable Advances owed to the Advancing
Person, Advance Facility Trustee or Master Servicer pursuant to this Agreement,
on the one hand, and any such Successor Master Servicer, on the other hand, and
without regard to the date on which any such Advances or Servicing Advances
shall have been made. In the event that, as a result of the FIFO allocation made
pursuant to this Section 3.22(e), some or all of a Reimbursement Amount paid to
the Advancing Person or Advance Facility Trustee relates to Advances or
Servicing Advances that were made by a Person other than Residential Funding or
the Advancing Person or Advance Facility Trustee, then the Advancing Person or
Advance Facility Trustee shall be required to remit any portion of such
Reimbursement Amount to the Person entitled to such portion of such
Reimbursement Amount. Without limiting the generality of the foregoing,
Residential Funding shall remain entitled to be reimbursed by the Advancing
Person or Advance Facility Trustee for all Advances and Servicing Advances
funded by Residential Funding to the extent the related Reimbursement Amount(s)
have not been assigned or pledged to an Advancing Person or Advance Facility
Trustee. The documentation establishing any Advance Facility shall require
Residential Funding to provide to the related Advancing Person or Advance
Facility Trustee loan by loan information with respect to each Reimbursement
Amount distributed to such Advancing Person or Advance Facility Trustee on each
date of remittance thereof to such Advancing Person or Advance Facility Trustee,
to enable the Advancing Person or Advance Facility Trustee to make the FIFO
allocation of each Reimbursement Amount with respect to each Mortgage Loan.

    (ii)        By way of illustration, and not by way of limiting the
generality of the foregoing, if the Master Servicer resigns or is terminated at
a time when the Master Servicer is a party to an Advance Facility, and is
replaced by a Successor Master Servicer, and the Successor Master Servicer
directly funds Advances or Servicing Advances with respect to a Mortgage Loan
and does not assign or pledge the related Reimbursement Amounts to the related
Advancing Person or Advance Facility Trustee, then all payments and recoveries
received from the related Mortgagor or received in the form of Liquidation
Proceeds with respect to such Mortgage Loan (including Insurance Proceeds
collected in connection with a liquidation of such Mortgage Loan) will be
allocated first to the Advancing Person or Advance Facility Trustee until the
related Reimbursement Amounts attributable to such Mortgage Loan that are owed
to the Master Servicer and the Advancing Person, which were made prior to any
Advances or Servicing Advances made by the Successor Master Servicer, have been
reimbursed in full, at which point the Successor Master Servicer shall be
entitled to retain all related Reimbursement Amounts subsequently collected with
respect to that Mortgage Loan pursuant to Section 3.10 of this Agreement. To the
extent that the Advances or Servicing Advances are Nonrecoverable Advances to be
reimbursed on an aggregate basis pursuant to Section 3.10 of this Agreement, the
reimbursement paid in this manner will be made pro rata to the Advancing Person
or Advance Facility Trustee, on the one hand, and the Successor Master Servicer,
on the other hand, as described in clause (i)(B) above.

    (f)        The Master Servicer shall remain entitled to be reimbursed for
all Advances and Servicing Advances funded by the Master Servicer to the extent
the related rights to be reimbursed therefor have not been sold, assigned or
pledged to an Advancing Person.

    (g)        Any amendment to this Section 3.22 or to any other provision of
this Agreement that may be necessary or appropriate to effect the terms of an
Advance Facility as described generally in this Section 3.22, including
amendments to add provisions relating to a successor master servicer, may be
entered into by the Trustee, the Depositor and the Master Servicer without the
consent of any Certificateholder, with written confirmation from each Rating
Agency that the amendment will not result in the reduction of the ratings on any
class of the Certificates below the lesser of the then current or original
ratings on such Certificates and delivery of an Opinion of Counsel as required
under Section 11.01(c), notwithstanding anything to the contrary in
Section 11.01 of or elsewhere in this Agreement.

    (h)        Any rights of set-off that the Trust Fund, the Trustee, the
Depositor, any Successor Master Servicer or any other Person might otherwise
have against the Master Servicer under this Agreement shall not attach to any
rights to be reimbursed for Advances or Servicing Advances that have been sold,
transferred, pledged, conveyed or assigned to any Advancing Person.

    (i)        At any time when an Advancing Person shall have ceased funding
Advances and/or Servicing Advances (as the case may be) and the Advancing Person
or related Advance Facility Trustee shall have received Reimbursement Amounts
sufficient in the aggregate to reimburse all Advances and/or Servicing Advances
(as the case may be) the right to reimbursement for which were assigned to the
Advancing Person, then upon the delivery of a written notice signed by the
Advancing Person and the Master Servicer or its successor or assign) to the
Trustee terminating the Advance Facility Notice (the “Notice of Facility
Termination”), the Master Servicer or its Successor Master Servicer shall again
be entitled to withdraw and retain the related Reimbursement Amounts from the
Custodial Account pursuant to Section 3.10.

    (j)        After delivery of any Advance Facility Notice, and until any such
Advance Facility Notice has been terminated by a Notice of Facility Termination,
this Section 3.22 may not be amended or otherwise modified without the prior
written consent of the related Advancing Person.


ARTICLE IV

--------------------------------------------------------------------------------


PAYMENTS TO CERTIFICATEHOLDERS

Section 4.01. Certificate Account.

(a)     The Master Servicer acting as agent of the Trustee shall establish and
maintain a Certificate Account in which the Master Servicer shall cause to be
deposited on behalf of the Trustee on or before 2:00 P.M. New York time on each
Certificate Account Deposit Date by wire transfer of immediately available funds
an amount equal to the sum of (i) any Advance for the immediately succeeding
Distribution Date, (ii) any amount required to be deposited in the Certificate
Account pursuant to Section 3.12(a), (iii) any amount required to be deposited
in the Certificate Account pursuant to Section 3.16(e) or 4.07, (iv) any amount
required to be paid pursuant to Section 9.01, and (v) other amounts constituting
the Available Distribution Amount for the immediately succeeding Distribution
Date.

(b)     [Reserved].

(c)     The Trustee shall, upon written request from the Master Servicer, invest
or cause the institution maintaining the Certificate Account to invest the funds
in the Certificate Account in Permitted Investments designated in the name of
the Trustee for the benefit of the Certificateholders, which shall mature not
later than the Business Day next preceding the Distribution Date next following
the date of such investment (except that (i) if such Permitted Investment is an
obligation of the institution that maintains such account or fund for which such
institution serves as custodian, then such Permitted Investment may mature on
such Distribution Date and (ii) any other investment may mature on such
Distribution Date if the Trustee shall advance funds on such Distribution Date
to the Certificate Account in the amount payable on such investment on such
Distribution Date, pending receipt thereof to the extent necessary to make
distributions on the Certificates) and shall not be sold or disposed of prior to
maturity. All income and gain realized from any such investment shall be for the
benefit of the Master Servicer and shall be subject to its withdrawal or order
from time to time. The amount of any losses incurred in respect of any such
investments shall be deposited in the Certificate Account by the Master Servicer
out of its own funds immediately as realized.

Section 4.02. Distributions.

(a) On each Distribution Date, the Trustee (or the Paying Agent on behalf of the
Trustee) shall allocate and distribute the Available Distribution Amount, if
any, for such date to the interests issued in respect of REMIC I and REMIC II as
specified in this Section.


(b) (1) On each Distribution Date, the REMIC I Distribution Amount shall be
distributed by REMIC I to REMIC II on account of the REMIC I Regular Interests
and to Holders of the Class R-I Certificates in the amounts and with the
priorities set forth in the definition thereof.


    (2)        Notwithstanding the distributions described in this
Section 4.02(b), distribution of funds from the Certificate Account shall be
made only in accordance with Section 4.02(c).


  (c) On each Distribution Date (x) the Master Servicer on behalf of the Trustee
or (y) the Paying Agent appointed by the Trustee, shall distribute to each
Certificateholder of record on the next preceding Record Date (other than as
provided in Section 9.01 respecting the final distribution) either in
immediately available funds (by wire transfer or otherwise) to the account of
such Certificateholder at a bank or other entity having appropriate facilities
therefor, if such Certificateholder has so notified the Master Servicer or the
Paying Agent, as the case may be, or, if such Certificateholder has not so
notified the Master Servicer or the Paying Agent by the Record Date, by check
mailed to such Certificateholder at the address of such Holder appearing in the
Certificate Register such Certificateholder’s share (which share with respect to
each Class of Certificates, shall be based on the aggregate of the Percentage
Interests represented by Certificates of the applicable Class held by such
Holder of the following amounts), in the following order of priority, in each
case to the extent of the Available Distribution Amount on deposit in the
Certificate Account (except, with respect to clauses (iii), (viii) and (xi)
below, to the extent of the remaining Available Distribution Amount plus the
remaining Hedge Payment or, with respect to clause (xi)(B) below, to the extent
of prepayment charges on deposit in the Certificate Account):


  (i) to the Class A Certificateholders, the REMIC Interest Amount payable on
the Class A Certificates with respect to such Distribution Date, plus any
related amounts accrued pursuant to this clause (i) but remaining unpaid from
any prior Distribution Date being paid from and in reduction of the Available
Distribution Amount for such Distribution Date;


  (ii) to the Class M Certificateholders and Class B Certificateholders, from
the amount, if any, of the Available Distribution Amount remaining after the
foregoing distributions, the REMIC Interest Amount payable on the Class M
Certificates and Class B Certificates with respect to such Distribution Date,
plus any related amounts accrued pursuant to this clause (ii) but remaining
unpaid from any prior Distribution Date, sequentially, to the Class M-1
Certificateholders, Class M-2 Certificateholders, Class M-3 Certificateholders,
Class M-4 Certificateholders, Class M-5 Certificateholders, Class M-6
Certificateholders, Class M-7 Certificateholders, Class M-8 Certificateholders,
Class M-9 Certificateholders, Class B-1 Certificateholders and Class B-2
Certificateholders, in that order, being paid from and in reduction of the
Available Distribution Amount for such Distribution Date;


  (iii) to the Class A Certificateholders, Class M Certificateholders and
Class B Certificateholders, the related Accrued Certificate Interest for such
Distribution Date in excess of the REMIC Interest Amount, if any, which amount
shall be allocated to the Class A Certificateholders, Class M Certificateholders
and Class B Certificateholders, pro rata, based upon the amount of the related
Accrued Certificate Interest in excess of the REMIC Interest Amount due thereon,
being paid from and in reduction of the Hedge Payment for such Distribution
Date;


  (iv) the Principal Distribution Amount shall be distributed as follows, to be
applied to reduce the Certificate Principal Balance of the applicable
Certificates in each case to the extent of the remaining Principal Distribution
Amount:


  (v) (A) first, the Class A Principal Distribution Amount shall be distributed
sequentially to the Class A-1 Certificates, Class A-2 Certificates and Class A-3
Certificates, in that order, in each case until the Certificate Principal
Balance thereof is reduced to zero;


(B)         second, to the Class M-1 Certificateholders, the Class M-1 Principal
Distribution Amount, until the Certificate Principal Balance of the Class M-1
Certificates has been reduced to zero;


(C)         third, to the Class M-2 Certificateholders, the Class M-2 Principal
Distribution Amount, until the Certificate Principal Balance of the Class M-2
Certificates has been reduced to zero;


(D)         fourth, to the Class M-3 Certificateholders, the Class M-3 Principal
Distribution Amount, until the Certificate Principal Balance of the Class M-3
Certificates has been reduced to zero;


(E)         fifth, to the Class M-4 Certificateholders, the Class M-4 Principal
Distribution Amount, until the Certificate Principal Balance of the Class M-4
Certificates has been reduced to zero;


(F)         sixth, to the Class M-5 Certificateholders, the Class M-5 Principal
Distribution Amount, until the Certificate Principal Balance of the Class M-5
Certificates has been reduced to zero;


(G)         seventh, to the Class M-6 Certificateholders, the Class M-6
Principal Distribution Amount, until the Certificate Principal Balance of the
Class M-6 Certificates has been reduced to zero;


(H)         eighth, to the Class M-7 Certificateholders, the Class M-7 Principal
Distribution Amount, until the Certificate Principal Balance of the Class M-7
Certificates has been reduced to zero;


(I)         ninth, to the Class M-8 Certificateholders, the Class M-8 Principal
Distribution Amount, until the Certificate Principal Balance of the Class M-8
Certificates has been reduced to zero;


(J)         tenth, to the Class M-9 Certificateholders, the Class M-9 Principal
Distribution Amount, until the Certificate Principal Balance of the Class M-9
Certificates has been reduced to zero;


(K)         eleventh, to the Class B-1 Certificateholders, the Class B-1
Principal Distribution Amount, until the Certificate Principal Balance of the
Class B-1 Certificates has been reduced to zero; and


(L)         twelfth, to the Class B-2 Certificateholders, the Class B-2
Principal Distribution Amount, until the Certificate Principal Balance of the
Class B-2 Certificates has been reduced to zero;


  (vi) to the Class A Certificateholders, Class M Certificateholders and Class B
Certificateholders, the amount of any Prepayment Interest Shortfalls allocated
thereto for such Distribution Date, on a pro rata basis based on Prepayment
Interest Shortfalls allocated thereto to the extent not offset by Eligible
Master Servicing Compensation on such Distribution Date;


  (vii) to the Class A Certificateholders, Class M Certificateholders and
Class B Certificateholders, the amount of any Prepayment Interest Shortfalls
previously allocated thereto remaining unpaid from prior Distribution Dates
together with interest thereon at the related Pass-Through Rate, on a pro rata
basis based on unpaid Prepayment Interest Shortfalls previously allocated
thereto;


  (viii) (A) from the Hedge Payment remaining after the distributions in
clause (iii) above, to the Class A Certificateholders, the amount of any unpaid
Basis Risk Shortfalls allocated thereto, on a pro rata basis based on the amount
of unpaid Basis Risk Shortfalls allocated thereto, and then sequentially, to the
Class M-1, Class M-2, Class M-3, Class M-4, Class M-5, Class M-6, Class M-7,
Class M-8, Class M-9, Class B-1 and Class B-2 Certificateholders, in that order,
the amount of any unpaid Basis Risk Shortfalls allocated thereto and (B) from
the Available Distribution Amount remaining after making the distributions in
clause (vii) above, first, to the Class A Certificateholders, the amount of any
unpaid Basis Risk Shortfalls allocated thereto and remaining unpaid after the
distributions described in clause (viii)(A) above, on a pro rata basis based on
the amount of unpaid Basis Risk Shortfalls allocated thereto, and then,
sequentially, to the Class M-1, Class M-2, Class M-3, Class M-4, Class M-5,
Class M-6, Class M-7, Class M-8, Class M-9, Class B-1 and Class B-2
Certificateholders, in that order, the amount of any unpaid Basis Risk
Shortfalls allocated thereto and remaining unpaid after the distributions
described in clause (viii)(A) above;


  (ix) to the Class A Certificateholders, Class M Certificateholders and Class B
Certificateholders, Relief Act Shortfalls allocated thereto for such
Distribution Date, on a pro rata basis based on Relief Act Shortfalls allocated
thereto for such Distribution Date,


  (x) to the Class A Certificateholders, the principal portion of any Realized
Losses previously allocated thereto and remaining unreimbursed, on a pro rata
basis based on their respective principal portion of any Realized Losses
previously allocated to those Certificates and remaining unreimbursed, and then,
sequentially, to the Class M-1, Class M-2, Class M-3, Class M-4, Class M-5,
Class M-6, Class M-7, Class M-8, Class M-9, Class B-1 and Class B-2
Certificateholders, in that order, the principal portion of any Realized Losses
previously allocated thereto and remaining unreimbursed;


  (xi) to the Class SB Certificates, (A) from the amount, if any, of the Excess
Cash Flow remaining after the foregoing distributions, the sum of (I) Accrued
Certificate Interest thereon, (II) the amount of any Overcollateralization
Reduction Amount for such Distribution Date, (III) the amount of any Hedge
Shortfall Amount for such Distribution Date, (IV) the amount of any Hedge
Shortfall Carry-Forward Amount for such Distribution Date and (V) for any
Distribution Date after the Certificate Principal Balance of each Class of
Class A Certificates, Class M Certificates and Class B Certificates has been
reduced to zero, the Overcollateralization Amount, (B) from prepayment charges
on deposit in the Certificate Account, any prepayment charges received on the
Mortgage Loans during the related Prepayment Period and (C) from the Hedge
Payments, if any, the amount of such Hedge Payment remaining after the foregoing
distributions; and


  (xii) to the Class R-II Certificateholders, the balance, if any, of the Excess
Cash Flow.


  (d) Notwithstanding the foregoing clause (c), upon the reduction of the
Certificate Principal Balance of a Class of Class A Certificates, Class M
Certificates or Class B Certificates to zero, such Class of Certificates will
not be entitled to further distributions pursuant to Section 4.02.


  (e) Each distribution with respect to a Book-Entry Certificate shall be paid
to the Depository, as Holder thereof, and the Depository shall be responsible
for crediting the amount of such distribution to the accounts of its Depository
Participants in accordance with its normal procedures. Each Depository
Participant shall be responsible for disbursing such distribution to the
Certificate Owners that it represents and to each indirect participating
brokerage firm (a “brokerage firm” or “indirect participating firm”) for which
it acts as agent. Each brokerage firm shall be responsible for disbursing funds
to the Certificate Owners that it represents. None of the Trustee, the
Certificate Registrar, the Depositor or the Master Servicer shall have any
responsibility therefor except as otherwise provided by this Agreement or
applicable law.


  (f) Except as otherwise provided in Section 9.01, if the Master Servicer
anticipates that a final distribution with respect to any Class of Certificates
will be made on the next Distribution Date, the Master Servicer shall, no later
than the Determination Date in the month of such final distribution, notify the
Trustee and the Trustee shall, no later than two (2) Business Days after such
Determination Date, mail on such date to each Holder of such Class of
Certificates a notice to the effect that: (i) the Trustee anticipates that the
final distribution with respect to such Class of Certificates will be made on
such Distribution Date but only upon presentation and surrender of such
Certificates at the office of the Trustee or as otherwise specified therein, and
(ii) no interest shall accrue on such Certificates from and after the end of the
prior calendar month. In the event that Certificateholders required to surrender
their Certificates pursuant to Section 9.01(c) do not surrender their
Certificates for final cancellation, the Trustee shall cause funds distributable
with respect to such Certificates to be held in the Certificate Account for the
benefit of such Certificateholders as provided in Section 9.01(d).


Section 4.03. Statements to Certificateholders; Statements to Rating Agencies;
Exchange Act Reporting.

(a)     Concurrently with each distribution charged to the Certificate Account
and with respect to each Distribution Date the Master Servicer shall forward to
the Trustee and the Trustee shall forward by mail or otherwise make available
electronically on its website (which may be obtained by any Certificateholder by
telephoning the Trustee at (800) 934-6802) to each Holder and the Depositor a
statement setting forth the following information as to each Class of
Certificates, in each case to the extent applicable:

(i)     (A) the amount of such distribution to the Certificateholders of such
Class applied to reduce the Certificate Principal Balance thereof, and (B) the
aggregate amount included therein representing Principal Prepayments;

(ii)     the amount of such distribution to Holders of such Class of
Certificates allocable to interest;

(iii)     if the distribution to the Holders of such Class of Certificates is
less than the full amount that would be distributable to such Holders if there
were sufficient funds available therefor, the amount of the shortfall;

(iv)     the amount of any Advance by the Master Servicer with respect to the
Mortgage Loans pursuant to Section 4.04;

(v)     the number and aggregate Stated Principal Balance of the Mortgage Loans
in the aggregate after giving effect to the distribution of principal on such
Distribution Date;

(vi)     the aggregate Certificate Principal Balance of each Class of the
Certificates, after giving effect to the amounts distributed on such
Distribution Date, separately identifying any reduction thereof due to Realized
Losses other than pursuant to an actual distribution of principal;

(vii)     on the basis of the most recent reports furnished to it by
Subservicers, (A) the number and aggregate principal balances of Mortgage Loans
that are Delinquent (1) 30-59 days, (2) 60-89 days and (3) 90 or more days and
the number and aggregate principal balance of Mortgage Loans that are in
foreclosure, (B) the number and aggregate principal balances of the Mortgage
Loans in the aggregate that are Reportable Modified Mortgage Loans that are in
foreclosure and are REO Property, indicating in each case capitalized Mortgage
Loans, other Servicing Modifications and totals, and (C) for all Reportable
Modified Mortgage Loans, the number and aggregate principal balances of the
Mortgage Loans in the aggregate that have been liquidated, the subject of
pay-offs and that have been repurchased by the Master Servicer or Seller;

(viii)     the number, aggregate principal balance and book value of any REO
Properties with respect to the Mortgage Loans;

(ix)     the aggregate Accrued Certificate Interest remaining unpaid, if any,
for each Class of Certificates, after giving effect to the distribution made on
such Distribution Date;

(x)     the aggregate amount of Realized Losses with respect to the Mortgage
Loans for such Distribution Date and the aggregate amount of Realized Losses
with respect to the Mortgage Loans incurred since the Cut-off Date;

(xi)     [reserved];

(xii)     the Pass-Through Rate on each Class of Certificates, the Net WAC Cap
Rate and the Weighted Average Maximum Net Mortgage Rate;

(xiii)     the Basis Risk Shortfalls and Prepayment Interest Shortfalls;

(xiv)     the Overcollateralization Amount and the Required
Overcollateralization Amount following such Distribution Date;

(xv)     the number and aggregate principal balance of the Mortgage Loans
repurchased under Section 4.07;

(xvi)     the aggregate amount of any recoveries with respect to the Mortgage
Loans on previously foreclosed loans from Residential Funding due to a breach of
representation or warranty;

(xvii)     the weighted average remaining term to maturity of the Mortgage Loans
after giving effect to the amounts distributed on such Distribution Date;

(xviii)     the weighted average Mortgage Rates of the Mortgage Loans after
giving effect to the amounts distributed on such Distribution Date;

(xix)     the amount, if any, of the Hedge Payment for such Distribution Date
and any shortfall in amounts previously required to be paid under the Hedge
Agreement for prior Distribution Dates; and

(xx)     the occurrence of the Stepdown Date; and

(xxi)     the aggregate amount of Realized Losses since the Cut-off Date for the
Mortgage Loans.

        In the case of information furnished pursuant to clauses (i) and (ii)
above, the amounts shall be expressed as a dollar amount per Certificate with a
$1,000 denomination. In addition to the statement provided to the Trustee as set
forth in this Section 4.03(a), the Master Servicer shall provide to any manager
of a trust fund consisting of some or all of the Certificates, upon reasonable
request, such additional information as is reasonably obtainable by the Master
Servicer at no additional expense to the Master Servicer. Also, at the request
of a Rating Agency, the Master Servicer shall provide the information relating
to the Reportable Modified Mortgage Loans substantially in the form attached
hereto as Exhibit U to such Rating Agency within a reasonable period of time;
provided, however, that the Master Servicer shall not be required to provide
such information more than four times in a calendar year to any Rating Agency.

(b)     Within a reasonable period of time after the end of each calendar year,
the Master Servicer shall prepare, or cause to be prepared, and the Trustee
shall forward, or cause to be forwarded, upon the Trustee’s receipt thereof, to
each Person who at any time during the calendar year was the Holder of a
Certificate, other than a Class R Certificate, a statement containing the
information set forth in clauses (i) and (ii) of subsection (a) above aggregated
for such calendar year or applicable portion thereof during which such Person
was a Certificateholder. Such obligation of the Master Servicer and Trustee
shall be deemed to have been satisfied to the extent that substantially
comparable information shall be provided by the Master Servicer and Trustee
pursuant to any requirements of the Code.

(c)     Within a reasonable period of time after the end of each calendar year,
the Master Servicer shall prepare, or cause to be prepared, and the Trustee
shall forward, or cause to be forwarded, to each Person who at any time during
the calendar year was the Holder of a Class R Certificate, a statement
containing the applicable distribution information provided pursuant to this
Section 4.03 aggregated for such calendar year or applicable portion thereof
during which such Person was the Holder of a Class R Certificate. Such
obligation of the Master Servicer shall be deemed to have been satisfied to the
extent that substantially comparable information shall be provided by the Master
Servicer and forwarded by the Trustee pursuant to any requirements of the Code.

(d)     As soon as reasonably practicable, upon the written request of any
Class SB Certificateholder or Class R Certificateholder, the Master Servicer
shall provide the requesting Certificateholder with such information as is
necessary and appropriate, in the Master Servicer’s sole discretion, for
purposes of satisfying applicable reporting requirements under Rule 144A.

(e)     The Master Servicer shall, on behalf of the Depositor and in respect of
the Trust Fund, sign and cause to be filed with the Commission any periodic
reports required to be filed under the provisions of the Exchange Act, and the
rules and regulations of the Commission thereunder. In connection with the
preparation and filing of such periodic reports, the Trustee shall timely
provide to the Master Servicer (I) a list of Certificateholders as shown on the
Certificate Register as of the end of each calendar year, (II) copies of all
pleadings, other legal process and any other documents relating to any claims,
charges or complaints involving the Trustee, as trustee hereunder, or the Trust
Fund that are received by the Trustee, (III) notice of all matters that, to the
actual knowledge of a Responsible Officer of the Trustee, have been submitted to
a vote of the Certificateholders, other than those matters that have been
submitted to a vote of the Certificateholders at the request of the Depositor or
the Master Servicer, and (IV) notice of any failure of the Trustee to make any
distribution to the Certificateholders as required pursuant to this Agreement.
Neither the Master Servicer nor the Trustee shall have any liability with
respect to the Master Servicer’s failure to properly prepare or file such
periodic reports resulting from or relating to the Master Servicer’s inability
or failure to obtain any information not resulting from the Master Servicer’s
own negligence or willful misconduct. Any Form 10-K filed with the Commission in
connection with this clause (e) shall include a certification, signed by the
senior officer in charge of the servicing functions of the Master Servicer, in
the form attached as Exhibit T-1 hereto or such other form as may be required or
permitted by the Commission (the “Form 10-K Certification”), in compliance with
Rule 13a-14 and 15d-14 under the Exchange Act and any additional directives of
the Commission. This Section 4.03(e) may be amended in accordance with this
Agreement without the consent of the Certificateholders. In connection with the
Form 10-K Certification, the Trustee shall provide the Master Servicer with a
back-up certification substantially in the form attached hereto as Exhibit T-2.

Section 4.04. Distribution of Reports to the Trustee and the Depositor; Advances
by the Master Servicer.

(a)     Prior to the close of business on the Business Day next succeeding each
Determination Date, the Master Servicer shall furnish a written statement (which
may be in a mutually agreeable electronic format) to the Trustee, any Paying
Agent and the Depositor (the information in such statement to be made available
to Certificateholders by the Master Servicer on request) (provided that the
Master Servicer shall use its best efforts to deliver such written statement not
later than 12:00 p.m. New York time on the second Business Day prior to the
Distribution Date) setting forth (i) the Available Distribution Amount, (ii) the
amounts required to be withdrawn from the Custodial Account and deposited into
the Certificate Account on the immediately succeeding Certificate Account
Deposit Date pursuant to clause (iii) of Section 4.01(a), (iii) the amount of
Prepayment Interest Shortfalls and Basis Risk Shortfalls and (iv) the Hedge
Payment, if any, for such Distribution Date. The determination by the Master
Servicer of such amounts shall, in the absence of obvious error, be
presumptively deemed to be correct for all purposes hereunder and the Trustee
shall be protected in relying upon the same without any independent check or
verification.

(b)     On or before 2:00 P.M. New York time on each Certificate Account Deposit
Date, the Master Servicer shall either (i) remit to the Trustee for deposit in
the Certificate Account from its own funds, or funds received therefor from the
Subservicers, an amount equal to the Advances to be made by the Master Servicer
in respect of the related Distribution Date, which shall be in an aggregate
amount equal to the sum of (A) the aggregate amount of Monthly Payments other
than Balloon Payments (with each interest portion thereof adjusted to a per
annum rate equal to the Net Mortgage Rate), less the amount of any related
Servicing Modifications, Debt Service Reductions or Relief Act Shortfalls, on
the Outstanding Mortgage Loans as of the related Due Date in the related Due
Period, which Monthly Payments were due during the related Due Period and not
received as of the close of business as of the related Determination Date;
provided that no Advance shall be made if it would be a Nonrecoverable Advance
and (B) with respect to each Balloon Loan delinquent in respect of its Balloon
Payment as of the close of business on the related Determination Date, an amount
equal to the assumed Monthly Payment (with each interest portion thereof
adjusted to a per annum rate equal to the Net Mortgage Rate) that would have
been due on the related Due Date based on the original amortization schedule for
such Balloon Loan until such Balloon Loan is finally liquidated, over any
payments of interest or principal (with each interest portion thereof adjusted
to a per annum rate equal to the Net Mortgage Rate) received from the related
Mortgagor as of the close of business on the related Determination Date and
allocable to the Due Date during the related Due Period for each month until
such Balloon Loan is finally liquidated, (ii) withdraw from amounts on deposit
in the Custodial Account and remit to the Trustee for deposit in the Certificate
Account all or a portion of the Amount Held for Future Distribution in discharge
of any such Advance, or (iii) make advances in the form of any combination of
clauses (i) and (ii) aggregating the amount of such Advance. Any portion of the
Amount Held for Future Distribution so used shall be replaced by the Master
Servicer by deposit in the Certificate Account on or before 11:00 A.M. New York
time on any future Certificate Account Deposit Date to the extent that funds
attributable to the Mortgage Loans that are available in the Custodial Account
for deposit in the Certificate Account on such Certificate Account Deposit Date
shall be less than payments to Certificateholders required to be made on the
following Distribution Date. The Master Servicer shall be entitled to use any
Advance made by a Subservicer as described in Section 3.07(b) that has been
deposited in the Custodial Account on or before such Distribution Date as part
of the Advance made by the Master Servicer pursuant to this Section 4.04. The
determination by the Master Servicer that it has made a Nonrecoverable Advance
or that any proposed Advance, if made, would constitute a Nonrecoverable
Advance, shall be evidenced by a certificate of a Servicing Officer delivered to
the Depositor and the Trustee. In the event that the Master Servicer determines
as of the Business Day preceding any Certificate Account Deposit Date that it
will be unable to deposit in the Certificate Account an amount equal to the
Advance required to be made for the immediately succeeding Distribution Date, it
shall give notice to the Trustee of its inability to advance (such notice may be
given by telecopy), not later than 3:00 P.M., New York time, on such Business
Day, specifying the portion of such amount that it will be unable to deposit.
Not later than 3:00 P.M., New York time, on the Certificate Account Deposit Date
the Trustee shall, unless by 12:00 Noon, New York time, on such day the Trustee
shall have been notified in writing (by telecopy) that the Master Servicer shall
have directly or indirectly deposited in the Certificate Account such portion of
the amount of the Advance as to which the Master Servicer shall have given
notice pursuant to the preceding sentence, pursuant to Section 7.01, (a)
terminate all of the rights and obligations of the Master Servicer under this
Agreement in accordance with Section 7.01 and (b) assume the rights and
obligations of the Master Servicer hereunder, including the obligation to
deposit in the Certificate Account an amount equal to the Advance for the
immediately succeeding Distribution Date. The Trustee shall deposit all funds it
receives pursuant to this Section 4.04(b) into the Certificate Account.

Section 4.05. Allocation of Realized Losses.

  (a) Prior to each Distribution Date, the Master Servicer shall determine the
total amount of Realized Losses, if any, that resulted from any Cash
Liquidation, Servicing Modifications, Debt Service Reduction, Deficient
Valuation or REO Disposition that occurred during the related Prepayment Period
or, in the case of a Servicing Modification that constitutes a reduction of the
interest rate on a Mortgage Loan, the amount of the reduction in the interest
portion of the Monthly Payment due in the month in which such Distribution Date
occurs. The amount of each Realized Loss shall be evidenced by an Officers’
Certificate.


  (b) All Realized Losses on the Mortgage Loans shall be allocated as follows:


  (i) first, to Excess Cash Flow in the amounts and priority as provided in
Section 4.02;


  (ii) second, in reduction of the Overcollateralization Amount, until such
amount has been reduced to zero;


  (iii) third, to the Class B-2 Certificates, until the aggregate Certificate
Principal Balance thereof has been reduced to zero;


  (iv) fourth, to the Class B-1 Certificates, until the aggregate Certificate
Principal Balance thereof has been reduced to zero;


  (v) fifth, to the Class M-9 Certificates, until the aggregate Certificate
Principal Balance thereof has been reduced to zero;


  (vi) sixth, to the Class M-8 Certificates, until the aggregate Certificate
Principal Balance thereof has been reduced to zero;


  (vii) seventh, to the Class M-7 Certificates, until the aggregate Certificate
Principal Balance thereof has been reduced to zero;


  (viii) eighth, to the Class M-6 Certificates, until the aggregate Certificate
Principal Balance thereof has been reduced to zero;


  (ix) ninth, to the Class M-5 Certificates, until the aggregate Certificate
Principal Balance thereof has been reduced to zero;


  (x) tenth, to the Class M-4 Certificates, until the aggregate Certificate
Principal Balance thereof has been reduced to zero;


  (xi) eleventh, to the Class M-3 Certificates, until the aggregate Certificate
Principal Balance thereof has been reduced to zero;


  (xii) twlefth, to the Class M-2 Certificates, until the aggregate Certificate
Principal Balance thereof has been reduced to zero;


  (xiii) thirteenth, to the Class M-1 Certificates, until the aggregate
Certificate Principal Balance thereof has been reduced to zero; and


  (xiv) fourteenth, to the Class A-1, Class A-2 and Class A-3 Certificates on a
pro rata basis, until the aggregate Certificate Principal Balance of each such
Class has been reduced to zero.


  (c) An allocation of a Realized Loss on a “pro rata basis” among two or more
specified Classes of Certificates means an allocation on a pro rata basis, among
the various Classes so specified, to each such Class of Certificates on the
basis of their then outstanding Certificate Principal Balances prior to giving
effect to distributions to be made on such Distribution Date in the case of the
principal portion of a Realized Loss or based on the Accrued Certificate
Interest thereon payable on such Distribution Date in the case of an interest
portion of a Realized Loss. Any allocation of the principal portion of Realized
Losses (other than Debt Service Reductions) to the Class A Certificates, Class M
Certificates or Class B Certificates shall be made by reducing the Certificate
Principal Balance thereof by the amount so allocated, which allocation shall be
deemed to have occurred on such Distribution Date; provided, that no such
reduction shall reduce the aggregate Certificate Principal Balance of the
Certificates below the aggregate Stated Principal Balance of the Mortgage Loans.
Allocations of the interest portions of Realized Losses (other than any interest
rate reduction resulting from a Servicing Modification) shall be made by
operation of the definition of “Accrued Certificate Interest” for each Class for
such Distribution Date. Allocations of the interest portion of a Realized Loss
resulting from an interest rate reduction in connection with a Servicing
Modification shall be made by operation of the priority of payment provisions of
Section 4.02(c). Allocations of the principal portion of Debt Service Reductions
shall be made by operation of the priority of payment provisions of
Section 4.02(c). All Realized Losses and all other losses allocated to a Class
of Certificates hereunder will be allocated among the Certificates of such Class
in proportion to the Percentage Interests evidenced thereby.


  (d) All Realized Losses on the Mortgage Loans shall be allocated on each
Distribution Date to the REMIC I Regular Interests as provided in the definition
of REMIC I Realized Losses.


  (e) Realized Losses allocated to the Excess Cash Flow or the
Overcollateralization Amount pursuant to paragraphs (a), (b) or (c) of this
Section, the definition of Accrued Certificate Interest and the operation of
Section 4.02(c) shall be deemed allocated to the Class SB Certificates. Realized
Losses allocated to the Class SB Certificates shall, to the extent such Realized
Losses represent Realized Losses on an interest portion, be allocated to the
REMIC II Regular Interest SB-IO. Realized Losses allocated to the Excess Cash
Flow pursuant to paragraph (b) of this Section shall be deemed to reduce Accrued
Certificate Interest on the REMIC I Regular Interest SB-IO. Realized Losses
allocated to the Overcollateralization Amount pursuant to paragraph (b) of this
Section shall be deemed first to reduce the principal balance of the REMIC II
Regular Interest SB-PO until such principal balance shall have been reduced to
zero and thereafter to reduce accrued and unpaid interest on the REMIC II
Regular Interest SB-IO.


Section 4.06. Reports of Foreclosures and Abandonment of Mortgaged Property.

        The Master Servicer or the Subservicers shall file information returns
with respect to the receipt of mortgage interest received in a trade or
business, the reports of foreclosures and abandonments of any Mortgaged Property
and the informational returns relating to cancellation of indebtedness income
with respect to any Mortgaged Property required by Sections 6050H, 6050J and
6050P of the Code, respectively, and deliver to the Trustee an Officers’
Certificate on or before March 31 of each year, beginning with the first March
31 that occurs at least six months after the Cut-off Date, stating that such
reports have been filed. Such reports shall be in form and substance sufficient
to meet the reporting requirements imposed by such Sections 6050H, 6050J and
6050P of the Code.

Section 4.07. Optional Purchase of Defaulted Mortgage Loans.

(a)     With respect to any Mortgage Loan which is delinquent in payment by 90
days or more, the Master Servicer may, at its option, purchase such Mortgage
Loan from the Trustee at the Purchase Price therefor; provided, that such
Mortgage Loan that becomes 90 days or more delinquent during any given Calendar
Quarter shall only be eligible for purchase pursuant to this Section during the
period beginning on the first Business Day of the following Calendar Quarter,
and ending at the close of business on the second-to-last Business Day of such
following Calendar Quarter; and provided, further, that such Mortgage Loan is 90
days or more delinquent at the time of repurchase. Such option if not exercised
shall not thereafter be reinstated as to any Mortgage Loan, unless the
delinquency is cured and the Mortgage Loan thereafter again becomes delinquent
in payment by 90 days or more in a subsequent Calendar Quarter.

(b)     If at any time the Master Servicer makes a payment to the Certificate
Account covering the amount of the Purchase Price for such a Mortgage Loan as
provided in clause (a) above, and the Master Servicer provides to the Trustee a
certification signed by a Servicing Officer stating that the amount of such
payment has been deposited in the Certificate Account, then the Trustee shall
execute the assignment of such Mortgage Loan at the request of the Master
Servicer without recourse to the Master Servicer which shall succeed to all the
Trustee’s right, title and interest in and to such Mortgage Loan, and all
security and documents relative thereto. Such assignment shall be an assignment
outright and not for security. The Master Servicer will thereupon own such
Mortgage, and all such security and documents, free of any further obligation to
the Trustee or the Certificateholders with respect thereto.

Section 4.08. [Reserved].

Section 4.09. [Reserved].

Section 4.10. Hedge Agreement.

(a)     In the event that the Trustee does not receive by the Business Day
preceding a Distribution Date the amount as specified by the Master Servicer
pursuant to Section 4.04(a)(iv) hereof as the amount to be paid with respect to
such Distribution Date by the Hedge Agreement Provider under the Hedge
Agreement, the Trustee shall enforce the obligation of the Hedge Agreement
Provider thereunder. The parties hereto acknowledge that the Hedge Agreement
Provider shall be making all calculations, and determine the amounts to be paid,
under the Hedge Agreement. Absent manifest error, the Trustee may conclusively
rely on such calculations and determination and any notice received by it from
the Master Servicer pursuant to Section 4.04(a)(iv) hereof.

(b)     The Trustee shall deposit or cause to be deposited any amount received
under the Hedge Agreement into the Certificate Account on the date such amount
is received from the Hedge Agreement Provider under the Hedge Agreement
(including termination payments, if any). All payments received under the Hedge
Agreement shall be distributed in accordance with the priorities set forth in
Section 4.02(c) hereof.

(c)     In the event that the Hedge Agreement, or any replacement thereof,
terminates prior to the Distribution Date in February 2008, the Master Servicer,
but at no expense to the Master Servicer, on behalf of the Trustee, to the
extent that the termination value under such Hedge Agreement is sufficient
therefor and only to the extent of the termination payment received from the
Hedge Agreement Provider, shall (i) cause a new hedge counterparty to assume the
obligations of such terminated hedge counterparty or (ii) cause a new hedge
counterparty to enter into a new interest rate hedge agreement with the Trust
Fund having substantially similar terms as those set forth in the terminated
Hedge Agreement.


ARTICLE V

--------------------------------------------------------------------------------


THE CERTIFICATES

Section 5.01. The Certificates.

(a)     The Class A Certificates shall be substantially in the form set forth in
Exhibit A, the Class M Certificates shall be substantially in the form set forth
in Exhibit B, the Class B Certificates shall be substantially in the forms set
forth in Exhibits C-1, C-2 or C-3, as set forth in Section 5.02(e) hereof, the
Class SB Certificates shall be substantially in the forms set forth in
Exhibits D-1, D-2 or D-3, as set forth in Section 5.02(e) and the Class R
Certificates shall be substantially in the form set forth in Exhibit D-4. The
Certificates shall, on original issue, be executed and delivered by the Trustee
to the Certificate Registrar for authentication and delivery to or upon the
order of the Depositor upon receipt by the Trustee or one or more Custodians of
the documents specified in Section 2.01. Each Class of Class A Certificates and
the Class M-1 Certificates shall be issuable in minimum dollar denominations of
$25,000 and integral multiples of $1 in excess thereof. The Class M-2
Certificates, Class M-3 Certificates, Class M-4 Certificates, Class M-5
Certificates, Class M-6 Certificates, Class M-7 Certificates, Class M-8
Certificates, Class M-9 Certificates, Class B-1 Certificates and Class B-2
Certificates shall be issuable in minimum dollar denominations of $250,000 and
integral multiples of $1 in excess thereof. The Class SB Certificates shall be
issuable in minimum percentage interests of 5.00% and integral multiples of
0.01% in excess thereof. On the Closing Date, one Class B-1 Certificate shall be
registered as a Temporary Regulation S Global Class B Certificate with a
Certificate Principal Balance of $0.00 and one Class B-1 Certificate shall be
registered as a Rule 144A Global Offered Certificate with a Certificate
Principal Balance of $4,085,000. On the Closing Date, one Class B-2 Certificate
shall be registered as a Temporary Regulation S Global Offered Certificate with
a Certificate Principal Balance of $0.00 and one Class B-2 Certificate shall be
registered as a Rule 144A Global Offered Certificate with a Certificate
Principal Balance of $5,107,000. On the Closing Date, one Class SB Certificate
shall be registered as a Temporary Regulation S Global Offered Certificate with
a Certificate Principal Balance of $0.00 and one Class SB Certificate shall be
registered as a Rule 144A Global Offered Certificate with a Certificate
Principal Balance of $6,741,614. Each Class of Class R Certificates shall be
issued in registered, certificated form in minimum percentage interests of
20.00% and integral multiples of 0.01% in excess thereof; provided, however,
that one Class R Certificate of each Class will be issuable to the REMIC
Administrator as “tax matters person” pursuant to Section 10.01(c) in a minimum
denomination representing a Percentage Interest of not less than 0.01%. The
Certificates shall be executed by manual or facsimile signature on behalf of an
authorized officer of the Trustee. Certificates bearing the manual or facsimile
signatures of individuals who were at any time the proper officers of the
Trustee shall bind the Trustee, notwithstanding that such individuals or any of
them have ceased to hold such offices prior to the authentication and delivery
of such Certificate or did not hold such offices at the date of such
Certificates. No Certificate shall be entitled to any benefit under this
Agreement, or be valid for any purpose, unless there appears on such Certificate
a certificate of authentication substantially in the form provided for herein
executed by the Certificate Registrar by manual signature, and such certificate
upon any Certificate shall be conclusive evidence, and the only evidence, that
such Certificate has been duly authenticated and delivered hereunder. All
Certificates shall be dated the date of their authentication.

(b)     The Class A Certificates, Class B Certificates and Class M Certificates
shall initially be issued as one or more Certificates registered in the name of
the Depository or its nominee and, except as provided below, registration of
such Certificates may not be transferred by the Trustee except to another
Depository that agrees to hold such Certificates for the respective Certificate
Owners with Ownership Interests therein. The Certificate Owners shall hold their
respective Ownership Interests in and to each Class A Certificate, Class B
Certificate and Class M Certificate through the book-entry facilities of the
Depository and, except as provided below, shall not be entitled to Definitive
Certificates in respect of such Ownership Interests. All transfers by
Certificate Owners of their respective Ownership Interests in the Book-Entry
Certificates shall be made in accordance with the procedures established by the
Depository Participant or brokerage firm representing such Certificate Owner.
Each Depository Participant shall transfer the Ownership Interests only in the
Book-Entry Certificates of Certificate Owners it represents or of brokerage
firms for which it acts as agent in accordance with the Depository’s normal
procedures.

        The Trustee, the Master Servicer and the Depositor may for all purposes
(including the making of payments due on the respective Classes of Book-Entry
Certificates) deal with the Depository as the authorized representative of the
Certificate Owners with respect to the respective Classes of Book-Entry
Certificates for purposes of exercising the rights of Certificateholders
hereunder. The rights of Certificate Owners with respect to the respective
Classes of Book-Entry Certificates shall be limited to those established by law
and agreements between such Certificate Owners and the Depository Participants
and brokerage firms representing such Certificate Owners. Multiple requests and
directions from, and votes of, the Depository as Holder of any Class of
Book-Entry Certificates with respect to any particular matter shall not be
deemed inconsistent if they are made with respect to different Certificate
Owners. The Trustee may establish a reasonable record date in connection with
solicitations of consents from or voting by Certificateholders and shall give
notice to the Depository of such record date. If (i)(A) the Depositor advises
the Trustee in writing that the Depository is no longer willing or able to
properly discharge its responsibilities as Depository and (B) the Depositor is
unable to locate a qualified successor or (ii) the Depositor at its option
advises the Trustee in writing that it elects to terminate the book-entry system
through the Depository, the Trustee shall notify all Certificate Owners, through
the Depository, of the occurrence of any such event and of the availability of
Definitive Certificates to Certificate Owners requesting the same. Upon
surrender to the Trustee of the Book-Entry Certificates by the Depository,
accompanied by registration instructions from the Depository for registration of
transfer, the Trustee shall issue the Definitive Certificates.

        In addition, if an Event of Default has occurred and is continuing, each
Certificate Owner materially adversely affected thereby may at its option
request a Definitive Certificate evidencing such Certificate Owner’s Percentage
Interest in the related Class of Certificates. In order to make such request,
such Certificate Owner shall, subject to the rules and procedures of the
Depository, provide the Depository or the related Depository Participant with
directions for the Certificate Registrar to exchange or cause the exchange of
the Certificate Owner’s interest in such Class of Certificates for an equivalent
Percentage Interest in fully registered definitive form. Upon receipt by the
Certificate Registrar of instructions from the Depository directing the
Certificate Registrar to effect such exchange (such instructions to contain
information regarding the Class of Certificates and the Certificate Principal
Balance being exchanged, the Depository Participant account to be debited with
the decrease, the registered holder of and delivery instructions for the
Definitive Certificate, and any other information reasonably required by the
Certificate Registrar), (i) the Certificate Registrar shall instruct the
Depository to reduce the related Depository Participant’s account by the
aggregate Certificate Principal Balance of the Definitive Certificate, (ii) the
Trustee shall execute and the Certificate Registrar shall authenticate and
deliver, in accordance with the registration and delivery instructions provided
by the Depository, a Definitive Certificate evidencing such Certificate Owner’s
Percentage Interest in such Class of Certificates and (iii) the Trustee shall
execute and the Certificate Registrar shall authenticate a new Book-Entry
Certificate reflecting the reduction in the aggregate Certificate Principal
Balance of such Class of Certificates by the amount of the Definitive
Certificates.

        Neither the Depositor, the Master Servicer nor the Trustee shall be
liable for any actions taken by the Depository or its nominee, including,
without limitation, any delay in delivery of any instructions required under
this section and may conclusively rely on, and shall be protected in relying on,
such instructions. Upon the issuance of Definitive Certificates, the Trustee and
the Master Servicer shall recognize the Holders of the Definitive Certificates
as Certificateholders hereunder.

        No Ownership Interest in a Temporary Regulation S Global Offered
Certificate or Permanent Regulation S Global Offered Certificate may at any time
be transferred to a transferee that takes delivery in the form of a Definitive
Certificate.

(c)     Each of the Certificates is intended to be a “security” governed by
Article 8 of the Uniform Commercial Code as in effect in the State of New York
and any other applicable jurisdiction, to the extent that any of such laws may
be applicable.

Section 5.02. Registration of Transfer and Exchange of Certificates.

  (a) The Trustee shall cause to be kept at one of the offices or agencies to be
appointed by the Trustee in accordance with the provisions of Section 8.12 a
Certificate Register in which, subject to such reasonable regulations as it may
prescribe, the Trustee shall provide for the registration of Certificates and of
transfers and exchanges of Certificates as herein provided. The Trustee is
initially appointed Certificate Registrar for the purpose of registering
Certificates and transfers and exchanges of Certificates as herein provided. The
Certificate Registrar, or the Trustee, shall provide the Master Servicer with a
certified list of Certificateholders as of each Record Date prior to the related
Determination Date.


  (b) Upon surrender for registration of transfer of any Certificate at any
office or agency of the Trustee maintained for such purpose pursuant to
Section 8.12 and, in the case of any Class SB Certificate or Class R
Certificate, upon satisfaction of the conditions set forth below, the Trustee
shall execute and the Certificate Registrar shall authenticate and deliver, in
the name of the designated transferee or transferees, one or more new
Certificates of a like Class and aggregate Percentage Interest.


  (c) At the option of the Certificateholders, Certificates may be exchanged for
other Certificates of authorized denominations of a like Class and aggregate
Percentage Interest, upon surrender of the Certificates to be exchanged at any
such office or agency. Whenever any Certificates are so surrendered for exchange
the Trustee shall execute and the Certificate Registrar shall authenticate and
deliver the Certificates of such Class which the Certificateholder making the
exchange is entitled to receive. Every Certificate presented or surrendered for
transfer or exchange shall (if so required by the Trustee or the Certificate
Registrar) be duly endorsed by, or be accompanied by a written instrument of
transfer in form satisfactory to the Trustee and the Certificate Registrar duly
executed by, the Holder thereof or his attorney duly authorized in writing.


  (d) No transfer, sale, pledge or other disposition of a Class B Certificate,
Class SB Certificate or Class R Certificate shall be made unless such transfer,
sale, pledge or other disposition is exempt from the registration requirements
of the Securities Act of 1933, as amended (the “1933 Act”), and any applicable
state securities laws or is made in accordance with said Act and laws. Except as
otherwise provided in this Section 5.02(d) or in Section 5.02(e) hereof, in the
event that a transfer of a Class B Certificate, Class SB Certificate or Class R
Certificate is to be made, (i) unless the Depositor directs the Trustee
otherwise, the Trustee shall require a written Opinion of Counsel acceptable to
and in form and substance satisfactory to the Trustee and the Depositor that
such transfer may be made pursuant to an exemption, describing the applicable
exemption and the basis therefor, from said Act and laws or is being made
pursuant to said Act and laws, which Opinion of Counsel shall not be an expense
of the Trustee, the Trust Fund, the Depositor or the Master Servicer, and (ii)
the Trustee shall require the transferee to execute a representation letter,
substantially in the form of Exhibit I hereto, and the Trustee shall require the
transferor to execute a representation letter, substantially in the form of
Exhibit J hereto, each acceptable to and in form and substance satisfactory to
the Depositor and the Trustee certifying to the Depositor and the Trustee the
facts surrounding such transfer, which representation letters shall not be an
expense of the Trustee, the Trust Fund, the Depositor or the Master Servicer. In
lieu of the requirements set forth in the preceding sentence, transfers of
Class B Certificates, Class SB Certificates or Class R Certificates may be made
in accordance with this Section 5.02(d) if the prospective transferee of such a
Certificate provides the Trustee and the Master Servicer with an investment
letter substantially in the form of Exhibit N attached hereto, which investment
letter shall not be an expense of the Trustee, the Depositor, or the Master
Servicer, and which investment letter states that, among other things, such
transferee (i) is a “qualified institutional buyer” as defined under Rule 144A,
acting for its own account or the accounts of other “qualified institutional
buyers” as defined under Rule 144A, and (ii) is aware that the proposed
transferor intends to rely on the exemption from registration requirements under
the 1933 Act provided by Rule 144A. The Holder of a Class B Certificate,
Class SB Certificate or Class R Certificate desiring to effect any transfer,
sale, pledge or other disposition shall, and does hereby agree to, indemnify the
Trustee, the Depositor, the Master Servicer and the Certificate Registrar
against any liability that may result if the transfer, sale, pledge or other
disposition is not so exempt or is not made in accordance with such federal and
state laws and this Agreement. If any transfer of a Class B Certificate or Class
SB Certificate held by a transferor and to be held by a transferee in book-entry
form is to made without registration under the 1933 Act, the transferor shall be
deemed to have made each of the certifications set forth in Exhibit J hereto as
of the transfer date and the transferee shall be deemed to have made each of the
certifications set forth in Exhibit N hereto as of the transfer date, in each
case as if such Class B Certificate or Class SB Certificate were in physical
form.


  (e) Provisions Regarding Rule 144A and Regulation S Transfers.


  (i) Private Offered Certificates sold to “qualified institutional buyers” as
defined in and in reliance on Rule 144A under the 1933 Act shall be represented
by one or more Rule 144A Global Offered Certificates. Private Offered
Certificates sold in offshore transactions in reliance on Regulation S under the
Securities Act shall be represented initially by Temporary Regulation S Global
Offered Certificates.


  (ii) The Temporary Regulation S Global Offered Certificates shall be exchanged
on the later of (a) 40 days after the later of the Closing Date (b) the date on
which the requisite certifications are due to and provided to the Trustee (the
later of clauses (a) and (b), the “Exchange Date”) for Permanent Regulation S
Global Offered Certificates. Regulation S Global Offered Certificates shall be
issued in registered form, without coupons, and deposited upon the order of the
Transferor with the Trustee as custodian for and registered in the name of a
nominee of the Depository for credit to the account of the depositaries for
Euroclear and Clearstream.


  (iii) A Certificate Owner holding an interest in a Temporary Regulation S
Global Offered Certificate may receive payments in respect of the Certificates
on the Temporary Regulation S Global Offered Certificate only after the
delivery, to Euroclear or Clearstream, as the case may be, of a written
certification substantially in the form set forth in Exhibit V, and upon
delivery by Euroclear or Clearstream, as the case may be, to the Trustee and
Certificate Registrar of a certification or certifications substantially in the
form set forth in Exhibit W (the “Clearing System Certificate”). The delivery by
a Certificate Owner of the certification referred to above shall constitute its
irrevocable instruction to Euroclear or Clearstream, as the case may be, to
arrange for the exchange of the Certificate Owner’s interest in the Temporary
Regulation S Global Offered Certificate for a beneficial interest in the
Permanent Regulation S Global Offered Certificate after the Exchange Date in
accordance with paragraph (iv) below.


  (iv) After (i) the Exchange Date and (ii) receipt by the Certificate Registrar
of written instructions from Euroclear or Clearstream, as the case may be,
directing the Certificate Registrar to credit or cause to be credited to either
Euroclear’s or Clearstream’s, as the case may be, Depository’s account a
beneficial interest in the Permanent Regulation S Global Offered Certificate in
a principal amount not greater than that of the beneficial interest in the
Temporary Regulation S Global Offered Certificate, the Certificate Registrar
shall instruct the Depository to reduce the principal amount of the Temporary
Regulation S Global Offered Certificate and increase the principal amount of the
Permanent Regulation S Global Offered Certificate, by the principal amount of
the beneficial interest in the Temporary Regulation S Global Offered Certificate
to be so transferred, and to credit or cause to be credited to the account of
Euroclear, Clearstream or a Person who has an account with the Depository as the
case may be, a beneficial interest in the Permanent Regulation S Global Offered
Certificate having a Certificate Principal Balance of the Temporary Regulation S
Global Class B that was reduced upon the transfer. Upon return of the entire
principal amount of the Temporary Regulation S Global Offered Certificate to the
Trustee in exchange for beneficial interests in the Permanent Regulation S
Global Offered Certificate, Trustee shall cancel the Temporary Regulation S
Global Offered Certificate by perforation and shall forthwith destroy it.


  (v) For transfer of an interest in a Permanent Regulation S Global Offered
Certificate for an interest in the Rule 144A Global Offered Certificate, if the
Certificateholder of a beneficial interest in a Permanent Regulation S Global
Offered Certificate deposited with the Depository wishes at any time to exchange
its interest in the Permanent Regulation S Global Offered Certificate, or to
transfer its interest in the Permanent Regulation S Global Offered Certificate
to a Person who wishes to take delivery thereof in the form of an interest in
the Rule 144A Global Offered Certificate, the Certificateholder may, subject to
the rules and procedures of Euroclear or Clearstream and the Depository, as the
case may be, give directions for the Certificate Registrar to exchange or cause
the exchange or transfer or cause the transfer of the interest for an equivalent
beneficial interest in the Rule 144A Global Offered Certificate. Upon receipt by
the Certificate Registrar of instructions from Euroclear or Clearstream, from
the Depository or from the Certificateholder, as the case may be, directing the
Certificate Registrar to credit or cause to be credited a beneficial interest in
the Rule 144A Global Offered Certificate equal to the Percentage Interest in the
Permanent Regulation S Global Offered Certificate to be exchanged or transferred
(such instructions to contain information regarding the Depository Participant
account to be credited with the increase, and, with respect to an exchange or
transfer of an interest in the Permanent Regulation S Global Offered
Certificate, information regarding the Depository Participant account to be
debited with the decrease), the Certificate Registrar shall instruct the
Depository to reduce the Permanent Regulation S Global Offered Certificate by
the aggregate principal amount of the beneficial interest in the Permanent
Regulation S Global Offered Certificate to be so exchanged or transferred, and
the Certificate Registrar shall instruct the Depository, concurrently with the
reduction, to increase the principal amount of the Rule 144A Global Offered
Certificate by the aggregate Certificate Principal Balance of the beneficial
interest in the Permanent Regulation S Global Offered Certificate to be so
exchanged or transferred, and to credit or cause to be credited to the account
of the Person specified in the instructions a beneficial interest in the Rule
144A Global Offered Certificate equal to the reduction in the Certificate
Principal Balance of the Permanent Regulation S Global Offered Certificate.


  (vi) For transfers of an interest in the Rule 144A Global Offered Certificate
for an interest in a Regulation S Global Offered Certificate, if a Certificate
Owner holding a beneficial interest in the Rule 144A Global Offered Certificate
wishes at any time to exchange its interest in the Rule 144A Global Offered
Certificate for an interest in a Regulation S Global Offered Certificate, or to
transfer its interest in the 144A Book-Entry Certificate to a Person who wishes
to take delivery thereof in the form of an interest in the Regulation S Global
Offered Certificate, the Certificateholder may, subject to the rules and
procedures of the Depository, give directions for the Certificate Registrar to
exchange or cause the exchange or transfer or cause the transfer of the interest
for an equivalent beneficial interest in the Regulation S Global Offered
Certificate. Upon receipt by the Certificate Registrar of (A) instructions given
in accordance with the Depository’s procedures from a Depository Participant or
from the Certificateholder, as the case may be, directing the Certificate
Registrar to credit or cause to be credited a beneficial interest in the
Regulation S Global Offered Certificate in an amount equal to the beneficial
interest in the Rule 144A Global Offered Certificate to be exchanged or
transferred, (B) a written order given in accordance with the Depository’s
procedures containing information regarding the account of the depositaries for
Euroclear or Clearstream or another Depository Participant, as the case may be,
to be credited with the increase and the name of the account and
(C) certificates in the forms of Exhibits X and Y, respectively, given by the
proposed transferee and the Certificate Owner of the interest, the Certificate
Registrar shall instruct the Depository to reduce the Rule 144A Global Offered
Certificate by the aggregate principal amount of the beneficial interest in the
Rule 144A Global Offered Certificate to be so exchanged or transferred and the
Certificate Registrar shall instruct the Depository, concurrently with the
reduction, to increase the principal amount of the Regulation S Global Offered
Certificate by the aggregate Certificate Principal Balance of the beneficial
interest in the Rule 144A Global Offered Certificate to be so exchanged or
transferred, and to credit or cause to be credited to the account of the Person
specified in the instructions a beneficial interest in the Regulation S Global
Offered Certificate equal to the reduction in the Certificate Principal Balance
of the Rule 144A Global Offered Certificate.


  (vii) Notwithstanding any other provisions of this Section 5.02(e), the
Initial Purchaser may exchange beneficial interests in the Temporary Regulation
S Global Offered Certificates held by it for interests in the Rule 144A Global
Offered Certificates only after delivery by the Initial Purchaser of
instructions for the exchange substantially in the form of Exhibit Z. Upon
receipt of the instructions provided in the preceding sentence, the Certificate
Registrar shall instruct the Depository to reduce the principal amount of the
Temporary Regulation S Global Offered Certificate to be so transferred and shall
instruct the Depository to increase the principal amount of the Rule 144A Global
Offered Certificate and credit or cause to be credited to the account of the
placement agent a beneficial interest in the Rule 144A Global Offered
Certificate having a principal amount equal to the amount by which the principal
amount of the Temporary Regulation S Global Offered Certificate was reduced upon
the transfer pursuant to the instructions provided in the first sentence of this
clause (vii).


  (viii) If a transfer of a Class B Certificate or a Class SB Certificate which
is a Definitive Certificate is to be made, the Trustee shall require a written
Opinion of Counsel acceptable to and in form and substance satisfactory to the
Trustee and the Company that such transfer may be made pursuant to an exemption,
describing the applicable exemption and the basis therefor, from said Act and
laws or is being made pursuant to the 1933 Act, which Opinion of Counsel shall
not be an expense of the Trustee, the Trust Fund, the Company or the Master
Servicer.


  (ix) The Holder of a Class B Certificate or a Class SB Certificate desiring to
effect any transfer, sale, pledge or other disposition shall, and does hereby
agree to, indemnify the Trustee, the Company, the Master Servicer and the
Certificate Registrar against any liability that may result if the transfer,
sale, pledge or other disposition is not so exempt or is not made in accordance
with the provisions of this Agreement.


  (f) (i) In the case of any Class SB Certificate or Class R Certificate
presented for registration in the name of any Person, either (A) the Trustee
shall require an Opinion of Counsel acceptable to and in form and substance
satisfactory to the Trustee, the Depositor and the Master Servicer to the effect
that the purchase or holding of such Class SB Certificate or Class R Certificate
is permissible under applicable law, will not constitute or result in any
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code (or comparable provisions of any subsequent enactments), and will not
subject the Trustee, the Depositor or the Master Servicer to any obligation or
liability (including obligations or liabilities under ERISA or Section 4975 of
the Code) in addition to those undertaken in this Agreement, which Opinion of
Counsel shall not be an expense of the Trustee, the Depositor or the Master
Servicer, or (B) the prospective transferee shall be required to provide the
Trustee, the Depositor and the Master Servicer with a certification to the
effect set forth in Exhibit P (with respect to a Class SB Certificate) or in
paragraph fifteen of Exhibit H-1 (with respect to a Class R Certificate), which
the Trustee may rely upon without further inquiry or investigation, or such
other certifications as the Trustee may deem desirable or necessary in order to
establish that such transferee or the Person in whose name such registration is
requested is not an employee benefit plan or other plan or arrangement subject
to the prohibited transaction provisions of ERISA or Section 4975 of the Code,
or any Person (including an insurance company investing its general accounts, an
investment manager, a named fiduciary or a trustee of any such plan) who is
using “plan assets” of any such plan to effect such acquisition (each of the
foregoing, a “Plan Investor”).


    (ii)        Any Transferee of a Class B Certificate or Class M Certificate
will be deemed to have represented by virtue of its purchase or holding of such
Certificate (or interest therein) that either (a) such Transferee is not a Plan
Investor, (b) it has acquired and is holding such Certificate in reliance on
U.S. Department of Labor Prohibited Transaction Exemption (“PTE”) 94-29, as most
recently amended, 67 Fed. Reg. 54487 (Aug. 22, 2002) (the “RFC Exemption”), and
that it understands that there are certain conditions to the availability of the
RFC Exemption, including that such Certificate must be rated, at the time of
purchase, not lower than “BBB-” (or its equivalent) by Fitch, Standard & Poor’s
or Moody’s (which, with respect to any Class B Certificate is not applicable as
of the Closing Date) or (c) (x) such Transferee is an insurance company, (y) the
source of funds used to purchase or hold such Certificate (or interest therein)
is an “insurance company general account” (as defined in Prohibited Transaction
Class Exemption (“PTCE”) 95-60), and (z) the conditions set forth in Sections I
and III of PTCE 95-60 have been satisfied (each entity that satisfies this
clause (c), a “Complying Insurance Company”). Any Transferee of a Class SB
Certificate will be deemed to have represented by virtue of its purchase or
holding of such Class SB Certificate (or interest therein) that such Transferee
is not a Plan Investor.

    (iii)        If any Class B Certificate or Class M Certificate (or any
interest therein) is acquired or held by any Person that does not satisfy the
conditions described in paragraph (ii) above, then the last preceding Transferee
that either (x) is not a Plan Investor, (y) acquired such Certificate in
compliance with the RFC Exemption or (z) is a Complying Insurance Company shall
be restored, to the extent permitted by law, to all rights and obligations as
Certificate Owner thereof retroactive to the date of such Transfer of such
Class B Certificate or Class M Certificate. The Trustee shall be under no
liability to any Person for making any payments due on such Certificate to such
preceding Transferee.

    (iv)        Any purported Certificate Owner whose acquisition or holding of
any Class SB Certificate, Class B Certificate or Class M Certificate (or
interest therein) was effected in violation of the restrictions in this
Section 5.02(f) shall indemnify and hold harmless the Depositor, the Trustee,
the Master Service, any Subservicer, any underwriter and the Trust Fund from and
against any and all liabilities, claims, costs or expenses incurred by such
parties as a result of such acquisition or holding.

(g)     (i) Each Person who has or who acquires any Ownership Interest in a
Class R Certificate shall be deemed by the acceptance or acquisition of such
Ownership Interest to have agreed to be bound by the following provisions and to
have irrevocably authorized the Trustee or its designee under clause (iii)(A)
below to deliver payments to a Person other than such Person and to negotiate
the terms of any mandatory sale under clause (iii)(B) below and to execute all
instruments of transfer and to do all other things necessary in connection with
any such sale. The rights of each Person acquiring any Ownership Interest in a
Class R Certificate are expressly subject to the following provisions:

(A)     Each Person holding or acquiring any Ownership Interest in a Class R
Certificate shall be a Permitted Transferee and shall promptly notify the
Trustee of any change or impending change in its status as a Permitted
Transferee.

(B)     In connection with any proposed Transfer of any Ownership Interest in a
Class R Certificate, the Trustee shall require delivery to it, and shall not
register the Transfer of any Class R Certificate until its receipt of:

(I)     an affidavit and agreement (a “Transfer Affidavit and Agreement,” in the
form attached hereto as Exhibit H-1) from the proposed Transferee, in form and
substance satisfactory to the Master Servicer, representing and warranting,
among other things, that it is a Permitted Transferee, that it is not acquiring
its Ownership Interest in the Class R Certificate that is the subject of the
proposed Transfer as a nominee, trustee or agent for any Person who is not a
Permitted Transferee, that for so long as it retains its Ownership Interest in a
Class R Certificate, it will endeavor to remain a Permitted Transferee, and that
it has reviewed the provisions of this Section 5.02(g) and agrees to be bound by
them, and

(II)     a certificate, in the form attached hereto as Exhibit H-2, from the
Holder wishing to transfer the Class R Certificate, in form and substance
satisfactory to the Master Servicer, representing and warranting, among other
things, that no purpose of the proposed Transfer is to impede the assessment or
collection of tax.

(C)     Notwithstanding the delivery of a Transfer Affidavit and Agreement by a
proposed Transferee under clause (B) above, if a Responsible Officer of the
Trustee who is assigned to this Agreement has actual knowledge that the proposed
Transferee is not a Permitted Transferee, no Transfer of an Ownership Interest
in a Class R Certificate to such proposed Transferee shall be effected.

(D)     Each Person holding or acquiring any Ownership Interest in a Class R
Certificate shall agree (x) to require a Transfer Affidavit and Agreement from
any other Person to whom such Person attempts to transfer its Ownership Interest
in a Class R Certificate and (y) not to transfer its Ownership Interest unless
it provides a certificate to the Trustee in the form attached hereto as
Exhibit H-2.

(E)     Each Person holding or acquiring an Ownership Interest in a Class R
Certificate, by purchasing an Ownership Interest in such Certificate, agrees to
give the Trustee written notice that it is a “pass-through interest holder”
within the meaning of Temporary Treasury Regulations Section 1.67-3T(a)(2)(i)(A)
immediately upon acquiring an Ownership Interest in a Class R Certificate, if it
is, or is holding an Ownership Interest in a Class R Certificate on behalf of, a
“pass-through interest holder.”

(ii)     The Trustee shall register the Transfer of any Class R Certificate only
if it shall have received the Transfer Affidavit and Agreement, a certificate of
the Holder requesting such transfer in the form attached hereto as Exhibit H-2
and all of such other documents as shall have been reasonably required by the
Trustee as a condition to such registration. Transfers of the Class R
Certificates to Non-United States Persons and Disqualified Organizations (as
defined in Section 860E(e)(5) of the Code) are prohibited.

(A)     If any Disqualified Organization shall become a holder of a Class R
Certificate, then the last preceding Permitted Transferee shall be restored, to
the extent permitted by law, to all rights and obligations as Holder thereof
retroactive to the date of registration of such Transfer of such Class R
Certificate. If a Non-United States Person shall become a holder of a Class R
Certificate, then the last preceding United States Person shall be restored, to
the extent permitted by law, to all rights and obligations as Holder thereof
retroactive to the date of registration of such Transfer of such Class R
Certificate. If a transfer of a Class R Certificate is disregarded pursuant to
the provisions of Treasury Regulations Section 1.860E-1 or Section 1.860G-3,
then the last preceding Permitted Transferee shall be restored, to the extent
permitted by law, to all rights and obligations as Holder thereof retroactive to
the date of registration of such Transfer of such Class R Certificate. The
Trustee shall be under no liability to any Person for any registration of
Transfer of a Class R Certificate that is in fact not permitted by this
Section 5.02(g) or for making any payments due on such Certificate to the holder
thereof or for taking any other action with respect to such holder under the
provisions of this Agreement.

(B)     If any purported Transferee shall become a Holder of a Class R
Certificate in violation of the restrictions in this Section 5.02(g) and to the
extent that the retroactive restoration of the rights of the Holder of such
Class R Certificate as described in clause (iii)(A) above shall be invalid,
illegal or unenforceable, then the Master Servicer shall have the right, without
notice to the holder or any prior holder of such Class R Certificate, to sell
such Class R Certificate to a purchaser selected by the Master Servicer on such
terms as the Master Servicer may choose. Such purported Transferee shall
promptly endorse and deliver each Class R Certificate in accordance with the
instructions of the Master Servicer. Such purchaser may be the Master Servicer
itself or any Affiliate of the Master Servicer. The proceeds of such sale, net
of the commissions (which may include commissions payable to the Master Servicer
or its Affiliates), expenses and taxes due, if any, will be remitted by the
Master Servicer to such purported Transferee. The terms and conditions of any
sale under this clause (iii)(B) shall be determined in the sole discretion of
the Master Servicer, and the Master Servicer shall not be liable to any Person
having an Ownership Interest in a Class R Certificate as a result of its
exercise of such discretion.

(iii)     The Master Servicer, on behalf of the Trustee, shall make available,
upon written request from the Trustee, all information necessary to compute any
tax imposed

(A)     as a result of the Transfer of an Ownership Interest in a Class R
Certificate to any Person who is a Disqualified Organization, including the
information regarding “excess inclusions” of such Class R Certificates required
to be provided to the Internal Revenue Service and certain Persons as described
in Treasury Regulations Sections 1.860D-1(b)(5) and 1.860E-2(a)(5), and

(B)     as a result of any regulated investment company, real estate investment
trust, common trust fund, partnership, trust, estate or organization described
in Section 1381 of the Code that holds an Ownership Interest in a Class R
Certificate having as among its record holders at any time any Person who is a
Disqualified Organization. Reasonable compensation for providing such
information may be required by the Master Servicer from such Person.

(iv)     The provisions of this Section 5.02(g) set forth prior to this clause
(v) may be modified, added to or eliminated, provided that there shall have been
delivered to the Trustee the following:

(A)     Written notification from each Rating Agency to the effect that the
modification, addition to or elimination of such provisions will not cause such
Rating Agency to downgrade its then-current ratings, if any, of the Class A
Certificates or Class M Certificates below the lower of the then-current rating
or the rating assigned to such Certificates as of the Closing Date by such
Rating Agency; and

(B)     a certificate of the Master Servicer stating that the Master Servicer
has received an Opinion of Counsel, in form and substance satisfactory to the
Master Servicer, to the effect that such modification, addition to or absence of
such provisions will not cause any REMIC created hereunder to cease to qualify
as a REMIC and will not cause (x) any REMIC created hereunder to be subject to
an entity-level tax caused by the Transfer of any Class R Certificate to a
Person that is a Disqualified Organization or (y) a Certificateholder or another
Person to be subject to a REMIC-related tax caused by the Transfer of a Class R
Certificate to a Person that is not a Permitted Transferee.

(h)     No service charge shall be made for any transfer or exchange of
Certificates of any Class, but the Trustee may require payment of a sum
sufficient to cover any tax or governmental charge that may be imposed in
connection with any transfer or exchange of Certificates.

(i)     All Certificates surrendered for transfer and exchange shall be
destroyed by the Certificate Registrar.

Section 5.03. Mutilated, Destroyed, Lost or Stolen Certificates.

        If (i) any mutilated Certificate is surrendered to the Certificate
Registrar, or the Trustee and the Certificate Registrar receive evidence to
their satisfaction of the destruction, loss or theft of any Certificate, and
(ii) there is delivered to the Trustee and the Certificate Registrar such
security or indemnity as may be required by them to save each of them harmless,
then, in the absence of notice to the Trustee or the Certificate Registrar that
such Certificate has been acquired by a bona fide purchaser, the Trustee shall
execute and the Certificate Registrar shall authenticate and deliver, in
exchange for or in lieu of any such mutilated, destroyed, lost or stolen
Certificate, a new Certificate of like tenor, Class and Percentage Interest but
bearing a number not contemporaneously outstanding. Upon the issuance of any new
Certificate under this Section, the Trustee may require the payment of a sum
sufficient to cover any tax or other governmental charge that may be imposed in
relation thereto and any other expenses (including the fees and expenses of the
Trustee and the Certificate Registrar) connected therewith. Any duplicate
Certificate issued pursuant to this Section shall constitute complete and
indefeasible evidence of ownership in the Trust Fund, as if originally issued,
whether or not the lost, stolen or destroyed Certificate shall be found at any
time.

Section 5.04. Persons Deemed Owners.

        Prior to due presentation of a Certificate for registration of transfer,
the Depositor, the Master Servicer, the Trustee, the Certificate Registrar and
any agent of the Depositor, the Master Servicer, the Trustee or the Certificate
Registrar may treat the Person in whose name any Certificate is registered as
the owner of such Certificate for the purpose of receiving distributions
pursuant to Section 4.02 and for all other purposes whatsoever, except as and to
the extent provided in the definition of “Certificateholder,” and neither the
Depositor, the Master Servicer, the Trustee, the Certificate Registrar nor any
agent of the Depositor, the Master Servicer, the Trustee or the Certificate
Registrar shall be affected by notice to the contrary except as provided in
Section 5.02(g).

Section 5.05. Appointment of Paying Agent.

        The Trustee may appoint a Paying Agent for the purpose of making
distributions to Certificateholders pursuant to Section 4.02. In the event of
any such appointment, on or prior to each Distribution Date the Master Servicer
on behalf of the Trustee shall deposit or cause to be deposited with the Paying
Agent a sum sufficient to make the payments to Certificateholders in the amounts
and in the manner provided for in Section 4.02, such sum to be held in trust for
the benefit of Certificateholders. The Trustee shall cause each Paying Agent to
execute and deliver to the Trustee an instrument in which such Paying Agent
shall agree with the Trustee that such Paying Agent will hold all sums held by
it for the payment to Certificateholders in trust for the benefit of the
Certificateholders entitled thereto until such sums shall be paid to such
Certificateholders. Any sums so held by such Paying Agent shall be held only in
Eligible Accounts to the extent such sums are not distributed to the
Certificateholders on the date of receipt by such Paying Agent.


ARTICLE VI

--------------------------------------------------------------------------------


THE DEPOSITOR AND THE MASTER SERVICER

Section 6.01. Respective Liabilities of the Depositor and the Master Servicer.

        The Depositor and the Master Servicer shall each be liable in accordance
herewith only to the extent of the obligations specifically and respectively
imposed upon and undertaken by the Depositor and the Master Servicer herein. By
way of illustration and not limitation, the Depositor is not liable for the
servicing and administration of the Mortgage Loans, nor is it obligated by
Section 7.01 or Section 10.01 to assume any obligations of the Master Servicer
or to appoint a designee to assume such obligations, nor is it liable for any
other obligation hereunder that it may, but is not obligated to, assume unless
it elects to assume such obligation in accordance herewith.

Section 6.02. Merger or Consolidation of the Depositor or the Master Servicer;
Assignment of Rights and Delegation of Duties by Master Servicer.

(a)     The Depositor and the Master Servicer shall each keep in full effect its
existence, rights and franchises as a corporation under the laws of the state of
its incorporation, and will each obtain and preserve its qualification to do
business as a foreign corporation in each jurisdiction in which such
qualification is or shall be necessary to protect the validity and
enforceability of this Agreement, the Certificates or any of the Mortgage Loans
and to perform its respective duties under this Agreement.

(b)     Any Person into which the Depositor or the Master Servicer may be merged
or consolidated, or any corporation resulting from any merger or consolidation
to which the Depositor or the Master Servicer shall be a party, or any Person
succeeding to the business of the Depositor or the Master Servicer, shall be the
successor of the Depositor or the Master Servicer, as the case may be,
hereunder, without the execution or filing of any paper or any further act on
the part of any of the parties hereto, anything herein to the contrary
notwithstanding; provided, however, that the successor or surviving Person to
the Master Servicer shall be qualified to service mortgage loans on behalf of
Fannie Mae or Freddie Mac; and provided further that each Rating Agency’s
ratings, if any, of any Class A Certificates, Class M Certificates or Class B
Certificates in effect immediately prior to such merger or consolidation will
not be qualified, reduced or withdrawn as a result thereof (as evidenced by a
letter to such effect from each Rating Agency).

(c)     Notwithstanding anything else in this Section 6.02 and Section 6.04 to
the contrary, the Master Servicer may assign its rights and delegate its duties
and obligations under this Agreement; provided that the Person accepting such
assignment or delegation shall be a Person which is qualified to service
mortgage loans on behalf of Fannie Mae or Freddie Mac, is reasonably
satisfactory to the Trustee and the Depositor, is willing to service the
Mortgage Loans and executes and delivers to the Depositor and the Trustee an
agreement, in form and substance reasonably satisfactory to the Depositor and
the Trustee, which contains an assumption by such Person of the due and punctual
performance and observance of each covenant and condition to be performed or
observed by the Master Servicer under this Agreement; provided further that each
Rating Agency’s rating of the Classes of Certificates that have been rated in
effect immediately prior to such assignment and delegation will not be
qualified, reduced or withdrawn as a result of such assignment and delegation
(as evidenced by a letter to such effect from each Rating Agency). In the case
of any such assignment and delegation, the Master Servicer shall be released
from its obligations under this Agreement, except that the Master Servicer shall
remain liable for all liabilities and obligations incurred by it as Master
Servicer hereunder prior to the satisfaction of the conditions to such
assignment and delegation set forth in the next preceding sentence.

Section 6.03. Limitation on Liability of the Depositor, the Master Servicer and
Others.

        None of the Depositor, the Master Servicer or any of the directors,
officers, employees or agents of the Depositor or the Master Servicer shall be
under any liability to the Trust Fund or the Certificateholders for any action
taken or for refraining from the taking of any action in good faith pursuant to
this Agreement, or for errors in judgment; provided, however, that this
provision shall not protect the Depositor, the Master Servicer or any such
Person against any breach of warranties, representations or covenants made
herein or any liability which would otherwise be imposed by reason of willful
misfeasance, bad faith or gross negligence in the performance of duties or by
reason of reckless disregard of obligations and duties hereunder. The Depositor,
the Master Servicer and any director, officer, employee or agent of the
Depositor or the Master Servicer may rely in good faith on any document of any
kind prima facie properly executed and submitted by any Person respecting any
matters arising hereunder. The Depositor, the Master Servicer and any director,
officer, employee or agent of the Depositor or the Master Servicer shall be
indemnified by the Trust Fund and held harmless against any loss, liability or
expense incurred in connection with any legal action relating to this Agreement
or the Certificates, other than any loss, liability or expense related to any
specific Mortgage Loan or Mortgage Loans (except as any such loss, liability or
expense shall be otherwise reimbursable pursuant to this Agreement) and any
loss, liability or expense incurred by reason of willful misfeasance, bad faith
or gross negligence in the performance of duties hereunder or by reason of
reckless disregard of obligations and duties hereunder. Neither the Depositor
nor the Master Servicer shall be under any obligation to appear in, prosecute or
defend any legal or administrative action, proceeding, hearing or examination
that is not incidental to its respective duties under this Agreement and which
in its opinion may involve it in any expense or liability; provided, however,
that the Depositor or the Master Servicer may in its discretion undertake any
such action, proceeding, hearing or examination that it may deem necessary or
desirable in respect to this Agreement and the rights and duties of the parties
hereto and the interests of the Certificateholders hereunder. In such event, the
legal expenses and costs of such action, proceeding, hearing or examination and
any liability resulting therefrom shall be expenses, costs and liabilities of
the Trust Fund, and the Depositor and the Master Servicer shall be entitled to
be reimbursed therefor out of amounts attributable to the Mortgage Loans on
deposit in the Custodial Account as provided by Section 3.10 and, on the
Distribution Date(s) following such reimbursement, the aggregate of such
expenses and costs shall be allocated in reduction of the Accrued Certificate
Interest on each Class entitled thereto in the same manner as if such expenses
and costs constituted a Prepayment Interest Shortfall.

Section 6.04. Depositor and Master Servicer Not to Resign.

        Subject to the provisions of Section 6.02, neither the Depositor nor the
Master Servicer shall resign from its respective obligations and duties hereby
imposed on it except upon determination that its duties hereunder are no longer
permissible under applicable law. Any such determination permitting the
resignation of the Depositor or the Master Servicer shall be evidenced by an
Opinion of Counsel (at the expense of the resigning party) to such effect
delivered to the Trustee. No such resignation by the Master Servicer shall
become effective until the Trustee or a successor servicer shall have assumed
the Master Servicer’s responsibilities and obligations in accordance with
Section 7.02.


ARTICLE VII

--------------------------------------------------------------------------------


DEFAULT

Section 7.01. Events of Default.

        Event of Default, wherever used herein, means any one of the following
events (whatever reason for such Event of Default and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment, decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

  (i) the Master Servicer shall fail to distribute or cause to be distributed to
Holders of Certificates of any Class any distribution required to be made under
the terms of the Certificates of such Class and this Agreement and, in either
case, such failure shall continue unremedied for a period of 5 days after the
date upon which written notice of such failure, requiring such failure to be
remedied, shall have been given to the Master Servicer by the Trustee or the
Depositor or to the Master Servicer, the Depositor and the Trustee by the
Holders of Certificates of such Class evidencing Percentage Interests
aggregating not less than 25%; or


  (ii) the Master Servicer shall fail to observe or perform in any material
respect any other of the covenants or agreements on the part of the Master
Servicer contained in the Certificates of any Class or in this Agreement and
such failure shall continue unremedied for a period of 30 days (except that such
number of days shall be 15 in the case of a failure to pay the premium for any
Required Insurance Policy) after the date on which written notice of such
failure, requiring the same to be remedied, shall have been given to the Master
Servicer by the Trustee or the Depositor, or to the Master Servicer, the
Depositor and the Trustee by the Holders of Certificates of any Class
evidencing, as to such Class, Percentage Interests aggregating not less than
25%; or


  (iii) a decree or order of a court or agency or supervisory authority having
jurisdiction in the premises in an involuntary case under any present or future
federal or state bankruptcy, insolvency or similar law or appointing a
conservator or receiver or liquidator in any insolvency, readjustment of debt,
marshalling of assets and liabilities or similar proceedings, or for the
winding-up or liquidation of its affairs, shall have been entered against the
Master Servicer and such decree or order shall have remained in force
undischarged or unstayed for a period of 60 days; or


  (iv) the Master Servicer shall consent to the appointment of a conservator or
receiver or liquidator in any insolvency, readjustment of debt, marshalling of
assets and liabilities, or similar proceedings of, or relating to, the Master
Servicer or of, or relating to, all or substantially all of the property of the
Master Servicer; or


  (v) the Master Servicer shall admit in writing its inability to pay its debts
generally as they become due, file a petition to take advantage of, or commence
a voluntary case under, any applicable insolvency or reorganization statute,
make an assignment for the benefit of its creditors, or voluntarily suspend
payment of its obligations; or


  (vi) the Master Servicer shall notify the Trustee pursuant to Section 4.04(b)
that it is unable to deposit in the Certificate Account an amount equal to the
Advance.


        If an Event of Default described in clauses (i)-(v) of this
Section shall occur, then, and in each and every such case, so long as such
Event of Default shall not have been remedied, either the Depositor or the
Trustee shall at the direction of Holders of Certificates entitled to at least
51% of the Voting Rights by notice in writing to the Master Servicer (and to the
Depositor), terminate all of the rights and obligations of the Master Servicer
under this Agreement and in and to the Mortgage Loans and the proceeds thereof,
other than its rights as a Certificateholder hereunder; provided, however, that
a successor to the Master Servicer is appointed pursuant to Section 7.02 and
such successor Master Servicer shall have accepted the duties of Master Servicer
effective upon the resignation of the Master Servicer. If an Event of Default
described in clause (vi) hereof shall occur, the Trustee shall, by notice to the
Master Servicer and the Depositor, immediately terminate all of the rights and
obligations of the Master Servicer under this Agreement and in and to the
Mortgage Loans and the proceeds thereof, other than its rights as a
Certificateholder hereunder as provided in Section 4.04(b). On or after the
receipt by the Master Servicer of such written notice, all authority and power
of the Master Servicer under this Agreement, whether with respect to the
Certificates (other than as a Holder thereof) or the Mortgage Loans or
otherwise, shall subject to Section 7.02 pass to and be vested in the Trustee or
the Trustee’s designee appointed pursuant to Section 7.02; and, without
limitation, the Trustee is hereby authorized and empowered to execute and
deliver, on behalf of the Master Servicer, as attorney-in-fact or otherwise, any
and all documents and other instruments, and to do or accomplish all other acts
or things necessary or appropriate to effect the purposes of such notice of
termination, whether to complete the transfer and endorsement or assignment of
the Mortgage Loans and related documents, or otherwise. The Master Servicer
agrees to cooperate with the Trustee in effecting the termination of the Master
Servicer’s responsibilities and rights hereunder, including, without limitation,
the transfer to the Trustee or its designee for administration by it of all cash
amounts which shall at the time be credited to the Custodial Account or the
Certificate Account or thereafter be received with respect to the Mortgage
Loans. No such termination shall release the Master Servicer for any liability
that it would otherwise have hereunder for any act or omission prior to the
effective time of such termination. Notwithstanding any termination of the
activities of Residential Funding in its capacity as Master Servicer hereunder,
Residential Funding shall be entitled to receive, out of any late collection of
a Monthly Payment on a Mortgage Loan which was due prior to the notice
terminating Residential Funding’s rights and obligations as Master Servicer
hereunder and received after such notice, that portion to which Residential
Funding would have been entitled pursuant to Sections 3.10(a)(ii), (vi) and
(vii) as well as its Servicing Fee in respect thereof, and any other amounts
payable to Residential Funding hereunder the entitlement to which arose prior to
the termination of its activities hereunder. Upon the termination of Residential
Funding as Master Servicer hereunder the Depositor shall deliver to the Trustee,
as successor Master Servicer, a copy of the Program Guide.

Section 7.02. Trustee or Depositor to Act; Appointment of Successor.

(a)     On and after the time the Master Servicer receives a notice of
termination pursuant to Section 7.01 or resigns in accordance with Section 6.04,
the Trustee or, upon notice to the Depositor and with the Depositor’s consent
(which shall not be unreasonably withheld) a designee (which meets the standards
set forth below) of the Trustee, shall be the successor in all respects to the
Master Servicer in its capacity as servicer under this Agreement and the
transactions set forth or provided for herein and shall be subject to all the
responsibilities, duties and liabilities relating thereto placed on the Master
Servicer (except for the responsibilities, duties and liabilities contained in
Sections 2.02 and 2.03(a), excluding the duty to notify related Subservicers as
set forth in such Sections, and its obligations to deposit amounts in respect of
losses incurred prior to such notice or termination on the investment of funds
in the Custodial Account or the Certificate Account pursuant to Sections 3.07(c)
and 4.01(c) by the terms and provisions hereof); provided, however, that any
failure to perform such duties or responsibilities caused by the preceding
Master Servicer’s failure to provide information required by Section 4.04 shall
not be considered a default by the Trustee hereunder as successor Master
Servicer. As compensation therefor, the Trustee as successor Master Servicer
shall be entitled to all funds relating to the Mortgage Loans which the Master
Servicer would have been entitled to charge to the Custodial Account or the
Certificate Account if the Master Servicer had continued to act hereunder and,
in addition, shall be entitled to the income from any Permitted Investments made
with amounts attributable to the Mortgage Loans held in the Custodial Account or
the Certificate Account. If the Trustee has become the successor to the Master
Servicer in accordance with Section 6.04 or Section 7.01, then notwithstanding
the above, the Trustee may, if it shall be unwilling to so act, or shall, if it
is unable to so act, appoint, or petition a court of competent jurisdiction to
appoint, any established housing and home finance institution, which is also a
Fannie Mae or Freddie Mac-approved mortgage servicing institution, having a net
worth of not less than $10,000,000 as the successor to the Master Servicer
hereunder in the assumption of all or any part of the responsibilities, duties
or liabilities of the Master Servicer hereunder. Pending appointment of a
successor to the Master Servicer hereunder, the Trustee shall become successor
to the Master Servicer and shall act in such capacity as hereinabove provided.
In connection with such appointment and assumption, the Trustee may make such
arrangements for the compensation of such successor out of payments on Mortgage
Loans as it and such successor shall agree; provided, however, that no such
compensation shall be in excess of that permitted the initial Master Servicer
hereunder. The Depositor, the Trustee, the Custodian and such successor shall
take such action, consistent with this Agreement, as shall be necessary to
effectuate any such succession. The Servicing Fee for any successor Master
Servicer appointed pursuant to this Section 7.02 will be lowered with respect to
those Mortgage Loans, if any, where the Subservicing Fee accrues at a rate of
less than 0.50% per annum in the event that the successor Master Servicer is not
servicing such Mortgage Loans directly and it is necessary to raise the related
Subservicing Fee to a rate of 0.50% per annum in order to hire a Subservicer
with respect to such Mortgage Loans. The Master Servicer shall pay the
reasonable expenses of the Trustee in connection with any servicing transfer
hereunder.

(b)     In connection with the termination or resignation of the Master Servicer
hereunder, either (i) the successor Master Servicer, including the Trustee if
the Trustee is acting as successor Master Servicer, shall represent and warrant
that it is a member of MERS in good standing and shall agree to comply in all
material respects with the rules and procedures of MERS in connection with the
servicing of the Mortgage Loans that are registered with MERS, in which case the
predecessor Master Servicer shall cooperate with the successor Master Servicer
in causing MERS to revise its records to reflect the transfer of servicing to
the successor Master Servicer as necessary under MERS’ rules and regulations, or
(ii) the predecessor Master Servicer shall cooperate with the successor Master
Servicer in causing MERS to execute and deliver an assignment of Mortgage in
recordable form to transfer the Mortgage from MERS to the Trustee and to execute
and deliver such other notices, documents and other instruments as may be
necessary or desirable to effect a transfer of such Mortgage Loan or servicing
of such Mortgage Loan on the MERS® System to the successor Master Servicer. The
predecessor Master Servicer shall file or cause to be filed any such assignment
in the appropriate recording office. The predecessor Master Servicer shall bear
any and all fees of MERS, costs of preparing any assignments of Mortgage, and
fees and costs of filing any assignments of Mortgage that may be required under
this subsection (b). The successor Master Servicer shall cause such assignment
to be delivered to the Trustee or the Custodian promptly upon receipt of the
original with evidence of recording thereon or a copy certified by the public
recording office in which such assignment was recorded.

Section 7.03. Notification to Certificateholders.

(a)     Upon any such termination or appointment of a successor to the Master
Servicer, the Trustee shall give prompt written notice thereof to
Certificateholders at their respective addresses appearing in the Certificate
Register.

(b)     Within 60 days after the occurrence of any Event of Default, the Trustee
shall transmit by mail to all Holders of Certificates notice of each such Event
of Default hereunder known to the Trustee, unless such Event of Default shall
have been cured or waived as provided in Section 7.04 hereof.

Section 7.04. Waiver of Events of Default.

        The Holders representing at least 66% of the Voting Rights of
Certificates affected by a default or Event of Default hereunder may waive any
default or Event of Default; provided, however, that (a) a default or Event of
Default under clause (i) of Section 7.01 may be waived only by all of the
Holders of Certificates affected by such default or Event of Default and (b) no
waiver pursuant to this Section 7.04 shall affect the Holders of Certificates in
the manner set forth in Section 11.01(b)(i), (ii) or (iii). Upon any such waiver
of a default or Event of Default by the Holders representing the requisite
percentage of Voting Rights of Certificates affected by such default or Event of
Default, such default or Event of Default shall cease to exist and shall be
deemed to have been remedied for every purpose hereunder. No such waiver shall
extend to any subsequent or other default or Event of Default or impair any
right consequent thereon except to the extent expressly so waived.


ARTICLE VIII

--------------------------------------------------------------------------------


CONCERNING THE TRUSTEE

Section 8.01. Duties of Trustee.

  (a) The Trustee, prior to the occurrence of an Event of Default and after the
curing of all Events of Default which may have occurred, undertakes to perform
such duties and only such duties as are specifically set forth in this
Agreement. In case an Event of Default has occurred (which has not been cured or
waived), the Trustee shall exercise such of the rights and powers vested in it
by this Agreement, and use the same degree of care and skill in their exercise
as a prudent investor would exercise or use under the circumstances in the
conduct of such investor’s own affairs.


  (b) The Trustee, upon receipt of all resolutions, certificates, statements,
opinions, reports, documents, orders or other instruments furnished to the
Trustee which are specifically required to be furnished pursuant to any
provision of this Agreement, shall examine them to determine whether they
conform to the requirements of this Agreement. The Trustee shall notify the
Certificateholders of any such documents which do not materially conform to the
requirements of this Agreement in the event that the Trustee, after so
requesting, does not receive satisfactorily corrected documents. The Trustee
shall forward or cause to be forwarded in a timely fashion the notices, reports
and statements required to be forwarded by the Trustee pursuant to Sections
4.03, 7.03, and 10.01. The Trustee shall furnish in a timely fashion to the
Master Servicer such information as the Master Servicer may reasonably request
from time to time for the Master Servicer to fulfill its duties as set forth in
this Agreement. The Trustee covenants and agrees that it shall perform its
obligations hereunder in a manner so as to maintain the status of each REMIC
created hereunder as a REMIC under the REMIC Provisions and (subject to
Section 10.01(f)) to prevent the imposition of any federal, state or local
income, prohibited transaction, contribution or other tax on the Trust Fund to
the extent that maintaining such status and avoiding such taxes are reasonably
within the control of the Trustee and are reasonably within the scope of its
duties under this Agreement.


  (c) No provision of this Agreement shall be construed to relieve the Trustee
from liability for its own negligent action, its own negligent failure to act or
its own willful misconduct; provided, however, that:


  (i) Prior to the occurrence of an Event of Default, and after the curing or
waiver of all such Events of Default which may have occurred, the duties and
obligations of the Trustee shall be determined solely by the express provisions
of this Agreement, the Trustee shall not be liable except for the performance of
such duties and obligations as are specifically set forth in this Agreement, no
implied covenants or obligations shall be read into this Agreement against the
Trustee and, in the absence of bad faith on the part of the Trustee, the Trustee
may conclusively rely, as to the truth of the statements and the correctness of
the opinions expressed therein, upon any certificates or opinions furnished to
the Trustee by the Depositor or the Master Servicer and which on their face, do
not contradict the requirements of this Agreement;


  (ii) The Trustee shall not be personally liable for an error of judgment made
in good faith by a Responsible Officer or Responsible Officers of the Trustee,
unless it shall be proved that the Trustee was negligent in ascertaining the
pertinent facts;


  (iii) The Trustee shall not be personally liable with respect to any action
taken, suffered or omitted to be taken by it in good faith in accordance with
the direction of the Certificateholders holding Certificates which evidence,
Percentage Interests aggregating not less than 25% of the affected Classes as to
the time, method and place of conducting any proceeding for any remedy available
to the Trustee, or exercising any trust or power conferred upon the Trustee,
under this Agreement;


  (iv) The Trustee shall not be charged with knowledge of any default (other
than a default in payment to the Trustee) specified in clauses (i) and (ii) of
Section 7.01 or an Event of Default under clauses (iii), (iv) and (v) of
Section 7.01 unless a Responsible Officer of the Trustee assigned to and working
in the Corporate Trust Office obtains actual knowledge of such failure or event
or the Trustee receives written notice of such failure or event at its Corporate
Trust Office from the Master Servicer, the Depositor or any Certificateholder;
and


  (v) Except to the extent provided in Section 7.02, no provision in this
Agreement shall require the Trustee to expend or risk its own funds (including,
without limitation, the making of any Advance) or otherwise incur any personal
financial liability in the performance of any of its duties as Trustee
hereunder, or in the exercise of any of its rights or powers, if the Trustee
shall have reasonable grounds for believing that repayment of funds or adequate
indemnity against such risk or liability is not reasonably assured to it.


  (d) The Trustee shall timely pay, from its own funds, the amount of any and
all federal, state and local taxes imposed on the Trust Fund or its assets or
transactions including, without limitation, (A) “prohibited transaction” penalty
taxes as defined in Section 860F of the Code, if, when and as the same shall be
due and payable, (B) any tax on contributions to a REMIC after the Closing Date
imposed by Section 860G(d) of the Code and (C) any tax on “net income from
foreclosure property” as defined in Section 860G(c) of the Code, but only if
such taxes arise out of a breach by the Trustee of its obligations hereunder,
which breach constitutes negligence or willful misconduct of the Trustee.


Section 8.02. Certain Matters Affecting the Trustee.

  (a) Except as otherwise provided in Section 8.01:


  (i) The Trustee may rely and shall be protected in acting or refraining from
acting upon any resolution, Officers Certificate, certificate of auditors or any
other certificate, statement, instrument, opinion, report, notice, request,
consent, order, appraisal, bond or other paper or document believed by it to be
genuine and to have been signed or presented by the proper party or parties;


  (ii) The Trustee may consult with counsel, and any Opinion of Counsel shall be
full and complete authorization and protection in respect of any action taken or
suffered or omitted by it hereunder in good faith and in accordance with such
Opinion of Counsel;


  (iii) The Trustee shall be under no obligation to exercise any of the trusts
or powers vested in it by this Agreement or to institute, conduct or defend any
litigation hereunder or in relation hereto at the request, order or direction of
any of the Certificateholders pursuant to the provisions of this Agreement,
unless such Certificateholders shall have offered to the Trustee reasonable
security or indemnity against the costs, expenses and liabilities which may be
incurred therein or thereby; nothing contained herein shall, however, relieve
the Trustee of the obligation, upon the occurrence of an Event of Default (which
has not been cured), to exercise such of the rights and powers vested in it by
this Agreement, and to use the same degree of care and skill in their exercise
as a prudent investor would exercise or use under the circumstances in the
conduct of such investor’s own affairs;


  (iv) The Trustee shall not be personally liable for any action taken, suffered
or omitted by it in good faith and believed by it to be authorized or within the
discretion or rights or powers conferred upon it by this Agreement;


  (v) Prior to the occurrence of an Event of Default hereunder and after the
curing of all Events of Default which may have occurred, the Trustee shall not
be bound to make any investigation into the facts or matters stated in any
resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, order, approval, bond or other paper or document, unless
requested in writing so to do by the Holders of Certificates of any Class
evidencing, as to such Class, Percentage Interests, aggregating not less than
50%; provided, however, that if the payment within a reasonable time to the
Trustee of the costs, expenses or liabilities likely to be incurred by it in the
making of such investigation is, in the opinion of the Trustee, not reasonably
assured to the Trustee by the security afforded to it by the terms of this
Agreement, the Trustee may require reasonable indemnity against such expense or
liability as a condition to so proceeding. The reasonable expense of every such
examination shall be paid by the Master Servicer, if an Event of Default shall
have occurred and is continuing, and otherwise by the Certificateholder
requesting the investigation;


  (vi) The Trustee may execute any of the trusts or powers hereunder or perform
any duties hereunder either directly or by or through agents or attorneys
provided that the Trustee shall remain liable for any acts of such agents or
attorneys; and


  (vii) To the extent authorized under the Code and the regulations promulgated
thereunder, each Holder of a Class R Certificate hereby irrevocably appoints and
authorizes the Trustee to be its attorney-in-fact for purposes of signing any
Tax Returns required to be filed on behalf of the Trust Fund. The Trustee shall
sign on behalf of the Trust Fund and deliver to the Master Servicer in a timely
manner any Tax Returns prepared by or on behalf of the Master Servicer that the
Trustee is required to sign as determined by the Master Servicer pursuant to
applicable federal, state or local tax laws, provided that the Master Servicer
shall indemnify the Trustee for signing any such Tax Returns that contain errors
or omissions.


  (b) Following the issuance of the Certificates (and except as provided for in
Section 2.04), the Trustee shall not accept any contribution of assets to the
Trust Fund unless (subject to Section 10.01(f)) it shall have obtained or been
furnished with an Opinion of Counsel to the effect that such contribution will
not (i) cause any REMIC created hereunder to fail to qualify as a REMIC at any
time that any Certificates are outstanding or (ii) cause the Trust Fund to be
subject to any federal tax as a result of such contribution (including the
imposition of any federal tax on “prohibited transactions” imposed under
Section 860F(a) of the Code).


Section 8.03. Trustee Not Liable for Certificates or Mortgage Loans.

        The recitals contained herein and in the Certificates (other than the
execution of the Certificates and relating to the acceptance and receipt of the
Mortgage Loans) shall be taken as the statements of the Depositor or the Master
Servicer as the case may be, and the Trustee assumes no responsibility for their
correctness. The Trustee makes no representations as to the validity or
sufficiency of this Agreement or of the Certificates (except that the
Certificates shall be duly and validly executed and authenticated by it as
Certificate Registrar) or of any Mortgage Loan or related document, or of MERS
or the MERS® System. Except as otherwise provided herein, the Trustee shall not
be accountable for the use or application by the Depositor or the Master
Servicer of any of the Certificates or of the proceeds of such Certificates, or
for the use or application of any funds paid to the Depositor or the Master
Servicer in respect of the Mortgage Loans or deposited in or withdrawn from the
Custodial Account or the Certificate Account by the Depositor or the Master
Servicer.

Section 8.04. Trustee May Own Certificates.

        The Trustee in its individual or any other capacity may become the owner
or pledgee of Certificates with the same rights it would have if it were not
Trustee.

Section 8.05. Master Servicer to Pay Trustee's Fees and Expenses;
Indemnification.

(a)     The Master Servicer covenants and agrees to pay to the Trustee and any
co-trustee from time to time, and the Trustee and any co-trustee shall be
entitled to, reasonable compensation (which shall not be limited by any
provision of law in regard to the compensation of a trustee of an express trust)
for all services rendered by each of them in the execution of the trusts hereby
created and in the exercise and performance of any of the powers and duties
hereunder of the Trustee and any co-trustee, and the Master Servicer shall pay
or reimburse the Trustee and any co-trustee upon request for all reasonable
expenses, disbursements and advances incurred or made by the Trustee or any
co-trustee in accordance with any of the provisions of this Agreement (including
the reasonable compensation and the expenses and disbursements of its counsel
and of all persons not regularly in its employ, and the expenses incurred by the
Trustee or any co-trustee in connection with the appointment of an office or
agency pursuant to Section 8.12) except any such expense, disbursement or
advance as may arise from its negligence or bad faith.

(b)     The Master Servicer agrees to indemnify the Trustee for, and to hold the
Trustee harmless against, any loss, liability or expense incurred without
negligence or willful misconduct on its part, arising out of, or in connection
with, the acceptance and administration of the Trust Fund, including its
obligation to execute the DTC Letter in its individual capacity, and including
the costs and expenses (including reasonable legal fees and expenses) of
defending itself against any claim in connection with the exercise or
performance of any of its powers or duties under this Agreement, and the Master
Servicer further agrees to indemnify the Trustee for, and to hold the Trustee
harmless against, any loss, liability or expense arising out of, or in
connection with, the provisions set forth in the third paragraph of
Section 2.01(b) hereof, including without limitation, all costs, liabilities and
expenses (including reasonable legal fees and expenses) of investigating and
defending itself against any claim, action or proceeding, pending or threatened,
relating to the provisions of such paragraph, provided that:

(i)     with respect to any such claim, the Trustee shall have given the Master
Servicer written notice thereof promptly after the Trustee shall have actual
knowledge thereof;

(ii)     while maintaining control over its own defense, the Trustee shall
cooperate and consult fully with the Master Servicer in preparing such defense;
and

(iii)     notwithstanding anything in this Agreement to the contrary, the Master
Servicer shall not be liable for settlement of any claim by the Trustee entered
into without the prior consent of the Master Servicer which consent shall not be
unreasonably withheld. No termination of this Agreement shall affect the
obligations created by this Section 8.05(b) of the Master Servicer to indemnify
the Trustee under the conditions and to the extent set forth herein.
Notwithstanding the foregoing, the indemnification provided by the Master
Servicer in this Section 8.05(b) shall not pertain to any loss, liability or
expense of the Trustee, including the costs and expenses of defending itself
against any claim, incurred in connection with any actions taken by the Trustee
at the direction of Certificateholders pursuant to the terms of this Agreement.

Section 8.06. Eligibility Requirements for Trustee.

        The Trustee hereunder shall at all times be a national banking
association or a New York banking corporation having its principal office in a
state and city acceptable to the Depositor and organized and doing business
under the laws of such state or the United States of America, authorized under
such laws to exercise corporate trust powers, having a combined capital and
surplus of at least $50,000,000 and subject to supervision or examination by
federal or state authority. If such corporation or national banking association
publishes reports of condition at least annually, pursuant to law or to the
requirements of the aforesaid supervising or examining authority, then for
purposes of this Section the combined capital and surplus of such corporation
shall be deemed to be its combined capital and surplus as set forth in its most
recent report of condition so published. In case at any time the Trustee shall
cease to be eligible in accordance with the provisions of this Section, the
Trustee shall resign immediately in the manner and with the effect specified in
Section 8.07.

Section 8.07. Resignation and Removal of the Trustee.

(a)     The Trustee may at any time resign and be discharged from the trusts
hereby created by giving written notice thereof to the Depositor and the Master
Servicer. Upon receiving such notice of resignation, the Depositor shall
promptly appoint a successor trustee by written instrument, in duplicate, one
copy of which instrument shall be delivered to the resigning Trustee and one
copy to the successor trustee. If no successor trustee shall have been so
appointed and have accepted appointment within 30 days after the giving of such
notice of resignation, then the resigning Trustee may petition any court of
competent jurisdiction for the appointment of a successor trustee.

(b)     If at any time the Trustee shall cease to be eligible in accordance with
the provisions of Section 8.06 and shall fail to resign after written request
therefor by the Depositor, or if at any time the Trustee shall become incapable
of acting, or shall be adjudged bankrupt or insolvent, or a receiver of the
Trustee or of its property shall be appointed, or any public officer shall take
charge or control of the Trustee or of its property or affairs for the purpose
of rehabilitation, conservation or liquidation, then the Depositor may remove
the Trustee and appoint a successor trustee by written instrument, in duplicate,
one copy of which instrument shall be delivered to the Trustee so removed and
one copy to the successor trustee. In addition, in the event that the Depositor
determines that the Trustee has failed (i) to distribute or cause to be
distributed to Certificateholders any amount required to be distributed
hereunder, if such amount is held by the Trustee or its Paying Agent (other than
the Master Servicer or the Depositor) for distribution or (ii) to otherwise
observe or perform in any material respect any of its covenants, agreements or
obligations hereunder, and such failure shall continue unremedied for a period
of 5 days (in respect of clause (i) above) or 30 days (in respect of clause (ii)
above) after the date on which written notice of such failure, requiring that
the same be remedied, shall have been given to the Trustee by the Depositor,
then the Depositor may remove the Trustee and appoint a successor trustee by
written instrument delivered as provided in the preceding sentence. In
connection with the appointment of a successor trustee pursuant to the preceding
sentence, the Depositor shall, on or before the date on which any such
appointment becomes effective, obtain from each Rating Agency written
confirmation that the appointment of any such successor trustee will not result
in the reduction of the ratings on any Class of the Certificates below the
lesser of the then current or original ratings on such Certificates.

(c)     The Holders of Certificates entitled to at least 51% of the Voting
Rights may at any time remove the Trustee and appoint a successor trustee by
written instrument or instruments, in triplicate, signed by such Holders or
their attorneys-in-fact duly authorized, one complete set of which instruments
shall be delivered to the Depositor, one complete set to the Trustee so removed
and one complete set to the successor so appointed.

(d)     Any resignation or removal of the Trustee and appointment of a successor
trustee pursuant to any of the provisions of this Section shall become effective
upon acceptance of appointment by the successor trustee as provided in
Section 8.08.

Section 8.08. Successor Trustee.

(a)     Any successor trustee appointed as provided in Section 8.07 shall
execute, acknowledge and deliver to the Depositor and to its predecessor trustee
an instrument accepting such appointment hereunder, and thereupon the
resignation or removal of the predecessor trustee shall become effective and
such successor trustee shall become effective and such successor trustee,
without any further act, deed or conveyance, shall become fully vested with all
the rights, powers, duties and obligations of its predecessor hereunder, with
the like effect as if originally named as trustee herein. The predecessor
trustee shall deliver to the successor trustee all Mortgage Files and related
documents and statements held by it hereunder (other than any Mortgage Files at
the time held by a Custodian, which shall become the agent of any successor
trustee hereunder), and the Depositor, the Master Servicer and the predecessor
trustee shall execute and deliver such instruments and do such other things as
may reasonably be required for more fully and certainly vesting and confirming
in the successor trustee all such rights, powers, duties and obligations.

(b)     No successor trustee shall accept appointment as provided in this
Section unless at the time of such acceptance such successor trustee shall be
eligible under the provisions of Section 8.06.

(c)     Upon acceptance of appointment by a successor trustee as provided in
this Section, the Depositor shall mail notice of the succession of such trustee
hereunder to all Holders of Certificates at their addresses as shown in the
Certificate Register. If the Depositor fails to mail such notice within 10 days
after acceptance of appointment by the successor trustee, the successor trustee
shall cause such notice to be mailed at the expense of the Depositor.

Section 8.09. Merger or Consolidation of Trustee.

        Any corporation or national banking association into which the Trustee
may be merged or converted or with which it may be consolidated or any
corporation or national banking association resulting from any merger,
conversion or consolidation to which the Trustee shall be a party, or any
corporation or national banking association succeeding to the business of the
Trustee, shall be the successor of the Trustee hereunder, provided such
corporation or national banking association shall be eligible under the
provisions of Section 8.06, without the execution or filing of any paper or any
further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding. The Trustee shall mail notice of any such merger or
consolidation to the Certificateholders at their address as shown in the
Certificate Register.

Section 8.10. Appointment of Co-Trustee or Separate Trustee.

(a)     Notwithstanding any other provisions hereof, at any time, for the
purpose of meeting any legal requirements of any jurisdiction in which any part
of the Trust Fund or property securing the same may at the time be located, the
Master Servicer and the Trustee acting jointly shall have the power and shall
execute and deliver all instruments to appoint one or more Persons approved by
the Trustee to act as co-trustee or co-trustees, jointly with the Trustee, or
separate trustee or separate trustees, of all or any part of the Trust Fund, and
to vest in such Person or Persons, in such capacity, such title to the Trust
Fund, or any part thereof, and, subject to the other provisions of this
Section 8.10, such powers, duties, obligations, rights and trusts as the Master
Servicer and the Trustee may consider necessary or desirable. If the Master
Servicer shall not have joined in such appointment within 15 days after the
receipt by it of a request so to do, or in case an Event of Default shall have
occurred and be continuing, the Trustee alone shall have the power to make such
appointment. No co-trustee or separate trustee hereunder shall be required to
meet the terms of eligibility as a successor trustee under Section 8.06
hereunder, and no notice to Holders of Certificates of the appointment of
co-trustee(s) or separate trustee(s) shall be required under Section 8.08
hereof.

(b)     In the case of any appointment of a co-trustee or separate trustee
pursuant to this Section 8.10, all rights, powers, duties and obligations
conferred or imposed upon the Trustee shall be conferred or imposed upon and
exercised or performed by the Trustee, and such separate trustee or co-trustee
jointly, except to the extent that under any law of any jurisdiction in which
any particular act or acts are to be performed (whether as Trustee hereunder or
as successor to the Master Servicer hereunder), the Trustee shall be incompetent
or unqualified to perform such act or acts, in which event such rights, powers,
duties and obligations (including the holding of title to the Trust Fund or any
portion thereof in any such jurisdiction) shall be exercised and performed by
such separate trustee or co-trustee at the direction of the Trustee.

(c)     Any notice, request or other writing given to the Trustee shall be
deemed to have been given to each of the then separate trustees and co-trustees,
as effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Agreement and the conditions
of this Article VIII. Each separate trustee and co-trustee, upon its acceptance
of the trusts conferred, shall be vested with the estates or property specified
in its instrument of appointment, either jointly with the Trustee or separately,
as may be provided therein, subject to all the provisions of this Agreement,
specifically including every provision of this Agreement relating to the conduct
of, affecting the liability of, or affording protection to, the Trustee. Every
such instrument shall be filed with the Trustee.

(d)     Any separate trustee or co-trustee may, at any time, constitute the
Trustee, its agent or attorney-in-fact, with full power and authority, to the
extent not prohibited by law, to do any lawful act under or in respect of this
Agreement on its behalf and in its name. If any separate trustee or co-trustee
shall die, become incapable of acting, resign or be removed, all of its estates,
properties, rights, remedies and trusts shall vest in and be exercised by the
Trustee, to the extent permitted by law, without the appointment of a new or
successor trustee.

Section 8.11. Appointment of Custodians.

        The Trustee may, with the consent of the Master Servicer and the
Depositor, or shall, at the direction of the Master Servicer and the Depositor,
appoint one or more Custodians who are not Affiliates of the Depositor or the
Master Servicer to hold all or a portion of the Mortgage Files as agent for the
Trustee, by entering into a Custodial Agreement. The Trustee is hereby directed
to enter into a Custodial Agreement with Wells Fargo Bank, N.A. Subject to
Article VIII, the Trustee agrees to comply with the terms of each Custodial
Agreement and to enforce the terms and provisions thereof against the Custodian
for the benefit of the Certificateholders. Each Custodian shall be a depository
institution subject to supervision by federal or state authority, shall have a
combined capital and surplus of at least $15,000,000 and shall be qualified to
do business in the jurisdiction in which it holds any Mortgage File. Each
Custodial Agreement may be amended only as provided in Section 11.01. The
Trustee shall notify the Certificateholders of the appointment of any Custodian
(other than the Custodian appointed as of the Closing Date) pursuant to this
Section 8.11.

Section 8.12. Appointment of Office or Agency.

        The Trustee shall maintain an office or agency in the City of St. Paul,
Minnesota where Certificates may be surrendered for registration of transfer or
exchange. The Trustee initially designates its offices located at the Corporate
Trust Office for the purpose of keeping the Certificate Register. The Trustee
shall maintain an office at the address stated in Section 11.05(c) hereof where
notices and demands to or upon the Trustee in respect of this Agreement may be
served.

Section 8.13. DTC Letter of Representations.

        The Trustee is hereby authorized and directed to, and agrees that it
shall, enter into the DTC Letter on behalf of the Trust Fund and in its
individual capacity as agent thereunder.

Section 8.14. Hedge Agreement.

        The Trustee is hereby authorized and directed to, and agrees that it
shall, enter into the Hedge Agreement on behalf of the Trust Fund.


ARTICLE IX

--------------------------------------------------------------------------------


TERMINATION

Section 9.01. Termination Upon Purchase or Liquidation of All Mortgage Loans.

  (a) Subject to Section 9.02, the respective obligations and responsibilities
of the Depositor, the Master Servicer and the Trustee created hereby in respect
of the Certificates (other than the obligation of the Trustee to make certain
payments after the Final Distribution Date to Certificateholders and the
obligation of the Depositor to send certain notices as hereinafter set forth)
shall terminate upon the last action required to be taken by the Trustee on the
Final Distribution Date pursuant to this Article IX following the earlier of:


  (i) the later of the final payment or other liquidation (or any Advance with
respect thereto) of the last Mortgage Loan remaining in the Trust Fund or the
disposition of all property acquired upon foreclosure or deed in lieu of
foreclosure of any Mortgage Loan, or


  (ii) at the option of the Master Servicer or the Holder of the Class SB
Certificates as provided in Section 9.01(f), the purchase of all Mortgage Loans
and all property acquired in respect of any Mortgage Loan remaining in the Trust
Fund, at a price equal to 100% of the unpaid principal balance of each Mortgage
Loan (or, if less than such unpaid principal balance, the fair market value of
the related underlying property of such Mortgage Loan with respect to Mortgage
Loans as to which title has been acquired if such fair market value is less than
such unpaid principal balance) (and if such purchase is made by the Master
Servicer only, net of any unreimbursed Advances attributable to principal) on
the day of repurchase, plus accrued interest thereon at the Net Mortgage Rate
(or Modified Net Mortgage Rate in the case of any Modified Mortgage Loan), to,
but not including, the first day of the month in which such repurchase price is
distributed;


provided, however, that in no event shall the trust created hereby continue
beyond the expiration of 21 years from the death of the last survivor of the
descendants of Joseph P. Kennedy, the late ambassador of the United States to
the Court of St. James, living on the date hereof; and provided further, that
the purchase price set forth above shall be increased as is necessary, as
determined by the Master Servicer, to avoid disqualification of any REMIC
created hereunder as a REMIC.

        The purchase price paid by the Master Servicer or the Holder of the
Class SB Certificates, as applicable, pursuant to Section 9.01(a)(ii) shall also
include any amounts owed by Residential Funding pursuant to the last paragraph
of Section 4 of the Assignment Agreement in respect of any liability, penalty or
expense that resulted from a breach of the representation and warranty set forth
in clause (xlvii) of Section 4 of the Assignment Agreement that remain unpaid on
the date of such purchase.

        The right of the Master Servicer or the Holder of the Class SB
Certificates, as applicable, to purchase all of the Mortgage Loans pursuant to
clause (ii) above is conditioned upon the date of such purchase occurring on or
after the Optional Termination Date. If such right is exercised by the Master
Servicer, the Master Servicer shall be deemed to have been reimbursed for the
full amount of any unreimbursed Advances theretofore made by it with respect to
the Mortgage Loans being purchased. In addition, the Master Servicer shall
provide to the Trustee the certification required by Section 3.15, and the
Trustee and any Custodian shall, promptly following payment of the purchase
price, release to the Master Servicer or the Holder of the Class SB
Certificates, as applicable, the Mortgage Files pertaining to the Mortgage Loans
being purchased.

        In addition to the foregoing, on any Distribution Date on or after the
Optional Termination Date, the Master Servicer or the Holder of the Class SB
Certificates as provided in Section 9.01(f), shall have the right, at its
option, to purchase the Class A Certificates, Class M Certificates, Class B
Certificates and Class SB Certificates in whole, but not in part, at a price
equal to the sum of the outstanding Certificate Principal Balance of such
Certificates plus the sum of one month’s Accrued Certificate Interest thereon,
any previously unpaid Accrued Certificate Interest, and any unpaid Prepayment
Interest Shortfalls previously allocated thereto and, in the case of Prepayment
Interest Shortfalls, accrued interest thereon at the applicable Pass-Through
Rate, plus, with respect to any optional termination by the Holder of the
Class SB Certificates, an amount equal to all accrued and unpaid Servicing Fees
and reimbursement for all unreimbursed Advances and Servicing Advances, in each
case through the date of such optional termination. If the Master Servicer or
the Holder of the Class SB Certificates, as applicable, exercises this right to
purchase the outstanding Class A Certificates, Class M Certificates, Class B
Certificates and Class SB Certificates, the Master Servicer or the Holder of the
Class SB Certificates, as applicable, will promptly terminate the respective
obligations and responsibilities created hereby in respect of these Certificates
pursuant to this Article IX.

(b)     The Master Servicer or the Holder of the Class SB Certificates, as
applicable, shall give the Trustee (and the Master Servicer if the Holder of the
Class SB Certificates is exercising its option) not less than 60 days’ prior
notice of the Distribution Date on which (1) the Master Servicer or the Holder
of the Class SB Certificates, as applicable, anticipates that the final
distribution will be made to Certificateholders as a result of the exercise by
the Master Servicer or the Holder of the Class SB Certificates, as applicable,
of its right to purchase the Mortgage Loans or on which (2) the Master Servicer
or the Holder of the Class SB Certificates, as applicable, anticipates that the
Certificates will be purchased as a result of the exercise by the Master
Servicer or the Holder of the Class SB Certificates, as applicable, to purchase
the outstanding Certificates. Notice of any termination, specifying the
anticipated Final Distribution Date (which shall be a date that would otherwise
be a Distribution Date) upon which the Certificateholders may surrender their
Certificates to the Trustee (if so required by the terms hereof) for payment of
the final distribution and cancellation or notice of any purchase of the
outstanding Certificates, specifying the Distribution Date upon which the
Holders may surrender their Certificates to the Trustee for payment, shall be
given promptly by the Master Servicer (if it is exercising the right to purchase
the Mortgage Loans or to purchase the outstanding Certificates), or by the
Trustee (in any other case) by letter to the Certificateholders (with a copy to
the Certificate Registrar) mailed not earlier than the 15th day and not later
than the 25th day of the month next preceding the month of such final
distribution specifying:

(i)     the anticipated Final Distribution Date upon which final payment of the
Certificates is anticipated to be made upon presentation and surrender of
Certificates at the office or agency of the Trustee therein designated where
required pursuant to this Agreement or, in the case of the purchase by the
Master Servicer or the Holder of the Class SB Certificates, as applicable, of
the outstanding Certificates, the Distribution Date on which such purchase is
made,

(ii)     the amount of any such final payment or, in the case of the purchase of
the outstanding Certificates, the purchase price, in either case, if known, and

(iii)     that the Record Date otherwise applicable to such Distribution Date is
not applicable, and that payment will be made only upon presentation and
surrender of the Certificates at the office or agency of the Trustee therein
specified.

        If the Master Servicer or the Trustee is obligated to give notice to
Certificateholders as required above, it shall give such notice to the
Certificate Registrar at the time such notice is given to Certificateholders. In
the event of a purchase of the Mortgage Loans by the Master Servicer or the
Holder of the Class SB Certificates, as applicable, the Master Servicer or the
Holder of the Class SB Certificates, as applicable, shall deposit in the
Certificate Account before the Final Distribution Date in immediately available
funds an amount equal to the purchase price computed as provided above. As a
result of the exercise by the Master Servicer or the Holder of the Class SB
Certificates, as applicable, of its right to purchase the outstanding
Certificates, the Master Servicer or the Holder of the Class SB Certificates, as
applicable, shall deposit in the Certificate Account before the Distribution
Date on which such purchase is to occur, in immediately available funds, an
amount equal to the purchase price for the Certificates computed as provided
above, and provide notice of such deposit to the Trustee. The Trustee shall
withdraw from such account the amount specified in subsection (c) below and
distribute such amount to the Certificateholders as specified in subsection (c)
below. The Master Servicer or the Holder of the Class SB Certificates, as
applicable, shall provide to the Trustee written notification of any change to
the anticipated Final Distribution Date as soon as practicable. If the Trust
Fund is not terminated on the anticipated Final Distribution Date, for any
reason, the Trustee shall promptly mail notice thereof to each affected
Certificateholder.

(c)     Upon presentation and surrender of the Class A Certificates, Class M
Certificates, Class B Certificates and Class SB Certificates by the
Certificateholders thereof, the Trustee shall distribute to such
Certificateholders (i) the amount otherwise distributable on such Distribution
Date, if not in connection with the Master Servicer’s or the Holder’s of the
Class SB Certificates, as applicable, election to repurchase the Mortgage Loans
or the outstanding Class A Certificates, Class M Certificates, Class B
Certificates and Class SB Certificates, or (ii) if the Master Servicer or the
Holder of the Class SB Certificates, as applicable, elected to so repurchase the
Mortgage Loans or the outstanding Class A Certificates, Class M Certificates,
Class B Certificates and Class SB Certificates, an amount equal to the price
paid pursuant to Section 9.01(a) as follows: first, with respect to any optional
termination by the Holder of the Class SB Certificates, payment of any accrued
and unpaid Servicing Fees and reimbursement for all unreimbursed Advances and
Servicing Advances, in each case through the date of such optional termination,
to the Master Servicer, second, with respect to the Class A Certificates, pari
passu, the outstanding Certificate Principal Balance thereof, plus Accrued
Certificate Interest thereon for the related Interest Accrual Period and any
previously unpaid Accrued Certificate Interest, third, with respect to the
Class M-1 Certificates, the outstanding Certificate Principal Balance thereof,
plus Accrued Certificate Interest thereon for the related Interest Accrual
Period and any previously unpaid Accrued Certificate Interest, fourth, with
respect to the Class M-2 Certificates, the outstanding Certificate Principal
Balance thereof, plus Accrued Certificate Interest thereon for the related
Interest Accrual Period and any previously unpaid Accrued Certificate Interest,
fifth, with respect to the Class M-3 Certificates, the outstanding Certificate
Principal Balance thereof, plus Accrued Certificate Interest thereon for the
related Interest Accrual Period and any previously unpaid Accrued Certificate
Interest, sixth, with respect to the Class M-4 Certificates, the outstanding
Certificate Principal Balance thereof, plus Accrued Certificate Interest thereon
for the related Interest Accrual Period and any previously unpaid Accrued
Certificate Interest, seventh, with respect to the Class M-5 Certificates, the
outstanding Certificate Principal Balance thereof, plus Accrued Certificate
Interest thereon for the related Interest Accrual Period and any previously
unpaid Accrued Certificate Interest, eighth, with respect to the Class M-6
Certificates, the outstanding Certificate Principal Balance thereof, plus
Accrued Certificate Interest thereon for the related Interest Accrual Period and
any previously unpaid Accrued Certificate Interest, ninth, with respect to the
Class B Certificates, the outstanding Certificate Principal Balance thereof,
plus Accrued Certificate Interest thereon for the related Interest Accrual
Period and any previously unpaid Accrued Certificate Interest, tenth, to the
Class A Certificates, Class M Certificates and Class B Certificates, the amount
of any Prepayment Interest Shortfalls allocated thereto for such Distribution
Date or remaining unpaid from prior Distribution Dates and accrued interest
thereon at the applicable Pass-Through Rate, on a pro rata basis based on
Prepayment Interest Shortfalls allocated thereto for such Distribution Date or
remaining unpaid from prior Distribution Dates, and eleventh, to the Class SB
Certificates.

(d)     In the event that any Certificateholders shall not surrender their
Certificates for final payment and cancellation on or before the Final
Distribution Date, the Master Servicer (if it exercised its right to purchase
the Mortgage Loans) or the Trustee (in any other case), shall give a second
written notice to the remaining Certificateholders to surrender their
Certificates for cancellation and receive the final distribution with respect
thereto. If within six months after the second notice any Certificate shall not
have been surrendered for cancellation, the Trustee shall take appropriate steps
as directed by the Master Servicer to contact the remaining Certificateholders
concerning surrender of their Certificates. The costs and expenses of
maintaining the Certificate Account and of contacting Certificateholders shall
be paid out of the assets which remain in the Certificate Account. If within
nine months after the second notice any Certificates shall not have been
surrendered for cancellation, the Trustee shall pay to the Master Servicer all
amounts distributable to the holders thereof and the Master Servicer shall
thereafter hold such amounts until distributed to such Holders. No interest
shall accrue or be payable to any Certificateholder on any amount held in the
Certificate Account or by the Master Servicer as a result of such
Certificateholder’s failure to surrender its Certificate(s) for final payment
thereof in accordance with this Section 9.01 and the Certificateholders shall
look only to the Master Servicer for such payment.

(e)     If any Certificateholders do not surrender their Certificates on or
before the Distribution Date on which a purchase of the outstanding Certificates
is to be made, the Master Servicer shall give a second written notice to such
Certificateholders to surrender their Certificates for payment of the purchase
price therefor. If within six months after the second notice any Certificate
shall not have been surrendered for cancellation, the Trustee shall take
appropriate steps as directed by the Master Servicer to contact the Holders of
such Certificates concerning surrender of their Certificates. The costs and
expenses of maintaining the Certificate Account and of contacting
Certificateholders shall be paid out of the assets which remain in the
Certificate Account. If within nine months after the second notice any
Certificates shall not have been surrendered for cancellation in accordance with
this Section 9.01, the Trustee shall pay to the Master Servicer all amounts
distributable to the Holders thereof and shall have no further obligation or
liability therefor and the Master Servicer shall thereafter hold such amounts
until distributed to such Holders. No interest shall accrue or be payable to any
Certificateholder on any amount held in the Certificate Account or by the Master
Servicer as a result of such Certificateholder’s failure to surrender its
Certificate(s) for payment in accordance with this Section 9.01. Any Certificate
that is not surrendered on the Distribution Date on which a purchase pursuant to
this Section 9.01 occurs as provided above will be deemed to have been purchased
and the Holder as of such date will have no rights with respect thereto except
to receive the purchase price therefor minus any costs and expenses associated
with such Certificate Account and notices allocated thereto. Any Certificates so
purchased or deemed to have been purchased on such Distribution Date shall
remain outstanding hereunder. The Master Servicer shall be for all purposes the
Holder thereof as of such date.

(f)     With respect to the first possible Optional Termination Date, the Master
Servicer shall have the sole option to exercise the purchase options described
in Section 9.01(a) and the Holder of the Class SB Certificates shall have no
claim thereto. If, however, the Master Servicer elects not to exercise one of
its options to purchase pursuant to Section 9.01(a) with respect to the first
possible Optional Termination Date, the Holder of the Class SB Certificates
shall have the sole option to exercise the purchase options described in Section
9.01(a) on the second possible Optional Termination Date and the Master Servicer
shall have no claim thereto. If the Holder of the Class SB Certificates elects
not to exercise one of its options to purchase pursuant to Section 9.01(a) with
respect to the second possible Optional Termination Date, it shall lose such
right and have no claim to exercise any purchase options pursuant to this
Section 9.01 thereafter. Beginning with the third possible Optional Termination
Date and thereafter, the Master Servicer shall again have the sole option to
exercise the purchase options described in Section 9.01(a).

Section 9.02. Additional Termination Requirements.

  (a) Each of REMIC I and REMIC II , as the case may be, shall be terminated in
accordance with the following additional requirements, unless the Trustee and
the Master Servicer have received an Opinion of Counsel (which Opinion of
Counsel shall not be an expense of the Trustee) to the effect that the failure
of any REMIC created hereunder to comply with the requirements of this
Section 9.02 will not (i) result in the imposition on the Trust Fund of taxes on
“prohibited transactions,” as described in Section 860F of the Code, or (ii)
cause any REMIC created hereunder to fail to qualify as a REMIC at any time that
any Certificate is outstanding:


  (i) The Master Servicer shall establish a 90-day liquidation period for each
of REMIC I and REMIC II, and specify the first day of such period in a statement
attached to the Trust Fund’s final Tax Return pursuant to Treasury regulations
§1.860F-1. The Master Servicer also shall satisfy all of the requirements of a
qualified liquidation for each of REMIC I and REMIC II, under Section 860F of
the Code and the regulations thereunder;


  (ii) The Master Servicer shall notify the Trustee at the commencement of such
90-day liquidation period and, at or prior to the time of making of the final
payment on the Certificates, the Trustee shall sell or otherwise dispose of all
of the remaining assets of the Trust Fund in accordance with the terms hereof;
and


  (iii) If the Master Servicer is exercising its right to purchase the assets of
the Trust Fund, the Master Servicer shall, during the 90-day liquidation period
and at or prior to the Final Distribution Date, purchase all of the assets of
the Trust Fund for cash;


  (b) Each Holder of a Certificate and the Trustee hereby irrevocably approves
and appoints the Master Servicer as its attorney-in-fact to adopt a plan of
complete liquidation for each of REMIC I and REMIC II at the expense of the
Trust Fund in accordance with the terms and conditions of this Agreement.



ARTICLE X

--------------------------------------------------------------------------------


REMIC PROVISIONS

Section 10.01. REMIC Administration.

(a)     The REMIC Administrator shall make an election to treat each of REMIC I
and REMIC II as a REMIC under the Code and, if necessary, under applicable state
law. Such election will be made on Form 1066 or other appropriate federal tax or
information return (including Form 8811) or any appropriate state return for the
taxable year ending on the last day of the calendar year in which the
Certificates are issued. The REMIC I Regular Interests shall be designated as
the “regular interests” and the Class R-I Certificates shall be designated as
the sole Class of “residual interests” in REMIC I. The REMIC II Regular
Interests shall be designated as the “regular interests” and the Class R-II
Certificates shall be designated as the sole Class of “residual interests” in
REMIC II. The REMIC Administrator and the Trustee shall not permit the creation
of any “interests” (within the meaning of Section 860G of the Code) in REMIC I
or REMIC II other than the REMIC I Regular Interests, the REMIC II Regular
Interests and the Certificates.

(b)     The Closing Date is hereby designated as the “startup day” of each of
REMIC I and REMIC II within the meaning of Section 860G(a)(9) of the Code (the
“Startup Date”).

(c)     The REMIC Administrator shall hold a Class R Certificate in each REMIC
representing a 0.01% Percentage Interest of the Class R Certificates in each
REMIC and shall be designated as the “tax matters person” with respect to each
of REMIC I and REMIC II in the manner provided under Treasury regulations
Section 1.860F-4(d) and Treasury regulations Section 301.6231(a)(7)-1. The REMIC
Administrator, as tax matters person, shall (i) act on behalf of each of REMIC I
and REMIC II in relation to any tax matter or controversy involving the Trust
Fund and (ii) represent the Trust Fund in any administrative or judicial
proceeding relating to an examination or audit by any governmental taxing
authority with respect thereto. The legal expenses, including without limitation
attorneys’ or accountants’ fees, and costs of any such proceeding and any
liability resulting therefrom shall be expenses of the Trust Fund and the REMIC
Administrator shall be entitled to reimbursement therefor out of amounts
attributable to the Mortgage Loans on deposit in the Custodial Account as
provided by Section 3.10 unless such legal expenses and costs are incurred by
reason of the REMIC Administrator’s willful misfeasance, bad faith or gross
negligence. If the REMIC Administrator is no longer the Master Servicer
hereunder, at its option the REMIC Administrator may continue its duties as
REMIC Administrator and shall be paid reasonable compensation not to exceed
$3,000 per year by any successor Master Servicer hereunder for so acting as the
REMIC Administrator.

(d)     The REMIC Administrator shall prepare or cause to be prepared all of the
Tax Returns that it determines are required with respect to the REMICs created
hereunder and deliver such Tax Returns in a timely manner to the Trustee and the
Trustee shall sign and file such Tax Returns in a timely manner. The expenses of
preparing such returns shall be borne by the REMIC Administrator without any
right of reimbursement therefor. The REMIC Administrator agrees to indemnify and
hold harmless the Trustee with respect to any tax or liability arising from the
Trustee’s signing of Tax Returns that contain errors or omissions. The Trustee
and Master Servicer shall promptly provide the REMIC Administrator with such
information as the REMIC Administrator may from time to time request for the
purpose of enabling the REMIC Administrator to prepare Tax Returns.

(e)     The REMIC Administrator shall provide (i) to any Transferor of a Class R
Certificate such information as is necessary for the application of any tax
relating to the transfer of a Class R Certificate to any Person who is not a
Permitted Transferee, (ii) to the Trustee and the Trustee shall forward to the
Certificateholders such information or reports as are required by the Code or
the REMIC Provisions including reports relating to interest, original issue
discount, if any, and market discount or premium (using the Prepayment
Assumption) and (iii) to the Internal Revenue Service the name, title, address
and telephone number of the person who will serve as the representative of each
REMIC created hereunder.

(f)     The Master Servicer and the REMIC Administrator shall take such actions
and shall cause each REMIC created hereunder to take such actions as are
reasonably within the Master Servicer’s or the REMIC Administrator’s control and
the scope of its duties more specifically set forth herein as shall be necessary
or desirable to maintain the status thereof as a REMIC under the REMIC
Provisions (and the Trustee shall assist the Master Servicer and the REMIC
Administrator, to the extent reasonably requested by the Master Servicer and the
REMIC Administrator to do so). In performing their duties as more specifically
set forth herein, the Master Servicer and the REMIC Administrator shall not
knowingly or intentionally take any action, cause the Trust Fund to take any
action or fail to take (or fail to cause to be taken) any action reasonably
within their respective control and the scope of duties more specifically set
forth herein, that, under the REMIC Provisions, if taken or not taken, as the
case may be, could (i) endanger the status of any REMIC created hereunder as a
REMIC or (ii) result in the imposition of a tax upon any REMIC created hereunder
(including but not limited to the tax on prohibited transactions as defined in
Section 860F(a)(2) of the Code (except as provided in Section 2.04) and the tax
on contributions to a REMIC set forth in Section 860G(d) of the Code) (either
such event, in the absence of an Opinion of Counsel or the indemnification
referred to in this sentence, an “Adverse REMIC Event”) unless the Master
Servicer or the REMIC Administrator, as applicable, has received an Opinion of
Counsel (at the expense of the party seeking to take such action or, if such
party fails to pay such expense, and the Master Servicer or the REMIC
Administrator, as applicable, determines that taking such action is in the best
interest of the Trust Fund and the Certificateholders, at the expense of the
Trust Fund, but in no event at the expense of the Master Servicer, the REMIC
Administrator or the Trustee) to the effect that the contemplated action will
not, with respect to the Trust Fund created hereunder, endanger such status or,
unless the Master Servicer or the REMIC Administrator or both, as applicable,
determine in its or their sole discretion to indemnify the Trust Fund against
the imposition of such a tax, result in the imposition of such a tax. Wherever
in this Agreement a contemplated action may not be taken because the timing of
such action might result in the imposition of a tax on the Trust Fund, or may
only be taken pursuant to an Opinion of Counsel that such action would not
impose a tax on the Trust Fund, such action may nonetheless be taken provided
that the indemnity given in the preceding sentence with respect to any taxes
that might be imposed on the Trust Fund has been given and that all other
preconditions to the taking of such action have been satisfied. The Trustee
shall not take or fail to take any action (whether or not authorized hereunder)
as to which the Master Servicer or the REMIC Administrator, as applicable, has
advised it in writing that it has received an Opinion of Counsel to the effect
that an Adverse REMIC Event could occur with respect to such action or inaction,
as the case may be. In addition, prior to taking any action with respect to the
Trust Fund or its assets, or causing the Trust Fund to take any action, which is
not expressly permitted under the terms of this Agreement, the Trustee shall
consult with the Master Servicer or the REMIC Administrator, as applicable, or
its designee, in writing, with respect to whether such action could cause an
Adverse REMIC Event to occur with respect to the Trust Fund and the Trustee
shall not take any such action or cause the Trust Fund to take any such action
as to which the Master Servicer or the REMIC Administrator, as applicable, has
advised it in writing that an Adverse REMIC Event could occur. The Master
Servicer or the REMIC Administrator, as applicable, may consult with counsel to
make such written advice, and the cost of same shall be borne by the party
seeking to take the action not expressly permitted by this Agreement, but in no
event at the expense of the Master Servicer or the REMIC Administrator. At all
times as may be required by the Code, the Master Servicer or the REMIC
Administrator, as applicable, will to the extent within its control and the
scope of its duties more specifically set forth herein, maintain substantially
all of the assets of the REMIC as “qualified mortgages” as defined in
Section 860G(a)(3) of the Code and “permitted investments” as defined in
Section 860G(a)(5) of the Code.

(g)     In the event that any tax is imposed on “prohibited transactions” of any
REMIC created hereunder as defined in Section 860F(a)(2) of the Code, on “net
income from foreclosure property” of any REMIC as defined in Section 860G(c) of
the Code, on any contributions to any REMIC after the Startup Date therefor
pursuant to Section 860G(d) of the Code, or any other tax imposed by the Code or
any applicable provisions of state or local tax laws, such tax shall be charged
(i) to the Master Servicer, if such tax arises out of or results from a breach
by the Master Servicer in its role as Master Servicer or REMIC Administrator of
any of its obligations under this Agreement or the Master Servicer has in its
sole discretion determined to indemnify the Trust Fund against such tax, (ii) to
the Trustee, if such tax arises out of or results from a breach by the Trustee
of any of its obligations under this Article X, or (iii) otherwise against
amounts on deposit in the Custodial Account as provided by Section 3.10 and on
the Distribution Date(s) following such reimbursement the aggregate of such
taxes shall be allocated in reduction of the Accrued Certificate Interest on
each Class entitled thereto in the same manner as if such taxes constituted a
Prepayment Interest Shortfall.

(h)     The Trustee and the Master Servicer shall, for federal income tax
purposes, maintain books and records with respect to each REMIC on a calendar
year and on an accrual basis or as otherwise may be required by the REMIC
Provisions.

(i)     Following the Startup Date, neither the Master Servicer nor the Trustee
shall accept any contributions of assets to any REMIC unless (subject to
Section 10.01(f)) the Master Servicer and the Trustee shall have received an
Opinion of Counsel (at the expense of the party seeking to make such
contribution) to the effect that the inclusion of such assets in any REMIC will
not cause any REMIC created hereunder to fail to qualify as a REMIC at any time
that any Certificates are outstanding or subject any such REMIC to any tax under
the REMIC Provisions or other applicable provisions of federal, state and local
law or ordinances.

(j)     Neither the Master Servicer nor the Trustee shall (subject to
Section 10.01(f)) enter into any arrangement by which any REMIC created
hereunder will receive a fee or other compensation for services nor permit any
REMIC created hereunder to receive any income from assets other than “qualified
mortgages” as defined in Section 860G(a)(3) of the Code or “permitted
investments” as defined in Section 860G(a)(5) of the Code.

(k)     Solely for purposes of Section 1.860G-1(a)(4)(iii) of the Treasury
Regulations, the “latest possible maturity date” by which the principal balance
of each regular interest in each REMIC would be reduced to zero is June 25,
2035, which is the Distribution Date in the month following the last scheduled
payment on any Mortgage Loan.

(l)     Within 30 days after the Closing Date, the REMIC Administrator shall
prepare and file with the Internal Revenue Service Form 8811, “Information
Return for Real Estate Mortgage Investment Conduits (REMIC) and Issuers of
Collateralized Debt Obligations” for the Trust Fund.

(m)     Neither the Trustee nor the Master Servicer shall sell, dispose of or
substitute for any of the Mortgage Loans (except in connection with (i) the
default, imminent default or foreclosure of a Mortgage Loan, including but not
limited to, the acquisition or sale of a Mortgaged Property acquired by deed in
lieu of foreclosure, (ii) the bankruptcy of the Trust Fund, (iii) the
termination of any REMIC pursuant to Article IX of this Agreement or (iv) a
purchase of Mortgage Loans pursuant to Article II or III of this Agreement) or
acquire any assets for any REMIC or sell or dispose of any investments in the
Custodial Account or the Certificate Account for gain, or accept any
contributions to any REMIC after the Closing Date unless it has received an
Opinion of Counsel that such sale, disposition, substitution or acquisition will
not (a) affect adversely the status of any REMIC created hereunder as a REMIC or
(b) unless the Master Servicer has determined in its sole discretion to
indemnify the Trust Fund against such tax, cause any REMIC to be subject to a
tax on “prohibited transactions” or “contributions” pursuant to the REMIC
Provisions.

Section 10.02. Master Servicer, REMIC Administrator and Trustee Indemnification.

(a)     The Trustee agrees to indemnify the Trust Fund, the Depositor, the REMIC
Administrator and the Master Servicer for any taxes and costs including, without
limitation, any reasonable attorneys fees imposed on or incurred by the Trust
Fund, the Depositor or the Master Servicer, as a result of a breach of the
Trustee’s covenants set forth in Article VIII or this Article X. In the event
that Residential Funding is no longer the Master Servicer, the Trustee shall
indemnify Residential Funding for any taxes and costs including, without
limitation, any reasonable attorneys fees imposed on or incurred by Residential
Funding as a result of a breach of the Trustee’s covenants set forth in
Article VIII or this Article X.

(b)     The REMIC Administrator agrees to indemnify the Trust Fund, the
Depositor, the Master Servicer and the Trustee for any taxes and costs
(including, without limitation, any reasonable attorneys’ fees) imposed on or
incurred by the Trust Fund, the Depositor, the Master Servicer or the Trustee,
as a result of a breach of the REMIC Administrator’s covenants set forth in this
Article X with respect to compliance with the REMIC Provisions, including
without limitation, any penalties arising from the Trustee’s execution of Tax
Returns prepared by the REMIC Administrator that contain errors or omissions;
provided, however, that such liability will not be imposed to the extent such
breach is a result of an error or omission in information provided to the REMIC
Administrator by the Master Servicer in which case Section 10.02(c) will apply.

(c)     The Master Servicer agrees to indemnify the Trust Fund, the Depositor,
the REMIC Administrator and the Trustee for any taxes and costs (including,
without limitation, any reasonable attorneys’ fees) imposed on or incurred by
the Trust Fund, the Depositor, the REMIC Administrator or the Trustee, as a
result of a breach of the Master Servicer’s covenants set forth in this
Article X or in Article III with respect to compliance with the REMIC
Provisions, including without limitation, any penalties arising from the
Trustee’s execution of Tax Returns prepared by the Master Servicer that contain
errors or omissions.


ARTICLE XI

--------------------------------------------------------------------------------


MISCELLANEOUS PROVISIONS

Section 11.01. Amendment.

  (a) This Agreement or any Custodial Agreement may be amended from time to time
by the Depositor, the Master Servicer and the Trustee, without the consent of
any of the Certificateholders:


  (i) to cure any ambiguity,


  (ii) to correct or supplement any provisions herein or therein, which may be
inconsistent with any other provisions herein or therein or to correct any
error,


  (iii) to modify, eliminate or add to any of its provisions to such extent as
shall be necessary or desirable to maintain the qualification of any
REMIC created hereunder as a REMIC at all times that any Certificate is
outstanding or to avoid or minimize the risk of the imposition of any tax on the
Trust Fund pursuant to the Code that would be a claim against the Trust Fund,
provided that the Trustee has received an Opinion of Counsel to the effect that
(A) such action is necessary or desirable to maintain such qualification or to
avoid or minimize the risk of the imposition of any such tax and (B) such action
will not adversely affect in any material respect the interests of any
Certificateholder,


  (iv) to change the timing and/or nature of deposits into the Custodial Account
or the Certificate Account or to change the name in which the Custodial Account
is maintained, provided that (A) the Certificate Account Deposit Date shall in
no event be later than the related Distribution Date, (B) such change shall not,
as evidenced by an Opinion of Counsel, adversely affect in any material respect
the interests of any Certificateholder and (C) such change shall not result in a
reduction of the rating assigned to any Class of Certificates below the lower of
the then-current rating or the rating assigned to such Certificates as of the
Closing Date, as evidenced by a letter from each Rating Agency to such effect,


  (v) to modify, eliminate or add to the provisions of Section 5.02(g) or any
other provision hereof restricting transfer of the Class R Certificates by
virtue of their being the “residual interests” in the Trust Fund provided that
(A) such change shall not result in reduction of the rating assigned to any such
Class of Certificates below the lower of the then-current rating or the rating
assigned to such Certificates as of the Closing Date, as evidenced by a letter
from each Rating Agency to such effect, and (B) such change shall not (subject
to Section 10.01(f)), as evidenced by an Opinion of Counsel (at the expense of
the party seeking so to modify, eliminate or add such provisions), cause the
Trust Fund or any of the Certificateholders (other than the transferor) to be
subject to a federal tax caused by a transfer to a Person that is not a
Permitted Transferee, or


  (vi) to make any other provisions with respect to matters or questions arising
under this Agreement or such Custodial Agreement which shall not be materially
inconsistent with the provisions of this Agreement, provided that such action
shall not, as evidenced by an Opinion of Counsel, adversely affect in any
material respect the interests of any Certificateholder and is authorized or
permitted under Section 11.01.


  (b) This Agreement or any Custodial Agreement may also be amended from time to
time by the Depositor, the Master Servicer, the Trustee and the Holders of
Certificates evidencing in the aggregate not less than 66% of the Percentage
Interests of each Class of Certificates with a Certificate Principal Balance
greater than zero affected thereby for the purpose of adding any provisions to
or changing in any manner or eliminating any of the provisions of this Agreement
or such Custodial Agreement or of modifying in any manner the rights of the
Holders of Certificates of such Class; provided, however, that no such amendment
shall:


  (i) reduce in any manner the amount of, or delay the timing of, payments which
are required to be distributed on any Certificate without the consent of the
Holder of such Certificate,


  (ii) adversely affect in any material respect the interest of the Holders of
Certificates of any Class in a manner other than as described in clause (i)
hereof without the consent of Holders of Certificates of such Class evidencing,
as to such Class, Percentage Interests aggregating not less than 66%, or


  (iii) reduce the aforesaid percentage of Certificates of any Class the Holders
of which are required to consent to any such amendment, in any such case without
the consent of the Holders of all Certificates of such Class then outstanding.


  (c) Notwithstanding any contrary provision of this Agreement, the Trustee
shall not consent to any amendment to this Agreement unless it shall have first
received an Opinion of Counsel (at the expense of the party seeking such
amendment) to the effect that such amendment or the exercise of any power
granted to the Master Servicer, the Depositor or the Trustee in accordance with
such amendment will not result in the imposition of a federal tax on the Trust
Fund or cause any REMIC created hereunder to fail to qualify as a REMIC at any
time that any Certificate is outstanding; provided, that if the indemnity
described in Section 10.01(f) with respect to any taxes that might be imposed on
the Trust Fund has been given, the Trustee shall not require the delivery to it
of the Opinion of Counsel described in this Section 11.01(c). The Trustee may
but shall not be obligated to enter into any amendment pursuant to this
Section that affects its rights, duties and immunities and this Agreement or
otherwise; provided, however, such consent shall not be unreasonably withheld.


  (d) Promptly after the execution of any such amendment the Trustee shall
furnish written notification of the substance of such amendment to each
Certificateholder. It shall not be necessary for the consent of
Certificateholders under this Section 11.01 to approve the particular form of
any proposed amendment, but it shall be sufficient if such consent shall approve
the substance thereof. The manner of obtaining such consents and of evidencing
the authorization of the execution thereof by Certificateholders shall be
subject to such reasonable regulations as the Trustee may prescribe.


  (e) The Depositor shall have the option, in its sole discretion, to obtain and
deliver to the Trustee any corporate guaranty, payment obligation, irrevocable
letter of credit, surety bond, insurance policy or similar instrument or a
reserve fund, or any combination of the foregoing, for the purpose of protecting
the Holders of the Class R Certificates against any or all Realized Losses or
other shortfalls. Any such instrument or fund shall be held by the Trustee for
the benefit of the Class R Certificateholders, but shall not be and shall not be
deemed to be under any circumstances included in any REMIC. To the extent that
any such instrument or fund constitutes a reserve fund for federal income tax
purposes, (i) any reserve fund so established shall be an outside reserve fund
and not an asset of such REMIC, (ii) any such reserve fund shall be owned by the
Depositor, and (iii) amounts transferred by such REMIC to any such reserve fund
shall be treated as amounts distributed by such REMIC to the Depositor or any
successor, all within the meaning of Treasury regulations Section 1.860G-2(h) in
effect as of the Cut-off Date. In connection with the provision of any such
instrument or fund, this Agreement and any provision hereof may be modified,
added to, deleted or otherwise amended in any manner that is related or
incidental to such instrument or fund or the establishment or administration
thereof, such amendment to be made by written instrument executed or consented
to by the Depositor and such related insurer but without the consent of any
Certificateholder and without the consent of the Master Servicer or the Trustee
being required unless any such amendment would impose any additional obligation
on, or otherwise adversely affect the interests of the Certificateholders, the
Master Servicer or the Trustee, as applicable; provided that the Depositor
obtains an Opinion of Counsel (which need not be an opinion of Independent
counsel) to the effect that any such amendment will not cause (a) any federal
tax to be imposed on the Trust Fund, including without limitation, any federal
tax imposed on “prohibited transactions” under Section 860F(a)(1) of the Code or
on “contributions after the startup date” under Section 860G(d)(1) of the Code
and (b) any REMIC created hereunder to fail to qualify as a REMIC at any time
that any Certificate is outstanding. In the event that the Depositor elects to
provide such coverage in the form of a limited guaranty provided by General
Motors Acceptance Corporation, the Depositor may elect that the text of such
amendment to this Agreement shall be substantially in the form attached hereto
as Exhibit K (in which case Residential Funding’s Subordinate Certificate Loss
Obligation as described in such exhibit shall be established by Residential
Funding’s consent to such amendment) and that the limited guaranty shall be
executed in the form attached hereto as Exhibit L, with such changes as the
Depositor shall deem to be appropriate; it being understood that the Trustee has
reviewed and approved the content of such forms and that the Trustee’s consent
or approval to the use thereof is not required.


Section 11.02. Recordation of Agreement; Counterparts.

(a)     To the extent permitted by applicable law, this Agreement is subject to
recordation in all appropriate public offices for real property records in all
the counties or other comparable jurisdictions in which any or all of the
properties subject to the Mortgages are situated, and in any other appropriate
public recording office or elsewhere, such recordation to be effected by the
Master Servicer and at its expense on direction by the Trustee (pursuant to the
request of the Holders of Certificates entitled to at least 25% of the Voting
Rights), but only upon direction accompanied by an Opinion of Counsel to the
effect that such recordation materially and beneficially affects the interests
of the Certificateholders.

(b)     For the purpose of facilitating the recordation of this Agreement as
herein provided and for other purposes, this Agreement may be executed
simultaneously in any number of counterparts, each of which counterparts shall
be deemed to be an original, and such counterparts shall constitute but one and
the same instrument.

Section 11.03. Limitation on Rights of Certificateholders.

(a)     The death or incapacity of any Certificateholder shall not operate to
terminate this Agreement or the Trust Fund, nor entitle such Certificateholder’s
legal representatives or heirs to claim an accounting or to take any action or
proceeding in any court for a partition or winding up of the Trust Fund, nor
otherwise affect the rights, obligations and liabilities of any of the parties
hereto.

(b)     No Certificateholder shall have any right to vote (except as expressly
provided herein) or in any manner otherwise control the operation and management
of the Trust Fund, or the obligations of the parties hereto, nor shall anything
herein set forth, or contained in the terms of the Certificates, be construed so
as to constitute the Certificateholders from time to time as partners or members
of an association; nor shall any Certificateholder be under any liability to any
third person by reason of any action taken by the parties to this Agreement
pursuant to any provision hereof.

(c)     No Certificateholder shall have any right by virtue of any provision of
this Agreement to institute any suit, action or proceeding in equity or at law
upon or under or with respect to this Agreement, unless such Holder previously
shall have given to the Trustee a written notice of default and of the
continuance thereof, as hereinbefore provided, and unless also the Holders of
Certificates of any Class evidencing in the aggregate not less than 25% of the
related Percentage Interests of such Class, shall have made written request upon
the Trustee to institute such action, suit or proceeding in its own name as
Trustee hereunder and shall have offered to the Trustee such reasonable
indemnity as it may require against the costs, expenses and liabilities to be
incurred therein or thereby, and the Trustee, for 60 days after its receipt of
such notice, request and offer of indemnity, shall have neglected or refused to
institute any such action, suit or proceeding it being understood and intended,
and being expressly covenanted by each Certificateholder with every other
Certificateholder and the Trustee, that no one or more Holders of Certificates
of any Class shall have any right in any manner whatever by virtue of any
provision of this Agreement to affect, disturb or prejudice the rights of the
Holders of any other of such Certificates of such Class or any other Class, or
to obtain or seek to obtain priority over or preference to any other such
Holder, or to enforce any right under this Agreement, except in the manner
herein provided and for the common benefit of Certificateholders of such Class
or all Classes, as the case may be. For the protection and enforcement of the
provisions of this Section 11.03, each and every Certificateholder and the
Trustee shall be entitled to such relief as can be given either at law or in
equity.

Section 11.04. Governing Law.

        This agreement and the Certificates shall be governed by and construed
in accordance with the laws of the State of New York and the obligations, rights
and remedies of the parties hereunder shall be determined in accordance with
such laws.

Section 11.05. Notices.

        All demands and notices hereunder shall be in writing and shall be
deemed to have been duly given if personally delivered at or mailed by
registered mail, postage prepaid (except for notices to the Trustee which shall
be deemed to have been duly given only when received), to (a) in the case of the
Depositor, 8400 Normandale Lake Boulevard, Suite 250, Minneapolis, Minnesota
55437, Attention: President (RASC), or such other address as may hereafter be
furnished to the Master Servicer and the Trustee in writing by the Depositor;
(b) in the case of the Master Servicer, 2255 North Ontario Street, Burbank,
California 91504-3120, Attention: Bond Administration or such other address as
may be hereafter furnished to the Depositor and the Trustee by the Master
Servicer in writing; (c) in the case of the Trustee, the Corporate Trust Office
or such other address as may hereafter be furnished to the Depositor and the
Master Servicer in writing by the Trustee; (d) in the case of Standard & Poor’s,
55 Water Street, New York, New York 10041; Attention: Mortgage Surveillance or
such other address as may be hereafter furnished to the Depositor, Trustee and
Master Servicer by Standard & Poor’s; (e) in the case of Moody’s, 99 Church
Street, New York, New York 10007, Attention: ABS Monitoring Department, or such
other address as may be hereafter furnished to the Depositor, the Trustee and
the Master Servicer in writing by Moody’s, and (f) in the case of the Hedge
Agreement Provider, JPMorgan Chase Bank, National Associatoin, 270 Park Avenue,
New York, New York 10017, or such other address as may be hereafter furnished to
the Depositor, the Trustee and the Master Servicer in writing by the Hedge
Agreement Provider. Any notice required or permitted to be mailed to a
Certificateholder shall be given by first class mail, postage prepaid, at the
address of such holder as shown in the Certificate Register. Any notice so
mailed within the time prescribed in this Agreement shall be conclusively
presumed to have been duly given, whether or not the Certificateholder receives
such notice.

Section 11.06. Notices to Rating Agencies.

        The Depositor, the Master Servicer or the Trustee, as applicable, shall
notify each Rating Agency and each Subservicer at such time as it is otherwise
required pursuant to this Agreement to give notice of the occurrence of, any of
the events described in clause (a), (b), (c), (d), (g), (h), (i) or (j) below or
provide a copy to each Rating Agency and each Subservicer at such time as
otherwise required to be delivered pursuant to this Agreement of any of the
statements described in clauses (e) and (f) below:

(a)     a material change or amendment to this Agreement,

(b)     the occurrence of an Event of Default,

(c)     the termination or appointment of a successor Master Servicer or Trustee
or a change in the majority ownership of the Trustee,

(d)     the filing of any claim under the Master Servicer’s blanket fidelity
bond and the errors and omissions insurance policy required by Section 3.12 or
the cancellation or modification of coverage under any such instrument,

(e)     the statement required to be delivered to the Holders of each Class of
Certificates pursuant to Section 4.03,

(f)     the statements required to be delivered pursuant to Sections 3.18 and
3.19,

(g)     a change in the location of the Custodial Account or the Certificate
Account,

(h)     the occurrence of any monthly cash flow shortfall to the Holders of any
Class of Certificates resulting from the failure by the Master Servicer to make
an Advance pursuant to Section 4.04,

(i)     the occurrence of the Final Distribution Date, and

(j)     the repurchase of or substitution for any Mortgage Loan, provided,
however, that with respect to notice of the occurrence of the events described
in clauses (d), (g) or (h) above, the Master Servicer shall provide prompt
written notice to each Rating Agency and each Subservicer of any such event
known to the Master Servicer.

Section 11.07. Severability of Provisions.

        If any one or more of the covenants, agreements, provisions or terms of
this Agreement shall be for any reason whatsoever held invalid, then such
covenants, agreements, provisions or terms shall be deemed severable from the
remaining covenants, agreements, provisions or terms of this Agreement and shall
in no way affect the validity or enforceability of the other provisions of this
Agreement or of the Certificates or the rights of the Holders thereof.

Section 11.08. Supplemental Provisions for Resecuritization.

(a)     This Agreement may be supplemented by means of the addition of a
separate Article hereto (a “Supplemental Article”) for the purpose of
resecuritizing any of the Certificates issued hereunder, under the following
circumstances. With respect to any Class or Classes of Certificates issued
hereunder, or any portion of any such Class, as to which the Depositor or any of
its Affiliates (or any designee thereof) is the registered Holder (the
“Resecuritized Certificates”), the Depositor may deposit such Resecuritized
Certificates into a new REMIC, grantor trust or custodial arrangement
(a “Restructuring Vehicle”) to be held by the Trustee pursuant to a Supplemental
Article. The instrument adopting such Supplemental Article shall be executed by
the Depositor, the Master Servicer and the Trustee; provided, that neither the
Master Servicer nor the Trustee shall withhold their consent thereto if their
respective interests would not be materially adversely affected thereby. To the
extent that the terms of the Supplemental Article do not in any way affect any
provisions of this Agreement as to any of the Certificates initially issued
hereunder, the adoption of the Supplemental Article shall not constitute an
“amendment” of this Agreement. Each Supplemental Article shall set forth all
necessary provisions relating to the holding of the Resecuritized Certificates
by the Trustee, the establishment of the Restructuring Vehicle, the issuing of
various classes of new certificates by the Restructuring Vehicle and the
distributions to be made thereon, and any other provisions necessary to the
purposes thereof. In connection with each Supplemental Article, the Depositor
shall deliver to the Trustee an Opinion of Counsel to the effect that (i) the
Restructuring Vehicle will qualify as a REMIC, grantor trust or other entity not
subject to taxation for federal income tax purposes and (ii) the adoption of the
Supplemental Article will not endanger the status of any REMIC created hereunder
as a REMIC or result in the imposition of a tax upon the Trust Fund (including
but not limited to the tax on prohibited transaction as defined in
Section 860F(a)(2) of the Code and the tax on contributions to a REMIC as set
forth in Section 860G(d) of the Code.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Depositor, the Master Servicer and the Trustee
have caused their names to be signed hereto by their respective officers
thereunto duly authorized as of the day and year first above written.


                                                  RESIDENTIAL ASSET SECURITIES CORPORATION


                                                  By:___________________________________
                                                     Name:
                                                     Title:
                                                  RESIDENTIAL FUNDING CORPORATION



                                                  By:___________________________________
                                                     Name:
                                                     Title:
                                                  U.S. BANK NATIONAL ASSOCIATION
                                                  as Trustee


                                                  By:___________________________________
                                                      Name:
                                                      Title:


--------------------------------------------------------------------------------


STATE OF MINNESOTA           )
                             ) ss.:
COUNTY OF HENNEPIN           )


        On the ____ day of May 2005 before me, a notary public in and for said
State, personally appeared ____________, known to me to be a Vice President of
Residential Asset Securities Corporation, one of the corporations that executed
the within instrument, and also known to me to be the person who executed it on
behalf of said corporation, and acknowledged to me that such corporation
executed the within instrument.

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official
seal the day and year in this certificate first above written.


                                           Notary Public

                                            ________________________________________



[Notarial Seal]

--------------------------------------------------------------------------------


STATE OF MINNESOTA           )
                             ) ss.:
COUNTY OF HENNEPIN           )


        On the ____ day of May 2005 before me, a notary public in and for said
State, personally appeared ___________, known to me to be an Associate of
Residential Funding Corporation, one of the corporations that executed the
within instrument, and also known to me to be the person who executed it on
behalf of said corporation, and acknowledged to me that such corporation
executed the within instrument.

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official
seal the day and year in this certificate first above written.


                                            Notary Public


                                            ________________________________


[Notarial Seal]

--------------------------------------------------------------------------------


STATE OF MINNESOTA           )
                             ) ss.:
COUNTY OF RAMSEY             )


        On the ____ day of May 2005 before me, a notary public in and for said
State, personally appeared _____________, known to me to be a Vice President of
U.S. Bank National Association, a national banking association organized under
the laws of the United States that executed the within instrument, and also
known to me to be the person who executed it on behalf of said banking
corporation and acknowledged to me that such banking corporation executed the
within instrument.

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official
seal the day and year in this certificate first above written.


                                           Notary Public


                                            ____________________________________



[Notarial Seal]